UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 Item 1: Schedule of Investments Vanguard Money Market Portfolio Schedule of Investments As of September 30, 2011 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (49.4%) 2 Fannie Mae Discount Notes 0.160% 10/6/11 2,000 2,000 2 Fannie Mae Discount Notes 0.100% 10/12/11 4,185 4,185 2 Fannie Mae Discount Notes 0.190% 10/19/11 3,356 3,356 2 Fannie Mae Discount Notes 0.100% 10/24/11 4,000 4,000 2 Fannie Mae Discount Notes 0.180% 10/26/11 10,000 9,999 2 Fannie Mae Discount Notes 0.050% 11/1/11 524 524 2 Fannie Mae Discount Notes 0.090% 11/7/11 5,800 5,799 2 Fannie Mae Discount Notes 0.080% 11/21/11 900 900 2 Fannie Mae Discount Notes 0.160% 11/23/11 1,000 1,000 2 Fannie Mae Discount Notes 0.170% 11/28/11 3,800 3,799 2 Fannie Mae Discount Notes 0.080% 11/30/11 2,624 2,624 2 Fannie Mae Discount Notes 0.060%–0.070% 12/7/11 4,800 4,799 2 Fannie Mae Discount Notes 0.080% 12/19/11 2,290 2,290 2 Fannie Mae Discount Notes 0.090% 2/15/12 5,238 5,236 2 Fannie Mae Discount Notes 0.100%–0.105% 3/2/12 4,500 4,498 2 Fannie Mae Discount Notes 0.100% 3/14/12 14,545 14,538 2 Federal Home Loan Bank Discount Notes 0.200% 10/7/11 5,000 5,000 2 Federal Home Loan Bank Discount Notes 0.160%–0.170% 10/19/11 23,900 23,898 2 Federal Home Loan Bank Discount Notes 0.200% 10/24/11 9,100 9,099 2 Federal Home Loan Bank Discount Notes 0.160% 11/15/11 1,250 1,250 2 Federal Home Loan Bank Discount Notes 0.090% 3/19/12 11,000 10,995 2,3 Federal Home Loan Banks 0.194% 1/9/12 7,000 6,999 2,3 Federal Home Loan Banks 0.204% 1/23/12 5,000 5,000 2,3 Federal Home Loan Banks 0.200% 1/26/12 5,000 4,999 2,3 Federal Home Loan Banks 0.184% 2/1/12 20,000 19,998 2,3 Federal Home Loan Banks 0.191% 2/3/12 16,000 15,998 2,3 Federal Home Loan Banks 0.187% 2/3/12 1,000 1,000 2,3 Federal Home Loan Mortgage Corp. 0.175% 8/24/12 25,000 24,989 2,3 Federal Home Loan Mortgage Corp. 0.172% 2/4/13 10,000 9,993 2,3 Federal Home Loan Mortgage Corp. 0.191% 3/21/13 8,000 7,994 2,3 Federal Home Loan Mortgage Corp. 0.172% 5/6/13 8,000 7,993 2,3 Federal Home Loan Mortgage Corp. 0.172% 6/3/13 8,000 7,994 2,3 Federal Home Loan Mortgage Corp. 0.180% 6/17/13 1,000 999 2,3 Federal National Mortgage Assn. 0.254% 8/23/12 14,500 14,496 2,3 Federal National Mortgage Assn. 0.260% 9/17/12 13,685 13,683 2,3 Federal National Mortgage Assn. 0.260% 10/18/12 11,000 10,998 2,3 Federal National Mortgage Assn. 0.254% 11/23/12 13,000 12,995 2,3 Federal National Mortgage Assn. 0.260% 12/20/12 5,500 5,499 2,3 Federal National Mortgage Assn. 0.267% 12/28/12 2,200 2,199 2,3 Federal National Mortgage Assn. 0.215% 8/12/13 8,000 7,995 2 Freddie Mac Discount Notes 0.100% 10/6/11 1,660 1,660 2 Freddie Mac Discount Notes 0.180% 10/11/11 2,351 2,351 2 Freddie Mac Discount Notes 0.100% 10/12/11 2,360 2,360 2 Freddie Mac Discount Notes 0.170% 10/24/11 3,791 3,791 2 Freddie Mac Discount Notes 0.050%–0.200% 11/2/11 7,800 7,799 2 Freddie Mac Discount Notes 0.090% 11/4/11 1,665 1,665 2 Freddie Mac Discount Notes 0.050%–0.200% 11/7/11 23,335 23,332 2 Freddie Mac Discount Notes 0.050% 11/9/11 2,550 2,550 2 Freddie Mac Discount Notes 0.170% 11/18/11 1,800 1,800 2 Freddie Mac Discount Notes 0.060% 12/6/11 2,850 2,850 Vanguard Money Market Portfolio 2 Freddie Mac Discount Notes 0.060% 12/12/11 2,950 2,950 2 Freddie Mac Discount Notes 0.070% 12/13/11 1,100 1,100 2 Freddie Mac Discount Notes 0.080% 12/21/11 1,100 1,100 2 Freddie Mac Discount Notes 0.090% 2/13/12 16,000 15,995 2 Freddie Mac Discount Notes 0.105% 3/13/12 2,025 2,024 2 Freddie Mac Discount Notes 0.090% 3/19/12 7,000 6,997 United States Treasury Bill 0.060%–0.115% 10/27/11 45,000 44,998 United States Treasury Bill 0.102%–0.115% 11/3/11 40,000 39,996 United States Treasury Bill 0.100% 11/25/11 10,000 9,998 United States Treasury Bill 0.116% 12/1/11 15,000 14,997 United States Treasury Bill 0.035%–0.105% 12/8/11 35,000 34,996 United States Treasury Bill 0.110% 12/15/11 20,000 19,995 United States Treasury Bill 0.101% 12/22/11 3,000 2,999 United States Treasury Bill 0.020%–0.095% 12/29/11 22,552 22,547 United States Treasury Bill 0.030%–0.080% 1/5/12 27,000 26,996 United States Treasury Bill 0.083% 2/16/12 6,000 5,998 United States Treasury Bill 0.051% 3/15/12 5,000 4,999 Total U.S. Government and Agency Obligations (Cost $610,453) Commercial Paper (21.2%) Finance - Auto (2.8%) American Honda Finance Corp. 0.170%–0.180% 10/4/11 1,125 1,125 American Honda Finance Corp. 0.180% 10/5/11 500 500 American Honda Finance Corp. 0.190% 10/18/11 300 300 American Honda Finance Corp. 0.190% 10/19/11 2,000 2,000 American Honda Finance Corp. 0.190% 10/20/11 3,000 3,000 American Honda Finance Corp. 0.180% 10/21/11 500 500 American Honda Finance Corp. 0.180% 10/24/11 300 300 American Honda Finance Corp. 0.200% 11/3/11 500 500 American Honda Finance Corp. 0.220% 11/14/11 500 500 American Honda Finance Corp. 0.220% 12/2/11 1,700 1,699 American Honda Finance Corp. 0.220% 12/5/11 1,000 1,000 American Honda Finance Corp. 0.230% 12/12/11 1,700 1,699 American Honda Finance Corp. 0.230% 12/19/11 500 500 Toyota Credit Canada Inc. 0.530% 3/20/12 500 499 Toyota Motor Credit Corp. 0.200% 10/4/11 250 250 Toyota Motor Credit Corp. 0.240% 10/28/11 3,300 3,299 Toyota Motor Credit Corp. 0.240% 11/1/11 1,400 1,400 Toyota Motor Credit Corp. 0.280% 11/10/11 250 250 Toyota Motor Credit Corp. 0.280% 11/16/11 500 500 Toyota Motor Credit Corp. 0.270%–0.280% 11/18/11 1,500 1,499 Toyota Motor Credit Corp. 0.250%–0.280% 11/21/11 4,520 4,518 Toyota Motor Credit Corp. 0.280% 11/28/11 1,000 1,000 Toyota Motor Credit Corp. 0.280% 11/29/11 1,000 1,000 Toyota Motor Credit Corp. 0.280% 12/5/11 3,000 2,998 Toyota Motor Credit Corp. 0.341% 1/19/12 1,000 999 Toyota Motor Credit Corp. 0.290% 1/20/12 1,000 999 Toyota Motor Credit Corp. 0.401% 2/24/12 1,000 998 Finance - Other (6.7%) General Electric Capital Corp. 0.160% 10/11/11 2,000 2,000 General Electric Capital Corp. 0.130% 10/12/11 4,000 4,000 General Electric Capital Corp. 0.190%–0.220% 11/18/11 5,041 5,040 General Electric Capital Corp. 0.250% 12/20/11 6,000 5,997 General Electric Capital Corp. 0.341% 3/19/12 5,000 4,992 General Electric Capital Corp. 0.341% 3/26/12 3,000 2,995 General Electric Capital Services Inc. 0.200% 10/3/11 2,000 2,000 General Electric Capital Services Inc. 0.170%–0.200% 10/5/11 2,500 2,500 Vanguard Money Market Portfolio General Electric Capital Services Inc. 0.160% 11/3/11 1,000 1,000 4 Govco LLC 0.260%–0.270% 11/4/11 1,500 1,500 4 Govco LLC 0.260% 11/14/11 1,900 1,899 4 Govco LLC 0.330% 11/15/11 1,250 1,249 4 Govco LLC 0.335%–0.340% 11/28/11 4,250 4,248 4 Govco LLC 0.300% 12/5/11 4,800 4,797 4 Govco LLC 0.300% 12/9/11 2,000 1,999 4 Govco LLC 0.300% 12/13/11 2,000 1,999 4 Govco LLC 0.300% 12/15/11 1,500 1,499 4 Govco LLC 0.300% 12/16/11 2,500 2,498 4 Jupiter Securitization Co. LLC 0.170% 10/3/11 1,000 1,000 4 Old Line Funding LLC 0.170% 10/3/11 600 600 4 Old Line Funding LLC 0.170% 10/4/11 851 851 4 Old Line Funding LLC 0.170% 10/6/11 500 500 4 Old Line Funding LLC 0.220% 12/5/11 1,000 1,000 4 Old Line Funding LLC 0.220% 12/6/11 3,000 2,999 4 Old Line Funding LLC 0.220% 12/7/11 1,500 1,499 4 Old Line Funding LLC 0.230% 12/8/11 4,929 4,927 4 Old Line Funding LLC 0.220% 12/9/11 1,018 1,017 4 Old Line Funding LLC 0.220% 12/12/11 1,000 999 4 Old Line Funding LLC 0.220% 12/14/11 542 542 4 Straight-A Funding LLC 0.160% 10/7/11 5,000 5,000 4 Straight-A Funding LLC 0.190% 11/14/11 3,000 2,999 4 Straight-A Funding LLC 0.190% 11/15/11 7,000 6,998 Foreign Banks (5.6%) 4 Australia & New Zealand Banking Group, Ltd. 0.311% 10/3/11 1,000 1,000 4 Australia & New Zealand Banking Group, Ltd. 0.250% 11/9/11 1,000 1,000 4 Australia & New Zealand Banking Group, Ltd. 0.230% 12/2/11 2,000 1,999 4 Australia & New Zealand Banking Group, Ltd. 0.351% 2/16/12 3,000 2,996 4 Australia & New Zealand Banking Group, Ltd. 0.455% 3/27/12 3,000 2,993 4 Commonwealth Bank of Australia 0.260% 11/16/11 2,000 1,999 4 Commonwealth Bank of Australia 0.265% 11/21/11 2,000 1,999 4 Commonwealth Bank of Australia 0.375%–0.400% 2/13/12 7,000 6,990 4 Commonwealth Bank of Australia 0.485% 3/19/12 6,000 5,986 4 Commonweatlh Bank of Australia 0.460% 3/15/12 2,000 1,996 Nordea North America Inc. 0.280% 10/12/11 2,300 2,300 Rabobank USA Financial Corp. 0.331% 10/4/11 6,000 6,000 Rabobank USA Financial Corp. 0.220% 11/28/11 750 750 4 Westpac Banking Corp. 0.290% 10/21/11 12,000 11,998 4 Westpac Banking Corp. 0.270% 11/4/11 2,000 1,999 4 Westpac Banking Corp. 0.280% 12/7/11 4,000 3,998 4 Westpac Banking Corp. 0.280% 1/12/12 2,000 1,998 4 Westpac Banking Corp. 0.360%–0.370% 1/30/12 10,000 9,988 4 Westpac Banking Corp. 0.371% 2/16/12 1,000 999 Foreign Industrial (3.0%) 4 Nestle Capital Corp. 0.120% 10/11/11 4,225 4,225 4 Nestle Capital Corp. 0.240% 10/14/11 4,755 4,754 4 Nestle Capital Corp. 0.260% 10/21/11 5,500 5,499 4 Nestle Capital Corp. 0.150% 11/10/11 1,000 1,000 4 Nestle Capital Corp. 0.110% 12/1/11 2,000 1,999 4 Nestle Capital Corp. 0.230% 1/3/12 5,000 4,997 Nestle Finance International Ltd. 0.150% 11/8/11 800 800 Nestle Finance International Ltd. 0.150% 11/21/11 500 500 Nestle Finance International Ltd. 0.130% 11/22/11 500 500 Nestle Finance International Ltd. 0.130% 11/29/11 600 600 Vanguard Money Market Portfolio Nestle Finance International Ltd. 0.215% 12/19/11 2,000 1,999 4 Novartis Finance Corp. 0.210%–0.250% 10/11/11 500 500 4 Novartis Finance Corp. 0.220% 10/12/11 500 500 4 Novartis Securities Investment Ltd. 0.110%–0.180% 10/11/11 2,500 2,500 4 Novartis Securities Investment Ltd. 0.190% 11/18/11 1,000 1,000 4 Procter & Gamble International Funding SCA 0.080% 11/16/11 2,000 2,000 4 Roche Holdings Inc. 0.080% 10/24/11 250 250 4 Total Capital Canada, Ltd. 0.180%–0.220% 12/16/11 2,200 2,199 4 Total Capital Canada, Ltd. 0.195% 2/29/12 1,000 999 Industrial (3.1%) 4 Johnson & Johnson 0.160% 2/28/12 1,000 999 4 Merck & Co Inc. 0.080% 10/11/11 900 900 4 PepsiCo Inc. 0.100% 10/3/11 500 500 4 Procter & Gamble Co. 0.100% 10/5/11 250 250 4 Procter & Gamble Co. 0.100% 10/7/11 750 750 4 Procter & Gamble Co. 0.120% 10/12/11 1,000 1,000 4 Procter & Gamble Co. 0.100% 10/14/11 650 650 4 Procter & Gamble Co. 0.110% 10/17/11 4,500 4,500 4 Texas Instruments Inc. 0.120% 10/7/11 1,250 1,250 4 The Coca-Cola Co. 0.150% 10/3/11 1,000 1,000 4 The Coca-Cola Co. 0.150% 10/4/11 1,000 1,000 4 The Coca-Cola Co. 0.120% 10/12/11 760 760 4 The Coca-Cola Co. 0.120% 10/13/11 415 415 4 The Coca-Cola Co. 0.150% 11/1/11 1,050 1,050 4 The Coca-Cola Co. 0.150% 11/7/11 500 500 4 The Coca-Cola Co. 0.150% 11/8/11 1,000 1,000 4 The Coca-Cola Co. 0.130% 11/23/11 1,695 1,694 4 The Coca-Cola Co. 0.130% 12/5/11 1,100 1,100 4 The Coca-Cola Co. 0.130% 12/12/11 1,100 1,100 4 The Coca-Cola Co. 0.120%–0.130% 12/13/11 1,800 1,799 4 The Coca-Cola Co. 0.120% 12/14/11 900 900 4 The Coca-Cola Co. 0.120% 12/15/11 900 900 4 The Coca-Cola Co. 0.130% 12/19/11 2,900 2,899 4 The Coca-Cola Co. 0.150% 1/5/12 500 500 4 Wal-Mart Stores, Inc. 0.080% 10/27/11 600 600 4 Wal-Mart Stores, Inc. 0.090% 11/7/11 1,500 1,500 4 Wal-Mart Stores, Inc. 0.090% 11/14/11 4,000 3,999 4 Wal-Mart Stores, Inc. 0.080% 11/15/11 1,750 1,750 4 Wal-Mart Stores, Inc. 0.080% 11/17/11 500 500 4 Wal-Mart Stores, Inc. 0.080% 11/18/11 500 500 4 Wal-Mart Stores, Inc. 0.080% 11/28/11 1,250 1,250 4 Wal-Mart Stores, Inc. 0.070% 11/29/11 1,200 1,200 38,715 Total Commercial Paper (Cost $261,499) Certificates of Deposit (23.7%) Domestic Banks (1.9%) Branch Banking & Trust Co. 0.170% 10/3/11 1,000 1,000 Branch Banking & Trust Co. 0.210% 10/5/11 2,000 2,000 Branch Banking & Trust Co. 0.270% 1/3/12 2,600 2,600 Branch Banking & Trust Co. 0.240% 1/4/12 2,200 2,200 Branch Banking & Trust Co. 0.240% 1/5/12 1,700 1,700 State Street Bank & Trust Co. 0.250% 12/7/11 4,400 4,400 State Street Bank & Trust Co. 0.250% 12/14/11 4,000 4,000 State Street Bank & Trust Co. 0.240% 12/19/11 6,000 6,000 Vanguard Money Market Portfolio Eurodollar Certificates of Deposit (8.5%) Australia & New Zealand Banking Group, Ltd. 0.320% 10/5/11 5,000 5,000 Australia & New Zealand Banking Group, Ltd. 0.320% 10/6/11 4,000 4,000 Australia & New Zealand Banking Group, Ltd. 0.280% 11/4/11 3,000 3,000 Australia & New Zealand Banking Group, Ltd. 0.300% 12/13/11 3,000 3,000 Australia & New Zealand Banking Group, Ltd. 0.380% 2/29/12 4,000 4,000 Bank of Nova Scotia 0.240% 11/28/11 1,000 1,000 Commonwealth Bank of Australia 0.320% 10/3/11 4,000 4,000 Commonwealth Bank of Australia 0.300% 12/7/11 5,000 5,000 Commonwealth Bank of Australia 0.230% 12/12/11 4,000 4,000 Commonwealth Bank of Australia 0.380% 2/23/12 10,000 10,000 DNB NOR Bank ASA (London Branch) 0.195% 10/12/11 8,000 8,000 DNB NOR Bank ASA (London Branch) 0.335% 12/19/11 5,000 5,000 HSBC Bank plc 0.330% 10/3/11 5,000 5,000 HSBC Bank plc 0.320% 10/6/11 5,000 5,000 HSBC Bank plc 0.310% 10/17/11 5,000 5,000 HSBC Bank plc 0.285% 11/9/11 1,000 1,000 National Australia Bank Ltd. 0.275% 12/2/11 8,000 8,000 National Australia Bank Ltd. 0.280% 12/12/11 3,000 3,000 National Australia Bank Ltd. 0.320% 12/29/11 4,000 4,000 National Australia Bank Ltd. 0.320% 1/12/12 4,000 4,000 National Australia Bank Ltd. 0.400% 2/16/12 4,000 4,000 National Australia Bank Ltd. 0.400% 2/17/12 6,000 6,000 National Australia Bank Ltd. 0.450% 3/1/12 4,000 4,000 Yankee Certificates of Deposit (13.3%) Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.250% 11/17/11 1,000 1,000 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.220% 12/8/11 1,500 1,500 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.350% 2/24/12 5,000 5,000 Bank of Montreal (Chicago Branch) 0.200% 11/7/11 5,000 5,000 Bank of Montreal (Chicago Branch) 0.220% 11/8/11 5,000 5,000 Bank of Montreal (Chicago Branch) 0.250% 11/15/11 3,000 3,000 Bank of Nova Scotia (Houston Branch) 0.180% 10/7/11 8,000 8,000 Bank of Nova Scotia (Houston Branch) 0.240% 11/7/11 5,000 5,000 Bank of Nova Scotia (Houston Branch) 0.250% 11/8/11 4,000 4,000 Bank of Nova Scotia (Houston Branch) 0.235% 11/18/11 3,000 3,000 Bank of Nova Scotia (Houston Branch) 0.260% 11/22/11 1,000 1,000 Bank of Nova Scotia (Houston Branch) 0.290% 12/6/11 5,000 5,000 Bank of Nova Scotia (Houston Branch) 0.250% 12/16/11 3,000 3,000 Bank of Nova Scotia (Houston Branch) 0.300% 12/19/11 3,000 3,000 Credit Suisse (New York Branch) 0.260% 10/26/11 2,000 2,000 DNB NOR Bank ASA (New York Branch) 0.300% 11/28/11 5,000 5,000 Lloyds TSB Bank plc (New York Branch) 0.300% 11/28/11 3,000 3,000 Lloyds TSB Bank plc (New York Branch) 0.370% 12/7/11 1,100 1,100 Lloyds TSB Bank plc (New York Branch) 0.320% 12/20/11 8,000 8,000 Nordea Bank Finland plc (New York Branch) 0.190% 10/11/11 8,000 8,000 Nordea Bank Finland plc (New York Branch) 0.290% 10/11/11 5,000 5,000 Nordea Bank Finland plc (New York Branch) 0.300% 10/25/11 4,000 4,000 Nordea Bank Finland plc (New York Branch) 0.280% 1/11/12 4,500 4,500 Rabobank Nederland NV (New York Branch) 0.250% 11/10/11 4,500 4,500 Rabobank Nederland NV (New York Branch) 0.360% 1/5/12 3,500 3,500 Rabobank Nederland NV (New York Branch) 0.370% 1/5/12 1,500 1,500 Rabobank Nederland NV (New York Branch) 0.490% 3/20/12 5,000 5,000 Royal Bank of Canada (New York Branch) 0.250% 12/20/11 10,000 10,000 Royal Bank of Canada (New York Branch) 0.350% 2/22/12 5,500 5,500 Vanguard Money Market Portfolio Royal Bank of Scotland plc (Connecticut Branch) 0.240% 10/3/11 2,000 2,000 Svenska Handelsbanken (New York Branch) 0.300% 11/1/11 4,000 4,000 Svenska Handelsbanken (New York Branch) 0.270% 11/10/11 3,000 3,000 Svenska Handelsbanken (New York Branch) 0.310% 11/30/11 5,000 5,000 Svenska Handelsbanken (New York Branch) 0.310% 12/1/11 4,000 4,000 Svenska Handelsbanken (New York Branch) 0.225% 12/13/11 1,000 1,000 Svenska Handelsbanken (New York Branch) 0.505% 3/20/12 1,000 1,000 Toronto Dominion Bank (New York Branch) 0.170% 10/11/11 2,000 2,000 Toronto Dominion Bank (New York Branch) 0.280% 10/20/11 3,000 3,000 Toronto Dominion Bank (New York Branch) 0.240% 12/1/11 2,500 2,500 Toronto Dominion Bank (New York Branch) 0.350% 2/15/12 3,000 3,000 Westpac Banking Corp. (New York Branch) 0.570% 12/1/11 1,500 1,501 Westpac Banking Corp. (New York Branch) 0.360% 2/9/12 4,000 4,000 Westpac Banking Corp. (New York Branch) 0.470% 3/16/12 5,000 5,000 Total Certificates of Deposit (Cost $293,001) Repurchase Agreements (0.2%) RBS Securities, Inc. (Dated 9/30/11, Repurchase Value $2,550,000, collateralized by Treasury Inflation Indexed Note 0.125%, 4/15/16) (Cost $2,550) 0.040% 10/3/11 2,550 2,550 Taxable Municipal Bonds (0.0%) 5 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.290% 10/7/11 145 145 5 Massachusetts State Transportation Fund Revenue TOB VRDO 0.290% 10/7/11 100 100 5 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.290% 10/7/11 100 100 Total Taxable Municipal Bonds (Cost $345) Tax-Exempt Municipal Bonds (4.0%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.140% 10/7/11 600 600 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.150% 10/7/11 100 100 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.190% 10/7/11 400 400 Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.140% 10/7/11 1,000 1,000 Bi-State Development Agency of the Missouri- Illinois Metropolitan District VRDO 0.160% 10/7/11 400 400 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.070% 10/7/11 1,000 1,000 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.050% 10/7/11 250 250 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.070% 10/7/11 505 505 Boone County KY Pollution Control Revenue (Duke Energy Kentucky Inc. Project) VRDO 0.120% 10/7/11 500 500 Vanguard Money Market Portfolio Buffalo NY Municipal Water System Revenue VRDO 0.130% 10/7/11 250 250 California Housing Finance Agency Home Mortgage Revenue VRDO 0.150% 10/7/11 100 100 California Housing Finance Agency Home Mortgage Revenue VRDO 0.120% 10/7/11 140 140 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.150% 10/7/11 300 300 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.120% 10/7/11 270 270 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.160% 10/7/11 100 100 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.100% 10/7/11 400 400 Curators of the University of Missouri System Facilities Revenue VRDO 0.120% 10/7/11 1,250 1,250 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.130% 10/7/11 900 900 District of Columbia Revenue (George Washington University) VRDO 0.160% 10/7/11 300 300 District of Columbia Revenue (Georgetown University) VRDO 0.130% 10/7/11 100 100 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.150% 10/7/11 100 100 Greenville County SC Hospital System Revenue VRDO 0.110% 10/7/11 250 250 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) VRDO 0.150% 10/7/11 700 700 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) VRDO 0.150% 10/7/11 500 500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.180% 10/7/11 300 300 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 10/7/11 50 50 Illinois Finance Authority Pollution Control Revenue (Commonwealth Edison Co. Project) VRDO 0.130% 10/7/11 300 300 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.130% 10/7/11 340 340 Illinois Finance Authority Revenue (Carle Healthcare System) VRDO 0.080% 10/7/11 535 535 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.150% 10/7/11 605 605 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.170% 10/7/11 200 200 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.150% 10/7/11 145 145 Indiana Development Finance Authority EducationalFacilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.130% 10/7/11 200 200 Vanguard Money Market Portfolio Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.150% 10/7/11 300 300 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.120% 10/7/11 160 160 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.100% 10/7/11 265 265 Kentucky Higher Education Student Loan Corp. Student Loan Revenue VRDO 0.220% 10/7/11 365 365 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities (Covenant Healthcare) VRDO 0.180% 10/7/11 165 165 Los Angeles CA Wastewater System Revenue VRDO 0.100% 10/7/11 230 230 Los Angeles CA Wastewater System Revenue VRDO 0.110% 10/7/11 430 430 Los Angeles CA Wastewater System Revenue VRDO 0.170% 10/7/11 300 300 Los Angeles CA Wastewater System Revenue VRDO 0.170% 10/7/11 300 300 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.100% 10/7/11 500 500 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries) VRDO 0.140% 10/7/11 125 125 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.130% 10/7/11 170 170 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.120% 10/7/11 300 300 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.120% 10/7/11 500 500 Massachusetts Development Finance Agency Revenue (Simmons College) VRDO 0.140% 10/7/11 250 250 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.120% 10/7/11 200 200 Massachusetts Health & Educational Facilities Authority Revenue (Dana Farber Cancer Institute) VRDO 0.120% 10/7/11 100 100 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.070% 10/7/11 1,000 1,000 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.130% 10/7/11 525 525 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.120% 10/7/11 500 500 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.150% 10/7/11 400 400 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.150% 10/7/11 245 245 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.120% 10/7/11 500 500 Vanguard Money Market Portfolio Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) VRDO 0.100% 10/7/11 995 995 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.170% 10/7/11 300 300 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.130% 10/7/11 200 200 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.130% 10/7/11 400 400 New York City NY GO VRDO 0.120% 10/7/11 200 200 New York City NY GO VRDO 0.120% 10/7/11 100 100 New York City NY GO VRDO 0.120% 10/7/11 300 300 New York City NY GO VRDO 0.120% 10/7/11 400 400 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.110% 10/7/11 400 400 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.110% 10/7/11 200 200 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.140% 10/7/11 100 100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.140% 10/7/11 300 300 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.130% 10/7/11 235 235 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.160% 10/7/11 400 400 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.160% 10/7/11 395 395 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.110% 10/7/11 500 500 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.120% 10/7/11 250 250 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.110% 10/7/11 265 265 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.140% 10/7/11 600 600 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.140% 10/7/11 200 200 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.120% 10/7/11 500 500 New York State Housing Finance Agency Housing Revenue (330 West 39th Street) VRDO 0.160% 10/7/11 300 300 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.140% 10/7/11 100 100 New York State Housing Finance Agency Housing Revenue (Clinton Green - South) VRDO 0.140% 10/7/11 125 125 Vanguard Money Market Portfolio New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.140% 10/7/11 400 400 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.150% 10/7/11 300 300 New York State Housing Finance Agency Revenue (Gotham West Housing) VRDO 0.100% 10/7/11 500 500 North Texas Higher Education Authority Student Loan Revenue VRDO 0.230% 10/7/11 340 340 North Texas Tollway Authority System Revenue VRDO 0.140% 10/7/11 450 450 Oakland University of Michigan Revenue VRDO 0.170% 10/7/11 100 100 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.130% 10/7/11 115 115 Ohio GO VRDO 0.120% 10/7/11 250 250 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.140% 10/7/11 675 675 Ohio State University General Receipts Revenue VRDO 0.100% 10/7/11 1,300 1,300 Ohio State University General Receipts Revenue VRDO 0.100% 10/7/11 300 300 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.150% 10/7/11 500 500 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.190% 10/7/11 700 700 Salem OH Hospital Facilities Revenue (Salem Community Hospital Project) VRDO 0.120% 10/7/11 105 105 San Antonio TX Electric & Gas Systems Revenue VRDO 0.190% 10/7/11 375 375 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.180% 10/7/11 200 200 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.140% 10/7/11 500 500 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.140% 10/7/11 300 300 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.190% 10/7/11 380 380 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.150% 10/7/11 195 195 5 Texas GO TOB VRDO 0.150% 10/3/11 2,000 2,000 5 Texas GO TOB VRDO 0.150% 8/30/12 2,000 2,000 5 Texas GO TOB VRDO 0.150% 8/30/12 3,000 3,000 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.120% 10/7/11 200 200 University of Alabama Birmingham Hospital Revenue VRDO 0.220% 10/7/11 300 300 University of South Florida Financing Corp. COP VRDO 0.150% 10/7/11 500 500 University of Texas Permanent University Fund Revenue VRDO 0.080% 10/7/11 1,800 1,800 University of Texas Permanent University Fund Revenue VRDO 0.050% 10/7/11 685 685 Vanguard Money Market Portfolio Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.160% 10/7/11 250 250 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.160% 10/7/11 250 250 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.150% 10/7/11 100 100 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.150% 10/7/11 275 275 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.150% 10/7/11 100 100 5 Washington County PA Authority Revenue (Girard Estate Project) VRDO 0.150% 10/7/11 100 100 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.120% 10/7/11 200 200 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.120% 10/7/11 250 250 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.150% 10/7/11 300 300 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.110% 10/7/11 200 200 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.130% 10/7/11 325 325 Total Tax-Exempt Municipal Bonds (Cost $49,505) 49,505 Shares Money Market Funds (2.0%) 6 Vanguard Municipal Cash Management Fund (Cost $24,574) 0.138% 24,574,155 24,574 Total Investments (100.5%) (Cost $1,241,927) Other Assets and Liabilities - Net (-0.5%) (6,004) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At September 30, 2011, the aggregate value of these securities was $183,694,000, representing 14.9% of net assets. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2011, the aggregate value of these securities was $7,445,000, representing 0.6% of net assets. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Vanguard Money Market Portfolio A. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The portfolio's investment in Vanguard Municipal Cash Management funds is valued based on Level 1 inputs. All of the portfolio's other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Total Bond Market Index Portfolio Schedule of Investments As of September 30, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (70.8%) U.S. Government Securities (38.0%) United States Treasury Note/Bond 0.750% 5/31/12 4,075 4,091 United States Treasury Note/Bond 0.625% 6/30/12 100 100 United States Treasury Note/Bond 1.500% 7/15/12 300 303 United States Treasury Note/Bond 0.625% 7/31/12 1,175 1,179 United States Treasury Note/Bond 4.625% 7/31/12 2,325 2,410 United States Treasury Note/Bond 1.750% 8/15/12 480 487 United States Treasury Note/Bond 0.375% 8/31/12 950 952 United States Treasury Note/Bond 4.125% 8/31/12 1,000 1,036 United States Treasury Note/Bond 1.375% 9/15/12 2,096 2,119 United States Treasury Note/Bond 0.375% 9/30/12 4,625 4,634 United States Treasury Note/Bond 4.250% 9/30/12 975 1,014 United States Treasury Note/Bond 1.375% 10/15/12 9,175 9,287 United States Treasury Note/Bond 3.875% 10/31/12 500 520 United States Treasury Note/Bond 1.375% 11/15/12 4,815 4,878 United States Treasury Note/Bond 4.000% 11/15/12 875 912 United States Treasury Note/Bond 0.500% 11/30/12 25 25 United States Treasury Note/Bond 3.375% 11/30/12 2,625 2,721 United States Treasury Note/Bond 1.125% 12/15/12 19,465 19,678 United States Treasury Note/Bond 0.625% 12/31/12 12,005 12,067 United States Treasury Note/Bond 1.375% 1/15/13 28,065 28,473 United States Treasury Note/Bond 0.625% 2/28/13 12,100 12,168 United States Treasury Note/Bond 2.750% 2/28/13 1,005 1,040 United States Treasury Note/Bond 1.375% 3/15/13 8,605 8,746 United States Treasury Note/Bond 0.750% 3/31/13 1,500 1,512 United States Treasury Note/Bond 1.750% 4/15/13 8,350 8,539 United States Treasury Note/Bond 0.625% 4/30/13 250 251 United States Treasury Note/Bond 1.375% 5/15/13 1,750 1,781 United States Treasury Note/Bond 3.625% 5/15/13 1,000 1,054 United States Treasury Note/Bond 3.500% 5/31/13 750 790 United States Treasury Note/Bond 1.125% 6/15/13 8,850 8,977 United States Treasury Note/Bond 3.375% 6/30/13 575 606 United States Treasury Note/Bond 1.000% 7/15/13 1,900 1,924 United States Treasury Note/Bond 3.375% 7/31/13 425 449 United States Treasury Note/Bond 0.750% 8/15/13 14,495 14,622 United States Treasury Note/Bond 0.125% 8/31/13 910 908 United States Treasury Note/Bond 3.125% 8/31/13 4,200 4,427 United States Treasury Note/Bond 0.750% 9/15/13 650 656 United States Treasury Note/Bond 0.125% 9/30/13 1,450 1,446 United States Treasury Note/Bond 3.125% 9/30/13 2,900 3,064 United States Treasury Note/Bond 0.500% 10/15/13 2,500 2,510 United States Treasury Note/Bond 2.750% 10/31/13 3,075 3,230 United States Treasury Note/Bond 0.500% 11/15/13 5,500 5,522 United States Treasury Note/Bond 4.250% 11/15/13 475 514 United States Treasury Note/Bond 2.000% 11/30/13 975 1,010 United States Treasury Note/Bond 0.750% 12/15/13 1,375 1,388 United States Treasury Note/Bond 1.500% 12/31/13 1,000 1,027 United States Treasury Note/Bond 1.000% 1/15/14 7,250 7,359 United States Treasury Note/Bond 1.750% 1/31/14 400 413 United States Treasury Note/Bond 1.250% 2/15/14 6,825 6,970 United States Treasury Note/Bond 1.875% 2/28/14 47,125 48,826 United States Treasury Note/Bond 1.250% 3/15/14 375 383 United States Treasury Note/Bond 1.750% 3/31/14 3,900 4,033 United States Treasury Note/Bond 1.250% 4/15/14 19,275 19,700 United States Treasury Note/Bond 1.000% 5/15/14 13,360 13,571 United States Treasury Note/Bond 0.750% 6/15/14 2,475 2,500 United States Treasury Note/Bond 2.625% 6/30/14 8,400 8,911 United States Treasury Note/Bond 0.625% 7/15/14 2,550 2,566 United States Treasury Note/Bond 2.625% 7/31/14 15,220 16,167 United States Treasury Note/Bond 0.500% 8/15/14 13,975 14,017 United States Treasury Note/Bond 2.375% 8/31/14 9,825 10,381 United States Treasury Note/Bond 0.250% 9/15/14 10,500 10,452 United States Treasury Note/Bond 2.375% 9/30/14 725 767 United States Treasury Note/Bond 2.375% 10/31/14 5,200 5,506 United States Treasury Note/Bond 2.125% 11/30/14 8,975 9,441 United States Treasury Note/Bond 2.250% 1/31/15 4,650 4,917 United States Treasury Note/Bond 4.000% 2/15/15 740 826 United States Treasury Note/Bond 11.250% 2/15/15 5,775 7,844 United States Treasury Note/Bond 2.375% 2/28/15 350 372 United States Treasury Note/Bond 2.500% 3/31/15 550 587 United States Treasury Note/Bond 2.500% 4/30/15 2,775 2,965 United States Treasury Note/Bond 4.125% 5/15/15 2,600 2,930 United States Treasury Note/Bond 2.125% 5/31/15 1,025 1,082 United States Treasury Note/Bond 1.875% 6/30/15 2,200 2,303 United States Treasury Note/Bond 1.750% 7/31/15 3,150 3,284 United States Treasury Note/Bond 4.250% 8/15/15 2,200 2,501 United States Treasury Note/Bond 10.625% 8/15/15 35 48 United States Treasury Note/Bond 1.250% 10/31/15 4,275 4,368 United States Treasury Note/Bond 9.875% 11/15/15 1,450 1,992 United States Treasury Note/Bond 1.375% 11/30/15 3,135 3,218 United States Treasury Note/Bond 2.125% 12/31/15 3,275 3,465 United States Treasury Note/Bond 4.500% 2/15/16 25 29 United States Treasury Note/Bond 9.250% 2/15/16 75 102 United States Treasury Note/Bond 2.125% 2/29/16 2,350 2,486 United States Treasury Note/Bond 2.375% 3/31/16 675 721 United States Treasury Note/Bond 2.000% 4/30/16 3,275 3,447 United States Treasury Note/Bond 2.625% 4/30/16 625 675 United States Treasury Note/Bond 5.125% 5/15/16 12,050 14,392 United States Treasury Note/Bond 7.250% 5/15/16 685 885 United States Treasury Note/Bond 1.750% 5/31/16 75 78 United States Treasury Note/Bond 3.250% 5/31/16 575 638 United States Treasury Note/Bond 3.250% 6/30/16 700 778 United States Treasury Note/Bond 1.500% 7/31/16 3,275 3,366 United States Treasury Note/Bond 3.250% 7/31/16 1,825 2,028 United States Treasury Note/Bond 4.875% 8/15/16 1,500 1,785 United States Treasury Note/Bond 3.000% 8/31/16 5,050 5,554 United States Treasury Note/Bond 3.000% 9/30/16 6,850 7,535 United States Treasury Note/Bond 3.125% 10/31/16 2,000 2,214 United States Treasury Note/Bond 4.625% 11/15/16 250 296 United States Treasury Note/Bond 7.500% 11/15/16 2,100 2,786 United States Treasury Note/Bond 2.750% 11/30/16 21,150 23,027 United States Treasury Note/Bond 3.250% 12/31/16 20,525 22,873 United States Treasury Note/Bond 3.125% 1/31/17 1,925 2,134 United States Treasury Note/Bond 4.625% 2/15/17 200 238 United States Treasury Note/Bond 3.000% 2/28/17 2,225 2,453 United States Treasury Note/Bond 3.250% 3/31/17 12,425 13,869 United States Treasury Note/Bond 4.500% 5/15/17 7,500 8,897 United States Treasury Note/Bond 8.750% 5/15/17 6,875 9,759 United States Treasury Note/Bond 2.750% 5/31/17 1,000 1,090 United States Treasury Note/Bond 2.500% 6/30/17 23,100 24,858 United States Treasury Note/Bond 2.375% 7/31/17 2,200 2,351 United States Treasury Note/Bond 4.750% 8/15/17 2,175 2,621 United States Treasury Note/Bond 8.875% 8/15/17 6,850 9,873 United States Treasury Note/Bond 1.875% 8/31/17 4,840 5,031 United States Treasury Note/Bond 1.875% 9/30/17 9,200 9,559 United States Treasury Note/Bond 4.250% 11/15/17 2,975 3,512 United States Treasury Note/Bond 2.625% 1/31/18 100 108 United States Treasury Note/Bond 2.750% 2/28/18 1,200 1,309 United States Treasury Note/Bond 2.875% 3/31/18 3,575 3,928 United States Treasury Note/Bond 2.625% 4/30/18 1,425 1,542 United States Treasury Note/Bond 9.125% 5/15/18 450 675 United States Treasury Note/Bond 2.375% 5/31/18 2,350 2,504 United States Treasury Note/Bond 4.000% 8/15/18 10,500 12,319 United States Treasury Note/Bond 1.500% 8/31/18 3,350 3,370 United States Treasury Note/Bond 1.375% 9/30/18 4,300 4,284 United States Treasury Note/Bond 3.750% 11/15/18 5,275 6,110 United States Treasury Note/Bond 8.875% 2/15/19 260 396 United States Treasury Note/Bond 3.125% 5/15/19 400 446 United States Treasury Note/Bond 3.625% 8/15/19 2,325 2,679 United States Treasury Note/Bond 8.125% 8/15/19 195 291 United States Treasury Note/Bond 3.375% 11/15/19 21,300 24,182 United States Treasury Note/Bond 3.625% 2/15/20 27,475 31,755 United States Treasury Note/Bond 8.500% 2/15/20 65 100 United States Treasury Note/Bond 3.500% 5/15/20 3,515 4,031 United States Treasury Note/Bond 8.750% 8/15/20 9,225 14,584 United States Treasury Note/Bond 3.625% 2/15/21 9,650 11,164 United States Treasury Note/Bond 7.875% 2/15/21 2,880 4,400 United States Treasury Note/Bond 8.125% 5/15/21 360 561 United States Treasury Note/Bond 2.125% 8/15/21 14,855 15,145 United States Treasury Note/Bond 8.000% 11/15/21 1,070 1,674 United States Treasury Note/Bond 7.625% 11/15/22 40 62 United States Treasury Note/Bond 7.125% 2/15/23 1,690 2,554 United States Treasury Note/Bond 6.250% 8/15/23 17,225 24,600 United States Treasury Note/Bond 6.875% 8/15/25 5,325 8,178 United States Treasury Note/Bond 6.000% 2/15/26 375 538 United States Treasury Note/Bond 6.750% 8/15/26 5 8 United States Treasury Note/Bond 6.500% 11/15/26 175 264 United States Treasury Note/Bond 6.625% 2/15/27 1,065 1,632 United States Treasury Note/Bond 6.375% 8/15/27 185 279 United States Treasury Note/Bond 5.500% 8/15/28 2,205 3,089 United States Treasury Note/Bond 5.250% 11/15/28 1,435 1,962 United States Treasury Note/Bond 5.250% 2/15/29 6,490 8,889 United States Treasury Note/Bond 6.125% 8/15/29 930 1,398 United States Treasury Note/Bond 6.250% 5/15/30 550 844 United States Treasury Note/Bond 4.500% 2/15/36 500 649 United States Treasury Note/Bond 4.750% 2/15/37 3,550 4,785 United States Treasury Note/Bond 5.000% 5/15/37 1,575 2,200 United States Treasury Note/Bond 4.375% 2/15/38 5,725 7,336 United States Treasury Note/Bond 4.500% 5/15/38 2,625 3,430 United States Treasury Note/Bond 3.500% 2/15/39 1,175 1,311 United States Treasury Note/Bond 4.250% 5/15/39 4,175 5,272 United States Treasury Note/Bond 4.500% 8/15/39 16,616 21,816 United States Treasury Note/Bond 4.375% 11/15/39 7,417 9,563 United States Treasury Note/Bond 4.625% 2/15/40 2,350 3,149 United States Treasury Note/Bond 4.375% 5/15/40 1,060 1,368 United States Treasury Note/Bond 3.875% 8/15/40 5,455 6,501 United States Treasury Note/Bond 4.250% 11/15/40 10,125 12,844 United States Treasury Note/Bond 4.750% 2/15/41 4,371 5,994 United States Treasury Note/Bond 4.375% 5/15/41 7,615 9,870 Agency Bonds and Notes (4.8%) 1 Citibank NA 1.750% 12/28/12 550 559 1 Citigroup Funding Inc. 1.875% 10/22/12 475 483 1 Citigroup Funding Inc. 2.250% 12/10/12 125 128 Egypt Government AID Bonds 4.450% 9/15/15 650 734 2 Federal Agricultural Mortgage Corp. 1.250% 12/6/13 135 137 2 Federal Agricultural Mortgage Corp. 2.125% 9/15/15 75 78 2 Federal Agricultural Mortgage Corp. 2.000% 7/27/16 100 102 2 Federal Farm Credit Bank 4.500% 10/17/12 100 104 2 Federal Farm Credit Bank 1.875% 12/7/12 250 254 2 Federal Farm Credit Bank 1.750% 2/21/13 225 229 2 Federal Farm Credit Bank 1.375% 6/25/13 150 153 2 Federal Farm Credit Bank 3.875% 10/7/13 150 160 2 Federal Farm Credit Bank 1.125% 2/27/14 200 203 2 Federal Farm Credit Bank 2.625% 4/17/14 250 263 2 Federal Farm Credit Bank 3.000% 9/22/14 300 320 2 Federal Farm Credit Bank 1.625% 11/19/14 175 180 2 Federal Farm Credit Bank 1.500% 11/16/15 200 204 2 Federal Farm Credit Bank 4.875% 12/16/15 175 203 2 Federal Farm Credit Bank 5.125% 8/25/16 225 266 2 Federal Farm Credit Bank 4.875% 1/17/17 250 293 2 Federal Farm Credit Bank 5.150% 11/15/19 500 609 2 Federal Home Loan Bank of Chicago 5.625% 6/13/16 75 85 2 Federal Home Loan Banks 1.500% 1/16/13 2,175 2,207 2 Federal Home Loan Banks 1.625% 3/20/13 225 229 2 Federal Home Loan Banks 1.000% 3/27/13 1,225 1,237 2 Federal Home Loan Banks 3.875% 6/14/13 175 185 2 Federal Home Loan Banks 1.875% 6/21/13 2,565 2,629 2 Federal Home Loan Banks 5.125% 8/14/13 530 576 2 Federal Home Loan Banks 4.000% 9/6/13 825 881 2 Federal Home Loan Banks 5.250% 9/13/13 875 956 2 Federal Home Loan Banks 4.500% 9/16/13 350 378 2 Federal Home Loan Banks 3.625% 10/18/13 475 506 2 Federal Home Loan Banks 4.875% 11/27/13 675 739 2 Federal Home Loan Banks 3.125% 12/13/13 600 634 2 Federal Home Loan Banks 0.875% 12/27/13 800 807 2 Federal Home Loan Banks 1.375% 5/28/14 800 817 2 Federal Home Loan Banks 2.500% 6/13/14 375 394 2 Federal Home Loan Banks 5.500% 8/13/14 700 797 2 Federal Home Loan Banks 4.500% 11/14/14 350 391 2 Federal Home Loan Banks 2.750% 12/12/14 200 213 2 Federal Home Loan Banks 3.125% 3/11/16 875 948 2 Federal Home Loan Banks 5.375% 5/18/16 1,000 1,191 2 Federal Home Loan Banks 5.125% 10/19/16 525 622 2 Federal Home Loan Banks 4.750% 12/16/16 1,200 1,405 2 Federal Home Loan Banks 4.875% 5/17/17 550 652 2 Federal Home Loan Banks 5.000% 11/17/17 225 270 2 Federal Home Loan Banks 5.375% 8/15/18 150 184 2 Federal Home Loan Banks 4.125% 3/13/20 175 200 2 Federal Home Loan Banks 5.250% 12/11/20 425 522 2 Federal Home Loan Banks 5.625% 6/11/21 35 44 2 Federal Home Loan Banks 5.500% 7/15/36 1,400 1,831 2 Federal Home Loan Mortgage Corp. 4.625% 10/25/12 1,075 1,125 2 Federal Home Loan Mortgage Corp. 0.375% 11/30/12 500 500 2 Federal Home Loan Mortgage Corp. 0.625% 12/28/12 1,575 1,581 2 Federal Home Loan Mortgage Corp. 0.750% 12/28/12 1,000 1,005 2 Federal Home Loan Mortgage Corp. 1.375% 1/9/13 650 658 2 Federal Home Loan Mortgage Corp. 0.750% 3/28/13 750 754 2 Federal Home Loan Mortgage Corp. 1.625% 4/15/13 3,500 3,568 2 Federal Home Loan Mortgage Corp. 3.750% 6/28/13 175 185 2 Federal Home Loan Mortgage Corp. 4.500% 7/15/13 275 295 2 Federal Home Loan Mortgage Corp. 4.125% 9/27/13 575 617 2 Federal Home Loan Mortgage Corp. 0.875% 10/28/13 300 303 2 Federal Home Loan Mortgage Corp. 0.375% 10/30/13 850 848 2 Federal Home Loan Mortgage Corp. 4.875% 11/15/13 225 246 2 Federal Home Loan Mortgage Corp. 2.500% 1/7/14 125 131 2 Federal Home Loan Mortgage Corp. 4.500% 1/15/14 700 763 2 Federal Home Loan Mortgage Corp. 1.375% 2/25/14 1,075 1,096 2 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 2,775 2,910 2 Federal Home Loan Mortgage Corp. 5.000% 7/15/14 2,225 2,495 2 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 2,000 2,134 2 Federal Home Loan Mortgage Corp. 1.000% 7/30/14 600 606 2 Federal Home Loan Mortgage Corp. 1.000% 8/27/14 1,500 1,515 2 Federal Home Loan Mortgage Corp. 0.500% 9/19/14 275 274 2 Federal Home Loan Mortgage Corp. 2.875% 2/9/15 575 615 2 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 700 721 2 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 625 739 2 Federal Home Loan Mortgage Corp. 2.500% 5/27/16 325 345 2 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 1,375 1,649 2 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 775 803 2 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 200 241 2 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 550 657 2 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 1,250 1,412 2 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 400 597 2 Federal Home Loan Mortgage Corp. 6.750% 3/15/31 1,525 2,304 2 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 250 364 2 Federal National Mortgage Assn. 0.375% 12/28/12 350 350 2 Federal National Mortgage Assn. 3.625% 2/12/13 2,350 2,454 2 Federal National Mortgage Assn. 4.750% 2/21/13 600 636 2 Federal National Mortgage Assn. 0.750% 2/26/13 900 905 2 Federal National Mortgage Assn. 4.375% 3/15/13 250 264 2 Federal National Mortgage Assn. 4.625% 5/1/13 750 797 2 Federal National Mortgage Assn. 1.750% 5/7/13 350 358 2 Federal National Mortgage Assn. 0.500% 8/9/13 5,050 5,057 2 Federal National Mortgage Assn. 1.250% 8/20/13 225 228 2 Federal National Mortgage Assn. 4.625% 10/15/13 2,975 3,225 2 Federal National Mortgage Assn. 2.875% 12/11/13 325 342 2 Federal National Mortgage Assn. 0.750% 12/18/13 1,600 1,609 2 Federal National Mortgage Assn. 2.750% 2/5/14 1,500 1,578 2 Federal National Mortgage Assn. 1.250% 2/27/14 750 762 2 Federal National Mortgage Assn. 2.750% 3/13/14 2,425 2,553 2 Federal National Mortgage Assn. 2.500% 5/15/14 450 472 2 Federal National Mortgage Assn. 1.125% 6/27/14 300 304 2 Federal National Mortgage Assn. 0.875% 8/28/14 1,500 1,510 2 Federal National Mortgage Assn. 3.000% 9/16/14 450 481 2 Federal National Mortgage Assn. 4.625% 10/15/14 725 811 2 Federal National Mortgage Assn. 0.625% 10/30/14 1,325 1,323 2 Federal National Mortgage Assn. 2.625% 11/20/14 2,900 3,072 2 Federal National Mortgage Assn. 2.375% 7/28/15 2,250 2,374 2 Federal National Mortgage Assn. 4.375% 10/15/15 1,725 1,956 2 Federal National Mortgage Assn. 1.625% 10/26/15 450 461 2 Federal National Mortgage Assn. 5.000% 3/15/16 150 175 2 Federal National Mortgage Assn. 2.375% 4/11/16 450 475 2 Federal National Mortgage Assn. 5.250% 9/15/16 550 655 2 Federal National Mortgage Assn. 1.250% 9/28/16 650 649 2 Federal National Mortgage Assn. 4.875% 12/15/16 500 589 2 Federal National Mortgage Assn. 5.000% 2/13/17 1,925 2,279 2 Federal National Mortgage Assn. 5.000% 5/11/17 2,000 2,377 2 Federal National Mortgage Assn. 5.375% 6/12/17 1,000 1,209 2 Federal National Mortgage Assn. 6.250% 5/15/29 175 249 2 Federal National Mortgage Assn. 7.125% 1/15/30 925 1,435 2 Federal National Mortgage Assn. 7.250% 5/15/30 300 472 2 Federal National Mortgage Assn. 6.625% 11/15/30 300 447 2 Federal National Mortgage Assn. 5.625% 7/15/37 275 375 2 Financing Corp. Fico 9.650% 11/2/18 225 336 1 General Electric Capital Corp. 2.125% 12/21/12 475 485 1 General Electric Capital Corp. 2.625% 12/28/12 350 360 Israel Government AID Bond 5.500% 12/4/23 50 64 Israel Government AID Bond 5.500% 4/26/24 475 608 1 JPMorgan Chase & Co. 2.125% 12/26/12 825 843 Private Export Funding Corp. 3.050% 10/15/14 250 266 Private Export Funding Corp. 2.250% 12/15/17 125 128 Private Export Funding Corp. 4.375% 3/15/19 200 231 Private Export Funding Corp. 4.300% 12/15/21 100 115 Private Export Funding Corp. 2.800% 5/15/22 125 125 2 Tennessee Valley Authority 5.500% 7/18/17 275 333 2 Tennessee Valley Authority 4.500% 4/1/18 175 204 2 Tennessee Valley Authority 3.875% 2/15/21 250 281 2 Tennessee Valley Authority 6.750% 11/1/25 50 70 2 Tennessee Valley Authority 7.125% 5/1/30 1,000 1,541 2 Tennessee Valley Authority 4.650% 6/15/35 175 205 2 Tennessee Valley Authority 5.880% 4/1/36 250 342 2 Tennessee Valley Authority 5.500% 6/15/38 100 132 2 Tennessee Valley Authority 5.250% 9/15/39 225 290 2 Tennessee Valley Authority 4.875% 1/15/48 100 124 2 Tennessee Valley Authority 5.375% 4/1/56 50 69 2 Tennessee Valley Authority 4.625% 9/15/60 100 121 3 US Central Federal Credit Union 1.900% 10/19/12 250 254 3 Western Corporate Federal Credit Union 1.750% 11/2/12 125 127 Conventional Mortgage-Backed Securities (27.0%) Fannie Mae Pool 3.500% 2/1/26–4/1/41 19,698 20,492 Fannie Mae Pool 4.000% 8/1/18–10/1/41 52,170 54,902 Fannie Mae Pool 4.500% 3/1/14–10/1/41 53,632 57,095 Fannie Mae Pool 5.000% 1/1/12–10/1/41 51,746 55,873 Fannie Mae Pool 5.500% 9/1/14–11/1/41 45,430 49,620 Fannie Mae Pool 6.000% 8/1/13–11/1/41 32,977 36,334 2,4 Fannie Mae Pool 6.500% 11/1/14–11/1/38 10,845 12,031 2,4 Fannie Mae Pool 7.000% 9/1/14–11/1/37 2,727 3,141 2,4 Fannie Mae Pool 7.500% 11/1/11–7/1/32 178 197 2,4 Fannie Mae Pool 8.000% 11/1/11–11/1/30 72 78 2,4 Fannie Mae Pool 8.500% 7/1/22–4/1/31 30 35 2,4 Fannie Mae Pool 9.000% 7/1/22–12/1/24 4 4 2,4 Fannie Mae Pool 9.500% 12/1/18–2/1/25 5 5 2,4 Fannie Mae Pool 10.000% 8/1/20–8/1/21 1 1 Freddie Mac Gold Pool 3.500% 10/1/26–1/1/41 10,682 11,113 Freddie Mac Gold Pool 4.000% 9/1/13–10/1/41 32,429 34,064 Freddie Mac Gold Pool 4.500% 1/1/18–10/1/41 37,732 39,997 Freddie Mac Gold Pool 5.000% 10/1/17–8/1/40 34,082 36,691 Freddie Mac Gold Pool 5.500% 12/1/13–7/1/39 33,560 36,422 Freddie Mac Gold Pool 6.000% 5/1/12–3/1/39 21,062 23,151 Freddie Mac Gold Pool 6.500% 3/1/12–4/1/39 5,634 6,293 Freddie Mac Gold Pool 7.000% 2/1/12–2/1/37 1,408 1,624 Freddie Mac Gold Pool 7.500% 11/1/11–10/1/30 101 118 Freddie Mac Gold Pool 8.000% 12/1/15–7/1/30 101 116 Freddie Mac Gold Pool 8.500% 3/1/23–11/1/30 50 58 Freddie Mac Gold Pool 9.000% 5/1/27–5/1/30 6 7 Freddie Mac Gold Pool 10.000% 3/1/17 2 2 Freddie Mac Non Gold Pool 10.000% 11/1/19 1 1 4 Ginnie Mae I Pool 3.500% 2/15/26–1/15/41 1,722 1,809 Ginnie Mae I Pool 4.000% 1/15/25–10/1/41 12,129 12,970 Ginnie Mae I Pool 4.500% 8/15/18–10/1/41 23,730 25,822 4 Ginnie Mae I Pool 5.000% 1/15/18–10/15/39 16,933 18,628 4 Ginnie Mae I Pool 5.500% 6/15/18–12/15/39 10,591 11,737 Ginnie Mae I Pool 6.000% 2/15/17–10/1/41 7,317 8,175 4 Ginnie Mae I Pool 6.500% 5/15/13–2/15/39 2,505 2,859 4 Ginnie Mae I Pool 7.000% 5/15/23–1/15/32 282 326 4 Ginnie Mae I Pool 7.500% 6/15/12–1/15/31 133 151 4 Ginnie Mae I Pool 8.000% 2/15/22–10/15/30 86 89 4 Ginnie Mae I Pool 8.500% 2/15/22–7/15/30 22 23 4 Ginnie Mae I Pool 9.000% 4/15/16–7/15/30 19 20 4 Ginnie Mae I Pool 9.500% 4/15/17–12/15/21 5 6 4 Ginnie Mae I Pool 10.000% 5/15/20 1 1 4 Ginnie Mae I Pool 10.500% 5/15/19 10 10 Ginnie Mae II Pool 4.000% 3/20/26–10/1/41 11,054 11,825 Ginnie Mae II Pool 4.500% 4/20/40–10/1/41 27,301 29,593 Ginnie Mae II Pool 5.000% 3/20/18–10/1/41 19,899 21,874 4 Ginnie Mae II Pool 5.500% 6/20/34–5/20/41 7,143 7,914 4 Ginnie Mae II Pool 6.000% 3/20/33–7/20/39 4,079 4,567 4 Ginnie Mae II Pool 6.500% 12/20/35–12/20/37 1,395 1,588 4 Ginnie Mae II Pool 7.000% 8/20/36–4/20/38 127 147 Nonconventional Mortgage-Backed Securities (1.0%) 2,4 Fannie Mae Pool 2.417% 12/1/35 303 319 2,4 Fannie Mae Pool 2.436% 2/1/36 47 48 2,4 Fannie Mae Pool 2.520% 12/1/35 340 358 2,4 Fannie Mae Pool 2.562% 1/1/35 193 205 2,4 Fannie Mae Pool 2.578% 10/1/40 411 425 2,4 Fannie Mae Pool 2.580% 12/1/40 218 225 2,4 Fannie Mae Pool 2.627% 9/1/34 31 32 2,4 Fannie Mae Pool 2.677% 4/1/36 169 182 2,4 Fannie Mae Pool 2.685% 11/1/33 41 44 2,4 Fannie Mae Pool 2.800% 8/1/35 361 369 2,4 Fannie Mae Pool 2.864% 3/1/41 229 239 2,4 Fannie Mae Pool 2.957% 12/1/40 161 167 2,4 Fannie Mae Pool 3.013% 3/1/41 155 162 2,4 Fannie Mae Pool 3.104% 12/1/40 253 264 2,4 Fannie Mae Pool 3.138% 2/1/41 201 211 2,4 Fannie Mae Pool 3.154% 2/1/41 242 252 2,4 Fannie Mae Pool 3.187% 12/1/40 270 283 2,4 Fannie Mae Pool 3.201% 8/1/40 344 359 2,4 Fannie Mae Pool 3.224% 9/1/40 411 429 2,4 Fannie Mae Pool 3.247% 10/1/40 333 349 2,4 Fannie Mae Pool 3.275% 11/1/40 142 148 2,4 Fannie Mae Pool 3.300% 1/1/40 196 204 2,4 Fannie Mae Pool 3.385% 5/1/40 171 180 2,4 Fannie Mae Pool 3.451% 12/1/39 532 557 2,4 Fannie Mae Pool 3.508% 5/1/40 146 154 2,4 Fannie Mae Pool 3.529% 3/1/40 416 437 2,4 Fannie Mae Pool 3.617% 4/1/41 281 293 2,4 Fannie Mae Pool 3.623% 11/1/39 163 172 2,4 Fannie Mae Pool 3.868% 12/1/35 207 219 2,4 Fannie Mae Pool 4.500% 11/1/34 149 158 2,4 Fannie Mae Pool 4.564% 8/1/37 269 282 2,4 Fannie Mae Pool 4.572% 8/1/35 346 367 2,4 Fannie Mae Pool 5.010% 12/1/33 59 63 2,4 Fannie Mae Pool 5.056% 3/1/38 210 227 2,4 Fannie Mae Pool 5.061% 3/1/37 129 138 2,4 Fannie Mae Pool 5.127% 8/1/38 13 14 2,4 Fannie Mae Pool 5.266% 7/1/38 22 24 2,4 Fannie Mae Pool 5.360% 12/1/35 167 182 2,4 Fannie Mae Pool 5.405% 1/1/37 99 107 2,4 Fannie Mae Pool 5.484% 3/1/37 101 105 2,4 Fannie Mae Pool 5.572% 2/1/37 221 229 2,4 Fannie Mae Pool 5.582% 5/1/36 101 110 2,4 Fannie Mae Pool 5.646% 3/1/37 368 381 2,4 Fannie Mae Pool 5.655% 3/1/37 179 185 2,4 Fannie Mae Pool 5.680% 6/1/37 76 82 2,4 Fannie Mae Pool 5.682% 4/1/37 58 60 2,4 Fannie Mae Pool 5.709% 4/1/37 145 157 2,4 Fannie Mae Pool 5.731% 12/1/37 285 318 2,4 Fannie Mae Pool 5.736% 2/1/37 260 276 2,4 Fannie Mae Pool 5.884% 8/1/37 136 143 2,4 Fannie Mae Pool 5.894% 11/1/36 235 253 2,4 Fannie Mae Pool 5.913% 6/1/36 25 27 2,4 Fannie Mae Pool 5.917% 10/1/37 178 193 2,4 Fannie Mae Pool 6.259% 9/1/37 109 116 2,4 Freddie Mac Non Gold Pool 2.477% 1/1/35 12 13 2,4 Freddie Mac Non Gold Pool 2.487% 12/1/34 188 198 2,4 Freddie Mac Non Gold Pool 2.507% 3/1/36 173 183 2,4 Freddie Mac Non Gold Pool 2.563% 12/1/34 83 88 2,4 Freddie Mac Non Gold Pool 2.635% 12/1/40 230 238 2,4 Freddie Mac Non Gold Pool 2.703% 12/1/40 351 364 2,4 Freddie Mac Non Gold Pool 2.780% 11/1/40 218 227 2,4 Freddie Mac Non Gold Pool 2.829% 1/1/41 225 232 2,4 Freddie Mac Non Gold Pool 2.983% 2/1/41 320 334 2,4 Freddie Mac Non Gold Pool 3.087% 3/1/41 215 224 2,4 Freddie Mac Non Gold Pool 3.155% 11/1/40 274 287 2,4 Freddie Mac Non Gold Pool 3.296% 6/1/40 202 211 2,4 Freddie Mac Non Gold Pool 3.335% 4/1/40 243 254 2,4 Freddie Mac Non Gold Pool 3.352% 5/1/40 115 121 2,4 Freddie Mac Non Gold Pool 3.450% 5/1/40 129 135 2,4 Freddie Mac Non Gold Pool 3.577% 6/1/40 280 294 2,4 Freddie Mac Non Gold Pool 3.603% 6/1/40 517 543 2,4 Freddie Mac Non Gold Pool 3.616% 1/1/40 243 255 2,4 Freddie Mac Non Gold Pool 3.672% 9/1/40 381 401 2,4 Freddie Mac Non Gold Pool 3.979% 3/1/40 415 437 2,4 Freddie Mac Non Gold Pool 4.608% 11/1/34 111 117 2,4 Freddie Mac Non Gold Pool 4.617% 7/1/35 91 97 2,4 Freddie Mac Non Gold Pool 4.725% 5/1/38 76 81 2,4 Freddie Mac Non Gold Pool 5.044% 5/1/35 147 159 2,4 Freddie Mac Non Gold Pool 5.165% 12/1/36 188 194 2,4 Freddie Mac Non Gold Pool 5.253% 3/1/38 285 309 2,4 Freddie Mac Non Gold Pool 5.362% 12/1/35 107 112 2,4 Freddie Mac Non Gold Pool 5.413% 4/1/37 221 229 2,4 Freddie Mac Non Gold Pool 5.426% 3/1/37 162 170 2,4 Freddie Mac Non Gold Pool 5.506% 1/1/38 183 197 2,4 Freddie Mac Non Gold Pool 5.507% 2/1/36 122 132 2,4 Freddie Mac Non Gold Pool 5.543% 4/1/37 100 104 2,4 Freddie Mac Non Gold Pool 5.571% 4/1/37 139 150 2,4 Freddie Mac Non Gold Pool 5.699% 6/1/37 385 401 2,4 Freddie Mac Non Gold Pool 5.727% 9/1/36 505 540 2,4 Freddie Mac Non Gold Pool 5.751% 5/1/36 86 92 2,4 Freddie Mac Non Gold Pool 5.785% 10/1/37 114 120 2,4 Freddie Mac Non Gold Pool 5.829% 8/1/37 158 170 2,4 Freddie Mac Non Gold Pool 5.855% 5/1/37 170 184 2,4 Freddie Mac Non Gold Pool 5.891% 12/1/36 72 78 2,4 Freddie Mac Non Gold Pool 6.070% 12/1/36–10/1/37 178 194 2,4 Freddie Mac Non Gold Pool 6.127% 6/1/37 93 99 2,4 Freddie Mac Non Gold Pool 6.385% 2/1/37 75 81 4 Ginnie Mae II Pool 2.500% 1/20/41–6/20/41 1,178 1,210 4 Ginnie Mae II Pool 3.000% 12/20/40–5/20/41 385 402 4 Ginnie Mae II Pool 3.500% 1/20/41 218 230 4 Ginnie Mae II Pool 4.000% 12/20/39 375 398 4 Ginnie Mae II Pool 4.500% 10/20/39 30 33 4 Ginnie Mae II Pool 5.000% 7/20/38–10/20/38 107 114 Total U.S. Government and Agency Obligations (Cost $1,577,179) Asset-Backed/Commercial Mortgage-Backed Securities (2.6%) 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.050% 11/10/38 17 17 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.153% 11/10/38 50 52 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.877% 7/10/42 510 541 4,6 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.234% 11/10/42 75 76 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.727% 7/10/43 115 111 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.921% 5/10/45 140 153 4,6 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.956% 5/10/45 85 70 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.372% 9/10/45 475 515 4,6 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.421% 9/10/45 5 5 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.115% 10/10/45 700 764 4,6 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.120% 10/10/45 700 705 4,6 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.176% 10/10/45 10 10 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.634% 7/10/46 500 543 4,6 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.367% 9/10/47 50 50 4,6 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.367% 9/10/47 90 83 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.414% 9/10/47 425 445 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.448% 9/10/47 50 43 4,6 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.523% 1/15/49 75 45 4,6 Banc of America Merrill Lynch Commercial Mortgage Inc. 6.395% 2/10/51 500 549 7 Bank of Scotland plc 5.250% 2/21/17 375 413 4 Bear Stearns Commercial Mortgage Securities 5.704% 4/12/38 175 191 4,6 Bear Stearns Commercial Mortgage Securities 5.705% 4/12/38 125 122 4 Bear Stearns Commercial Mortgage Securities 4.830% 8/15/38 350 357 4,6 Bear Stearns Commercial Mortgage Securities 5.942% 9/11/38 150 143 4,6 Bear Stearns Commercial Mortgage Securities 5.942% 9/11/38 75 61 4 Bear Stearns Commercial Mortgage Securities 5.619% 3/11/39 125 134 4 Bear Stearns Commercial Mortgage Securities 4.680% 8/13/39 425 445 4 Bear Stearns Commercial Mortgage Securities 4.740% 3/13/40 200 207 4 Bear Stearns Commercial Mortgage Securities 5.853% 6/11/40 569 578 4,6 Bear Stearns Commercial Mortgage Securities 5.905% 6/11/40 75 50 4 Bear Stearns Commercial Mortgage Securities 4.750% 6/11/41 110 97 4 Bear Stearns Commercial Mortgage Securities 5.582% 9/11/41 95 94 4,6 Bear Stearns Commercial Mortgage Securities 5.568% 10/12/41 219 217 4 Bear Stearns Commercial Mortgage Securities 4.521% 11/11/41 150 150 4 Bear Stearns Commercial Mortgage Securities 4.868% 11/11/41 60 53 4 Bear Stearns Commercial Mortgage Securities 5.742% 9/11/42 825 914 4 Bear Stearns Commercial Mortgage Securities 5.793% 9/11/42 175 182 4 Bear Stearns Commercial Mortgage Securities 5.127% 10/12/42 327 329 4 Bear Stearns Commercial Mortgage Securities 5.294% 10/12/42 350 386 4,6 Bear Stearns Commercial Mortgage Securities 5.513% 1/12/45 190 174 4,6 Bear Stearns Commercial Mortgage Securities 5.566% 1/12/45 100 81 4 Bear Stearns Commercial Mortgage Securities 5.613% 6/11/50 429 442 4 Bear Stearns Commercial Mortgage Securities 5.694% 6/11/50 150 160 4 Bear Stearns Commercial Mortgage Securities 5.700% 6/11/50 575 617 4,6 Bear Stearns Commercial Mortgage Securities 5.915% 6/11/50 125 113 4 Capital Auto Receivables Asset Trust 4.680% 10/15/12 34 35 4 Capital One Multi-Asset Execution Trust 5.050% 12/17/18 1,000 1,149 4 Capital One Multi-Asset Execution Trust 5.750% 7/15/20 185 223 4 CDC Commercial Mortgage Trust 5.676% 11/15/30 43 43 4 Chase Issuance Trust 4.650% 3/15/15 1,000 1,056 4 Chase Issuance Trust 5.400% 7/15/15 250 271 7 Cie de Financement Foncier 2.125% 4/22/13 150 149 4 Citibank Credit Card Issuance Trust 4.900% 6/23/16 525 583 4 Citibank Credit Card Issuance Trust 4.150% 7/7/17 100 111 4 Citibank Credit Card Issuance Trust 5.650% 9/20/19 125 150 4 Citigroup Commercial Mortgage Trust 4.830% 5/15/43 25 25 4,6 Citigroup Commercial Mortgage Trust 5.922% 3/15/49 425 472 4 Citigroup Commercial Mortgage Trust 5.462% 10/15/49 100 93 4 Citigroup Commercial Mortgage Trust 5.482% 10/15/49 50 41 4,6 Citigroup Commercial Mortgage Trust 5.886% 12/10/49 600 648 4,6 Citigroup Commercial Mortgage Trust 5.886% 12/10/49 135 123 4,6 Citigroup Commercial Mortgage Trust 6.274% 12/10/49 190 168 4,6 Citigroup Commercial Mortgage Trust 6.274% 12/10/49 425 465 4,6 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.398% 7/15/44 25 25 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.398% 7/15/44 300 326 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.886% 11/15/44 500 537 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.648% 10/15/48 250 220 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.688% 10/15/48 75 42 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.322% 12/11/49 100 103 4,7 Commercial Mortgage Lease-Backed Certificates 6.746% 6/20/31 518 558 4 Commercial Mortgage Pass Through Certificates 4.084% 6/10/38 425 438 4 Commercial Mortgage Pass Through Certificates 4.715% 3/10/39 500 530 4 Commercial Mortgage Pass Through Certificates 5.116% 6/10/44 275 298 4 Commercial Mortgage Pass Through Certificates 5.943% 6/10/46 450 492 4,6 Commercial Mortgage Pass Through Certificates 5.968% 6/10/46 100 94 4 Commercial Mortgage Pass Through Certificates 5.248% 12/10/46 140 141 4,6 Commercial Mortgage Pass Through Certificates 6.008% 12/10/49 550 595 4,6 Credit Suisse First Boston Mortgage Securities Corp. 4.750% 1/15/37 260 274 4 Credit Suisse First Boston Mortgage Securities Corp. 4.877% 4/15/37 25 23 4,6 Credit Suisse First Boston Mortgage Securities Corp. 5.014% 2/15/38 130 138 4,6 Credit Suisse First Boston Mortgage Securities Corp. 5.075% 2/15/38 85 80 4,6 Credit Suisse First Boston Mortgage Securities Corp. 5.100% 8/15/38 50 51 4,6 Credit Suisse First Boston Mortgage Securities Corp. 5.190% 8/15/38 75 68 4,6 Credit Suisse First Boston Mortgage Securities Corp. 5.230% 12/15/40 85 72 4 Credit Suisse Mortgage Capital Certificates 6.011% 6/15/38 600 641 4 Credit Suisse Mortgage Capital Certificates 6.011% 6/15/38 30 27 4 Credit Suisse Mortgage Capital Certificates 5.594% 2/15/39 175 189 4,6 Credit Suisse Mortgage Capital Certificates 5.595% 2/15/39 200 189 4,6 Credit Suisse Mortgage Capital Certificates 5.595% 2/15/39 75 63 4,6 Credit Suisse Mortgage Capital Certificates 5.903% 6/15/39 200 210 4 Credit Suisse Mortgage Capital Certificates 5.509% 9/15/39 50 42 4 Credit Suisse Mortgage Capital Certificates 5.311% 12/15/39 150 156 4 Credit Suisse Mortgage Capital Certificates 5.383% 2/15/40 175 186 4,6 CW Capital Cobalt Ltd. 6.011% 5/15/46 200 211 4 Discover Card Master Trust 5.650% 12/15/15 600 649 4 Discover Card Master Trust 5.650% 3/16/20 225 270 4,6 First Union Commercial Mortgage Trust 6.751% 10/15/35 68 70 4 First Union National Bank Commercial Mortgage 6.223% 12/12/33 43 43 4 Ford Credit Auto Owner Trust 4.370% 10/15/12 232 233 4 Ford Credit Auto Owner Trust 2.420% 11/15/14 125 128 4 Ford Credit Auto Owner Trust 2.150% 6/15/15 425 437 4,6 GE Capital Commercial Mortgage Corp. 5.510% 3/10/44 175 163 4,6 GE Capital Commercial Mortgage Corp. 5.510% 3/10/44 425 457 4 GE Capital Commercial Mortgage Corp. 5.543% 12/10/49 134 141 4 GMAC Commercial Mortgage Securities Inc. 4.079% 5/10/36 90 92 4 GMAC Commercial Mortgage Securities Inc. 4.908% 3/10/38 350 373 4 GMAC Commercial Mortgage Securities Inc. 4.646% 4/10/40 40 41 4 GMAC Commercial Mortgage Securities Inc. 4.864% 12/10/41 300 320 4 GMAC Commercial Mortgage Securities Inc. 4.754% 5/10/43 50 51 4 Greenwich Capital Commercial Funding Corp. 4.948% 1/11/35 100 103 4 Greenwich Capital Commercial Funding Corp. 5.317% 6/10/36 700 742 4 Greenwich Capital Commercial Funding Corp. 5.117% 4/10/37 195 196 4 Greenwich Capital Commercial Funding Corp. 5.224% 4/10/37 775 816 4,6 Greenwich Capital Commercial Funding Corp. 5.277% 4/10/37 150 130 4,6 Greenwich Capital Commercial Funding Corp. 6.074% 7/10/38 100 94 4 Greenwich Capital Commercial Funding Corp. 5.475% 3/10/39 50 43 4 Greenwich Capital Commercial Funding Corp. 4.799% 8/10/42 1,200 1,267 4,6 Greenwich Capital Commercial Funding Corp. 4.859% 8/10/42 50 46 4 GS Mortgage Securities Corp. II 5.506% 4/10/38 207 209 4,6 GS Mortgage Securities Corp. II 5.553% 4/10/38 650 685 4,6 GS Mortgage Securities Corp. II 5.622% 4/10/38 150 138 4 GS Mortgage Securities Corp. II 5.396% 8/10/38 300 319 4,6 GS Mortgage Securities Corp. II 3.707% 8/10/44 80 81 4 Honda Auto Receivables Owner Trust 4.880% 9/18/14 111 112 4 Honda Auto Receivables Owner Trust 1.800% 4/17/17 75 77 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.050% 12/12/34 171 175 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.654% 1/12/37 75 77 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.534% 8/12/37 50 45 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.824% 9/12/37 39 39 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 4.879% 1/12/38 809 855 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.404% 1/12/39 150 158 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.790% 6/12/41 500 545 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.780% 7/15/42 105 105 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.496% 1/12/43 5 5 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.636% 12/12/44 75 70 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.685% 12/12/44 25 18 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.414% 12/15/44 105 109 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.493% 12/15/44 35 31 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 6.072% 4/15/45 90 69 4 JP Morgan Chase Commercial Mortgage Securities Corp. 6.072% 4/15/45 275 303 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 6.072% 4/15/45 40 38 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.593% 5/12/45 175 156 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.623% 5/12/45 50 36 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 5/15/45 115 110 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.447% 5/15/45 200 213 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 6/12/47 250 260 4 JP Morgan Chase Commercial Mortgage Securities Corp. 6.004% 6/15/49 300 315 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.794% 2/12/51 525 567 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.855% 2/12/51 213 215 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 6.098% 2/12/51 75 67 4 LB-UBS Commercial Mortgage Trust 4.786% 10/15/29 700 745 4 LB-UBS Commercial Mortgage Trust 4.742% 2/15/30 310 331 4,6 LB-UBS Commercial Mortgage Trust 5.150% 4/15/30 106 115 4 LB-UBS Commercial Mortgage Trust 5.197% 11/15/30 250 270 4 LB-UBS Commercial Mortgage Trust 5.217% 2/15/31 75 71 4 LB-UBS Commercial Mortgage Trust 4.853% 9/15/31 475 488 4 LB-UBS Commercial Mortgage Trust 4.960% 12/15/31 100 104 4 LB-UBS Commercial Mortgage Trust 4.166% 5/15/32 325 335 4,6 LB-UBS Commercial Mortgage Trust 5.124% 11/15/32 225 239 4,6 LB-UBS Commercial Mortgage Trust 5.661% 3/15/39 475 520 4 LB-UBS Commercial Mortgage Trust 5.413% 9/15/39 60 58 4 LB-UBS Commercial Mortgage Trust 5.424% 2/15/40 75 79 4 LB-UBS Commercial Mortgage Trust 5.430% 2/15/40 325 335 4 LB-UBS Commercial Mortgage Trust 5.455% 2/15/40 125 111 4,6 LB-UBS Commercial Mortgage Trust 5.057% 9/15/40 50 45 4,6 LB-UBS Commercial Mortgage Trust 5.276% 2/15/41 75 61 4,6 LB-UBS Commercial Mortgage Trust 6.312% 4/15/41 130 116 4 LB-UBS Commercial Mortgage Trust 5.866% 9/15/45 600 630 4 Merrill Lynch Mortgage Trust 5.236% 11/12/35 275 289 4 Merrill Lynch Mortgage Trust 5.107% 7/12/38 20 19 4 Merrill Lynch Mortgage Trust 5.854% 5/12/39 400 435 4,6 Merrill Lynch Mortgage Trust 5.855% 5/12/39 50 48 4 Merrill Lynch Mortgage Trust 5.782% 8/12/43 125 116 4,6 Merrill Lynch Mortgage Trust 5.802% 8/12/43 75 53 4,6 Merrill Lynch Mortgage Trust 5.291% 1/12/44 350 386 4,6 Merrill Lynch Mortgage Trust 6.022% 6/12/50 85 73 4,6 Merrill Lynch Mortgage Trust 6.022% 6/12/50 500 525 4 Merrill Lynch Mortgage Trust 5.690% 2/12/51 500 534 4,6 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.706% 2/12/39 25 20 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 6.096% 6/12/46 600 654 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.456% 7/12/46 85 79 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.378% 8/12/48 465 476 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.590% 9/12/49 238 241 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.700% 9/12/49 125 133 4 Morgan Stanley Capital I 4.970% 4/14/40 575 603 4,6 Morgan Stanley Capital I 5.110% 6/15/40 65 70 4 Morgan Stanley Capital I 5.270% 6/13/41 200 214 4,6 Morgan Stanley Capital I 5.991% 8/12/41 50 51 4 Morgan Stanley Capital I 5.360% 11/12/41 200 183 4,6 Morgan Stanley Capital I 4.840% 12/13/41 35 32 4 Morgan Stanley Capital I 4.970% 12/15/41 425 450 4 Morgan Stanley Capital I 5.168% 1/14/42 125 134 4,6 Morgan Stanley Capital I 5.795% 6/11/42 150 167 4,6 Morgan Stanley Capital I 5.795% 6/11/42 50 48 4 Morgan Stanley Capital I 4.989% 8/13/42 225 243 4,6 Morgan Stanley Capital I 5.073% 8/13/42 95 76 4 Morgan Stanley Capital I 5.230% 9/15/42 750 819 4 Morgan Stanley Capital I 5.897% 10/15/42 240 262 4,6 Morgan Stanley Capital I 5.902% 10/15/42 100 83 4,6 Morgan Stanley Capital I 5.902% 10/15/42 20 19 4,6 Morgan Stanley Capital I 5.374% 11/14/42 400 434 4 Morgan Stanley Capital I 6.455% 1/11/43 475 543 4 Morgan Stanley Capital I 5.332% 12/15/43 200 215 4,6 Morgan Stanley Capital I 5.598% 3/12/44 300 323 4,6 Morgan Stanley Capital I 5.773% 7/12/44 125 126 4,6 Morgan Stanley Capital I 5.793% 7/12/44 115 97 4 Morgan Stanley Capital I 4.660% 9/13/45 100 106 4,6 Morgan Stanley Capital I 5.692% 4/15/49 450 468 4,6 Morgan Stanley Capital I 5.871% 4/15/49 125 95 4,6 Morgan Stanley Capital I 5.544% 11/12/49 100 95 4 Morgan Stanley Capital I 5.809% 12/12/49 425 460 4,6 Morgan Stanley Capital I 6.313% 12/12/49 125 114 4 Morgan Stanley Capital I 5.090% 10/12/52 112 112 4,6 Morgan Stanley Capital I 5.204% 10/12/52 150 144 4 Morgan Stanley Capital I 4.770% 7/15/56 85 76 4 Morgan Stanley Dean Witter Capital I 4.920% 3/12/35 700 725 4 Morgan Stanley Dean Witter Capital I 6.390% 10/15/35 22 22 4 Morgan Stanley Dean Witter Capital I 4.740% 11/13/36 505 521 4 Nissan Auto Receivables Owner Trust 5.050% 11/17/14 129 131 7 Northern Rock Asset Management plc 5.625% 6/22/17 150 164 4 PG&E Energy Recovery Funding LLC 5.030% 3/25/14 88 89 4 PSE&G Transition Funding LLC 6.890% 12/15/17 600 725 7 Royal Bank of Canada 3.125% 4/14/15 225 239 4,6 TIAA Seasoned Commercial Mortgage Trust 5.947% 8/15/39 85 78 4 USAA Auto Owner Trust 4.710% 2/18/14 237 240 4,6 Wachovia Bank Commercial Mortgage Trust 5.125% 8/15/35 115 120 4,6 Wachovia Bank Commercial Mortgage Trust 4.964% 11/15/35 325 344 4 Wachovia Bank Commercial Mortgage Trust 4.719% 1/15/41 18 18 4 Wachovia Bank Commercial Mortgage Trust 4.748% 2/15/41 391 416 4,6 Wachovia Bank Commercial Mortgage Trust 5.495% 7/15/41 275 297 4 Wachovia Bank Commercial Mortgage Trust 4.803% 10/15/41 600 636 4,6 Wachovia Bank Commercial Mortgage Trust 5.083% 3/15/42 250 269 4,6 Wachovia Bank Commercial Mortgage Trust 5.224% 3/15/42 50 46 4 Wachovia Bank Commercial Mortgage Trust 5.118% 7/15/42 175 190 4,6 Wachovia Bank Commercial Mortgage Trust 5.923% 5/15/43 475 520 4 Wachovia Bank Commercial Mortgage Trust 4.699% 5/15/44 800 857 4 Wachovia Bank Commercial Mortgage Trust 4.750% 5/15/44 35 35 4 Wachovia Bank Commercial Mortgage Trust 4.793% 5/15/44 75 68 4,6 Wachovia Bank Commercial Mortgage Trust 5.381% 10/15/44 775 844 4,6 Wachovia Bank Commercial Mortgage Trust 5.381% 10/15/44 35 33 4,6 Wachovia Bank Commercial Mortgage Trust 5.444% 12/15/44 500 543 4,6 Wachovia Bank Commercial Mortgage Trust 5.494% 12/15/44 50 47 4,6 Wachovia Bank Commercial Mortgage Trust 6.173% 6/15/45 34 32 4,6 Wachovia Bank Commercial Mortgage Trust 5.765% 7/15/45 440 483 4 Wachovia Bank Commercial Mortgage Trust 5.679% 10/15/48 100 107 4 Wachovia Bank Commercial Mortgage Trust 5.313% 11/15/48 425 454 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $57,126) Corporate Bonds (20.4%) Finance (7.1%) Banking (4.7%) Abbey National Treasury Services plc 2.875% 4/25/14 75 71 Abbey National Treasury Services plc 4.000% 4/27/16 575 526 American Express Bank FSB 5.550% 10/17/12 250 260 American Express Bank FSB 5.500% 4/16/13 350 368 American Express Centurion Bank 5.950% 6/12/17 50 56 American Express Centurion Bank 6.000% 9/13/17 625 702 American Express Co. 7.250% 5/20/14 175 198 American Express Co. 5.500% 9/12/16 100 113 American Express Co. 6.150% 8/28/17 100 115 American Express Co. 7.000% 3/19/18 675 799 American Express Co. 8.125% 5/20/19 175 221 American Express Co. 8.150% 3/19/38 50 71 4 American Express Co. 6.800% 9/1/66 200 192 American Express Credit Corp. 5.875% 5/2/13 700 743 American Express Credit Corp. 5.125% 8/25/14 50 54 American Express Credit Corp. 2.750% 9/15/15 700 702 American Express Credit Corp. 2.800% 9/19/16 50 50 Banco Santander Chile 2.875% 11/13/12 50 50 7 BanColombia SA 4.250% 1/12/16 275 268 Bank of America Corp. 4.875% 1/15/13 450 444 Bank of America Corp. 4.900% 5/1/13 475 471 Bank of America Corp. 7.375% 5/15/14 275 284 Bank of America Corp. 5.125% 11/15/14 1,550 1,531 Bank of America Corp. 4.500% 4/1/15 200 189 Bank of America Corp. 4.750% 8/1/15 500 480 Bank of America Corp. 3.700% 9/1/15 250 230 Bank of America Corp. 5.250% 12/1/15 75 70 Bank of America Corp. 3.625% 3/17/16 100 91 Bank of America Corp. 3.750% 7/12/16 450 409 Bank of America Corp. 6.500% 8/1/16 375 372 Bank of America Corp. 5.750% 8/15/16 100 92 Bank of America Corp. 5.420% 3/15/17 125 109 Bank of America Corp. 5.750% 12/1/17 175 164 Bank of America Corp. 5.650% 5/1/18 975 911 Bank of America Corp. 7.625% 6/1/19 300 312 Bank of America NA 5.300% 3/15/17 1,125 1,006 Bank of Montreal 2.125% 6/28/13 150 153 Bank of New York Mellon Corp. 4.950% 11/1/12 300 314 Bank of New York Mellon Corp. 4.500% 4/1/13 50 53 Bank of New York Mellon Corp. 4.300% 5/15/14 150 161 Bank of New York Mellon Corp. 4.950% 3/15/15 200 216 Bank of New York Mellon Corp. 2.500% 1/15/16 450 457 Bank of New York Mellon Corp. 5.450% 5/15/19 200 229 Bank of New York Mellon Corp. 3.550% 9/23/21 400 396 Bank of Nova Scotia 2.250% 1/22/13 200 204 Bank of Nova Scotia 2.375% 12/17/13 625 643 Bank of Nova Scotia 2.900% 3/29/16 500 519 Bank One Corp. 5.250% 1/30/13 50 52 Bank One Corp. 4.900% 4/30/15 100 104 Barclays Bank plc 2.500% 1/23/13 200 199 Barclays Bank plc 5.200% 7/10/14 600 614 Barclays Bank plc 3.900% 4/7/15 400 393 Barclays Bank plc 5.000% 9/22/16 675 673 Barclays Bank plc 5.125% 1/8/20 650 638 BB&T Capital Trust II 6.750% 6/7/36 175 174 4 BB&T Capital Trust IV 6.820% 6/12/77 25 26 BB&T Corp. 4.750% 10/1/12 250 256 BB&T Corp. 5.200% 12/23/15 625 672 BB&T Corp. 4.900% 6/30/17 75 80 BBVA US Senior SAU 3.250% 5/16/14 175 164 Bear Stearns Cos. LLC 5.700% 11/15/14 550 595 Bear Stearns Cos. LLC 5.300% 10/30/15 50 54 Bear Stearns Cos. LLC 5.550% 1/22/17 650 675 Bear Stearns Cos. LLC 6.400% 10/2/17 400 454 Bear Stearns Cos. LLC 7.250% 2/1/18 325 381 BNP Paribas / BNP Paribas US Medium-Term Note Program LLC 2.125% 12/21/12 400 396 BNP Paribas SA 3.250% 3/11/15 50 49 BNP Paribas SA 3.600% 2/23/16 525 512 BNP Paribas SA 5.000% 1/15/21 625 618 BNY Mellon NA 4.750% 12/15/14 50 54 Branch Banking & Trust Co. 5.625% 9/15/16 175 197 Canadian Imperial Bank of Commerce 1.450% 9/13/13 75 75 Capital One Bank USA NA 8.800% 7/15/19 900 1,033 4 Capital One Capital III 7.686% 8/1/66 125 122 Capital One Capital IV 6.745% 2/17/37 75 72 Capital One Capital V 10.250% 8/15/39 50 51 Capital One Capital VI 8.875% 5/15/40 50 50 Capital One Financial Corp. 5.500% 6/1/15 25 27 Capital One Financial Corp. 3.150% 7/15/16 250 246 Capital One Financial Corp. 6.150% 9/1/16 125 131 Capital One Financial Corp. 5.250% 2/21/17 50 53 Capital One Financial Corp. 6.750% 9/15/17 75 85 Capital One Financial Corp. 4.750% 7/15/21 50 50 4,7 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 500 574 Citigroup Inc. 5.300% 10/17/12 1,050 1,076 Citigroup Inc. 5.500% 4/11/13 675 695 Citigroup Inc. 6.500% 8/19/13 500 524 Citigroup Inc. 6.000% 12/13/13 350 367 Citigroup Inc. 5.125% 5/5/14 100 102 Citigroup Inc. 6.375% 8/12/14 50 53 Citigroup Inc. 5.000% 9/15/14 975 958 Citigroup Inc. 5.500% 10/15/14 300 312 Citigroup Inc. 6.010% 1/15/15 200 212 Citigroup Inc. 4.750% 5/19/15 200 205 Citigroup Inc. 4.700% 5/29/15 50 51 Citigroup Inc. 4.587% 12/15/15 200 203 Citigroup Inc. 5.300% 1/7/16 225 234 Citigroup Inc. 3.953% 6/15/16 100 100 Citigroup Inc. 6.000% 8/15/17 225 240 Citigroup Inc. 6.125% 11/21/17 575 615 Citigroup Inc. 6.125% 5/15/18 875 940 Citigroup Inc. 8.500% 5/22/19 300 360 Citigroup Inc. 6.625% 6/15/32 100 91 Citigroup Inc. 5.875% 2/22/33 250 208 Citigroup Inc. 6.000% 10/31/33 350 301 Citigroup Inc. 6.125% 8/25/36 75 64 Citigroup Inc. 5.875% 5/29/37 325 315 Citigroup Inc. 6.875% 3/5/38 400 429 Citigroup Inc. 8.125% 7/15/39 575 702 Comerica Bank 5.750% 11/21/16 225 250 Comerica Bank 5.200% 8/22/17 75 82 Compass Bank 6.400% 10/1/17 75 79 Compass Bank 5.900% 4/1/26 50 49 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.125% 10/13/15 125 125 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.500% 1/11/21 950 1,025 Countrywide Financial Corp. 6.250% 5/15/16 125 110 4 Credit Suisse AG 5.860% 5/29/49 225 176 Credit Suisse New York 5.000% 5/15/13 465 480 Credit Suisse New York 2.200% 1/14/14 675 663 Credit Suisse New York 3.500% 3/23/15 525 523 Credit Suisse New York 5.300% 8/13/19 250 252 Credit Suisse New York 5.400% 1/14/20 675 649 Credit Suisse New York 4.375% 8/5/20 450 433 Credit Suisse USA Inc. 5.500% 8/15/13 200 210 Credit Suisse USA Inc. 5.125% 1/15/14 100 105 Credit Suisse USA Inc. 4.875% 1/15/15 635 665 Credit Suisse USA Inc. 5.125% 8/15/15 75 79 Deutsche Bank AG 3.250% 1/11/16 375 369 Deutsche Bank AG 5.375% 10/12/12 200 205 Deutsche Bank AG 2.375% 1/11/13 150 149 Deutsche Bank AG 4.875% 5/20/13 575 593 Deutsche Bank AG 3.450% 3/30/15 300 299 Deutsche Bank AG 6.000% 9/1/17 550 605 Deutsche Bank Financial LLC 5.375% 3/2/15 300 309 Fifth Third Bancorp 3.625% 1/25/16 400 405 Fifth Third Bancorp 8.250% 3/1/38 225 273 4 Fifth Third Capital Trust IV 6.500% 4/15/67 300 285 First Horizon National Corp. 5.375% 12/15/15 625 633 First Niagara Financial Group Inc. 6.750% 3/19/20 50 55 First Tennessee Bank NA 5.050% 1/15/15 50 50 Golden West Financial Corp. 4.750% 10/1/12 75 78 Goldman Sachs Capital I 6.345% 2/15/34 400 344 Goldman Sachs Group Inc. 5.450% 11/1/12 275 282 Goldman Sachs Group Inc. 4.750% 7/15/13 1,225 1,258 Goldman Sachs Group Inc. 5.250% 10/15/13 225 233 Goldman Sachs Group Inc. 5.150% 1/15/14 635 658 Goldman Sachs Group Inc. 5.000% 10/1/14 175 182 Goldman Sachs Group Inc. 5.125% 1/15/15 640 661 Goldman Sachs Group Inc. 3.700% 8/1/15 550 537 Goldman Sachs Group Inc. 5.350% 1/15/16 525 543 Goldman Sachs Group Inc. 3.625% 2/7/16 375 364 Goldman Sachs Group Inc. 5.750% 10/1/16 425 447 Goldman Sachs Group Inc. 5.625% 1/15/17 450 441 Goldman Sachs Group Inc. 6.250% 9/1/17 475 494 Goldman Sachs Group Inc. 5.950% 1/18/18 825 848 Goldman Sachs Group Inc. 6.150% 4/1/18 200 207 Goldman Sachs Group Inc. 7.500% 2/15/19 75 83 Goldman Sachs Group Inc. 5.375% 3/15/20 450 445 Goldman Sachs Group Inc. 6.000% 6/15/20 205 210 Goldman Sachs Group Inc. 5.250% 7/27/21 475 470 Goldman Sachs Group Inc. 5.950% 1/15/27 300 290 Goldman Sachs Group Inc. 6.125% 2/15/33 125 126 Goldman Sachs Group Inc. 6.450% 5/1/36 300 275 Goldman Sachs Group Inc. 6.750% 10/1/37 1,275 1,163 Goldman Sachs Group Inc. 6.250% 2/1/41 675 654 7 HBOS plc 6.750% 5/21/18 150 131 HSBC Bank USA NA 4.875% 8/24/20 250 234 HSBC Bank USA NA 5.625% 8/15/35 250 225 HSBC Holdings plc 5.100% 4/5/21 1,075 1,115 HSBC Holdings plc 7.625% 5/17/32 100 105 HSBC Holdings plc 7.350% 11/27/32 100 107 HSBC Holdings plc 6.500% 5/2/36 500 493 HSBC Holdings plc 6.500% 9/15/37 450 438 HSBC Holdings plc 6.800% 6/1/38 50 50 Huntington Bancshares Inc. 7.000% 12/15/20 25 28 JP Morgan Chase Capital XVII 5.850% 8/1/35 150 149 4 JP Morgan Chase Capital XVIII 6.950% 8/1/66 75 75 4 JP Morgan Chase Capital XX 6.550% 9/15/66 125 125 4 JP Morgan Chase Capital XXII 6.450% 1/15/87 225 226 JP Morgan Chase Capital XXV 6.800% 10/1/37 225 225 JPMorgan Chase & Co. 5.375% 10/1/12 675 704 JPMorgan Chase & Co. 5.750% 1/2/13 725 758 JPMorgan Chase & Co. 4.750% 5/1/13 475 499 JPMorgan Chase & Co. 1.650% 9/30/13 265 267 JPMorgan Chase & Co. 2.050% 1/24/14 260 261 JPMorgan Chase & Co. 4.875% 3/15/14 230 240 JPMorgan Chase & Co. 4.650% 6/1/14 400 425 JPMorgan Chase & Co. 5.125% 9/15/14 410 431 JPMorgan Chase & Co. 3.700% 1/20/15 250 256 JPMorgan Chase & Co. 4.750% 3/1/15 25 26 JPMorgan Chase & Co. 5.250% 5/1/15 425 446 JPMorgan Chase & Co. 5.150% 10/1/15 375 396 JPMorgan Chase & Co. 2.600% 1/15/16 150 146 JPMorgan Chase & Co. 3.450% 3/1/16 275 275 JPMorgan Chase & Co. 3.150% 7/5/16 275 273 JPMorgan Chase & Co. 6.125% 6/27/17 75 82 JPMorgan Chase & Co. 6.000% 1/15/18 450 503 JPMorgan Chase & Co. 6.300% 4/23/19 1,475 1,667 JPMorgan Chase & Co. 4.400% 7/22/20 575 581 JPMorgan Chase & Co. 6.400% 5/15/38 950 1,086 JPMorgan Chase & Co. 5.500% 10/15/40 200 213 JPMorgan Chase Bank NA 5.875% 6/13/16 25 26 JPMorgan Chase Bank NA 6.000% 10/1/17 300 314 JPMorgan Chase Capital XXVII 7.000% 11/1/39 150 150 KeyBank NA 4.950% 9/15/15 150 160 KeyBank NA 5.450% 3/3/16 150 162 KeyCorp 6.500% 5/14/13 150 160 KeyCorp 5.100% 3/24/21 25 25 Lloyds TSB Bank plc 4.875% 1/21/16 200 195 Lloyds TSB Bank plc 6.375% 1/21/21 575 565 M&I Marshall & Ilsley Bank 4.850% 6/16/15 275 293 Manufacturers & Traders Trust Co. 6.625% 12/4/17 200 221 4 Manufacturers & Traders Trust Co. 5.585% 12/28/20 150 149 MBNA Corp. 6.125% 3/1/13 125 125 MBNA Corp. 5.000% 6/15/15 50 48 Mellon Funding Corp. 5.000% 12/1/14 300 324 Merrill Lynch & Co. Inc. 5.450% 2/5/13 200 197 Merrill Lynch & Co. Inc. 6.150% 4/25/13 450 450 Merrill Lynch & Co. Inc. 5.000% 2/3/14 150 146 Merrill Lynch & Co. Inc. 5.450% 7/15/14 225 220 Merrill Lynch & Co. Inc. 5.000% 1/15/15 500 483 Merrill Lynch & Co. Inc. 6.050% 5/16/16 225 209 Merrill Lynch & Co. Inc. 5.700% 5/2/17 300 268 Merrill Lynch & Co. Inc. 6.400% 8/28/17 400 382 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,175 1,157 Merrill Lynch & Co. Inc. 6.500% 7/15/18 75 70 Merrill Lynch & Co. Inc. 6.220% 9/15/26 375 314 Merrill Lynch & Co. Inc. 6.110% 1/29/37 175 139 Merrill Lynch & Co. Inc. 7.750% 5/14/38 1,545 1,419 Morgan Stanley 5.300% 3/1/13 200 201 Morgan Stanley 2.875% 1/24/14 950 929 Morgan Stanley 4.750% 4/1/14 525 499 Morgan Stanley 6.000% 5/13/14 500 506 Morgan Stanley 4.200% 11/20/14 475 463 Morgan Stanley 4.100% 1/26/15 225 215 Morgan Stanley 6.000% 4/28/15 725 728 Morgan Stanley 5.375% 10/15/15 175 173 Morgan Stanley 3.450% 11/2/15 700 645 Morgan Stanley 3.800% 4/29/16 575 527 Morgan Stanley 5.750% 10/18/16 375 368 Morgan Stanley 5.450% 1/9/17 575 555 Morgan Stanley 5.550% 4/27/17 50 48 Morgan Stanley 5.950% 12/28/17 375 366 Morgan Stanley 6.625% 4/1/18 450 449 Morgan Stanley 7.300% 5/13/19 525 539 Morgan Stanley 5.625% 9/23/19 800 743 Morgan Stanley 5.500% 1/26/20 275 253 Morgan Stanley 5.500% 7/24/20 175 159 Morgan Stanley 5.750% 1/25/21 150 137 Morgan Stanley 6.250% 8/9/26 450 450 Morgan Stanley 7.250% 4/1/32 150 155 National City Corp. 4.900% 1/15/15 500 541 4 National City Preferred Capital Trust I 12.000% 12/29/49 125 129 Northern Trust Corp. 5.500% 8/15/13 50 54 Northern Trust Corp. 4.625% 5/1/14 100 108 Northern Trust Corp. 3.375% 8/23/21 100 101 PNC Bank NA 4.875% 9/21/17 375 393 PNC Bank NA 6.000% 12/7/17 100 109 PNC Funding Corp. 3.625% 2/8/15 75 78 PNC Funding Corp. 5.250% 11/15/15 100 108 PNC Funding Corp. 5.625% 2/1/17 75 82 PNC Funding Corp. 6.700% 6/10/19 25 30 PNC Funding Corp. 5.125% 2/8/20 150 166 PNC Funding Corp. 4.375% 8/11/20 225 237 Royal Bank of Canada 2.100% 7/29/13 1,150 1,177 Royal Bank of Canada 2.625% 12/15/15 150 155 Royal Bank of Canada 2.875% 4/19/16 150 155 Royal Bank of Scotland Group plc 5.050% 1/8/15 125 116 Royal Bank of Scotland Group plc 6.400% 10/21/19 650 621 Royal Bank of Scotland plc 3.250% 1/11/14 275 265 7 Royal Bank of Scotland plc 4.875% 8/25/14 100 100 Royal Bank of Scotland plc 4.875% 3/16/15 450 438 Royal Bank of Scotland plc 3.950% 9/21/15 25 24 Royal Bank of Scotland plc 4.375% 3/16/16 75 72 Royal Bank of Scotland plc 5.625% 8/24/20 200 193 Royal Bank of Scotland plc 6.125% 1/11/21 250 247 Santander UK plc 7.950% 10/26/29 200 184 SouthTrust Corp. 5.800% 6/15/14 50 53 Sovereign Bank 8.750% 5/30/18 75 85 4,7 Standard Chartered plc 6.409% 12/31/49 150 127 State Street Corp. 2.875% 3/7/16 550 569 State Street Corp. 4.956% 3/15/18 275 290 SunTrust Bank 7.250% 3/15/18 75 87 SunTrust Banks Inc. 5.250% 11/5/12 100 103 SunTrust Banks Inc. 3.600% 4/15/16 75 75 SunTrust Banks Inc. 6.000% 9/11/17 50 55 4 SunTrust Capital VIII 6.100% 12/1/66 99 98 Toronto-Dominion Bank 1.375% 7/14/14 90 91 Toronto-Dominion Bank 2.500% 7/14/16 120 123 UBS AG 2.250% 8/12/13 500 489 UBS AG 2.250% 1/28/14 300 292 UBS AG 7.000% 10/15/15 250 273 UBS AG 7.375% 6/15/17 200 224 UBS AG 5.875% 12/20/17 425 435 UBS AG 5.750% 4/25/18 375 384 UBS AG 4.875% 8/4/20 550 527 UFJ Finance Aruba AEC 6.750% 7/15/13 150 162 Union Bank NA 5.950% 5/11/16 100 107 Union Bank NA 3.000% 6/6/16 25 25 UnionBanCal Corp. 5.250% 12/16/13 50 52 US Bancorp 2.000% 6/14/13 500 509 US Bancorp 4.200% 5/15/14 500 537 US Bancorp 3.150% 3/4/15 50 53 US Bancorp 3.442% 2/1/16 150 152 US Bank NA 4.950% 10/30/14 600 652 Wachovia Bank NA 4.875% 2/1/15 270 286 Wachovia Bank NA 6.000% 11/15/17 200 219 Wachovia Bank NA 5.850% 2/1/37 300 312 Wachovia Bank NA 6.600% 1/15/38 225 256 Wachovia Corp. 5.500% 5/1/13 350 372 Wachovia Corp. 4.875% 2/15/14 180 187 Wachovia Corp. 5.250% 8/1/14 75 79 Wachovia Corp. 5.625% 10/15/16 125 134 Wachovia Corp. 5.750% 6/15/17 425 479 Wachovia Corp. 5.750% 2/1/18 300 340 Wells Fargo & Co. 5.250% 10/23/12 850 888 Wells Fargo & Co. 4.375% 1/31/13 275 285 Wells Fargo & Co. 4.950% 10/16/13 175 184 Wells Fargo & Co. 3.625% 4/15/15 425 444 Wells Fargo & Co. 3.676% 6/15/16 50 52 Wells Fargo & Co. 5.625% 12/11/17 575 648 Wells Fargo & Co. 4.600% 4/1/21 1,000 1,066 Wells Fargo & Co. 5.375% 2/7/35 200 210 Wells Fargo Bank NA 4.750% 2/9/15 1,475 1,552 Wells Fargo Bank NA 5.750% 5/16/16 125 138 Wells Fargo Bank NA 5.950% 8/26/36 200 213 4 Wells Fargo Capital XIII 7.700% 12/29/49 450 449 4 Wells Fargo Capital XV 9.750% 9/29/49 225 225 Westpac Banking Corp. 2.250% 11/19/12 250 253 Westpac Banking Corp. 1.850% 12/9/13 450 452 Westpac Banking Corp. 4.200% 2/27/15 750 786 Westpac Banking Corp. 3.000% 8/4/15 275 278 Westpac Banking Corp. 4.875% 11/19/19 250 260 Brokerage (0.2%) Ameriprise Financial Inc. 5.650% 11/15/15 125 141 Ameriprise Financial Inc. 5.300% 3/15/20 50 55 BlackRock Inc. 2.250% 12/10/12 150 152 BlackRock Inc. 3.500% 12/10/14 100 106 BlackRock Inc. 6.250% 9/15/17 100 116 Charles Schwab Corp. 4.950% 6/1/14 325 356 Franklin Resources Inc. 2.000% 5/20/13 175 178 Franklin Resources Inc. 3.125% 5/20/15 100 103 7 GFI Group Inc. 8.375% 7/19/18 50 49 Jefferies Group Inc. 5.125% 4/13/18 450 425 Jefferies Group Inc. 8.500% 7/15/19 25 27 Jefferies Group Inc. 6.875% 4/15/21 175 179 Jefferies Group Inc. 6.450% 6/8/27 375 360 Jefferies Group Inc. 6.250% 1/15/36 175 157 Lazard Group LLC 6.850% 6/15/17 325 356 MF Global Holdings Ltd. 6.250% 8/8/16 175 167 Nomura Holdings Inc. 5.000% 3/4/15 175 185 Nomura Holdings Inc. 6.700% 3/4/20 200 233 Raymond James Financial Inc. 4.250% 4/15/16 50 51 TD Ameritrade Holding Corp. 2.950% 12/1/12 50 51 TD Ameritrade Holding Corp. 4.150% 12/1/14 75 79 TD Ameritrade Holding Corp. 5.600% 12/1/19 50 55 Finance Companies (0.7%) Block Financial LLC 7.875% 1/15/13 25 26 Block Financial LLC 5.125% 10/30/14 150 155 GATX Corp. 4.750% 10/1/12 75 77 General Electric Capital Corp. 5.250% 10/19/12 750 784 General Electric Capital Corp. 2.800% 1/8/13 200 203 General Electric Capital Corp. 5.450% 1/15/13 75 79 General Electric Capital Corp. 4.800% 5/1/13 575 603 General Electric Capital Corp. 1.875% 9/16/13 625 629 General Electric Capital Corp. 2.100% 1/7/14 75 75 General Electric Capital Corp. 5.900% 5/13/14 50 55 General Electric Capital Corp. 5.500% 6/4/14 400 435 General Electric Capital Corp. 5.650% 6/9/14 125 136 General Electric Capital Corp. 3.750% 11/14/14 600 628 General Electric Capital Corp. 3.500% 6/29/15 800 826 General Electric Capital Corp. 4.375% 9/21/15 200 214 General Electric Capital Corp. 2.950% 5/9/16 375 376 General Electric Capital Corp. 5.400% 2/15/17 300 327 General Electric Capital Corp. 5.625% 9/15/17 460 502 General Electric Capital Corp. 5.625% 5/1/18 1,040 1,130 General Electric Capital Corp. 6.000% 8/7/19 650 729 General Electric Capital Corp. 5.500% 1/8/20 75 83 General Electric Capital Corp. 5.550% 5/4/20 25 28 General Electric Capital Corp. 4.375% 9/16/20 150 152 General Electric Capital Corp. 5.300% 2/11/21 125 129 General Electric Capital Corp. 6.750% 3/15/32 1,175 1,333 General Electric Capital Corp. 6.150% 8/7/37 475 498 General Electric Capital Corp. 5.875% 1/14/38 675 691 General Electric Capital Corp. 6.875% 1/10/39 650 748 4 General Electric Capital Corp. 6.375% 11/15/67 400 376 4 HSBC Finance Capital Trust IX 5.911% 11/30/35 100 83 HSBC Finance Corp. 6.375% 11/27/12 50 52 HSBC Finance Corp. 4.750% 7/15/13 875 905 HSBC Finance Corp. 5.250% 1/15/14 325 340 HSBC Finance Corp. 5.000% 6/30/15 275 284 HSBC Finance Corp. 5.500% 1/19/16 325 338 7 HSBC Finance Corp. 6.676% 1/15/21 640 630 SLM Corp. 5.375% 1/15/13 150 150 SLM Corp. 5.050% 11/14/14 450 435 SLM Corp. 6.250% 1/25/16 475 466 SLM Corp. 8.450% 6/15/18 300 312 SLM Corp. 8.000% 3/25/20 75 74 SLM Corp. 5.625% 8/1/33 275 223 Insurance (1.1%) ACE Capital Trust II 9.700% 4/1/30 50 64 ACE INA Holdings Inc. 5.600% 5/15/15 175 196 ACE INA Holdings Inc. 2.600% 11/23/15 150 152 ACE INA Holdings Inc. 5.700% 2/15/17 100 113 ACE INA Holdings Inc. 5.800% 3/15/18 25 29 ACE INA Holdings Inc. 5.900% 6/15/19 25 29 Aetna Inc. 6.000% 6/15/16 75 86 Aetna Inc. 6.500% 9/15/18 150 182 Aetna Inc. 6.625% 6/15/36 250 318 Aetna Inc. 6.750% 12/15/37 100 128 Aflac Inc. 6.900% 12/17/39 25 27 Alleghany Corp. 5.625% 9/15/20 100 105 Allied World Assurance Co. Ltd. 7.500% 8/1/16 425 483 Allstate Corp. 5.000% 8/15/14 150 165 Allstate Corp. 6.125% 12/15/32 100 114 Allstate Corp. 5.550% 5/9/35 125 134 4 Allstate Corp. 6.500% 5/15/57 225 197 4 Allstate Corp. 6.125% 5/15/67 75 67 Allstate Life Global Funding Trusts 5.375% 4/30/13 75 80 Alterra Finance LLC 6.250% 9/30/20 55 59 American Financial Group Inc. 9.875% 6/15/19 50 62 American International Group Inc. 4.250% 5/15/13 250 250 American International Group Inc. 4.250% 9/15/14 200 195 American International Group Inc. 5.050% 10/1/15 225 220 American International Group Inc. 4.875% 9/15/16 200 196 American International Group Inc. 5.600% 10/18/16 150 148 American International Group Inc. 5.850% 1/16/18 75 75 American International Group Inc. 8.250% 8/15/18 75 83 American International Group Inc. 6.400% 12/15/20 210 213 American International Group Inc. 6.250% 5/1/36 900 853 American International Group Inc. 6.250% 3/15/37 125 87 4 American International Group Inc. 8.175% 5/15/68 575 506 AON Corp. 3.500% 9/30/15 125 129 AON Corp. 5.000% 9/30/20 75 82 AON Corp. 8.205% 1/1/27 25 28 AON Corp. 6.250% 9/30/40 100 122 Arch Capital Group Ltd. 7.350% 5/1/34 75 85 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 50 53 Assurant Inc. 5.625% 2/15/14 25 26 Assurant Inc. 6.750% 2/15/34 50 54 AXA SA 8.600% 12/15/30 375 421 Axis Capital Holdings Ltd. 5.750% 12/1/14 50 53 Axis Specialty Finance LLC 5.875% 6/1/20 575 591 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 300 317 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 175 188 Berkshire Hathaway Finance Corp. 4.850% 1/15/15 275 304 Berkshire Hathaway Finance Corp. 2.450% 12/15/15 25 26 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 475 543 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 125 132 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 75 84 Berkshire Hathaway Inc. 2.125% 2/11/13 125 127 Berkshire Hathaway Inc. 3.200% 2/11/15 225 236 Chubb Corp. 5.750% 5/15/18 50 59 Chubb Corp. 6.000% 5/11/37 125 148 Chubb Corp. 6.500% 5/15/38 50 62 4 Chubb Corp. 6.375% 3/29/67 325 314 CIGNA Corp. 5.125% 6/15/20 150 163 CIGNA Corp. 4.375% 12/15/20 75 78 CIGNA Corp. 7.875% 5/15/27 50 64 CIGNA Corp. 6.150% 11/15/36 50 58 CIGNA Corp. 5.875% 3/15/41 50 56 Cincinnati Financial Corp. 6.125% 11/1/34 150 162 CNA Financial Corp. 5.850% 12/15/14 100 106 CNA Financial Corp. 6.500% 8/15/16 175 189 CNA Financial Corp. 7.350% 11/15/19 25 28 CNA Financial Corp. 5.875% 8/15/20 75 77 Coventry Health Care Inc. 6.300% 8/15/14 325 358 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 75 74 Genworth Financial Inc. 5.750% 6/15/14 50 49 Genworth Financial Inc. 8.625% 12/15/16 275 275 Genworth Financial Inc. 7.200% 2/15/21 75 65 Genworth Financial Inc. 6.500% 6/15/34 150 119 Hartford Financial Services Group Inc. 5.500% 10/15/16 125 129 Hartford Financial Services Group Inc. 5.375% 3/15/17 100 102 Hartford Financial Services Group Inc. 6.300% 3/15/18 200 208 Hartford Financial Services Group Inc. 6.000% 1/15/19 25 25 Hartford Financial Services Group Inc. 5.950% 10/15/36 50 43 HCC Insurance Holdings Inc. 6.300% 11/15/19 100 111 Humana Inc. 7.200% 6/15/18 200 238 Humana Inc. 8.150% 6/15/38 175 237 Lincoln National Corp. 6.150% 4/7/36 150 145 Lincoln National Corp. 7.000% 6/15/40 100 106 4 Lincoln National Corp. 7.000% 5/17/66 500 433 Loews Corp. 6.000% 2/1/35 50 55 Manulife Financial Corp. 3.400% 9/17/15 250 255 Manulife Financial Corp. 4.900% 9/17/20 275 283 Markel Corp. 7.125% 9/30/19 50 58 Marsh & McLennan Cos. Inc. 5.750% 9/15/15 160 179 Marsh & McLennan Cos. Inc. 9.250% 4/15/19 75 100 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 295 311 MetLife Inc. 5.375% 12/15/12 125 130 MetLife Inc. 5.000% 11/24/13 50 53 MetLife Inc. 2.375% 2/6/14 150 151 MetLife Inc. 5.000% 6/15/15 125 137 MetLife Inc. 7.717% 2/15/19 50 61 MetLife Inc. 4.750% 2/8/21 700 726 MetLife Inc. 6.500% 12/15/32 175 204 MetLife Inc. 6.375% 6/15/34 100 115 MetLife Inc. 5.700% 6/15/35 200 211 MetLife Inc. 5.875% 2/6/41 25 27 4 MetLife Inc. 6.400% 12/15/66 200 173 OneBeacon US Holdings Inc. 5.875% 5/15/13 26 27 PartnerRe Finance B LLC 5.500% 6/1/20 100 103 Principal Financial Group Inc. 6.050% 10/15/36 100 108 Principal Life Income Funding Trusts 5.300% 12/14/12 125 131 Principal Life Income Funding Trusts 5.300% 4/24/13 150 159 Principal Life Income Funding Trusts 5.100% 4/15/14 100 107 Progressive Corp. 3.750% 8/23/21 250 256 Progressive Corp. 6.625% 3/1/29 125 157 4 Progressive Corp. 6.700% 6/15/67 125 123 Protective Life Corp. 8.450% 10/15/39 25 29 Prudential Financial Inc. 5.150% 1/15/13 50 52 Prudential Financial Inc. 4.500% 7/15/13 200 208 Prudential Financial Inc. 4.750% 4/1/14 75 79 Prudential Financial Inc. 5.100% 9/20/14 125 132 Prudential Financial Inc. 6.200% 1/15/15 25 27 Prudential Financial Inc. 5.500% 3/15/16 25 27 Prudential Financial Inc. 6.000% 12/1/17 250 267 Prudential Financial Inc. 5.375% 6/21/20 175 186 Prudential Financial Inc. 5.750% 7/15/33 50 51 Prudential Financial Inc. 5.400% 6/13/35 100 96 Prudential Financial Inc. 5.900% 3/17/36 125 127 Prudential Financial Inc. 6.625% 6/21/40 425 462 4 Reinsurance Group of America Inc. 6.750% 12/15/65 150 131 Swiss Re Solutions Holding Corp. 6.450% 3/1/19 100 109 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 50 60 Swiss Re Solutions Holding Corp. 7.750% 6/15/30 150 184 Torchmark Corp. 6.375% 6/15/16 100 111 Transatlantic Holdings Inc. 8.000% 11/30/39 375 454 Travelers Cos. Inc. 6.250% 6/20/16 150 175 Travelers Cos. Inc. 5.750% 12/15/17 250 287 Travelers Cos. Inc. 5.900% 6/2/19 650 749 Travelers Cos. Inc. 3.900% 11/1/20 125 128 UnitedHealth Group Inc. 5.500% 11/15/12 175 183 UnitedHealth Group Inc. 4.875% 2/15/13 50 53 UnitedHealth Group Inc. 4.875% 4/1/13 50 53 UnitedHealth Group Inc. 5.000% 8/15/14 475 521 UnitedHealth Group Inc. 4.875% 3/15/15 50 55 UnitedHealth Group Inc. 6.000% 6/15/17 150 173 UnitedHealth Group Inc. 6.000% 2/15/18 125 149 UnitedHealth Group Inc. 6.500% 6/15/37 50 62 UnitedHealth Group Inc. 6.625% 11/15/37 125 158 UnitedHealth Group Inc. 6.875% 2/15/38 320 419 Unum Group 7.125% 9/30/16 100 114 Unum Group 5.625% 9/15/20 50 54 Validus Holdings Ltd. 8.875% 1/26/40 75 83 WellPoint Inc. 5.000% 12/15/14 25 27 WellPoint Inc. 5.250% 1/15/16 50 55 WellPoint Inc. 5.875% 6/15/17 50 57 WellPoint Inc. 5.950% 12/15/34 425 501 WellPoint Inc. 5.850% 1/15/36 225 259 WellPoint Inc. 6.375% 6/15/37 50 61 Willis North America Inc. 5.625% 7/15/15 225 242 Willis North America Inc. 7.000% 9/29/19 600 682 WR Berkley Corp. 5.375% 9/15/20 25 26 XL Group plc 5.250% 9/15/14 125 131 XL Group plc 6.250% 5/15/27 125 130 Other Finance (0.0%) CME Group Inc. 5.400% 8/1/13 225 241 CME Group Inc. 5.750% 2/15/14 100 110 NASDAQ OMX Group Inc. 4.000% 1/15/15 75 76 NASDAQ OMX Group Inc. 5.550% 1/15/20 75 75 NYSE Euronext 4.800% 6/28/13 105 111 ORIX Corp. 5.000% 1/12/16 115 119 XTRA Finance Corp. 5.150% 4/1/17 375 423 Real Estate Investment Trusts (0.4%) Arden Realty LP 5.250% 3/1/15 25 26 AvalonBay Communities Inc. 5.750% 9/15/16 50 56 Boston Properties LP 5.625% 4/15/15 200 221 Boston Properties LP 5.625% 11/15/20 225 246 Boston Properties LP 4.125% 5/15/21 100 97 Brandywine Operating Partnership LP 5.400% 11/1/14 50 52 Brandywine Operating Partnership LP 7.500% 5/15/15 75 82 Brandywine Operating Partnership LP 6.000% 4/1/16 255 268 Camden Property Trust 5.700% 5/15/17 100 109 CommonWealth REIT 6.250% 8/15/16 150 160 CommonWealth REIT 5.875% 9/15/20 100 106 Digital Realty Trust LP 4.500% 7/15/15 225 229 Digital Realty Trust LP 5.250% 3/15/21 225 224 Duke Realty LP 5.950% 2/15/17 125 133 Duke Realty LP 8.250% 8/15/19 100 115 Duke Realty LP 6.750% 3/15/20 250 260 ERP Operating LP 5.500% 10/1/12 100 104 ERP Operating LP 5.250% 9/15/14 50 54 ERP Operating LP 5.125% 3/15/16 75 81 ERP Operating LP 5.375% 8/1/16 50 54 ERP Operating LP 5.750% 6/15/17 25 28 HCP Inc. 5.650% 12/15/13 150 159 HCP Inc. 2.700% 2/1/14 125 124 HCP Inc. 3.750% 2/1/16 425 419 HCP Inc. 6.300% 9/15/16 100 108 HCP Inc. 6.700% 1/30/18 50 54 HCP Inc. 5.375% 2/1/21 25 25 HCP Inc. 6.750% 2/1/41 100 106 Health Care REIT Inc. 3.625% 3/15/16 25 24 Health Care REIT Inc. 6.200% 6/1/16 275 296 Health Care REIT Inc. 4.950% 1/15/21 75 73 Health Care REIT Inc. 5.250% 1/15/22 100 95 Health Care REIT Inc. 6.500% 3/15/41 25 24 Healthcare Realty Trust Inc. 5.125% 4/1/14 75 78 Healthcare Realty Trust Inc. 6.500% 1/17/17 50 54 Hospitality Properties Trust 7.875% 8/15/14 75 81 Hospitality Properties Trust 5.125% 2/15/15 150 153 Kilroy Realty LP 5.000% 11/3/15 100 104 Kilroy Realty LP 4.800% 7/15/18 125 121 Kimco Realty Corp. 5.783% 3/15/16 25 27 Kimco Realty Corp. 6.875% 10/1/19 50 57 Liberty Property LP 5.125% 3/2/15 250 269 Liberty Property LP 5.500% 12/15/16 50 54 Mack-Cali Realty LP 7.750% 8/15/19 50 59 National Retail Properties Inc. 6.875% 10/15/17 275 307 Nationwide Health Properties Inc. 6.250% 2/1/13 125 131 ProLogis LP 4.500% 8/15/17 25 24 ProLogis LP 7.375% 10/30/19 175 188 ProLogis LP 6.625% 12/1/19 75 80 ProLogis LP 6.875% 3/15/20 200 211 Realty Income Corp. 6.750% 8/15/19 150 173 Realty Income Corp. 5.750% 1/15/21 200 212 Senior Housing Properties Trust 4.300% 1/15/16 50 49 Simon Property Group LP 6.750% 5/15/14 175 197 Simon Property Group LP 5.750% 12/1/15 525 582 Simon Property Group LP 5.250% 12/1/16 250 271 Simon Property Group LP 5.875% 3/1/17 25 28 Simon Property Group LP 6.125% 5/30/18 225 254 Simon Property Group LP 5.650% 2/1/20 75 83 Simon Property Group LP 6.750% 2/1/40 375 454 Tanger Properties LP 6.150% 11/15/15 100 111 UDR Inc. 4.250% 6/1/18 25 26 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 125 121 Industrial (10.9%) Basic Industry (1.0%) Agrium Inc. 6.750% 1/15/19 200 242 Agrium Inc. 6.125% 1/15/41 25 30 Air Products & Chemicals Inc. 2.000% 8/2/16 125 127 Airgas Inc. 4.500% 9/15/14 50 53 Airgas Inc. 3.250% 10/1/15 150 155 Albemarle Corp. 4.500% 12/15/20 25 27 Alcoa Inc. 6.000% 7/15/13 225 241 Alcoa Inc. 6.150% 8/15/20 425 431 Alcoa Inc. 5.400% 4/15/21 25 24 Alcoa Inc. 5.900% 2/1/27 600 583 AngloGold Ashanti Holdings plc 5.375% 4/15/20 50 50 AngloGold Ashanti Holdings plc 6.500% 4/15/40 50 49 ArcelorMittal 5.375% 6/1/13 350 360 ArcelorMittal 9.000% 2/15/15 150 165 ArcelorMittal 3.750% 8/5/15 200 189 ArcelorMittal 3.750% 3/1/16 650 608 ArcelorMittal 6.125% 6/1/18 150 145 ArcelorMittal 9.850% 6/1/19 325 371 ArcelorMittal 5.250% 8/5/20 200 182 ArcelorMittal 5.500% 3/1/21 175 157 ArcelorMittal 7.000% 10/15/39 325 289 ArcelorMittal 6.750% 3/1/41 100 86 Barrick Gold Corp. 1.750% 5/30/14 75 75 Barrick Gold Corp. 2.900% 5/30/16 125 126 Barrick Gold Corp. 6.950% 4/1/19 175 212 Barrick Gold Finance Co. 4.875% 11/15/14 75 82 Barrick Gold Financeco LLC 6.125% 9/15/13 150 164 Barrick North America Finance LLC 6.800% 9/15/18 150 183 Barrick North America Finance LLC 4.400% 5/30/21 125 128 Barrick North America Finance LLC 5.700% 5/30/41 150 159 BHP Billiton Finance USA Ltd. 8.500% 12/1/12 200 217 BHP Billiton Finance USA Ltd. 4.800% 4/15/13 150 159 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 75 83 BHP Billiton Finance USA Ltd. 5.250% 12/15/15 50 58 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 100 114 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 400 489 Carpenter Technology Corp. 5.200% 7/15/21 275 274 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 250 266 Celulosa Arauco y Constitucion SA 5.000% 1/21/21 25 25 Cliffs Natural Resources Inc. 5.900% 3/15/20 25 26 Cliffs Natural Resources Inc. 6.250% 10/1/40 225 221 Commercial Metals Co. 6.500% 7/15/17 50 52 Commercial Metals Co. 7.350% 8/15/18 150 155 Cytec Industries Inc. 8.950% 7/1/17 50 63 Dow Chemical Co. 6.000% 10/1/12 375 392 Dow Chemical Co. 7.600% 5/15/14 525 598 Dow Chemical Co. 5.900% 2/15/15 625 690 Dow Chemical Co. 2.500% 2/15/16 75 74 Dow Chemical Co. 5.700% 5/15/18 25 28 Dow Chemical Co. 4.250% 11/15/20 125 125 Dow Chemical Co. 7.375% 11/1/29 25 31 Dow Chemical Co. 9.400% 5/15/39 350 530 Eastman Chemical Co. 3.000% 12/15/15 50 51 Eastman Chemical Co. 5.500% 11/15/19 150 170 Eastman Chemical Co. 4.500% 1/15/21 75 78 EI du Pont de Nemours & Co. 4.750% 11/15/12 25 26 EI du Pont de Nemours & Co. 5.000% 7/15/13 175 188 EI du Pont de Nemours & Co. 1.950% 1/15/16 150 152 EI du Pont de Nemours & Co. 6.000% 7/15/18 275 336 EI du Pont de Nemours & Co. 4.625% 1/15/20 400 450 EI du Pont de Nemours & Co. 3.625% 1/15/21 250 261 EI du Pont de Nemours & Co. 6.500% 1/15/28 100 127 EI du Pont de Nemours & Co. 4.900% 1/15/41 150 165 Freeport-McMoRan Copper & Gold Inc. 8.375% 4/1/17 175 187 International Paper Co. 5.300% 4/1/15 75 81 International Paper Co. 7.950% 6/15/18 500 578 International Paper Co. 7.500% 8/15/21 950 1,100 International Paper Co. 7.300% 11/15/39 100 112 7 Kinross Gold Corp. 3.625% 9/1/16 75 74 7 Kinross Gold Corp. 5.125% 9/1/21 75 75 7 Kinross Gold Corp. 6.875% 9/1/41 50 54 Lubrizol Corp. 5.500% 10/1/14 250 281 Monsanto Co. 5.875% 4/15/38 325 416 7 Mosaic Co. 7.625% 12/1/16 200 210 Newmont Mining Corp. 5.875% 4/1/35 100 109 Nucor Corp. 5.750% 12/1/17 25 29 Nucor Corp. 5.850% 6/1/18 150 179 Nucor Corp. 6.400% 12/1/37 75 93 Placer Dome Inc. 6.450% 10/15/35 75 89 Plum Creek Timberlands LP 5.875% 11/15/15 100 111 Plum Creek Timberlands LP 4.700% 3/15/21 75 76 Potash Corp. of Saskatchewan Inc. 3.750% 9/30/15 150 159 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 175 183 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 125 141 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 175 206 PPG Industries Inc. 5.750% 3/15/13 100 107 PPG Industries Inc. 1.900% 1/15/16 175 173 PPG Industries Inc. 6.650% 3/15/18 250 308 Praxair Inc. 1.750% 11/15/12 50 51 Praxair Inc. 3.950% 6/1/13 200 210 Praxair Inc. 4.375% 3/31/14 75 81 Praxair Inc. 5.250% 11/15/14 50 56 Praxair Inc. 5.200% 3/15/17 25 29 Praxair Inc. 4.500% 8/15/19 50 56 Praxair Inc. 3.000% 9/1/21 75 75 Rio Tinto Alcan Inc. 4.500% 5/15/13 125 132 Rio Tinto Alcan Inc. 5.200% 1/15/14 125 134 Rio Tinto Alcan Inc. 5.000% 6/1/15 25 27 Rio Tinto Alcan Inc. 6.125% 12/15/33 225 268 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 575 680 Rio Tinto Finance USA Ltd. 1.875% 11/2/15 150 150 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 150 179 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 550 740 Rio Tinto Finance USA Ltd. 3.500% 11/2/20 75 74 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 50 50 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 75 100 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 125 135 RPM International Inc. 6.125% 10/15/19 25 27 Sherwin-Williams Co. 3.125% 12/15/14 75 79 Sigma-Aldrich Corp. 3.375% 11/1/20 50 51 Southern Copper Corp. 5.375% 4/16/20 75 76 Southern Copper Corp. 7.500% 7/27/35 450 481 Southern Copper Corp. 6.750% 4/16/40 125 127 Teck Resources Ltd. 9.750% 5/15/14 172 204 Teck Resources Ltd. 10.250% 5/15/16 250 294 Teck Resources Ltd. 3.150% 1/15/17 25 25 Teck Resources Ltd. 10.750% 5/15/19 250 311 Teck Resources Ltd. 4.750% 1/15/22 25 26 Teck Resources Ltd. 6.125% 10/1/35 200 212 Teck Resources Ltd. 6.250% 7/15/41 125 131 Vale Canada Ltd. 5.700% 10/15/15 125 138 Vale Overseas Ltd. 6.250% 1/23/17 50 54 Vale Overseas Ltd. 5.625% 9/15/19 175 182 Vale Overseas Ltd. 4.625% 9/15/20 275 266 Vale Overseas Ltd. 8.250% 1/17/34 50 60 Vale Overseas Ltd. 6.875% 11/21/36 275 299 Vale Overseas Ltd. 6.875% 11/10/39 550 600 Valspar Corp. 7.250% 6/15/19 25 30 Xstrata Canada Corp. 5.500% 6/15/17 200 220 Capital Goods (1.1%) 3M Co. 6.375% 2/15/28 100 133 3M Co. 5.700% 3/15/37 125 162 Acuity Brands Lighting Inc. 6.000% 12/15/19 50 55 Boeing Capital Corp. 5.800% 1/15/13 75 80 Boeing Capital Corp. 3.250% 10/27/14 275 294 Boeing Co. 1.875% 11/20/12 150 152 Boeing Co. 3.500% 2/15/15 400 430 Boeing Co. 6.000% 3/15/19 25 31 Boeing Co. 4.875% 2/15/20 75 86 Boeing Co. 6.625% 2/15/38 150 203 Boeing Co. 5.875% 2/15/40 75 93 Caterpillar Financial Services Corp. 4.850% 12/7/12 350 367 Caterpillar Financial Services Corp. 4.250% 2/8/13 250 261 Caterpillar Financial Services Corp. 6.125% 2/17/14 275 307 Caterpillar Financial Services Corp. 1.650% 4/1/14 125 127 Caterpillar Financial Services Corp. 4.750% 2/17/15 250 278 Caterpillar Financial Services Corp. 2.650% 4/1/16 375 391 Caterpillar Financial Services Corp. 2.050% 8/1/16 300 301 Caterpillar Financial Services Corp. 7.150% 2/15/19 525 676 Caterpillar Inc. 1.375% 5/27/14 25 25 Caterpillar Inc. 3.900% 5/27/21 75 81 Caterpillar Inc. 6.625% 7/15/28 75 100 Caterpillar Inc. 5.200% 5/27/41 75 88 Caterpillar Inc. 7.375% 3/1/97 175 257 Cooper US Inc. 5.250% 11/15/12 100 105 Cooper US Inc. 5.450% 4/1/15 75 85 Cooper US Inc. 2.375% 1/15/16 500 509 CRH America Inc. 4.125% 1/15/16 50 51 CRH America Inc. 6.000% 9/30/16 225 242 CRH America Inc. 8.125% 7/15/18 400 468 CRH America Inc. 5.750% 1/15/21 75 77 Danaher Corp. 2.300% 6/23/16 50 51 Danaher Corp. 5.625% 1/15/18 75 90 Deere & Co. 6.950% 4/25/14 175 201 Deere & Co. 4.375% 10/16/19 175 198 Deere & Co. 5.375% 10/16/29 125 155 Deere & Co. 7.125% 3/3/31 100 141 Dover Corp. 5.450% 3/15/18 200 238 Dover Corp. 6.600% 3/15/38 75 105 Eaton Corp. 4.900% 5/15/13 100 106 Eaton Corp. 5.600% 5/15/18 50 59 Embraer Overseas Ltd. 6.375% 1/24/17 150 162 Embraer Overseas Ltd. 6.375% 1/15/20 300 325 Emerson Electric Co. 4.625% 10/15/12 300 312 Emerson Electric Co. 5.250% 10/15/18 225 265 Emerson Electric Co. 4.875% 10/15/19 25 29 Emerson Electric Co. 4.250% 11/15/20 25 28 Emerson Electric Co. 6.000% 8/15/32 425 541 General Dynamics Corp. 4.250% 5/15/13 225 238 General Dynamics Corp. 5.250% 2/1/14 75 82 General Dynamics Corp. 1.375% 1/15/15 250 252 General Dynamics Corp. 3.875% 7/15/21 250 271 General Electric Co. 5.000% 2/1/13 850 891 General Electric Co. 5.250% 12/6/17 900 1,003 Goodrich Corp. 4.875% 3/1/20 400 449 Goodrich Corp. 3.600% 2/1/21 350 362 Harsco Corp. 5.750% 5/15/18 525 607 Honeywell International Inc. 4.250% 3/1/13 50 53 Honeywell International Inc. 5.300% 3/15/17 200 232 Honeywell International Inc. 5.700% 3/15/37 100 123 Illinois Tool Works Inc. 5.150% 4/1/14 175 191 Illinois Tool Works Inc. 6.250% 4/1/19 100 125 7 Illinois Tool Works Inc. 3.375% 9/15/21 100 104 7 Illinois Tool Works Inc. 4.875% 9/15/41 75 84 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 100 108 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 50 59 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 125 153 John Deere Capital Corp. 5.250% 10/1/12 125 131 John Deere Capital Corp. 4.950% 12/17/12 25 26 John Deere Capital Corp. 4.900% 9/9/13 275 296 John Deere Capital Corp. 2.950% 3/9/15 100 106 John Deere Capital Corp. 2.800% 9/18/17 275 286 John Deere Capital Corp. 5.750% 9/10/18 275 334 Joy Global Inc. 6.000% 11/15/16 50 57 L-3 Communications Corp. 5.200% 10/15/19 100 103 L-3 Communications Corp. 4.750% 7/15/20 75 78 L-3 Communications Corp. 4.950% 2/15/21 325 333 Lockheed Martin Corp. 4.121% 3/14/13 125 132 Lockheed Martin Corp. 3.350% 9/15/21 500 494 Lockheed Martin Corp. 6.150% 9/1/36 375 459 Lockheed Martin Corp. 5.500% 11/15/39 25 28 Martin Marietta Materials Inc. 6.600% 4/15/18 150 169 Northrop Grumman Corp. 3.500% 3/15/21 200 202 Northrop Grumman Corp. 5.050% 11/15/40 400 420 Owens Corning 6.500% 12/1/16 400 430 Parker Hannifin Corp. 5.500% 5/15/18 50 60 Parker Hannifin Corp. 3.500% 9/15/22 100 105 Parker Hannifin Corp. 6.250% 5/15/38 25 32 Raytheon Co. 4.400% 2/15/20 100 109 Raytheon Co. 3.125% 10/15/20 25 25 Raytheon Co. 7.200% 8/15/27 25 35 Republic Services Inc. 3.800% 5/15/18 200 208 Republic Services Inc. 5.500% 9/15/19 425 482 Republic Services Inc. 5.000% 3/1/20 125 138 Republic Services Inc. 5.250% 11/15/21 175 196 Republic Services Inc. 6.086% 3/15/35 75 87 Republic Services Inc. 6.200% 3/1/40 125 150 Republic Services Inc. 5.700% 5/15/41 200 227 Rockwell Automation Inc. 5.650% 12/1/17 25 29 Rockwell Automation Inc. 6.700% 1/15/28 50 64 Rockwell Automation Inc. 6.250% 12/1/37 100 125 Rockwell Collins Inc. 5.250% 7/15/19 25 29 Roper Industries Inc. 6.625% 8/15/13 250 271 Roper Industries Inc. 6.250% 9/1/19 75 89 Sonoco Products Co. 5.750% 11/1/40 100 114 Stanley Black & Decker Inc. 5.200% 9/1/40 125 140 Tyco International Finance SA 6.000% 11/15/13 50 55 Tyco International Finance SA 3.750% 1/15/18 25 26 Tyco International Finance SA 4.625% 1/15/23 25 27 Tyco International Ltd. / Tyco International Finance SA 7.000% 12/15/19 325 400 United Technologies Corp. 4.875% 5/1/15 125 140 United Technologies Corp. 5.375% 12/15/17 50 58 United Technologies Corp. 4.500% 4/15/20 100 112 United Technologies Corp. 6.700% 8/1/28 100 133 United Technologies Corp. 7.500% 9/15/29 125 181 United Technologies Corp. 5.400% 5/1/35 150 175 United Technologies Corp. 6.050% 6/1/36 225 285 United Technologies Corp. 6.125% 7/15/38 300 378 United Technologies Corp. 5.700% 4/15/40 100 122 Waste Management Inc. 5.000% 3/15/14 350 380 Waste Management Inc. 6.375% 3/11/15 175 200 Waste Management Inc. 2.600% 9/1/16 125 125 Waste Management Inc. 4.600% 3/1/21 50 54 Waste Management Inc. 6.125% 11/30/39 200 241 Communication (2.2%) America Movil SAB de CV 5.500% 3/1/14 50 54 America Movil SAB de CV 5.750% 1/15/15 296 326 America Movil SAB de CV 2.375% 9/8/16 300 291 America Movil SAB de CV 5.000% 10/16/19 400 425 America Movil SAB de CV 6.375% 3/1/35 175 193 America Movil SAB de CV 6.125% 11/15/37 150 158 America Movil SAB de CV 6.125% 3/30/40 475 500 American Tower Corp. 4.625% 4/1/15 325 346 American Tower Corp. 4.500% 1/15/18 225 223 AT&T Corp. 8.000% 11/15/31 506 704 AT&T Inc. 4.950% 1/15/13 225 236 AT&T Inc. 6.700% 11/15/13 175 194 AT&T Inc. 4.850% 2/15/14 575 621 AT&T Inc. 5.100% 9/15/14 450 494 AT&T Inc. 2.500% 8/15/15 600 615 AT&T Inc. 2.950% 5/15/16 225 232 AT&T Inc. 5.625% 6/15/16 400 457 AT&T Inc. 5.500% 2/1/18 75 87 AT&T Inc. 5.600% 5/15/18 425 496 AT&T Inc. 5.800% 2/15/19 150 177 AT&T Inc. 4.450% 5/15/21 250 269 AT&T Inc. 6.450% 6/15/34 75 88 AT&T Inc. 6.500% 9/1/37 450 530 AT&T Inc. 6.300% 1/15/38 725 830 AT&T Inc. 6.400% 5/15/38 25 29 AT&T Inc. 6.550% 2/15/39 50 59 AT&T Inc. 5.350% 9/1/40 631 666 AT&T Inc. 5.550% 8/15/41 575 620 AT&T Mobility LLC 7.125% 12/15/31 225 298 Bellsouth Capital Funding Corp. 7.875% 2/15/30 175 234 BellSouth Corp. 5.200% 9/15/14 125 138 BellSouth Corp. 5.200% 12/15/16 75 85 BellSouth Corp. 6.875% 10/15/31 125 154 BellSouth Corp. 6.550% 6/15/34 225 262 BellSouth Corp. 6.000% 11/15/34 260 282 BellSouth Telecommunications Inc. 6.375% 6/1/28 70 80 British Telecommunications plc 5.950% 1/15/18 300 337 British Telecommunications plc 9.875% 12/15/30 350 509 CBS Corp. 8.875% 5/15/19 175 223 CBS Corp. 5.750% 4/15/20 115 127 CBS Corp. 4.300% 2/15/21 275 278 CBS Corp. 5.900% 10/15/40 500 526 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 450 506 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 575 629 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 600 806 CenturyLink Inc. 5.000% 2/15/15 50 50 CenturyLink Inc. 6.150% 9/15/19 275 260 CenturyLink Inc. 6.450% 6/15/21 100 93 CenturyLink Inc. 7.600% 9/15/39 275 248 Comcast Cable Communications Holdings Inc. 8.375% 3/15/13 110 121 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 139 203 Comcast Cable Communications LLC 8.875% 5/1/17 500 640 Comcast Corp. 5.300% 1/15/14 325 353 Comcast Corp. 5.900% 3/15/16 100 114 Comcast Corp. 6.300% 11/15/17 50 59 Comcast Corp. 5.875% 2/15/18 325 377 Comcast Corp. 5.700% 5/15/18 175 201 Comcast Corp. 5.700% 7/1/19 250 292 Comcast Corp. 5.150% 3/1/20 700 789 Comcast Corp. 5.650% 6/15/35 400 417 Comcast Corp. 6.500% 11/15/35 750 857 Comcast Corp. 6.450% 3/15/37 75 86 Comcast Corp. 6.950% 8/15/37 150 180 Comcast Corp. 6.400% 3/1/40 75 87 COX Communications Inc. 7.125% 10/1/12 50 53 COX Communications Inc. 5.450% 12/15/14 500 555 COX Communications Inc. 5.500% 10/1/15 125 140 Deutsche Telekom International Finance BV 5.875% 8/20/13 175 188 Deutsche Telekom International Finance BV 4.875% 7/8/14 75 80 Deutsche Telekom International Finance BV 5.750% 3/23/16 400 444 Deutsche Telekom International Finance BV 6.000% 7/8/19 150 174 Deutsche Telekom International Finance BV 8.750% 6/15/30 325 436 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 50 54 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.550% 3/15/15 125 131 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 7.625% 5/15/16 50 54 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 925 1,042 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 500 529 Discovery Communications LLC 5.050% 6/1/20 200 218 Discovery Communications LLC 4.375% 6/15/21 25 26 Embarq Corp. 7.082% 6/1/16 350 359 Embarq Corp. 7.995% 6/1/36 50 48 France Telecom SA 2.125% 9/16/15 175 173 France Telecom SA 2.750% 9/14/16 225 224 France Telecom SA 4.125% 9/14/21 175 174 France Telecom SA 8.500% 3/1/31 425 590 Grupo Televisa SA 6.625% 3/18/25 100 111 Grupo Televisa SA 6.625% 1/15/40 75 79 McGraw-Hill Cos. Inc. 5.375% 11/15/12 125 130 McGraw-Hill Cos. Inc. 5.900% 11/15/17 150 163 McGraw-Hill Cos. Inc. 6.550% 11/15/37 150 162 NBCUniversal Media LLC 2.100% 4/1/14 150 152 NBCUniversal Media LLC 3.650% 4/30/15 175 184 NBCUniversal Media LLC 2.875% 4/1/16 175 178 NBCUniversal Media LLC 5.150% 4/30/20 125 137 NBCUniversal Media LLC 4.375% 4/1/21 175 181 NBCUniversal Media LLC 6.400% 4/30/40 300 347 NBCUniversal Media LLC 5.950% 4/1/41 150 166 New Cingular Wireless Services Inc. 8.750% 3/1/31 100 149 News America Inc. 9.250% 2/1/13 100 109 News America Inc. 5.300% 12/15/14 250 273 News America Inc. 4.500% 2/15/21 25 25 News America Inc. 6.550% 3/15/33 300 327 News America Inc. 6.200% 12/15/34 600 636 News America Inc. 6.400% 12/15/35 290 312 News America Inc. 8.150% 10/17/36 175 219 News America Inc. 6.150% 2/15/41 275 293 Omnicom Group Inc. 5.900% 4/15/16 25 28 Omnicom Group Inc. 4.450% 8/15/20 300 303 Pacific Bell Telephone Co. 7.125% 3/15/26 50 64 Qwest Corp. 7.500% 10/1/14 200 216 Qwest Corp. 8.375% 5/1/16 350 384 Qwest Corp. 6.500% 6/1/17 100 103 Qwest Corp. 7.500% 6/15/23 100 99 Qwest Corp. 7.250% 9/15/25 25 25 Qwest Corp. 6.875% 9/15/33 275 260 Qwest Corp. 7.125% 11/15/43 100 97 Reed Elsevier Capital Inc. 7.750% 1/15/14 100 112 Reed Elsevier Capital Inc. 8.625% 1/15/19 125 161 Rogers Communications Inc. 6.375% 3/1/14 450 500 Rogers Communications Inc. 5.500% 3/15/14 150 164 Rogers Communications Inc. 6.800% 8/15/18 150 182 Telecom Italia Capital SA 5.250% 11/15/13 120 117 Telecom Italia Capital SA 6.175% 6/18/14 75 75 Telecom Italia Capital SA 4.950% 9/30/14 175 169 Telecom Italia Capital SA 5.250% 10/1/15 275 262 Telecom Italia Capital SA 7.175% 6/18/19 100 101 Telecom Italia Capital SA 6.375% 11/15/33 85 73 Telecom Italia Capital SA 6.000% 9/30/34 25 20 Telecom Italia Capital SA 7.200% 7/18/36 100 91 Telecom Italia Capital SA 7.721% 6/4/38 775 732 Telefonica Emisiones SAU 2.582% 4/26/13 100 97 Telefonica Emisiones SAU 3.729% 4/27/15 100 95 Telefonica Emisiones SAU 3.992% 2/16/16 1,200 1,142 Telefonica Emisiones SAU 6.421% 6/20/16 450 462 Telefonica Emisiones SAU 5.877% 7/15/19 100 98 Telefonica Emisiones SAU 5.134% 4/27/20 225 209 Telefonica Emisiones SAU 5.462% 2/16/21 75 72 Telefonica Emisiones SAU 7.045% 6/20/36 425 428 Telefonica Europe BV 8.250% 9/15/30 200 224 Thomson Reuters Corp. 5.700% 10/1/14 125 138 Thomson Reuters Corp. 4.700% 10/15/19 300 332 Thomson Reuters Corp. 5.500% 8/15/35 200 220 Thomson Reuters Corp. 5.850% 4/15/40 150 172 Time Warner Cable Inc. 6.200% 7/1/13 150 162 Time Warner Cable Inc. 7.500% 4/1/14 100 113 Time Warner Cable Inc. 3.500% 2/1/15 150 156 Time Warner Cable Inc. 5.850% 5/1/17 675 748 Time Warner Cable Inc. 6.750% 7/1/18 850 986 Time Warner Cable Inc. 8.250% 4/1/19 225 281 Time Warner Cable Inc. 5.000% 2/1/20 475 506 Time Warner Cable Inc. 6.550% 5/1/37 200 220 Time Warner Cable Inc. 6.750% 6/15/39 200 224 Time Warner Cable Inc. 5.875% 11/15/40 500 512 Time Warner Entertainment Co. LP 8.375% 3/15/23 175 225 Time Warner Entertainment Co. LP 8.375% 7/15/33 100 130 United States Cellular Corp. 6.700% 12/15/33 75 80 Verizon Communications Inc. 4.350% 2/15/13 25 26 Verizon Communications Inc. 5.250% 4/15/13 250 266 Verizon Communications Inc. 1.950% 3/28/14 800 819 Verizon Communications Inc. 5.550% 2/15/16 250 285 Verizon Communications Inc. 3.000% 4/1/16 25 26 Verizon Communications Inc. 5.500% 4/1/17 50 57 Verizon Communications Inc. 5.500% 2/15/18 550 638 Verizon Communications Inc. 6.100% 4/15/18 50 59 Verizon Communications Inc. 8.750% 11/1/18 600 809 Verizon Communications Inc. 6.350% 4/1/19 200 241 Verizon Communications Inc. 4.600% 4/1/21 775 860 Verizon Communications Inc. 5.850% 9/15/35 425 497 Verizon Communications Inc. 6.250% 4/1/37 60 72 Verizon Communications Inc. 6.400% 2/15/38 125 154 Verizon Communications Inc. 6.900% 4/15/38 290 373 Verizon Communications Inc. 8.950% 3/1/39 500 784 Verizon Global Funding Corp. 4.375% 6/1/13 25 26 Verizon Global Funding Corp. 7.750% 12/1/30 425 582 Verizon Virginia Inc. 4.625% 3/15/13 100 105 Vodafone Group plc 5.000% 12/16/13 400 432 Vodafone Group plc 5.375% 1/30/15 500 557 Vodafone Group plc 5.750% 3/15/16 100 115 Vodafone Group plc 5.625% 2/27/17 250 289 Vodafone Group plc 5.450% 6/10/19 150 177 Vodafone Group plc 7.875% 2/15/30 50 72 Vodafone Group plc 6.150% 2/27/37 225 278 Washington Post Co. 7.250% 2/1/19 75 89 WPP Finance UK 5.875% 6/15/14 75 81 WPP Finance UK 8.000% 9/15/14 50 57 Consumer Cyclical (1.1%) AutoZone Inc. 6.500% 1/15/14 200 223 Best Buy Co. Inc. 6.750% 7/15/13 275 294 BorgWarner Inc. 4.625% 9/15/20 25 27 Costco Wholesale Corp. 5.500% 3/15/17 200 237 CVS Caremark Corp. 4.875% 9/15/14 50 55 CVS Caremark Corp. 3.250% 5/18/15 25 26 CVS Caremark Corp. 6.125% 8/15/16 150 173 CVS Caremark Corp. 6.600% 3/15/19 700 846 CVS Caremark Corp. 6.250% 6/1/27 375 453 CVS Caremark Corp. 6.125% 9/15/39 175 205 Daimler Finance North America LLC 6.500% 11/15/13 300 329 7 Daimler Finance North America LLC 2.625% 9/15/16 125 123 Daimler Finance North America LLC 8.500% 1/18/31 100 141 Darden Restaurants Inc. 5.625% 10/15/12 75 78 Darden Restaurants Inc. 6.200% 10/15/17 275 320 Darden Restaurants Inc. 6.800% 10/15/37 100 120 eBay Inc. 0.875% 10/15/13 75 75 eBay Inc. 1.625% 10/15/15 75 75 eBay Inc. 3.250% 10/15/20 75 74 Expedia Inc. 5.950% 8/15/20 75 75 Family Dollar Stores Inc. 5.000% 2/1/21 75 73 Historic TW Inc. 9.150% 2/1/23 195 268 Historic TW Inc. 6.625% 5/15/29 175 198 Home Depot Inc. 5.250% 12/16/13 250 272 Home Depot Inc. 5.400% 3/1/16 175 199 Home Depot Inc. 3.950% 9/15/20 100 106 Home Depot Inc. 4.400% 4/1/21 350 381 Home Depot Inc. 5.875% 12/16/36 225 263 Home Depot Inc. 5.400% 9/15/40 75 83 Home Depot Inc. 5.950% 4/1/41 175 209 Hyatt Hotels Corp. 3.875% 8/15/16 50 50 Hyatt Hotels Corp. 5.375% 8/15/21 50 51 International Game Technology 7.500% 6/15/19 50 60 International Game Technology 5.500% 6/15/20 75 81 Johnson Controls Inc. 5.000% 3/30/20 125 140 Johnson Controls Inc. 4.250% 3/1/21 250 264 Johnson Controls Inc. 6.000% 1/15/36 50 59 Kohl's Corp. 6.250% 12/15/17 50 60 Kohl's Corp. 6.000% 1/15/33 100 114 Lowe's Cos. Inc. 5.000% 10/15/15 150 170 Lowe's Cos. Inc. 5.400% 10/15/16 150 174 Lowe's Cos. Inc. 6.100% 9/15/17 75 90 Lowe's Cos. Inc. 6.875% 2/15/28 25 33 Lowe's Cos. Inc. 6.500% 3/15/29 200 251 Lowe's Cos. Inc. 5.800% 10/15/36 75 86 Macy's Retail Holdings Inc. 8.125% 7/15/15 650 751 Macy's Retail Holdings Inc. 5.900% 12/1/16 150 164 Macy's Retail Holdings Inc. 6.900% 4/1/29 225 241 Macy's Retail Holdings Inc. 6.375% 3/15/37 125 137 Marriott International Inc. 5.625% 2/15/13 100 104 Marriott International Inc. 6.200% 6/15/16 25 28 Marriott International Inc. 6.375% 6/15/17 50 58 McDonald's Corp. 5.300% 3/15/17 125 146 McDonald's Corp. 5.800% 10/15/17 175 211 McDonald's Corp. 5.350% 3/1/18 100 119 McDonald's Corp. 5.000% 2/1/19 100 117 McDonald's Corp. 6.300% 10/15/37 50 68 McDonald's Corp. 5.700% 2/1/39 100 127 Nordstrom Inc. 6.250% 1/15/18 75 89 Nordstrom Inc. 4.750% 5/1/20 400 438 Nordstrom Inc. 7.000% 1/15/38 50 66 O'Reilly Automotive Inc. 4.875% 1/14/21 25 26 PACCAR Financial Corp. 1.950% 12/17/12 100 101 PACCAR Financial Corp. 2.050% 6/17/13 250 254 PACCAR Inc. 6.875% 2/15/14 100 113 Staples Inc. 9.750% 1/15/14 100 116 Target Corp. 5.125% 1/15/13 225 238 Target Corp. 4.000% 6/15/13 175 185 Target Corp. 5.375% 5/1/17 225 262 Target Corp. 6.000% 1/15/18 200 244 Target Corp. 7.000% 7/15/31 100 132 Target Corp. 6.350% 11/1/32 175 216 Target Corp. 6.500% 10/15/37 125 162 Target Corp. 7.000% 1/15/38 425 579 Time Warner Inc. 3.150% 7/15/15 575 593 Time Warner Inc. 5.875% 11/15/16 75 85 Time Warner Inc. 4.875% 3/15/20 350 374 Time Warner Inc. 4.700% 1/15/21 50 53 Time Warner Inc. 4.750% 3/29/21 675 711 Time Warner Inc. 7.625% 4/15/31 300 372 Time Warner Inc. 7.700% 5/1/32 375 471 Time Warner Inc. 6.500% 11/15/36 175 197 Time Warner Inc. 6.200% 3/15/40 100 111 Time Warner Inc. 6.100% 7/15/40 175 193 Time Warner Inc. 6.250% 3/29/41 50 57 TJX Cos. Inc. 6.950% 4/15/19 150 190 Toyota Motor Credit Corp. 3.200% 6/17/15 425 445 Toyota Motor Credit Corp. 2.800% 1/11/16 50 51 Toyota Motor Credit Corp. 2.000% 9/15/16 175 173 Toyota Motor Credit Corp. 4.250% 1/11/21 125 136 Toyota Motor Credit Corp. 3.400% 9/15/21 75 75 VF Corp. 5.950% 11/1/17 75 89 VF Corp. 3.500% 9/1/21 200 202 VF Corp. 6.450% 11/1/37 50 64 Viacom Inc. 3.500% 4/1/17 50 51 Viacom Inc. 6.125% 10/5/17 75 85 Viacom Inc. 5.625% 9/15/19 275 311 Viacom Inc. 6.875% 4/30/36 450 540 Wal-Mart Stores Inc. 4.550% 5/1/13 525 557 Wal-Mart Stores Inc. 7.250% 6/1/13 100 111 Wal-Mart Stores Inc. 4.500% 7/1/15 225 252 Wal-Mart Stores Inc. 1.500% 10/25/15 190 192 Wal-Mart Stores Inc. 5.375% 4/5/17 25 30 Wal-Mart Stores Inc. 5.800% 2/15/18 250 304 Wal-Mart Stores Inc. 3.250% 10/25/20 325 339 Wal-Mart Stores Inc. 4.250% 4/15/21 200 225 Wal-Mart Stores Inc. 5.875% 4/5/27 725 905 Wal-Mart Stores Inc. 7.550% 2/15/30 175 249 Wal-Mart Stores Inc. 5.250% 9/1/35 150 172 Wal-Mart Stores Inc. 6.500% 8/15/37 900 1,202 Wal-Mart Stores Inc. 6.200% 4/15/38 300 387 Wal-Mart Stores Inc. 5.625% 4/15/41 475 584 Walgreen Co. 4.875% 8/1/13 450 483 Walt Disney Co. 5.625% 9/15/16 375 440 Walt Disney Co. 5.875% 12/15/17 175 210 Walt Disney Co. 2.750% 8/16/21 100 99 Walt Disney Co. 4.375% 8/16/41 75 79 Western Union Co. 5.930% 10/1/16 125 140 Western Union Co. 5.253% 4/1/20 133 147 Western Union Co. 6.200% 11/17/36 75 82 Western Union Co. 6.200% 6/21/40 200 216 Yum! Brands Inc. 6.250% 4/15/16 50 58 Yum! Brands Inc. 6.250% 3/15/18 50 59 Yum! Brands Inc. 6.875% 11/15/37 225 296 Consumer Noncyclical (2.7%) Abbott Laboratories 5.150% 11/30/12 100 105 Abbott Laboratories 4.350% 3/15/14 500 545 Abbott Laboratories 2.700% 5/27/15 75 79 Abbott Laboratories 5.875% 5/15/16 475 560 Abbott Laboratories 5.600% 11/30/17 100 119 Abbott Laboratories 4.125% 5/27/20 25 28 Abbott Laboratories 6.150% 11/30/37 300 388 Abbott Laboratories 6.000% 4/1/39 50 64 Abbott Laboratories 5.300% 5/27/40 300 360 Allergan Inc. 5.750% 4/1/16 25 29 Altria Group Inc. 8.500% 11/10/13 500 571 Altria Group Inc. 4.125% 9/11/15 475 510 Altria Group Inc. 9.700% 11/10/18 225 298 Altria Group Inc. 9.250% 8/6/19 300 394 Altria Group Inc. 9.950% 11/10/38 150 213 Altria Group Inc. 10.200% 2/6/39 650 946 AmerisourceBergen Corp. 5.875% 9/15/15 150 171 AmerisourceBergen Corp. 4.875% 11/15/19 25 28 Amgen Inc. 4.850% 11/18/14 100 111 Amgen Inc. 2.300% 6/15/16 150 154 Amgen Inc. 5.850% 6/1/17 150 179 Amgen Inc. 5.700% 2/1/19 75 90 Amgen Inc. 3.450% 10/1/20 225 232 Amgen Inc. 4.100% 6/15/21 150 162 Amgen Inc. 6.375% 6/1/37 125 161 Amgen Inc. 6.900% 6/1/38 175 237 Amgen Inc. 6.400% 2/1/39 175 229 Amgen Inc. 5.750% 3/15/40 125 151 Amgen Inc. 4.950% 10/1/41 150 164 Amgen Inc. 5.650% 6/15/42 175 212 Anheuser-Busch Cos. Inc. 4.375% 1/15/13 125 130 Anheuser-Busch Cos. Inc. 5.500% 1/15/18 75 88 Anheuser-Busch Cos. Inc. 6.800% 8/20/32 150 199 Anheuser-Busch Cos. Inc. 5.750% 4/1/36 115 139 Anheuser-Busch InBev Worldwide Inc. 3.000% 10/15/12 225 230 Anheuser-Busch InBev Worldwide Inc. 2.500% 3/26/13 225 229 Anheuser-Busch InBev Worldwide Inc. 1.500% 7/14/14 275 277 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 200 224 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 275 298 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 300 315 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 175 228 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 175 223 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 500 582 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 150 172 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 75 83 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 150 226 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 325 426 Archer-Daniels-Midland Co. 5.450% 3/15/18 75 89 Archer-Daniels-Midland Co. 4.479% 3/1/21 225 251 Archer-Daniels-Midland Co. 5.935% 10/1/32 100 126 Archer-Daniels-Midland Co. 5.375% 9/15/35 275 317 Archer-Daniels-Midland Co. 5.765% 3/1/41 75 94 AstraZeneca plc 5.400% 6/1/14 75 84 AstraZeneca plc 5.900% 9/15/17 375 449 AstraZeneca plc 6.450% 9/15/37 450 602 Baptist Health South Florida Obligated Group 4.590% 8/15/21 25 27 Baxter International Inc. 6.250% 12/1/37 300 398 Becton Dickinson and Co. 5.000% 5/15/19 50 58 Becton Dickinson and Co. 3.250% 11/12/20 300 309 Biogen Idec Inc. 6.000% 3/1/13 225 239 Biogen Idec Inc. 6.875% 3/1/18 325 397 Boston Scientific Corp. 4.500% 1/15/15 200 209 Boston Scientific Corp. 6.250% 11/15/15 325 363 Boston Scientific Corp. 6.000% 1/15/20 200 223 Boston Scientific Corp. 7.000% 11/15/35 25 29 Boston Scientific Corp. 7.375% 1/15/40 50 62 Bottling Group LLC 4.625% 11/15/12 200 209 Bottling Group LLC 5.000% 11/15/13 75 81 Bottling Group LLC 5.500% 4/1/16 250 291 Bristol-Myers Squibb Co. 5.450% 5/1/18 50 60 Bristol-Myers Squibb Co. 7.150% 6/15/23 200 278 Bristol-Myers Squibb Co. 6.800% 11/15/26 100 132 Bristol-Myers Squibb Co. 5.875% 11/15/36 112 140 Bristol-Myers Squibb Co. 6.125% 5/1/38 50 66 Bunge Ltd. Finance Corp. 5.350% 4/15/14 175 186 Bunge Ltd. Finance Corp. 5.100% 7/15/15 25 26 Bunge Ltd. Finance Corp. 4.100% 3/15/16 50 51 Bunge Ltd. Finance Corp. 8.500% 6/15/19 425 522 Campbell Soup Co. 3.050% 7/15/17 25 27 Campbell Soup Co. 4.250% 4/15/21 100 110 Cardinal Health Inc. 4.000% 6/15/15 50 54 Cardinal Health Inc. 4.625% 12/15/20 125 136 CareFusion Corp. 5.125% 8/1/14 50 54 CareFusion Corp. 6.375% 8/1/19 50 60 Celgene Corp. 2.450% 10/15/15 50 51 Celgene Corp. 3.950% 10/15/20 25 26 Celgene Corp. 5.700% 10/15/40 50 56 Church & Dwight Co. Inc. 3.350% 12/15/15 50 52 Cia de Bebidas das Americas 8.750% 9/15/13 100 112 Clorox Co. 5.000% 1/15/15 250 267 Coca-Cola Co. 0.750% 11/15/13 50 50 Coca-Cola Co. 3.625% 3/15/14 100 107 Coca-Cola Co. 1.500% 11/15/15 200 201 7 Coca-Cola Co. 1.800% 9/1/16 450 452 Coca-Cola Co. 5.350% 11/15/17 175 208 Coca-Cola Co. 4.875% 3/15/19 200 232 Coca-Cola Co. 3.150% 11/15/20 125 129 Coca-Cola Enterprises Inc. 3.500% 9/15/20 300 308 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 106 Coca-Cola HBC Finance BV 5.125% 9/17/13 100 107 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 400 458 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 25 28 Corn Products International Inc. 3.200% 11/1/15 25 26 Corn Products International Inc. 4.625% 11/1/20 25 26 Corn Products International Inc. 6.625% 4/15/37 25 30 Covidien International Finance SA 5.450% 10/15/12 125 131 Covidien International Finance SA 6.000% 10/15/17 225 267 Covidien International Finance SA 6.550% 10/15/37 175 225 Delhaize Group SA 5.875% 2/1/14 125 137 Delhaize Group SA 5.700% 10/1/40 200 208 DENTSPLY International Inc. 2.750% 8/15/16 75 75 Diageo Capital plc 5.200% 1/30/13 50 53 Diageo Capital plc 5.750% 10/23/17 25 29 Diageo Capital plc 4.828% 7/15/20 300 337 Diageo Finance BV 5.300% 10/28/15 75 85 Dr Pepper Snapple Group Inc. 2.350% 12/21/12 75 76 Dr Pepper Snapple Group Inc. 6.120% 5/1/13 25 27 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 75 78 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 70 87 Dr Pepper Snapple Group Inc. 7.450% 5/1/38 25 34 Eli Lilly & Co. 4.200% 3/6/14 150 162 Eli Lilly & Co. 5.200% 3/15/17 150 174 Eli Lilly & Co. 5.500% 3/15/27 150 181 Eli Lilly & Co. 5.550% 3/15/37 150 182 7 Energizer Holdings Inc. 4.700% 5/19/21 50 54 Express Scripts Inc. 6.250% 6/15/14 125 138 Express Scripts Inc. 3.125% 5/15/16 100 101 Express Scripts Inc. 7.250% 6/15/19 50 62 Fortune Brands Inc. 5.375% 1/15/16 45 49 Fortune Brands Inc. 5.875% 1/15/36 50 52 Genentech Inc. 4.750% 7/15/15 50 56 Genentech Inc. 5.250% 7/15/35 75 87 General Mills Inc. 5.250% 8/15/13 100 108 General Mills Inc. 5.700% 2/15/17 150 176 General Mills Inc. 5.650% 2/15/19 775 921 Gilead Sciences Inc. 4.500% 4/1/21 150 161 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 400 427 GlaxoSmithKline Capital Inc. 4.375% 4/15/14 375 410 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 400 484 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 650 871 Hasbro Inc. 6.300% 9/15/17 175 199 Hasbro Inc. 6.350% 3/15/40 300 324 Hershey Co. 5.450% 9/1/16 50 58 Hershey Co. 4.125% 12/1/20 50 55 HJ Heinz Finance Co. 6.750% 3/15/32 225 296 Hormel Foods Corp. 4.125% 4/15/21 25 28 Hospira Inc. 5.900% 6/15/14 75 82 Hospira Inc. 5.600% 9/15/40 50 56 Johnson & Johnson 5.550% 8/15/17 500 604 Johnson & Johnson 6.950% 9/1/29 25 36 Johnson & Johnson 4.950% 5/15/33 150 179 Johnson & Johnson 5.950% 8/15/37 200 270 Johnson & Johnson 4.500% 9/1/40 150 168 Kellogg Co. 5.125% 12/3/12 375 394 Kellogg Co. 4.250% 3/6/13 100 105 Kellogg Co. 4.150% 11/15/19 125 137 Kellogg Co. 4.000% 12/15/20 250 269 Kimberly-Clark Corp. 4.875% 8/15/15 200 225 Kimberly-Clark Corp. 6.125% 8/1/17 275 331 Kimberly-Clark Corp. 6.250% 7/15/18 50 62 Kimberly-Clark Corp. 3.625% 8/1/20 140 150 Kimberly-Clark Corp. 5.300% 3/1/41 200 240 Koninklijke Philips Electronics NV 4.625% 3/11/13 100 105 Koninklijke Philips Electronics NV 5.750% 3/11/18 200 230 Koninklijke Philips Electronics NV 6.875% 3/11/38 175 224 Kraft Foods Inc. 2.625% 5/8/13 275 281 Kraft Foods Inc. 5.250% 10/1/13 25 27 Kraft Foods Inc. 6.750% 2/19/14 75 84 Kraft Foods Inc. 4.125% 2/9/16 925 989 Kraft Foods Inc. 6.500% 8/11/17 475 563 Kraft Foods Inc. 6.125% 8/23/18 75 89 Kraft Foods Inc. 5.375% 2/10/20 500 565 Kraft Foods Inc. 6.500% 11/1/31 200 250 Kraft Foods Inc. 7.000% 8/11/37 400 515 Kraft Foods Inc. 6.875% 2/1/38 575 724 Kraft Foods Inc. 6.875% 1/26/39 25 32 Kraft Foods Inc. 6.500% 2/9/40 225 273 Kroger Co. 5.000% 4/15/13 200 211 Kroger Co. 3.900% 10/1/15 500 536 Kroger Co. 6.150% 1/15/20 75 91 Kroger Co. 8.000% 9/15/29 125 170 Kroger Co. 7.500% 4/1/31 100 134 Kroger Co. 6.900% 4/15/38 75 98 Laboratory Corp. of America Holdings 5.625% 12/15/15 75 85 Life Technologies Corp. 4.400% 3/1/15 100 105 Life Technologies Corp. 3.500% 1/15/16 50 51 Life Technologies Corp. 6.000% 3/1/20 125 138 Life Technologies Corp. 5.000% 1/15/21 75 78 Lorillard Tobacco Co. 3.500% 8/4/16 50 50 Lorillard Tobacco Co. 8.125% 6/23/19 175 206 Lorillard Tobacco Co. 7.000% 8/4/41 75 80 McCormick & Co. Inc. 3.900% 7/15/21 50 53 McKesson Corp. 5.250% 3/1/13 175 185 McKesson Corp. 3.250% 3/1/16 425 449 McKesson Corp. 4.750% 3/1/21 25 28 McKesson Corp. 6.000% 3/1/41 475 608 Mead Johnson Nutrition Co. 3.500% 11/1/14 25 26 Mead Johnson Nutrition Co. 4.900% 11/1/19 600 669 Mead Johnson Nutrition Co. 5.900% 11/1/39 100 118 Medco Health Solutions Inc. 2.750% 9/15/15 275 278 Medco Health Solutions Inc. 7.125% 3/15/18 250 302 Medtronic Inc. 4.500% 3/15/14 75 81 Medtronic Inc. 3.000% 3/15/15 250 264 Medtronic Inc. 4.750% 9/15/15 100 112 Medtronic Inc. 5.600% 3/15/19 25 30 Medtronic Inc. 4.450% 3/15/20 125 141 Medtronic Inc. 6.500% 3/15/39 25 35 Medtronic Inc. 5.550% 3/15/40 350 443 Merck & Co. Inc. 4.375% 2/15/13 100 105 Merck & Co. Inc. 5.300% 12/1/13 250 274 Merck & Co. Inc. 4.750% 3/1/15 200 224 Merck & Co. Inc. 4.000% 6/30/15 100 110 Merck & Co. Inc. 2.250% 1/15/16 75 78 Merck & Co. Inc. 6.000% 9/15/17 150 183 Merck & Co. Inc. 5.000% 6/30/19 100 119 Merck & Co. Inc. 3.875% 1/15/21 250 273 Merck & Co. Inc. 6.400% 3/1/28 50 67 Merck & Co. Inc. 5.950% 12/1/28 75 95 Merck & Co. Inc. 6.500% 12/1/33 75 103 Merck & Co. Inc. 5.750% 11/15/36 350 441 Merck & Co. Inc. 6.550% 9/15/37 125 175 Merck & Co. Inc. 5.850% 6/30/39 75 98 Novant Health Inc. 5.850% 11/1/19 150 174 Novartis Capital Corp. 1.900% 4/24/13 125 127 Novartis Capital Corp. 4.125% 2/10/14 525 565 Novartis Capital Corp. 2.900% 4/24/15 125 132 Novartis Securities Investment Ltd. 5.125% 2/10/19 650 769 Pepsi Bottling Group Inc. 7.000% 3/1/29 275 385 PepsiAmericas Inc. 5.000% 5/15/17 100 114 PepsiCo Inc. 4.650% 2/15/13 125 132 PepsiCo Inc. 3.750% 3/1/14 350 375 PepsiCo Inc. 5.000% 6/1/18 325 379 PepsiCo Inc. 7.900% 11/1/18 375 502 PepsiCo Inc. 4.500% 1/15/20 25 28 PepsiCo Inc. 3.000% 8/25/21 150 152 PepsiCo Inc. 5.500% 1/15/40 250 312 PepsiCo Inc. 4.875% 11/1/40 200 227 Pfizer Inc. 5.350% 3/15/15 700 793 Pfizer Inc. 6.200% 3/15/19 600 746 Pfizer Inc. 7.200% 3/15/39 425 619 Pharmacia Corp. 6.600% 12/1/28 75 99 Philip Morris International Inc. 4.875% 5/16/13 250 265 Philip Morris International Inc. 6.875% 3/17/14 150 170 Philip Morris International Inc. 2.500% 5/16/16 700 721 Philip Morris International Inc. 5.650% 5/16/18 325 384 Philip Morris International Inc. 6.375% 5/16/38 200 257 4 Procter & Gamble - Esop 9.360% 1/1/21 372 499 Procter & Gamble Co. 4.950% 8/15/14 50 56 Procter & Gamble Co. 3.500% 2/15/15 150 161 Procter & Gamble Co. 1.450% 8/15/16 50 50 Procter & Gamble Co. 4.700% 2/15/19 100 118 Procter & Gamble Co. 6.450% 1/15/26 75 99 Procter & Gamble Co. 5.550% 3/5/37 325 418 Quest Diagnostics Inc. 5.450% 11/1/15 200 227 Quest Diagnostics Inc. 6.950% 7/1/37 75 94 Reynolds American Inc. 7.250% 6/1/13 150 163 Reynolds American Inc. 6.750% 6/15/17 150 173 Reynolds American Inc. 7.250% 6/15/37 125 141 Safeway Inc. 6.250% 3/15/14 150 167 Safeway Inc. 6.350% 8/15/17 100 116 Safeway Inc. 5.000% 8/15/19 125 136 Safeway Inc. 3.950% 8/15/20 250 251 Safeway Inc. 7.250% 2/1/31 75 94 Sanofi 1.625% 3/28/14 50 51 Sanofi 2.625% 3/29/16 200 207 Sanofi 4.000% 3/29/21 600 647 St. Jude Medical Inc. 2.200% 9/15/13 200 203 St. Jude Medical Inc. 3.750% 7/15/14 225 239 Stryker Corp. 3.000% 1/15/15 50 53 Stryker Corp. 2.000% 9/30/16 100 100 Stryker Corp. 4.375% 1/15/20 50 55 Sysco Corp. 4.200% 2/12/13 25 26 Sysco Corp. 5.250% 2/12/18 100 118 Sysco Corp. 5.375% 9/21/35 100 124 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 200 248 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 100 105 Thermo Fisher Scientific Inc. 2.150% 12/28/12 50 51 Thermo Fisher Scientific Inc. 3.250% 11/20/14 75 80 Thermo Fisher Scientific Inc. 3.200% 5/1/15 200 210 Unilever Capital Corp. 3.650% 2/15/14 25 27 Unilever Capital Corp. 2.750% 2/10/16 500 528 Unilever Capital Corp. 4.250% 2/10/21 200 228 Unilever Capital Corp. 5.900% 11/15/32 50 67 UST LLC 5.750% 3/1/18 75 85 Whirlpool Corp. 5.500% 3/1/13 325 339 Wyeth 5.500% 3/15/13 275 294 Wyeth 5.500% 2/1/14 50 55 Wyeth 5.500% 2/15/16 200 231 Wyeth 5.450% 4/1/17 50 59 Wyeth 6.450% 2/1/24 100 130 Wyeth 6.500% 2/1/34 100 133 Wyeth 6.000% 2/15/36 175 216 Wyeth 5.950% 4/1/37 650 829 Zimmer Holdings Inc. 4.625% 11/30/19 50 55 Zimmer Holdings Inc. 5.750% 11/30/39 50 59 Energy (1.5%) Alberta Energy Co. Ltd. 7.375% 11/1/31 125 157 Anadarko Petroleum Corp. 7.625% 3/15/14 150 169 Anadarko Petroleum Corp. 5.750% 6/15/14 25 27 Anadarko Petroleum Corp. 5.950% 9/15/16 500 546 Anadarko Petroleum Corp. 6.450% 9/15/36 775 813 Anadarko Petroleum Corp. 7.950% 6/15/39 25 31 Anadarko Petroleum Corp. 6.200% 3/15/40 275 283 Apache Corp. 6.000% 9/15/13 175 192 Apache Corp. 5.625% 1/15/17 100 119 Apache Corp. 6.900% 9/15/18 150 189 Apache Corp. 3.625% 2/1/21 75 79 Apache Corp. 6.000% 1/15/37 150 184 Apache Corp. 5.100% 9/1/40 350 385 7 Baker Hughes Inc. 3.200% 8/15/21 300 304 Baker Hughes Inc. 6.875% 1/15/29 100 134 Baker Hughes Inc. 5.125% 9/15/40 275 315 BP Capital Markets plc 5.250% 11/7/13 350 376 BP Capital Markets plc 3.625% 5/8/14 50 52 BP Capital Markets plc 3.875% 3/10/15 275 292 BP Capital Markets plc 3.125% 10/1/15 450 464 BP Capital Markets plc 3.200% 3/11/16 225 235 BP Capital Markets plc 4.750% 3/10/19 200 221 BP Capital Markets plc 4.500% 10/1/20 225 243 BP Capital Markets plc 4.742% 3/11/21 350 382 Burlington Resources Finance Co. 7.400% 12/1/31 175 251 Cameron International Corp. 6.375% 7/15/18 100 117 Cameron International Corp. 7.000% 7/15/38 100 123 Canadian Natural Resources Ltd. 5.450% 10/1/12 50 52 Canadian Natural Resources Ltd. 5.150% 2/1/13 25 26 Canadian Natural Resources Ltd. 4.900% 12/1/14 150 166 Canadian Natural Resources Ltd. 6.000% 8/15/16 125 147 Canadian Natural Resources Ltd. 5.700% 5/15/17 225 259 Canadian Natural Resources Ltd. 7.200% 1/15/32 225 288 Canadian Natural Resources Ltd. 6.450% 6/30/33 125 154 Canadian Natural Resources Ltd. 6.500% 2/15/37 150 186 Cenovus Energy Inc. 4.500% 9/15/14 150 162 Cenovus Energy Inc. 5.700% 10/15/19 50 58 Cenovus Energy Inc. 6.750% 11/15/39 450 555 Chevron Corp. 3.950% 3/3/14 300 323 Chevron Corp. 4.950% 3/3/19 275 326 ConocoPhillips 4.750% 2/1/14 125 135 ConocoPhillips 4.600% 1/15/15 500 550 ConocoPhillips 5.750% 2/1/19 875 1,044 ConocoPhillips 5.900% 10/15/32 50 60 ConocoPhillips 5.900% 5/15/38 100 123 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 250 290 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 150 188 ConocoPhillips Holding Co. 6.950% 4/15/29 150 200 Devon Energy Corp. 5.625% 1/15/14 100 109 Devon Energy Corp. 2.400% 7/15/16 50 51 Devon Energy Corp. 4.000% 7/15/21 100 105 Devon Energy Corp. 7.950% 4/15/32 50 71 Devon Energy Corp. 5.600% 7/15/41 100 115 Devon Financing Corp. ULC 7.875% 9/30/31 300 421 Diamond Offshore Drilling Inc. 4.875% 7/1/15 25 28 Diamond Offshore Drilling Inc. 5.875% 5/1/19 75 87 Diamond Offshore Drilling Inc. 5.700% 10/15/39 100 112 Encana Corp. 4.750% 10/15/13 25 27 Encana Corp. 5.900% 12/1/17 225 257 Encana Corp. 6.500% 8/15/34 325 365 Encana Corp. 6.625% 8/15/37 125 146 EnCana Holdings Finance Corp. 5.800% 5/1/14 100 109 Ensco plc 3.250% 3/15/16 125 127 Ensco plc 4.700% 3/15/21 225 228 EOG Resources Inc. 2.950% 6/1/15 125 131 EOG Resources Inc. 5.875% 9/15/17 125 147 EOG Resources Inc. 4.400% 6/1/20 100 110 EOG Resources Inc. 4.100% 2/1/21 350 375 Halliburton Co. 6.150% 9/15/19 200 243 Halliburton Co. 6.700% 9/15/38 125 165 Halliburton Co. 7.450% 9/15/39 200 281 Hess Corp. 7.875% 10/1/29 350 472 Hess Corp. 7.125% 3/15/33 100 128 Hess Corp. 5.600% 2/15/41 250 271 Husky Energy Inc. 5.900% 6/15/14 300 331 Husky Energy Inc. 6.150% 6/15/19 100 120 Husky Energy Inc. 6.800% 9/15/37 50 61 Kerr-McGee Corp. 6.950% 7/1/24 250 293 Kerr-McGee Corp. 7.875% 9/15/31 50 61 Marathon Oil Corp. 5.900% 3/15/18 46 54 Marathon Oil Corp. 6.800% 3/15/32 300 363 7 Marathon Petroleum Corp. 3.500% 3/1/16 250 259 7 Marathon Petroleum Corp. 5.125% 3/1/21 375 390 Nabors Industries Inc. 6.150% 2/15/18 300 334 Nabors Industries Inc. 5.000% 9/15/20 175 180 Nexen Inc. 7.875% 3/15/32 50 65 Nexen Inc. 6.400% 5/15/37 300 306 Nexen Inc. 7.500% 7/30/39 200 230 Noble Energy Inc. 8.250% 3/1/19 200 264 Noble Holding International Ltd. 4.900% 8/1/20 100 108 Noble Holding International Ltd. 4.625% 3/1/21 25 26 Noble Holding International Ltd. 6.200% 8/1/40 100 117 Noble Holding International Ltd. 6.050% 3/1/41 150 172 Occidental Petroleum Corp. 2.500% 2/1/16 200 208 Occidental Petroleum Corp. 4.100% 2/1/21 350 380 Petro-Canada 7.875% 6/15/26 25 33 Petro-Canada 7.000% 11/15/28 100 122 Petro-Canada 5.350% 7/15/33 150 152 Petro-Canada 6.800% 5/15/38 125 151 Pride International Inc. 6.875% 8/15/20 400 464 Rowan Cos. Inc. 7.875% 8/1/19 75 89 Shell International Finance BV 1.875% 3/25/13 175 179 Shell International Finance BV 4.000% 3/21/14 300 324 Shell International Finance BV 3.100% 6/28/15 1,425 1,514 Shell International Finance BV 3.250% 9/22/15 100 107 Shell International Finance BV 4.300% 9/22/19 550 619 Shell International Finance BV 6.375% 12/15/38 475 650 Statoil ASA 3.875% 4/15/14 25 27 Statoil ASA 3.125% 8/17/17 400 424 Statoil ASA 5.250% 4/15/19 25 29 Statoil ASA 7.250% 9/23/27 400 542 Statoil ASA 5.100% 8/17/40 125 146 Suncor Energy Inc. 6.100% 6/1/18 25 29 Suncor Energy Inc. 5.950% 12/1/34 75 81 Suncor Energy Inc. 6.500% 6/15/38 925 1,078 Talisman Energy Inc. 5.125% 5/15/15 50 56 Talisman Energy Inc. 7.750% 6/1/19 200 248 Talisman Energy Inc. 3.750% 2/1/21 225 219 Talisman Energy Inc. 5.850% 2/1/37 150 162 Tosco Corp. 8.125% 2/15/30 100 142 Total Capital Canada Ltd. 1.625% 1/28/14 300 305 Total Capital SA 3.000% 6/24/15 450 476 Total Capital SA 4.450% 6/24/20 350 391 Total Capital SA 4.125% 1/28/21 125 136 Transocean Inc. 4.950% 11/15/15 350 369 Transocean Inc. 6.000% 3/15/18 75 80 Transocean Inc. 6.500% 11/15/20 150 164 Transocean Inc. 7.500% 4/15/31 175 196 Transocean Inc. 6.800% 3/15/38 150 156 Valero Energy Corp. 9.375% 3/15/19 200 257 Valero Energy Corp. 6.125% 2/1/20 75 83 Valero Energy Corp. 7.500% 4/15/32 225 263 Valero Energy Corp. 6.625% 6/15/37 175 184 Weatherford International Inc. 6.350% 6/15/17 250 280 Weatherford International Inc. 6.800% 6/15/37 150 163 Weatherford International Ltd. 6.000% 3/15/18 750 830 Weatherford International Ltd. 5.125% 9/15/20 400 406 Weatherford International Ltd. 6.500% 8/1/36 275 288 Williams Cos. Inc. 7.500% 1/15/31 186 221 Williams Cos. Inc. 7.750% 6/15/31 56 68 XTO Energy Inc. 5.750% 12/15/13 250 276 XTO Energy Inc. 6.250% 8/1/17 375 468 Other Industrial (0.0%) Cintas Corp. No 2 6.125% 12/1/17 75 88 Fluor Corp. 3.375% 9/15/21 75 76 Massachusetts Development Finance Agency Revenue (Harvard University) 4.875% 10/15/40 200 244 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.600% 7/1/11 200 269 Technology (0.9%) Adobe Systems Inc. 3.250% 2/1/15 100 105 Adobe Systems Inc. 4.750% 2/1/20 175 185 Agilent Technologies Inc. 5.500% 9/14/15 50 55 Agilent Technologies Inc. 6.500% 11/1/17 400 471 Amphenol Corp. 4.750% 11/15/14 100 106 Analog Devices Inc. 5.000% 7/1/14 100 110 Applied Materials Inc. 2.650% 6/15/16 50 51 Applied Materials Inc. 4.300% 6/15/21 650 673 Arrow Electronics Inc. 3.375% 11/1/15 75 75 Avnet Inc. 5.875% 6/15/20 200 214 BMC Software Inc. 7.250% 6/1/18 50 60 Broadcom Corp. 1.500% 11/1/13 50 50 CA Inc. 5.375% 12/1/19 575 627 Cisco Systems Inc. 1.625% 3/14/14 450 458 Cisco Systems Inc. 2.900% 11/17/14 125 132 Cisco Systems Inc. 5.500% 2/22/16 200 231 Cisco Systems Inc. 3.150% 3/14/17 50 53 Cisco Systems Inc. 4.950% 2/15/19 475 541 Cisco Systems Inc. 4.450% 1/15/20 825 915 Cisco Systems Inc. 5.900% 2/15/39 200 240 Cisco Systems Inc. 5.500% 1/15/40 175 203 Computer Sciences Corp. 6.500% 3/15/18 50 54 Corning Inc. 6.625% 5/15/19 25 31 Corning Inc. 5.750% 8/15/40 75 84 Dell Inc. 4.700% 4/15/13 150 158 Dell Inc. 1.400% 9/10/13 150 151 Dell Inc. 2.300% 9/10/15 75 75 Dell Inc. 3.100% 4/1/16 125 128 Dell Inc. 5.650% 4/15/18 75 85 Dell Inc. 5.875% 6/15/19 75 87 Dell Inc. 6.500% 4/15/38 100 121 Dun & Bradstreet Corp. 6.000% 4/1/13 150 160 Equifax Inc. 4.450% 12/1/14 50 53 Equifax Inc. 6.300% 7/1/17 25 28 Fiserv Inc. 3.125% 10/1/15 50 51 Fiserv Inc. 6.800% 11/20/17 150 175 Google Inc. 2.125% 5/19/16 25 26 Google Inc. 3.625% 5/19/21 150 160 Harris Corp. 5.000% 10/1/15 125 139 Harris Corp. 4.400% 12/15/20 50 53 Harris Corp. 6.150% 12/15/40 75 86 Hewlett-Packard Co. 4.500% 3/1/13 100 104 Hewlett-Packard Co. 1.250% 9/13/13 300 299 Hewlett-Packard Co. 6.125% 3/1/14 700 768 Hewlett-Packard Co. 4.750% 6/2/14 350 374 Hewlett-Packard Co. 2.350% 3/15/15 150 151 Hewlett-Packard Co. 2.125% 9/13/15 250 248 Hewlett-Packard Co. 3.000% 9/15/16 150 151 Hewlett-Packard Co. 5.500% 3/1/18 75 84 Hewlett-Packard Co. 3.750% 12/1/20 125 121 Hewlett-Packard Co. 4.300% 6/1/21 300 303 Hewlett-Packard Co. 4.375% 9/15/21 50 51 Hewlett-Packard Co. 6.000% 9/15/41 200 212 HP Enterprise Services LLC 6.000% 8/1/13 75 80 IBM International Group Capital LLC 5.050% 10/22/12 275 287 Intel Corp. 1.950% 10/1/16 100 101 Intel Corp. 3.300% 10/1/21 100 102 Intel Corp. 4.800% 10/1/41 475 512 International Business Machines Corp. 1.000% 8/5/13 875 881 International Business Machines Corp. 2.000% 1/5/16 25 25 International Business Machines Corp. 5.700% 9/14/17 850 1,012 International Business Machines Corp. 6.220% 8/1/27 75 97 International Business Machines Corp. 6.500% 1/15/28 75 100 International Business Machines Corp. 5.875% 11/29/32 325 412 International Business Machines Corp. 5.600% 11/30/39 387 478 Juniper Networks Inc. 3.100% 3/15/16 30 31 Juniper Networks Inc. 4.600% 3/15/21 50 51 Juniper Networks Inc. 5.950% 3/15/41 25 27 Lexmark International Inc. 5.900% 6/1/13 50 53 Lexmark International Inc. 6.650% 6/1/18 150 167 Maxim Integrated Products Inc. 3.450% 6/14/13 50 52 Microsoft Corp. 0.875% 9/27/13 150 151 Microsoft Corp. 2.950% 6/1/14 500 530 Microsoft Corp. 1.625% 9/25/15 150 153 Microsoft Corp. 4.200% 6/1/19 25 28 Microsoft Corp. 3.000% 10/1/20 225 233 Microsoft Corp. 5.200% 6/1/39 25 30 Microsoft Corp. 4.500% 10/1/40 100 110 Microsoft Corp. 5.300% 2/8/41 200 247 Motorola Solutions Inc. 5.375% 11/15/12 50 52 Motorola Solutions Inc. 7.500% 5/15/25 50 59 Nokia Oyj 5.375% 5/15/19 400 393 Nokia Oyj 6.625% 5/15/39 50 46 Oracle Corp. 4.950% 4/15/13 150 160 Oracle Corp. 3.750% 7/8/14 225 243 Oracle Corp. 5.250% 1/15/16 275 317 Oracle Corp. 5.750% 4/15/18 300 358 Oracle Corp. 5.000% 7/8/19 550 639 Oracle Corp. 6.500% 4/15/38 200 264 Oracle Corp. 6.125% 7/8/39 150 188 7 Oracle Corp. 5.375% 7/15/40 600 697 Pitney Bowes Inc. 3.875% 6/15/13 100 103 Pitney Bowes Inc. 4.875% 8/15/14 100 107 Pitney Bowes Inc. 4.750% 1/15/16 375 402 7 SAIC Inc. 4.450% 12/1/20 75 81 7 SAIC Inc. 5.950% 12/1/40 75 90 Science Applications International Corp. 5.500% 7/1/33 25 28 Symantec Corp. 2.750% 9/15/15 25 25 Symantec Corp. 4.200% 9/15/20 50 49 Texas Instruments Inc. 2.375% 5/16/16 75 77 Tyco Electronics Group SA 7.125% 10/1/37 300 393 Xerox Corp. 8.250% 5/15/14 150 171 Xerox Corp. 6.400% 3/15/16 100 111 Xerox Corp. 6.750% 2/1/17 100 115 Xerox Corp. 6.350% 5/15/18 175 198 Xerox Corp. 5.625% 12/15/19 25 27 Xerox Corp. 6.750% 12/15/39 375 445 Transportation (0.4%) 4 American Airlines 2011-2 Class A Pass Through Trust 8.625% 4/15/23 100 99 4 American Airlines Pass Through Trust 2009- 1A 10.375% 7/2/19 70 76 Burlington Northern Santa Fe LLC 5.650% 5/1/17 100 115 Burlington Northern Santa Fe LLC 3.600% 9/1/20 175 180 Burlington Northern Santa Fe LLC 3.450% 9/15/21 275 278 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 153 Burlington Northern Santa Fe LLC 5.050% 3/1/41 225 240 Burlington Northern Santa Fe LLC 5.400% 6/1/41 250 281 Canadian National Railway Co. 5.800% 6/1/16 100 117 Canadian National Railway Co. 5.550% 3/1/19 300 359 Canadian National Railway Co. 6.200% 6/1/36 75 97 Canadian Pacific Railway Co. 4.450% 3/15/23 25 27 Canadian Pacific Railway Co. 5.950% 5/15/37 150 179 Con-way Inc. 6.700% 5/1/34 100 98 4 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 9/15/17 152 152 4 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 11/10/19 143 150 CSX Corp. 6.250% 4/1/15 50 58 CSX Corp. 5.600% 5/1/17 175 201 CSX Corp. 7.900% 5/1/17 73 92 CSX Corp. 6.250% 3/15/18 375 454 CSX Corp. 7.375% 2/1/19 425 538 CSX Corp. 6.000% 10/1/36 50 60 CSX Corp. 6.220% 4/30/40 152 189 CSX Corp. 5.500% 4/15/41 25 28 4 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 8/10/22 189 191 4 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 12/17/19 327 344 4 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 5/23/19 123 122 JB Hunt Transport Services Inc. 3.375% 9/15/15 250 252 Norfolk Southern Corp. 7.700% 5/15/17 450 570 Norfolk Southern Corp. 5.750% 4/1/18 100 117 Norfolk Southern Corp. 5.900% 6/15/19 175 211 Norfolk Southern Corp. 7.800% 5/15/27 200 285 7 Norfolk Southern Corp. 4.837% 10/1/41 513 534 Ryder System Inc. 5.850% 3/1/14 75 82 Ryder System Inc. 3.150% 3/2/15 100 102 Ryder System Inc. 7.200% 9/1/15 100 118 Ryder System Inc. 3.600% 3/1/16 230 240 Ryder System Inc. 5.850% 11/1/16 25 29 Southwest Airlines Co. 5.750% 12/15/16 75 84 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 42 44 Union Pacific Corp. 5.450% 1/31/13 225 237 7 Union Pacific Corp. 4.163% 7/15/22 659 704 Union Pacific Corp. 7.125% 2/1/28 150 201 United Parcel Service Inc. 3.875% 4/1/14 200 216 United Parcel Service Inc. 5.500% 1/15/18 75 90 United Parcel Service Inc. 5.125% 4/1/19 100 121 United Parcel Service Inc. 3.125% 1/15/21 725 759 United Parcel Service Inc. 6.200% 1/15/38 100 134 Utilities (2.4%) Electric (1.6%) AEP Texas Central Co. 6.650% 2/15/33 200 248 Alabama Power Co. 5.500% 10/15/17 225 267 Alabama Power Co. 5.200% 6/1/41 75 88 Ameren Illinois Co. 6.125% 11/15/17 25 29 Ameren Illinois Co. 6.250% 4/1/18 125 145 Appalachian Power Co. 3.400% 5/24/15 150 159 Appalachian Power Co. 4.600% 3/30/21 75 82 Arizona Public Service Co. 5.800% 6/30/14 75 83 Arizona Public Service Co. 8.750% 3/1/19 200 254 Baltimore Gas & Electric Co. 5.900% 10/1/16 100 115 Carolina Power & Light Co. 5.125% 9/15/13 325 352 Carolina Power & Light Co. 5.300% 1/15/19 175 206 CenterPoint Energy Houston Electric LLC 5.700% 3/15/13 300 320 CenterPoint Energy Houston Electric LLC 6.950% 3/15/33 50 66 CenterPoint Energy Inc. 6.500% 5/1/18 400 470 Cleco Power LLC 6.000% 12/1/40 100 119 Cleveland Electric Illuminating Co. 5.500% 8/15/24 225 260 Commonwealth Edison Co. 1.625% 1/15/14 75 75 Commonwealth Edison Co. 5.950% 8/15/16 575 668 Commonwealth Edison Co. 6.150% 9/15/17 325 380 Commonwealth Edison Co. 5.800% 3/15/18 75 88 Commonwealth Edison Co. 4.000% 8/1/20 25 26 Commonwealth Edison Co. 5.900% 3/15/36 50 60 Commonwealth Edison Co. 6.450% 1/15/38 175 225 Connecticut Light & Power Co. 6.350% 6/1/36 175 233 Consolidated Edison Co. of New York Inc. 4.875% 2/1/13 75 79 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 100 117 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 200 250 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 200 227 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 75 95 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 275 354 Consolidated Natural Gas Co. 5.000% 12/1/14 300 330 Constellation Energy Group Inc. 4.550% 6/15/15 300 314 Constellation Energy Group Inc. 5.150% 12/1/20 200 204 Constellation Energy Group Inc. 7.600% 4/1/32 25 30 Consumers Energy Co. 5.375% 4/15/13 225 239 Consumers Energy Co. 5.500% 8/15/16 100 115 Detroit Edison Co. 3.900% 6/1/21 100 107 Dominion Resources Inc. 5.150% 7/15/15 600 673 Dominion Resources Inc. 6.000% 11/30/17 250 295 Dominion Resources Inc. 6.400% 6/15/18 342 413 Dominion Resources Inc. 6.300% 3/15/33 100 122 Dominion Resources Inc. 5.950% 6/15/35 225 266 Duke Energy Carolinas LLC 4.300% 6/15/20 250 279 Duke Energy Carolinas LLC 3.900% 6/15/21 500 540 Duke Energy Carolinas LLC 6.000% 12/1/28 125 153 Duke Energy Carolinas LLC 6.100% 6/1/37 100 126 Duke Energy Carolinas LLC 6.050% 4/15/38 50 65 Duke Energy Carolinas LLC 5.300% 2/15/40 175 208 Duke Energy Corp. 3.350% 4/1/15 200 209 Duke Energy Corp. 5.050% 9/15/19 75 84 Duke Energy Indiana Inc. 5.000% 9/15/13 125 134 Duke Energy Indiana Inc. 3.750% 7/15/20 25 27 Duke Energy Indiana Inc. 6.350% 8/15/38 225 300 Duke Energy Ohio Inc. 2.100% 6/15/13 200 204 El Paso Electric Co. 6.000% 5/15/35 50 58 Empresa Nacional de Electricidad SA 8.350% 8/1/13 100 109 Entergy Arkansas Inc. 3.750% 2/15/21 75 76 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 200 233 Exelon Generation Co. LLC 4.000% 10/1/20 225 225 Exelon Generation Co. LLC 5.750% 10/1/41 100 107 FirstEnergy Corp. 7.375% 11/15/31 200 246 FirstEnergy Solutions Corp. 6.800% 8/15/39 200 222 Florida Power & Light Co. 5.550% 11/1/17 25 30 Florida Power & Light Co. 5.625% 4/1/34 25 31 Florida Power & Light Co. 5.400% 9/1/35 75 91 Florida Power & Light Co. 6.200% 6/1/36 50 67 Florida Power & Light Co. 5.650% 2/1/37 100 125 Florida Power & Light Co. 5.850% 5/1/37 25 32 Florida Power & Light Co. 5.950% 2/1/38 150 196 Florida Power & Light Co. 5.960% 4/1/39 475 624 Florida Power Corp. 5.650% 6/15/18 75 90 Florida Power Corp. 6.350% 9/15/37 225 300 Florida Power Corp. 6.400% 6/15/38 650 855 Georgia Power Co. 3.000% 4/15/16 575 604 Georgia Power Co. 5.400% 6/1/40 300 354 Great Plains Energy Inc. 2.750% 8/15/13 100 102 Iberdrola International BV 6.750% 7/15/36 75 77 Indiana Michigan Power Co. 6.050% 3/15/37 200 239 4 Integrys Energy Group Inc. 6.110% 12/1/66 150 144 Interstate Power & Light Co. 6.250% 7/15/39 50 65 Jersey Central Power & Light Co. 5.625% 5/1/16 125 143 Jersey Central Power & Light Co. 5.650% 6/1/17 475 547 Kansas City Power & Light Co. 6.050% 11/15/35 50 55 Kansas City Power & Light Co. 5.300% 10/1/41 100 102 Kentucky Utilities Co. 1.625% 11/1/15 25 25 Kentucky Utilities Co. 3.250% 11/1/20 50 52 Kentucky Utilities Co. 5.125% 11/1/40 125 148 LG&E and KU Energy LLC 2.125% 11/15/15 75 74 LG&E and KU Energy LLC 3.750% 11/15/20 100 99 Louisville Gas & Electric Co. 1.625% 11/15/15 125 125 Louisville Gas & Electric Co. 5.125% 11/15/40 125 148 MidAmerican Energy Co. 5.125% 1/15/13 150 158 MidAmerican Energy Co. 5.950% 7/15/17 75 88 MidAmerican Energy Co. 5.300% 3/15/18 50 58 MidAmerican Energy Co. 6.750% 12/30/31 125 167 MidAmerican Energy Co. 5.750% 11/1/35 250 302 Midamerican Energy Holdings Co. 5.750% 4/1/18 125 144 Midamerican Energy Holdings Co. 5.950% 5/15/37 375 439 Midamerican Energy Holdings Co. 6.500% 9/15/37 50 63 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 100 108 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 175 191 National Rural Utilities Cooperative Finance Corp. 5.450% 4/10/17 250 289 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 200 232 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 175 245 Nevada Power Co. 6.500% 5/15/18 300 360 Nevada Power Co. 7.125% 3/15/19 550 690 NextEra Energy Capital Holdings Inc. 5.350% 6/15/13 125 133 NextEra Energy Capital Holdings Inc. 2.550% 11/15/13 725 741 4 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 75 72 4 NextEra Energy Capital Holdings Inc. 6.650% 6/15/67 75 73 Northern States Power Co. 1.950% 8/15/15 25 26 Northern States Power Co. 5.250% 3/1/18 150 179 Northern States Power Co. 6.250% 6/1/36 50 67 Northern States Power Co. 6.200% 7/1/37 50 67 Northern States Power Co. 5.350% 11/1/39 75 92 NSTAR 4.500% 11/15/19 25 27 NSTAR Electric Co. 4.875% 4/15/14 50 54 NSTAR Electric Co. 5.625% 11/15/17 150 178 NSTAR Electric Co. 5.500% 3/15/40 75 92 Oglethorpe Power Corp. 5.950% 11/1/39 50 61 Oglethorpe Power Corp. 5.375% 11/1/40 125 142 Ohio Edison Co. 6.400% 7/15/16 175 205 Ohio Power Co. 5.750% 9/1/13 200 215 Ohio Power Co. 6.000% 6/1/16 75 86 Oklahoma Gas & Electric Co. 5.850% 6/1/40 100 126 Oncor Electric Delivery Co. LLC 6.375% 1/15/15 125 143 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 125 171 Oncor Electric Delivery Co. LLC 7.500% 9/1/38 225 324 Pacific Gas & Electric Co. 4.800% 3/1/14 700 757 Pacific Gas & Electric Co. 5.625% 11/30/17 150 175 Pacific Gas & Electric Co. 8.250% 10/15/18 200 267 Pacific Gas & Electric Co. 6.050% 3/1/34 625 752 Pacific Gas & Electric Co. 6.350% 2/15/38 100 125 Pacific Gas & Electric Co. 5.400% 1/15/40 250 280 PacifiCorp 7.700% 11/15/31 600 882 PacifiCorp 5.250% 6/15/35 100 114 Peco Energy Co. 5.350% 3/1/18 50 60 Pennsylvania Electric Co. 6.050% 9/1/17 75 86 Pepco Holdings Inc. 2.700% 10/1/15 175 180 Potomac Electric Power Co. 6.500% 11/15/37 100 135 PPL Electric Utilities Corp. 3.000% 9/15/21 125 125 PPL Energy Supply LLC 6.300% 7/15/13 75 80 PPL Energy Supply LLC 6.200% 5/15/16 23 25 PPL Energy Supply LLC 6.500% 5/1/18 50 57 Progress Energy Inc. 6.050% 3/15/14 50 55 Progress Energy Inc. 7.000% 10/30/31 119 152 Progress Energy Inc. 6.000% 12/1/39 25 30 PSEG Power LLC 2.500% 4/15/13 75 76 PSEG Power LLC 5.000% 4/1/14 75 80 PSEG Power LLC 5.500% 12/1/15 75 83 PSEG Power LLC 8.625% 4/15/31 481 675 Public Service Co. of Colorado 7.875% 10/1/12 125 133 Public Service Co. of Colorado 5.125% 6/1/19 275 325 Public Service Co. of Colorado 3.200% 11/15/20 25 26 Public Service Co. of Colorado 6.250% 9/1/37 25 34 Public Service Co. of Colorado 4.750% 8/15/41 75 84 Public Service Co. of Oklahoma 6.625% 11/15/37 200 260 Public Service Electric & Gas Co. 2.700% 5/1/15 200 210 Public Service Electric & Gas Co. 5.800% 5/1/37 75 94 Puget Sound Energy Inc. 5.483% 6/1/35 25 29 Puget Sound Energy Inc. 6.274% 3/15/37 125 159 Puget Sound Energy Inc. 5.757% 10/1/39 75 90 Puget Sound Energy Inc. 5.764% 7/15/40 100 121 San Diego Gas & Electric Co. 5.350% 5/15/35 25 30 San Diego Gas & Electric Co. 4.500% 8/15/40 150 164 SCANA Corp. 4.750% 5/15/21 125 132 Sierra Pacific Power Co. 6.000% 5/15/16 100 115 Sierra Pacific Power Co. 6.750% 7/1/37 150 203 South Carolina Electric & Gas Co. 6.500% 11/1/18 100 126 South Carolina Electric & Gas Co. 6.050% 1/15/38 25 32 South Carolina Electric & Gas Co. 5.450% 2/1/41 100 119 Southern California Edison Co. 5.000% 1/15/14 200 217 Southern California Edison Co. 4.650% 4/1/15 100 110 Southern California Edison Co. 5.000% 1/15/16 25 28 Southern California Edison Co. 3.875% 6/1/21 125 135 Southern California Edison Co. 6.650% 4/1/29 75 99 Southern California Edison Co. 6.000% 1/15/34 50 65 Southern California Edison Co. 5.750% 4/1/35 75 95 Southern California Edison Co. 5.350% 7/15/35 100 121 Southern California Edison Co. 5.625% 2/1/36 125 157 Southern California Edison Co. 5.950% 2/1/38 200 265 Southern California Edison Co. 4.500% 9/1/40 75 82 Southern Co. 4.150% 5/15/14 100 107 Southern Co. 2.375% 9/15/15 150 153 Southern Power Co. 4.875% 7/15/15 200 219 Southern Power Co. 5.150% 9/15/41 100 104 Southwestern Electric Power Co. 6.450% 1/15/19 100 118 Southwestern Electric Power Co. 6.200% 3/15/40 50 59 Tampa Electric Co. 6.100% 5/15/18 100 121 Tampa Electric Co. 6.550% 5/15/36 100 131 TECO Finance Inc. 4.000% 3/15/16 50 54 TECO Finance Inc. 5.150% 3/15/20 50 56 Toledo Edison Co. 6.150% 5/15/37 100 118 TransAlta Corp. 6.650% 5/15/18 50 58 UIL Holdings Corp. 4.625% 10/1/20 75 77 Union Electric Co. 5.100% 10/1/19 400 464 Union Electric Co. 8.450% 3/15/39 150 246 United Utilities plc 5.375% 2/1/19 325 349 Virginia Electric and Power Co. 6.000% 1/15/36 125 158 Virginia Electric and Power Co. 6.000% 5/15/37 100 127 Virginia Electric and Power Co. 6.350% 11/30/37 50 66 Virginia Electric and Power Co. 8.875% 11/15/38 25 41 Wisconsin Electric Power Co. 4.250% 12/15/19 50 56 Wisconsin Electric Power Co. 5.700% 12/1/36 300 363 4 Wisconsin Energy Corp. 6.250% 5/15/67 425 424 Wisconsin Power & Light Co. 5.000% 7/15/19 50 58 Wisconsin Power & Light Co. 6.375% 8/15/37 100 133 Xcel Energy Inc. 5.613% 4/1/17 78 88 Xcel Energy Inc. 4.700% 5/15/20 100 112 Xcel Energy Inc. 6.500% 7/1/36 100 132 Natural Gas (0.7%) AGL Capital Corp. 3.500% 9/15/21 125 123 AGL Capital Corp. 5.875% 3/15/41 75 87 Atmos Energy Corp. 4.950% 10/15/14 50 55 Atmos Energy Corp. 8.500% 3/15/19 75 101 Atmos Energy Corp. 5.500% 6/15/41 150 176 Boardwalk Pipelines LP 5.500% 2/1/17 100 111 British Transco Finance Inc. 6.625% 6/1/18 50 61 CenterPoint Energy Resources Corp. 6.150% 5/1/16 75 86 CenterPoint Energy Resources Corp. 4.500% 1/15/21 50 52 CenterPoint Energy Resources Corp. 5.850% 1/15/41 50 55 DCP Midstream Operating LP 3.250% 10/1/15 100 100 El Paso Natural Gas Co. 5.950% 4/15/17 525 591 Enbridge Energy Partners LP 6.500% 4/15/18 75 88 Enbridge Energy Partners LP 9.875% 3/1/19 125 167 Enbridge Energy Partners LP 7.500% 4/15/38 150 192 Energy Transfer Partners LP 6.000% 7/1/13 400 424 Energy Transfer Partners LP 8.500% 4/15/14 125 143 Energy Transfer Partners LP 5.950% 2/1/15 75 81 Energy Transfer Partners LP 6.125% 2/15/17 50 55 Energy Transfer Partners LP 9.000% 4/15/19 250 301 Energy Transfer Partners LP 6.625% 10/15/36 150 153 8 Enron Corp. 9.125% 4/1/03 500 — 8 Enron Corp. 7.125% 5/15/07 150 — 8 Enron Corp. 6.875% 10/15/07 500 — Enterprise Products Operating LLC 5.650% 4/1/13 250 264 Enterprise Products Operating LLC 5.900% 4/15/13 50 53 Enterprise Products Operating LLC 9.750% 1/31/14 240 281 Enterprise Products Operating LLC 5.600% 10/15/14 275 302 Enterprise Products Operating LLC 6.300% 9/15/17 150 174 Enterprise Products Operating LLC 6.650% 4/15/18 50 59 Enterprise Products Operating LLC 6.500% 1/31/19 50 59 Enterprise Products Operating LLC 6.875% 3/1/33 175 208 Enterprise Products Operating LLC 7.550% 4/15/38 75 94 Enterprise Products Operating LLC 5.950% 2/1/41 650 699 EQT Corp. 6.500% 4/1/18 350 396 8 HNG Internorth 9.625% 3/15/06 500 — KeySpan Corp. 8.000% 11/15/30 75 106 Kinder Morgan Energy Partners LP 5.000% 12/15/13 300 321 Kinder Morgan Energy Partners LP 5.625% 2/15/15 325 359 Kinder Morgan Energy Partners LP 5.950% 2/15/18 300 341 Kinder Morgan Energy Partners LP 6.850% 2/15/20 325 381 Kinder Morgan Energy Partners LP 7.300% 8/15/33 250 292 Kinder Morgan Energy Partners LP 5.800% 3/15/35 50 49 Kinder Morgan Energy Partners LP 6.950% 1/15/38 100 110 Kinder Morgan Energy Partners LP 6.500% 9/1/39 75 81 Magellan Midstream Partners LP 5.650% 10/15/16 75 86 Magellan Midstream Partners LP 6.550% 7/15/19 75 90 Magellan Midstream Partners LP 4.250% 2/1/21 100 103 National Grid plc 6.300% 8/1/16 325 376 Nisource Finance Corp. 5.400% 7/15/14 400 435 Nisource Finance Corp. 5.250% 9/15/17 150 163 Nisource Finance Corp. 6.125% 3/1/22 75 85 Nisource Finance Corp. 6.250% 12/15/40 25 27 Nisource Finance Corp. 5.950% 6/15/41 125 134 NuStar Logistics LP 7.650% 4/15/18 125 151 Oneok Inc. 5.200% 6/15/15 75 82 Oneok Inc. 6.000% 6/15/35 125 135 ONEOK Partners LP 3.250% 2/1/16 50 51 ONEOK Partners LP 6.150% 10/1/16 150 170 ONEOK Partners LP 8.625% 3/1/19 225 290 ONEOK Partners LP 6.850% 10/15/37 150 179 ONEOK Partners LP 6.125% 2/1/41 525 578 Panhandle Eastern Pipeline Co. LP 6.200% 11/1/17 250 289 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 25 29 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 75 96 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 300 314 Questar Corp. 2.750% 2/1/16 25 25 Sempra Energy 6.000% 10/15/39 300 364 7 Southern Natural Gas Co. 5.900% 4/1/17 200 229 Southern Union Co. 7.600% 2/1/24 250 297 Spectra Energy Capital LLC 5.500% 3/1/14 125 135 Spectra Energy Capital LLC 6.750% 2/15/32 50 57 Texas Gas Transmission LLC 4.600% 6/1/15 100 108 TransCanada PipeLines Ltd. 6.500% 8/15/18 150 185 TransCanada PipeLines Ltd. 3.800% 10/1/20 175 184 TransCanada PipeLines Ltd. 5.600% 3/31/34 150 176 TransCanada PipeLines Ltd. 5.850% 3/15/36 300 366 TransCanada PipeLines Ltd. 6.200% 10/15/37 625 772 4 TransCanada PipeLines Ltd. 6.350% 5/15/67 275 273 Williams Partners LP 3.800% 2/15/15 575 600 Williams Partners LP 5.250% 3/15/20 475 512 Williams Partners LP 4.125% 11/15/20 425 424 Williams Partners LP 6.300% 4/15/40 100 112 Other Utility (0.1%) American Water Capital Corp. 6.085% 10/15/17 200 236 American Water Capital Corp. 6.593% 10/15/37 150 180 Veolia Environnement SA 6.000% 6/1/18 400 451 Total Corporate Bonds (Cost $448,193) Sovereign Bonds (U.S. Dollar-Denominated) (4.5%) African Development Bank 1.000% 11/23/11 150 150 African Development Bank 1.750% 10/1/12 100 101 African Development Bank 1.625% 2/11/13 150 153 African Development Bank 3.000% 5/27/14 450 480 African Development Bank 1.250% 9/2/16 50 50 Asian Development Bank 1.625% 7/15/13 425 434 Asian Development Bank 3.625% 9/5/13 350 371 Asian Development Bank 2.750% 5/21/14 750 794 Asian Development Bank 0.875% 6/10/14 100 101 Asian Development Bank 4.250% 10/20/14 275 304 Asian Development Bank 2.625% 2/9/15 275 291 Asian Development Bank 2.500% 3/15/16 325 346 Asian Development Bank 5.593% 7/16/18 275 337 Brazilian Government International Bond 10.250% 6/17/13 50 57 Brazilian Government International Bond 7.875% 3/7/15 175 206 Brazilian Government International Bond 6.000% 1/17/17 625 710 4 Brazilian Government International Bond 8.000% 1/15/18 650 767 Brazilian Government International Bond 5.875% 1/15/19 1,400 1,605 Brazilian Government International Bond 8.875% 10/14/19 300 407 Brazilian Government International Bond 4.875% 1/22/21 175 187 Brazilian Government International Bond 8.875% 4/15/24 125 178 Brazilian Government International Bond 8.750% 2/4/25 300 422 Brazilian Government International Bond 10.125% 5/15/27 325 509 Brazilian Government International Bond 8.250% 1/20/34 400 560 Brazilian Government International Bond 7.125% 1/20/37 325 415 Brazilian Government International Bond 11.000% 8/17/40 200 263 Brazilian Government International Bond 5.625% 1/7/41 450 484 Chile Government International Bond 5.500% 1/15/13 175 184 Chile Government International Bond 3.875% 8/5/20 200 209 China Development Bank Corp. 4.750% 10/8/14 100 107 China Development Bank Corp. 5.000% 10/15/15 100 108 China Government International Bond 4.750% 10/29/13 50 53 Colombia Government International Bond 10.750% 1/15/13 50 55 Colombia Government International Bond 8.250% 12/22/14 100 117 Colombia Government International Bond 7.375% 1/27/17 325 388 Colombia Government International Bond 7.375% 3/18/19 400 491 Colombia Government International Bond 4.375% 7/12/21 450 457 Colombia Government International Bond 8.125% 5/21/24 250 329 Colombia Government International Bond 7.375% 9/18/37 100 129 Colombia Government International Bond 6.125% 1/18/41 100 113 Corp. Andina de Fomento 5.200% 5/21/13 75 79 Corp. Andina de Fomento 5.125% 5/5/15 50 54 Corp. Andina de Fomento 3.750% 1/15/16 125 127 Corp. Andina de Fomento 5.750% 1/12/17 275 300 Corp. Andina de Fomento 8.125% 6/4/19 400 490 Council Of Europe Development Bank 2.750% 2/10/15 150 159 Council Of Europe Development Bank 2.625% 2/16/16 150 159 9 Development Bank of Japan 4.250% 6/9/15 250 276 Eksportfinans ASA 3.000% 11/17/14 100 105 Eksportfinans ASA 2.000% 9/15/15 450 459 Eksportfinans ASA 5.500% 5/25/16 350 412 Eksportfinans ASA 5.500% 6/26/17 125 148 European Bank for Reconstruction & Development 2.750% 4/20/15 525 557 European Bank for Reconstruction & Development 1.625% 9/3/15 125 126 European Bank for Reconstruction & Development 2.500% 3/15/16 175 186 European Investment Bank 1.625% 3/15/13 200 203 European Investment Bank 2.875% 3/15/13 225 232 European Investment Bank 3.250% 5/15/13 300 312 European Investment Bank 1.875% 6/17/13 175 179 European Investment Bank 4.250% 7/15/13 1,400 1,491 European Investment Bank 1.250% 9/17/13 625 633 European Investment Bank 1.250% 2/14/14 475 481 European Investment Bank 2.375% 3/14/14 700 728 European Investment Bank 1.500% 5/15/14 325 331 European Investment Bank 4.625% 5/15/14 175 192 European Investment Bank 3.125% 6/4/14 1,975 2,098 European Investment Bank 1.125% 8/15/14 1,200 1,211 European Investment Bank 2.875% 1/15/15 200 214 European Investment Bank 2.750% 3/23/15 450 479 European Investment Bank 1.625% 9/1/15 650 666 European Investment Bank 1.375% 10/20/15 475 482 European Investment Bank 4.875% 2/16/16 650 750 European Investment Bank 2.500% 5/16/16 725 766 European Investment Bank 2.125% 7/15/16 500 521 European Investment Bank 5.125% 9/13/16 1,250 1,481 European Investment Bank 1.250% 10/14/16 850 846 European Investment Bank 4.875% 1/17/17 150 176 European Investment Bank 5.125% 5/30/17 675 802 European Investment Bank 2.875% 9/15/20 100 105 European Investment Bank 4.000% 2/16/21 25 29 Export Development Canada 3.500% 5/16/13 275 287 Export Development Canada 3.125% 4/24/14 150 160 Export Development Canada 2.250% 5/28/15 75 79 Export-Import Bank of Korea 5.500% 10/17/12 325 336 Export-Import Bank of Korea 8.125% 1/21/14 1,025 1,147 Export-Import Bank of Korea 5.875% 1/14/15 150 159 Export-Import Bank of Korea 4.375% 9/15/21 75 72 Hungary Government International Bond 4.750% 2/3/15 400 390 Hungary Government International Bond 6.250% 1/29/20 350 336 Hydro Quebec 8.000% 2/1/13 500 546 Hydro Quebec 8.400% 1/15/22 275 408 Hydro Quebec 8.050% 7/7/24 200 302 Inter-American Development Bank 3.000% 4/22/14 625 663 Inter-American Development Bank 2.250% 7/15/15 200 210 Inter-American Development Bank 2.375% 8/15/17 100 105 Inter-American Development Bank 4.250% 9/10/18 1,050 1,228 Inter-American Development Bank 3.875% 9/17/19 1,550 1,776 Inter-American Development Bank 3.875% 2/14/20 50 58 Inter-American Development Bank 7.000% 6/15/25 100 144 International Bank for Reconstruction & Development 1.750% 7/15/13 375 384 International Bank for Reconstruction & Development 3.500% 10/8/13 200 212 International Bank for Reconstruction & Development 1.125% 8/25/14 500 508 International Bank for Reconstruction & Development 2.375% 5/26/15 1,050 1,109 International Bank for Reconstruction & Development 2.125% 3/15/16 650 681 International Bank for Reconstruction & Development 5.000% 4/1/16 400 467 International Bank for Reconstruction & Development 1.000% 9/15/16 450 448 International Bank for Reconstruction & Development 4.750% 2/15/35 600 749 International Finance Corp. 3.500% 5/15/13 175 183 International Finance Corp. 3.000% 4/22/14 775 817 International Finance Corp. 2.750% 4/20/15 175 187 International Finance Corp. 2.250% 4/11/16 200 211 International Finance Corp. 2.125% 11/17/17 300 307 Israel Government International Bond 4.625% 6/15/13 75 78 Israel Government International Bond 5.500% 11/9/16 175 198 Israel Government International Bond 5.125% 3/26/19 550 603 9 Japan Bank for International Cooperation 4.250% 6/18/13 625 663 9 Japan Finance Corp. 2.125% 11/5/12 250 254 9 Japan Finance Corp. 2.875% 2/2/15 325 344 9 Japan Finance Corp. 1.875% 9/24/15 25 26 9 Japan Finance Corp. 2.500% 1/21/16 200 209 9 Japan Finance Corp. 2.500% 5/18/16 100 105 9 Japan Finance Corp. 2.250% 7/13/16 275 285 9 Japan Finance Organization for Municipalities 4.625% 4/21/15 100 112 9 Japan Finance Organization for Municipalities 5.000% 5/16/17 100 117 9 Japan Finance Organization for Municipalities 4.000% 1/13/21 300 338 Korea Development Bank 5.300% 1/17/13 125 130 Korea Development Bank 5.750% 9/10/13 250 265 Korea Development Bank 8.000% 1/23/14 250 279 Korea Development Bank 4.375% 8/10/15 750 766 Korea Electric Power Corp. 7.750% 4/1/13 175 188 Korea Finance Corp. 3.250% 9/20/16 250 240 10 Kreditanstalt fuer Wiederaufbau 1.875% 1/14/13 550 560 10 Kreditanstalt fuer Wiederaufbau 3.250% 3/15/13 1,675 1,742 10 Kreditanstalt fuer Wiederaufbau 3.500% 5/16/13 200 210 10 Kreditanstalt fuer Wiederaufbau 1.375% 7/15/13 600 610 10 Kreditanstalt fuer Wiederaufbau 4.000% 10/15/13 1,225 1,309 10 Kreditanstalt fuer Wiederaufbau 1.375% 1/13/14 550 560 10 Kreditanstalt fuer Wiederaufbau 3.500% 3/10/14 625 669 10 Kreditanstalt fuer Wiederaufbau 1.500% 4/4/14 50 51 10 Kreditanstalt fuer Wiederaufbau 4.125% 10/15/14 575 632 10 Kreditanstalt fuer Wiederaufbau 2.750% 10/21/14 225 238 10 Kreditanstalt fuer Wiederaufbau 2.625% 3/3/15 775 824 10 Kreditanstalt fuer Wiederaufbau 1.250% 10/26/15 200 201 10 Kreditanstalt fuer Wiederaufbau 5.125% 3/14/16 1,450 1,696 10 Kreditanstalt fuer Wiederaufbau 2.000% 6/1/16 825 855 10 Kreditanstalt fuer Wiederaufbau 1.250% 10/5/16 225 224 10 Kreditanstalt fuer Wiederaufbau 4.375% 3/15/18 250 289 10 Kreditanstalt fuer Wiederaufbau 4.875% 6/17/19 1,350 1,647 10 Kreditanstalt fuer Wiederaufbau 4.000% 1/27/20 50 57 10 Kreditanstalt fuer Wiederaufbau 2.750% 9/8/20 1,650 1,722 10 Kreditanstalt fuer Wiederaufbau 0.000% 4/18/36 400 178 10 Landwirtschaftliche Rentenbank 3.250% 3/15/13 150 156 10 Landwirtschaftliche Rentenbank 4.125% 7/15/13 675 719 10 Landwirtschaftliche Rentenbank 3.125% 7/15/15 375 403 10 Landwirtschaftliche Rentenbank 4.875% 11/16/15 275 316 10 Landwirtschaftliche Rentenbank 2.125% 7/15/16 100 104 10 Landwirtschaftliche Rentenbank 1.875% 9/17/18 150 149 Mexico Government International Bond 6.375% 1/16/13 474 502 Mexico Government International Bond 5.875% 2/17/14 250 270 Mexico Government International Bond 6.625% 3/3/15 510 575 Mexico Government International Bond 11.375% 9/15/16 100 140 Mexico Government International Bond 5.625% 1/15/17 325 362 Mexico Government International Bond 5.950% 3/19/19 500 567 Mexico Government International Bond 5.125% 1/15/20 200 218 Mexico Government International Bond 8.300% 8/15/31 250 354 Mexico Government International Bond 6.750% 9/27/34 1,408 1,732 Mexico Government International Bond 6.050% 1/11/40 775 874 Mexico Government International Bond 5.750% 10/12/10 600 586 Nordic Investment Bank 1.625% 1/28/13 250 254 Nordic Investment Bank 2.625% 10/6/14 225 237 Nordic Investment Bank 2.500% 7/15/15 225 238 Nordic Investment Bank 2.250% 3/15/16 300 316 North American Development Bank 4.375% 2/11/20 100 113 11 Oesterreichische Kontrollbank AG 1.750% 3/11/13 400 407 11 Oesterreichische Kontrollbank AG 1.750% 10/5/15 500 510 11 Oesterreichische Kontrollbank AG 5.000% 4/25/17 600 707 Panama Government International Bond 7.250% 3/15/15 200 228 Panama Government International Bond 5.200% 1/30/20 100 109 Panama Government International Bond 7.125% 1/29/26 600 751 4 Panama Government International Bond 6.700% 1/26/36 500 603 Pemex Project Funding Master Trust 5.750% 3/1/18 600 648 Pemex Project Funding Master Trust 6.625% 6/15/35 625 678 Pemex Project Funding Master Trust 6.625% 6/15/38 150 161 Peruvian Government International Bond 7.125% 3/30/19 350 422 Peruvian Government International Bond 7.350% 7/21/25 400 496 Peruvian Government International Bond 8.750% 11/21/33 142 200 4 Peruvian Government International Bond 6.550% 3/14/37 525 604 Petrobras International Finance Co. - Pifco 7.750% 9/15/14 75 86 Petrobras International Finance Co. - Pifco 3.875% 1/27/16 100 100 Petrobras International Finance Co. - Pifco 6.125% 10/6/16 350 385 Petrobras International Finance Co. - Pifco 5.875% 3/1/18 675 700 Petrobras International Finance Co. - Pifco 8.375% 12/10/18 300 355 Petrobras International Finance Co. - Pifco 7.875% 3/15/19 850 977 Petrobras International Finance Co. - Pifco 5.750% 1/20/20 75 77 Petrobras International Finance Co. - Pifco 5.375% 1/27/21 125 125 Petrobras International Finance Co. - Pifco 6.875% 1/20/40 150 158 Petrobras International Finance Co. - Pifco 6.750% 1/27/41 75 80 Petroleos Mexicanos 4.875% 3/15/15 175 184 Petroleos Mexicanos 8.000% 5/3/19 200 244 Petroleos Mexicanos 6.000% 3/5/20 400 437 Petroleos Mexicanos 5.500% 1/21/21 150 158 7 Petroleos Mexicanos 6.500% 6/2/41 100 105 Poland Government International Bond 5.250% 1/15/14 200 211 Poland Government International Bond 3.875% 7/16/15 400 404 Poland Government International Bond 6.375% 7/15/19 850 932 Province of British Columbia 2.850% 6/15/15 400 426 Province of British Columbia 2.100% 5/18/16 500 518 Province of Manitoba 2.125% 4/22/13 200 205 Province of Manitoba 1.375% 4/28/14 200 204 Province of Manitoba 2.625% 7/15/15 250 263 Province of New Brunswick 2.750% 6/15/18 350 366 Province of Nova Scotia 2.375% 7/21/15 200 208 Province of Ontario 1.875% 11/19/12 1,025 1,042 Province of Ontario 1.375% 1/27/14 375 381 Province of Ontario 4.100% 6/16/14 675 731 Province of Ontario 2.950% 2/5/15 100 106 Province of Ontario 2.700% 6/16/15 575 601 Province of Ontario 1.875% 9/15/15 200 203 Province of Ontario 4.750% 1/19/16 100 114 Province of Ontario 5.450% 4/27/16 500 588 Province of Ontario 1.600% 9/21/16 450 448 Province of Ontario 3.150% 12/15/17 225 240 Province of Ontario 3.000% 7/16/18 225 236 Province of Ontario 4.000% 10/7/19 575 639 Province of Ontario 4.400% 4/14/20 500 570 Quebec 5.125% 11/14/16 325 382 Quebec 4.625% 5/14/18 575 663 Quebec 3.500% 7/29/20 350 374 Quebec 2.750% 8/25/21 325 325 Quebec 7.500% 9/15/29 325 501 Region of Lombardy Italy 5.804% 10/25/32 200 199 Republic of Italy 2.125% 10/5/12 1,300 1,279 Republic of Italy 2.125% 9/16/13 500 479 Republic of Italy 3.125% 1/26/15 425 397 Republic of Italy 4.750% 1/25/16 500 487 Republic of Italy 5.250% 9/20/16 1,050 1,039 Republic of Italy 5.375% 6/15/33 175 158 Republic of Korea 4.250% 6/1/13 350 361 Republic of Korea 5.750% 4/16/14 325 351 Republic of Korea 7.125% 4/16/19 225 273 Republic of Korea 5.625% 11/3/25 100 118 South Africa Government International Bond 6.875% 5/27/19 250 297 South Africa Government International Bond 5.500% 3/9/20 500 549 South Africa Government International Bond 6.250% 3/8/41 300 338 Svensk Exportkredit AB 3.250% 9/16/14 200 212 Svensk Exportkredit AB 2.125% 7/13/16 125 128 Svensk Exportkredit AB 5.125% 3/1/17 350 411 Total Sovereign Bonds (Cost $99,018) Taxable Municipal Bonds (1.0%) American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 150 168 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 50 60 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 50 67 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 125 178 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 50 63 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 100 130 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 150 194 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 250 330 Board of Regents of the University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 50 60 Board of Regents of the University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 25 28 Board of Regents of the University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 100 121 Board of Regents of the University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 75 85 California Educational Facilities Authority Revenue (Stanford University) 3.625% 5/1/14 200 213 California Educational Facilities Authority Revenue (Stanford University) 4.250% 5/1/16 100 111 California GO 5.250% 4/1/14 100 109 California GO 3.950% 11/1/15 150 160 California GO 5.750% 3/1/17 100 113 California GO 6.200% 10/1/19 275 317 California GO 5.700% 11/1/21 250 278 California GO 7.500% 4/1/34 600 718 California GO 5.650% 4/1/39 100 106 California GO 7.300% 10/1/39 75 90 California GO 7.350% 11/1/39 575 697 California GO 7.625% 3/1/40 250 313 California GO 7.600% 11/1/40 200 250 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 50 62 Chicago IL Board of Education GO 6.319% 11/1/29 50 57 Chicago IL Board of Education GO 6.138% 12/1/39 50 55 Chicago IL GO 7.781% 1/1/35 50 64 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 300 367 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 50 60 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 150 174 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 125 149 Chicago IL Wastewater Transmission Revenue 6.900% 1/1/40 50 67 Chicago IL Water Revenue 6.742% 11/1/40 75 98 Clark County NV Airport Revenue 6.881% 7/1/42 100 110 Commonwealth Financing Authority Pennsylvania Revenue 6.218% 6/1/39 150 176 Connecticut GO 5.090% 10/1/30 175 187 Connecticut GO 5.850% 3/15/32 200 243 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 50 59 Cook County IL GO 6.229% 11/15/34 50 59 Curators of the University of Missouri System Facilities Revenue 5.792% 11/1/41 50 62 Dallas TX Area Rapid Transit Revenue 4.922% 12/1/41 50 55 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 100 129 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 50 57 Dallas TX Independent School District GO 6.450% 2/15/35 100 118 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 50 57 Denver CO Public Schools Revenue (City & County of Denver School District No. 1) COP 7.017% 12/15/37 50 64 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 61 District of Columbia Income Tax Revenue 5.582% 12/1/35 50 62 Georgia GO 4.503% 11/1/25 150 169 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 200 217 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 150 159 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 75 78 Illinois GO 2.766% 1/1/12 150 151 Illinois GO 4.071% 1/1/14 150 154 Illinois GO 4.511% 3/1/15 75 78 Illinois GO 5.365% 3/1/17 175 185 Illinois GO 4.950% 6/1/23 550 550 Illinois GO 5.100% 6/1/33 1,100 1,010 Illinois GO 6.725% 4/1/35 200 212 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 50 57 Indianapolis IN Local Public Improvement Revenue 6.116% 1/15/40 250 319 12 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 175 194 Las Vegas Valley Water District Nevada GO 7.013% 6/1/39 50 65 Los Angeles CA Community College District GO 6.600% 8/1/42 150 198 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 75 88 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 150 177 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 25 27 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 100 129 Los Angeles CA Unified School District GO 5.755% 7/1/29 500 564 Los Angeles CA Unified School District GO 5.750% 7/1/34 125 142 Los Angeles CA Unified School District GO 6.758% 7/1/34 50 63 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 75 89 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 100 124 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 63 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) 3.450% 9/1/14 100 107 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) 5.250% 7/1/19 200 237 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 50 62 Massachusetts GO 4.200% 12/1/21 125 139 Massachusetts GO 5.456% 12/1/39 150 184 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 75 93 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 63 Massachusetts Water Pollution Abatement Trust 5.192% 8/1/40 75 88 Metropolitan Government of Nashville & Davidson County TN GO 5.707% 7/1/34 50 59 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 250 354 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 50 56 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 6.648% 11/15/39 100 124 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 50 58 Metropolitan Water District of Southern California Water Revenue 6.947% 7/1/40 50 58 Mississippi GO 5.245% 11/1/34 50 56 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 50 58 13 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 225 277 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 500 626 14 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 5 5 14 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 70 73 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 300 427 New York City NY GO 6.246% 6/1/35 25 28 New York City NY GO 5.968% 3/1/36 100 121 New York City NY GO 5.985% 12/1/36 50 62 New York City NY GO 5.517% 10/1/37 50 58 New York City NY GO 6.271% 12/1/37 100 125 New York City NY GO 5.846% 6/1/40 50 57 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 50 64 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 50 63 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 50 66 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 119 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 175 219 New York City NY Transitional Finance Authority Building Aid Revenue 6.828% 7/15/40 150 200 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 50 59 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 100 119 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 75 89 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/30 125 146 New York State Dormitory Authority Revenue (Personal Income Tax) 5.289% 3/15/33 100 113 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 100 122 New York State Dormitory Authority Revenue (Personal Income Tax) 5.389% 3/15/40 75 85 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 150 179 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.838% 3/15/40 50 61 North Texas Tollway Authority System Revenue 6.718% 1/1/49 100 128 Ohio State University General Receipts Revenue 4.910% 6/1/40 100 114 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 75 82 Orange County CA Local Transportation Authority Sales Tax Revenue 6.908% 2/15/41 50 69 Oregon Department Transportation Highway Usertax Revenue 5.834% 11/15/34 50 62 Oregon GO 5.762% 6/1/23 50 62 Oregon GO 5.892% 6/1/27 75 88 14 Oregon School Boards Association GO 4.759% 6/30/28 75 74 12 Oregon School Boards Association GO 5.528% 6/30/28 50 55 Pennsylvania GO 4.650% 2/15/26 50 57 Pennsylvania GO 5.350% 5/1/30 200 222 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 50 54 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 50 58 Pennsylvania Turnpike Commission Revenue 5.561% 12/1/49 50 57 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 75 91 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 250 293 Puerto Rico Government Development Bank GO 3.670% 5/1/14 100 103 Puerto Rico Government Development Bank GO 4.704% 5/1/16 100 105 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 100 129 Rutgers State University NJ Revenue 5.665% 5/1/40 50 60 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 50 55 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 125 158 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 50 61 San Antonio TX Electric & Gas Systems Revenue 5.808% 2/1/41 125 155 San Diego County CA Water Authority Revenue 6.138% 5/1/49 50 63 San Francisco CA City & County Public Utility Commission Water Revenue 6.000% 11/1/40 50 59 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 200 241 South Carolina Public Service Authority Revenue 6.454% 1/1/50 50 67 Texas Transportation Commission Revenue 5.028% 4/1/26 50 60 Texas Transportation Commission Revenue 5.178% 4/1/30 75 86 Texas Transportation Commission Revenue 4.631% 4/1/33 150 168 Texas Transportation Commission Revenue 4.681% 4/1/40 50 56 University of California Regents Medical Center Revenue 6.548% 5/15/48 100 120 University of California Regents Medical Center Revenue 6.583% 5/15/49 50 60 University of California Revenue 0.887% 7/1/13 25 25 University of California Revenue 6.270% 5/15/31 500 552 University of California Revenue 5.946% 5/15/45 175 201 University of Massachusetts Building Authority Revenue 5.450% 11/1/40 50 59 University of Southern California 5.250% 10/1/11 100 114 Utah GO 4.554% 7/1/24 50 59 Utah GO 3.539% 7/1/25 50 53 Washington GO 5.090% 8/1/33 250 282 Washington GO 5.140% 8/1/40 150 173 12 Wisconsin GO 4.800% 5/1/13 75 80 12 Wisconsin GO 5.700% 5/1/26 75 87 Total Taxable Municipal Bonds (Cost $20,048) Shares Temporary Cash Investment (6.7%) Money Market Fund (6.7%) 15 Vanguard Market Liquidity Fund (Cost $159,886) 0.144% 159,885,954 Total Investments (106.0%) (Cost $2,361,450) Other Assets and Liabilities-Net (-6.0%) Net Assets (100%) 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Guaranteed by the National Credit Union Administration. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Includes securities purchased on a when-issued or delayed-delivery basis for which the portfolio has not taken delivery as of September 30, 2011. 6 Adjustable-rate security. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2011, the aggregate value of these securities was $8,025,000, representing 0.3% of net assets. 8 Non-income-producing securitysecurity in default. 9 Guaranteed by the Government of Japan. 10 Guaranteed by the Federal Republic of Germany. 11 Guaranteed by the Republic of Austria. 12 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 13 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 14 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 15 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. COP—Certificate of Participation. GO—General Obligation Bond. REIT—Real Estate Investment Trust. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 1,677,282 — Asset-Backed/Commercial Mortgage-Backed Securities — 62,307 — Corporate Bonds — 482,065 — Sovereign Bonds — 105,447 — Taxable Municipal Bonds — 23,289 — Temporary Cash Investments 159,886 — — Total 159,886 2,350,390 — Vanguard Total Bond Market Index Portfolio The following table summarizes changes in investments valued based on Level 3 inputs during the period ended September 30, 2011. Transfers into or out of Level 3 are recognized based on values as of the date of transfer. Investments in Corporate Bonds Amount Valued Based on Level 3 Inputs ($000) Balance as of December 31, 2010 3 Change in Unrealized Appreciation (Depreciation) (3) Balance as of September 30, 2011 — C. At September 30, 2011, the cost of investment securities for tax purposes was $2,361,450,000. Net unrealized appreciation of investment securities for tax purposes was $148,826,000, consisting of unrealized gains of $153,637,000 on securities that had risen in value since their purchase and $4,811,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Short-Term Investment-Grade Portfolio Schedule of Investments As of September 30, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (14.7%) U.S. Government Securities (14.5%) United States Treasury Note/Bond 1.375% 2/15/12 1,200 1,206 United States Treasury Note/Bond 0.875% 2/29/12 515 517 1 United States Treasury Note/Bond 1.000% 3/31/12 2,500 2,511 United States Treasury Note/Bond 4.875% 6/30/12 200 207 United States Treasury Note/Bond 1.500% 7/15/12 15,000 15,155 United States Treasury Note/Bond 4.125% 8/31/12 10,000 10,358 United States Treasury Note/Bond 0.375% 9/30/12 6,000 6,011 United States Treasury Note/Bond 1.375% 10/15/12 6,279 6,355 United States Treasury Note/Bond 1.375% 1/15/13 10,000 10,145 United States Treasury Note/Bond 1.375% 2/15/13 6,000 6,092 United States Treasury Note/Bond 1.375% 3/15/13 5,500 5,590 United States Treasury Note/Bond 0.750% 3/31/13 5,000 5,039 United States Treasury Note/Bond 0.625% 4/30/13 3,513 3,534 United States Treasury Note/Bond 0.500% 5/31/13 13,037 13,094 United States Treasury Note/Bond 0.375% 6/30/13 9,070 9,090 United States Treasury Note/Bond 0.125% 8/31/13 5,640 5,626 United States Treasury Note/Bond 1.250% 2/15/14 6,240 6,372 United States Treasury Note/Bond 1.000% 5/15/14 2,969 3,016 United States Treasury Note/Bond 0.750% 6/15/14 5,490 5,545 United States Treasury Note/Bond 0.625% 7/15/14 10,510 10,577 United States Treasury Note/Bond 0.500% 8/15/14 12,000 12,036 United States Treasury Note/Bond 1.250% 8/31/15 206 211 United States Treasury Note/Bond 1.750% 5/31/16 5,000 5,203 Conventional Mortgage-Backed Securities (0.0%) 2,3 Fannie Mae Pool 6.000% 12/1/16 104 114 2,3 Fannie Mae Pool 6.500% 9/1/16–9/1/16 100 110 2,3 Freddie Mac Gold Pool 6.000% 4/1/17 79 86 Nonconventional Mortgage-Backed Securities (0.2%) 2,3 Fannie Mae Pool 2.250% 12/1/32 22 23 2,3 Fannie Mae Pool 2.310% 7/1/32 18 19 2,3 Fannie Mae Pool 2.375% 6/1/33 163 170 2,3 Fannie Mae Pool 2.412% 9/1/32 6 7 2,3 Fannie Mae Pool 2.460% 5/1/33 154 162 2,3 Fannie Mae Pool 2.535% 8/1/33 195 203 2,3 Fannie Mae Pool 2.579% 7/1/33 357 369 2,3 Fannie Mae Pool 2.641% 5/1/33 34 36 2,3 Fannie Mae Pool 2.768% 9/1/32 11 12 2,3 Fannie Mae Pool 5.170% 8/1/37 16 17 2,3 Fannie Mae Pool 5.484% 2/1/37 56 61 2,3 Freddie Mac Non Gold Pool 2.487% 9/1/32 25 27 2,3 Freddie Mac Non Gold Pool 2.711% 1/1/33–8/1/33 106 113 2,3 Freddie Mac Non Gold Pool 2.968% 10/1/32 23 25 2,3 Freddie Mac Non Gold Pool 3.018% 9/1/32 36 37 2,3 Freddie Mac Non Gold Pool 5.782% 8/1/37 172 181 Total U.S. Government and Agency Obligations (Cost $144,338) Asset-Backed/Commercial Mortgage-Backed Securities (18.7%) 3,4 Ally Auto Receivables Trust 3.050% 12/15/14 1,130 1,173 3 Ally Auto Receivables Trust 2.090% 5/15/15 1,300 1,334 3 Ally Auto Receivables Trust 2.230% 3/15/16 1,200 1,239 3 Ally Auto Receivables Trust 1.140% 6/15/16 1,000 1,002 3,4 Ally Auto Receivables Trust 2.690% 2/15/17 500 518 3,4 Ally Master Owner Trust 3.470% 4/15/15 500 514 3,4 Ally Master Owner Trust 3.870% 4/15/15 300 308 3,4 Ally Master Owner Trust 4.250% 4/15/17 200 217 3,4 Ally Master Owner Trust 4.590% 4/15/17 400 430 3,5 Ally Master Owner Trust 1.299% 8/15/17 1,650 1,661 3,4,5Ally Master Owner Trust 1.779% 8/15/17 990 991 3,4,5Ally Master Owner Trust 2.179% 8/15/17 750 757 3,4,5American Express Credit Account Master Trust 0.899% 12/15/16 150 149 3,5 American Express Credit Account Master Trust 1.479% 3/15/17 1,480 1,529 3,4 Americold LLC Trust 4.954% 1/14/29 70 74 3,4 Americold LLC Trust 6.811% 1/14/29 330 324 3,5 AmeriCredit Automobile Receivables Trust 5.222% 1/6/15 269 270 3,5 AmeriCredit Automobile Receivables Trust 5.222% 4/6/15 442 446 3 Americredit Prime Automobile Receivable 2.900% 12/15/14 80 81 3,4,5Arkle Master Issuer plc 1.542% 5/17/60 1,070 1,060 3,4,5Arran Residential Mortgages Funding plc 1.690% 5/16/47 520 517 3,4,5Arran Residential Mortgages Funding plc 1.746% 11/19/47 1,600 1,593 4 BA Covered Bond Issuer 5.500% 6/14/12 800 822 3,5 BA Credit Card Trust 0.519% 6/16/14 135 135 3,5 BA Credit Card Trust 0.299% 12/15/16 1,200 1,196 3,5 BA Credit Card Trust 0.269% 11/15/19 790 779 3 Banc of America Funding Corp. 2.727% 9/20/46 999 693 3 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.334% 9/10/45 284 284 3,5 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.821% 4/10/49 580 615 3 Banc of America Mortgage Securities Inc. 3.565% 9/25/32 1 1 3,4 Bank of America Auto Trust 3.030% 10/15/16 925 945 3,4,5Bank of America Student Loan Trust 1.053% 2/25/43 1,940 1,920 4 Bank of Montreal 2.625% 1/25/16 1,600 1,669 3,5 Bank One Issuance Trust 1.029% 2/15/17 200 200 3 Bear Stearns Adjustable Rate Mortgage Trust 3.849% 10/25/36 1,064 656 3 Bear Stearns Adjustable Rate Mortgage Trust 5.194% 5/25/47 979 626 3,5 Bear Stearns Commercial Mortgage Securities 5.905% 6/11/40 395 425 3 BMW Vehicle Owner Trust 0.760% 8/25/15 700 701 3 BMW Vehicle Owner Trust 1.030% 2/26/18 500 500 3,5 Brazos Higher Education Authority 0.558% 6/25/26 350 323 3,5 Brazos Higher Education Authority 1.212% 5/25/29 1,089 1,081 3,5 Brazos Higher Education Authority 1.112% 2/25/30 1,500 1,486 4 Canadian Imperial Bank of Commerce 0.900% 9/19/14 1,000 997 4 Canadian Imperial Bank of Commerce 2.750% 1/27/16 900 945 3,5 Capital One Multi-Asset Execution Trust 0.529% 11/17/14 850 848 3,5 Capital One Multi-Asset Execution Trust 2.479% 7/15/16 840 851 3,5 Capital One Multi-Asset Execution Trust 1.279% 12/15/16 72 71 3,5 Capital One Multi-Asset Execution Trust 0.319% 8/15/18 130 128 3,5 Capital One Multi-Asset Execution Trust 0.319% 6/17/19 500 490 3,5 Capital One Multi-Asset Execution Trust 0.279% 11/15/19 610 595 3,5 Capital One Multi-Asset Execution Trust 0.309% 12/16/19 6,950 6,784 3,5 Capital One Multi-Asset Execution Trust 0.269% 7/15/20 4,270 4,142 3 CarMax Auto Owner Trust 2.040% 10/15/15 800 819 3,4,5CFCRE Commercial Mortgage Trust 5.737% 4/15/44 70 57 3,4,5CFCRE Commercial Mortgage Trust 5.737% 4/15/44 186 163 3,5 Chase Issuance Trust 0.689% 4/15/19 700 662 3,4 Chrysler Financial Auto Securitization Trust 6.250% 5/8/14 845 857 3,4 Chrysler Financial Auto Securitization Trust 5.570% 8/8/14 845 859 3,4 Chrysler Financial Auto Securitization Trust 6.540% 11/10/14 400 411 3 Chrysler Financial Auto Securitization Trust 3.520% 8/8/16 700 710 3,4 CIT Equipment Collateral 2.410% 5/15/13 807 813 3,5 Citibank Credit Card Issuance Trust 0.639% 7/15/14 1,945 1,938 3,5 Citibank Credit Card Issuance Trust 0.631% 2/20/15 920 912 3 Citibank Credit Card Issuance Trust 4.900% 6/23/16 2,000 2,221 3,5 Citibank Credit Card Issuance Trust 0.705% 3/24/17 100 97 3,5 Citibank Credit Card Issuance Trust 1.430% 5/22/17 500 518 3,5 Citibank Credit Card Issuance Trust 0.289% 12/17/18 1,960 1,934 3,5 Citibank Credit Card Issuance Trust 0.407% 12/17/18 525 519 3 Citibank Credit Card Issuance Trust 5.650% 9/20/19 600 718 3,5 Citibank Credit Card Issuance Trust 1.605% 5/20/20 1,500 1,605 3,4,5Citibank Omni Master Trust 2.979% 8/15/18 640 668 3,4 Citibank Omni Master Trust 5.350% 8/15/18 2,035 2,232 3,4 Citibank Omni Master Trust 4.900% 11/15/18 2,905 3,162 3,4 CitiFinancial Auto Issuance Trust 2.590% 10/15/13 1,450 1,462 3,4 CitiFinancial Auto Issuance Trust 3.150% 8/15/16 400 410 3 Citigroup Mortgage Loan Trust Inc. 5.506% 7/25/37 529 365 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.205% 12/11/49 1,325 1,329 3,4 CLI Funding LLC 4.500% 3/18/26 478 479 3 CNH Equipment Trust 3.000% 8/17/15 700 718 3 CNH Equipment Trust 1.750% 5/16/16 400 407 3 CNH Equipment Trust 1.740% 1/17/17 2,500 2,543 3 CNH Equipment Trust 1.290% 9/15/17 800 798 3 Commercial Mortgage Pass Through Certificates 5.811% 12/10/49 389 391 3 Countrywide Home Loan Mortgage Pass Through Trust 2.750% 11/19/33 101 83 3 Countrywide Home Loan Mortgage Pass Through Trust 2.683% 3/20/36 549 277 3 Countrywide Home Loan Mortgage Pass Through Trust 4.729% 2/25/47 679 378 3 Credit Suisse Mortgage Capital Certificates 6.011% 6/15/38 357 381 3 Credit Suisse Mortgage Capital Certificates 5.902% 6/15/39 711 717 3 Credit Suisse Mortgage Capital Certificates 5.589% 9/15/40 688 700 3,4,5DBUBS Mortgage Trust 5.628% 7/10/44 360 311 3,5 Discover Card Master Trust 0.579% 8/15/16 1,800 1,805 3,5 Discover Card Master Trust 0.809% 3/15/18 4,200 4,235 3,5 Discover Card Master Trust I 0.309% 1/19/16 1,750 1,745 3,5 Discover Card Master Trust I 0.309% 9/15/16 600 598 3,4 Enterprise Fleet Financing LLC 1.430% 10/20/16 1,324 1,327 3,4 Enterprise Fleet Financing LLC 1.900% 10/20/16 300 301 3 First Horizon Asset Securities Inc. 3.018% 11/25/36 370 254 5 First Horizon Asset Securities Inc. 4.983% 1/25/37 929 602 3 Ford Credit Auto Owner Trust 4.500% 7/15/14 370 386 3 Ford Credit Auto Owner Trust 2.980% 8/15/14 425 437 3 Ford Credit Auto Owner Trust 2.930% 11/15/15 150 156 3 Ford Credit Auto Owner Trust 3.220% 3/15/16 150 156 3,4,5Ford Credit Floorplan Master Owner Trust 1.879% 12/15/14 1,100 1,115 3,4,5Ford Credit Floorplan Master Owner Trust 2.479% 12/15/14 440 446 3,4,5Ford Credit Floorplan Master Owner Trust 2.879% 12/15/14 2,280 2,317 3,4,5Ford Credit Floorplan Master Owner Trust 1.929% 2/15/17 2,635 2,719 3,4 Ford Credit Floorplan Master Owner Trust 4.200% 2/15/17 410 446 3,4 Ford Credit Floorplan Master Owner Trust 4.990% 2/15/17 530 574 3,4,5Fosse Master Issuer plc 1.750% 10/18/54 3,900 3,877 4 FUEL Trust 3.984% 6/15/16 1,000 973 3 GE Capital Commercial Mortgage Corp. 4.353% 6/10/48 140 140 3,5 GE Dealer Floorplan Master Note Trust 0.830% 7/20/16 1,500 1,501 3 GMAC Mortgage Corp. Loan Trust 5.125% 11/19/35 170 146 3,5 Granite Master Issuer plc 0.270% 12/17/54 90 85 3,5 Granite Master Issuer plc 0.371% 12/20/54 270 255 3,4 Great America Leasing Receivables 2.340% 4/15/16 450 459 3 Greenwich Capital Commercial Funding Corp. 5.224% 4/10/37 250 263 3,4 GS Mortgage Securities Corp. II 3.215% 2/10/21 340 333 3,4 GS Mortgage Securities Corp. II 3.563% 2/10/21 125 119 3,5 GS Mortgage Securities Corp. II 5.553% 4/10/38 667 703 4,5 GS Mortgage Securities Corp. II 5.404% 12/10/43 100 87 3,4 GS Mortgage Securities Corp. II 4.473% 3/10/44 170 177 3,4 GS Mortgage Securities Corp. II 5.728% 3/10/44 170 146 3 Harley-Davidson Motorcycle Trust 2.400% 7/15/14 120 121 3 Harley-Davidson Motorcycle Trust 1.530% 9/15/15 700 706 3 Harley-Davidson Motorcycle Trust 3.320% 2/15/17 200 204 3 Harley-Davidson Motorcycle Trust 1.310% 3/15/17 1,200 1,203 3 Harley-Davidson Motorcycle Trust 2.540% 4/15/17 200 203 3,4 Hertz Vehicle Financing LLC 5.290% 3/25/16 1,350 1,471 3,4 Hertz Vehicle Financing LLC 3.740% 2/25/17 2,100 2,181 3,4 Hertz Vehicle Financing LLC 3.290% 3/25/18 1,000 1,011 3,4,5Holmes Master Issuer plc 1.649% 10/15/54 390 390 3,4 Hyundai Auto Lease Securitization Trust 1.020% 8/15/14 1,500 1,500 3,4 Hyundai Auto Lease Securitization Trust 1.120% 11/15/16 1,000 1,000 3 Hyundai Auto Receivables Trust 3.150% 3/15/16 700 724 3,4,5Hyundai Floorplan Master Owner Trust 1.479% 11/17/14 550 554 5 Illinois Student Assistance Commission 1.303% 4/25/22 1,500 1,488 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.633% 12/5/27 790 875 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.608% 6/15/43 120 126 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 3.615% 11/15/43 125 124 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.069% 11/15/43 95 95 3,4,5JP Morgan Chase Commercial Mortgage Securities Corp. 5.715% 11/15/43 150 134 3,4,5JP Morgan Chase Commercial Mortgage Securities Corp. 5.715% 11/15/43 170 146 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.387% 2/16/46 440 453 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.360% 2/16/46 385 328 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.717% 2/16/46 400 336 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.625% 3/15/46 162 163 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.298% 5/15/47 400 402 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.989% 6/15/49 1,200 1,221 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.827% 2/15/51 1,016 1,035 3,4,5Kildare Securities Ltd. 0.397% 12/10/43 452 390 3 LB-UBS Commercial Mortgage Trust 6.066% 6/15/38 270 297 3 LB-UBS Commercial Mortgage Trust 5.303% 2/15/40 483 487 3 LB-UBS Commercial Mortgage Trust 5.318% 2/15/40 394 396 3 LB-UBS Commercial Mortgage Trust 5.866% 9/15/45 1,000 1,050 3,4 Macquarie Equipment Funding Trust 1.910% 4/20/17 350 356 3 Master Adjustable Rate Mortgages Trust 2.208% 4/25/34 96 87 3,5 MBNA Credit Card Master Note Trust 1.579% 10/15/14 50 50 3,5 MBNA Credit Card Master Note Trust 0.649% 7/15/15 1,481 1,470 3,5 MBNA Credit Card Master Note Trust 1.579% 3/15/16 230 232 3,5 MBNA Credit Card Master Note Trust 1.129% 11/15/16 1,050 1,043 3 Merrill Lynch Mortgage Investors Inc. 1.931% 2/25/33 85 79 3 Merrill Lynch Mortgage Investors Inc. 2.739% 7/25/33 38 37 3 Merrill Lynch Mortgage Trust 4.556% 6/12/43 86 86 3 Merrill Lynch Mortgage Trust 5.917% 6/12/50 873 885 3 Merrill Lynch Mortgage Trust 5.425% 2/12/51 100 102 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.282% 8/12/48 319 320 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.693% 6/12/50 145 147 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.331% 3/12/51 400 403 3,4 MMAF Equipment Finance LLC 2.100% 7/15/17 625 633 3,4 MMAF Equipment Finance LLC 3.040% 8/15/28 700 719 3,4 MMAF Equipment Finance LLC 3.510% 1/15/30 550 574 3 Morgan Stanley Capital I 5.794% 6/11/42 1,850 1,868 3,4,5Morgan Stanley Capital I 5.423% 9/15/47 170 144 3 Morgan Stanley Capital I 5.090% 10/12/52 177 177 3 Morgan Stanley Mortgage Loan Trust 2.277% 6/25/36 440 345 3,4 Navistar Financial Corp. Owner Trust 1.990% 1/21/14 1,900 1,910 3,4,5Navistar Financial Dealer Note Master Trust 1.685% 10/26/15 600 605 3 Nissan Auto Lease Trust 1.100% 1/16/17 900 900 3,4,5Nissan Master Owner Trust Receivables 1.379% 1/15/15 3,000 3,028 3,4,5Nordstrom Private Label Credit Card Master Note Trust 0.289% 5/15/15 2,530 2,525 5 North Carolina Education Assistance Authority Student Loan Revenue 1.153% 1/26/26 700 688 3,4,5Permanent Master Issuer plc 1.399% 7/15/42 2,440 2,431 3,4 Rental Car Finance Corp. 2.510% 2/25/16 2,400 2,405 3 Residential Funding Mortgage Securities I 3.599% 8/25/36 773 487 3 Residential Funding Mortgage Securities I 3.627% 9/25/36 284 188 3,4,5Silverstone Master Issuer plc 1.752% 1/21/55 2,370 2,365 3,4,5SLM Student Loan Trust 1.229% 10/15/24 551 551 3,5 SLM Student Loan Trust 0.373% 1/27/25 1,675 1,623 3,5 SLM Student Loan Trust 0.353% 4/25/25 2,275 2,191 3,5 SLM Student Loan Trust 0.353% 10/25/25 1,100 1,069 3,5 SLM Student Loan Trust 0.363% 10/27/25 800 746 3,5 SLM Student Loan Trust 0.343% 1/26/26 1,575 1,460 3,5 SLM Student Loan Trust 0.363% 1/25/27 500 465 3,4 SLM Student Loan Trust 4.370% 4/17/28 300 318 3,4 SLM Student Loan Trust 3.740% 2/15/29 1,400 1,408 3,4,5SMART Trust 1.079% 10/14/14 290 290 3,4 SMART Trust 1.770% 10/14/14 700 705 3,4,5SMART Trust 1.729% 12/14/15 1,300 1,313 3,4 SMART Trust 2.520% 11/14/16 700 715 3,4 SMART Trust 2.310% 4/14/17 1,150 1,163 3,4 Sonic Capital LLC 5.438% 5/20/41 693 701 3,5 South Carolina Student Loan Corp. 1.253% 7/25/25 1,200 1,187 3,4 TAL Advantage LLC 4.310% 5/20/26 551 535 3,4 Textainer Marine Containers Ltd. 4.700% 6/15/26 488 487 3,4 Tidewater Auto Receivables Trust 5.920% 5/15/17 207 208 3 Toyota Auto Receivables Owner Trust 0.940% 11/15/16 600 600 3 Volkswagen Auto Lease Trust 1.180% 10/20/15 400 401 3 Volkswagen Auto Loan Enhanced Trust 2.140% 8/22/16 820 837 3,4,5Volkswagen Credit Auto Master Trust 0.917% 9/20/16 1,900 1,900 3,4 Volvo Financial Equipment LLC 2.990% 5/15/17 480 485 3,5 Wachovia Bank Commercial Mortgage Trust 5.765% 7/15/45 270 297 3 Wachovia Bank Commercial Mortgage Trust 5.569% 5/15/46 697 710 3 Wachovia Bank Commercial Mortgage Trust 5.572% 10/15/48 1,090 1,153 3 Wachovia Bank Commercial Mortgage Trust 5.275% 11/15/48 307 308 3 WaMu Mortgage Pass Through Certificates 2.605% 1/25/33 24 23 3 WaMu Mortgage Pass Through Certificates 2.445% 8/25/33 46 43 3 WaMu Mortgage Pass Through Certificates 2.473% 9/25/33 59 55 3 Wells Fargo Mortgage Backed Securities Trust 3.092% 10/25/36 848 606 3,4,5WF-RBS Commercial Mortgage Trust 5.335% 3/15/44 305 258 3 World Omni Auto Receivables Trust 5.120% 5/15/14 410 424 3 World Omni Automobile Lease Securitization Trust 1.490% 10/15/14 1,300 1,310 3 World Omni Automobile Lease Securitization Trust 1.780% 9/15/16 660 669 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $185,191) Corporate Bonds (63.4%) Finance (30.5%) Banking (21.3%) Abbey National Treasury Services plc 2.875% 4/25/14 1,410 1,326 4 Abbey National Treasury Services plc 3.875% 11/10/14 650 622 American Express Bank FSB 5.550% 10/17/12 1,025 1,066 American Express Bank FSB 5.500% 4/16/13 2,100 2,210 American Express Centurion Bank 5.550% 10/17/12 500 521 American Express Co. 4.875% 7/15/13 120 126 American Express Credit Corp. 5.875% 5/2/13 1,065 1,130 American Express Credit Corp. 7.300% 8/20/13 1,615 1,767 American Express Credit Corp. 5.125% 8/25/14 750 812 American Express Credit Corp. 2.750% 9/15/15 400 401 4 ANZ National International Ltd. 6.200% 7/19/13 450 480 Astoria Financial Corp. 5.750% 10/15/12 250 259 4 Australia & New Zealand Banking Group Ltd. 3.250% 3/1/16 800 814 3,4 Banco Mercantil del Norte SA 6.135% 10/13/16 550 544 4 Banco Santander Chile 2.875% 11/13/12 1,925 1,923 4 BanColombia SA 4.250% 1/12/16 180 176 Bank of America Corp. 5.375% 9/11/12 250 250 Bank of America Corp. 4.875% 1/15/13 1,315 1,297 Bank of America Corp. 4.900% 5/1/13 650 644 Bank of America Corp. 7.375% 5/15/14 1,650 1,702 Bank of America Corp. 5.375% 6/15/14 300 294 Bank of America Corp. 4.500% 4/1/15 470 445 Bank of America Corp. 3.700% 9/1/15 100 92 Bank of America Corp. 3.625% 3/17/16 155 141 Bank of America Corp. 3.750% 7/12/16 160 145 Bank of Montreal 2.125% 6/28/13 200 204 Bank of Montreal 1.750% 4/29/14 1,000 1,012 Bank of New York Mellon Corp. 4.950% 11/1/12 2,075 2,169 Bank of New York Mellon Corp. 4.500% 4/1/13 850 896 Bank of New York Mellon Corp. 5.125% 8/27/13 500 539 Bank of New York Mellon Corp. 4.300% 5/15/14 770 829 Bank of New York Mellon Corp. 4.950% 3/15/15 825 893 Bank of Nova Scotia 2.250% 1/22/13 4,000 4,074 Bank of Nova Scotia 2.375% 12/17/13 700 720 4 Bank of Nova Scotia 2.150% 8/3/16 1,100 1,128 4 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.600% 1/22/13 2,685 2,724 4 Bank of Tokyo-Mitsubishi UFJ Ltd. 1.600% 9/11/13 1,700 1,692 Bank One Corp. 5.900% 11/15/11 500 502 Bank One Corp. 5.250% 1/30/13 700 726 Barclays Bank plc 2.500% 1/23/13 4,539 4,521 Barclays Bank plc 2.375% 1/13/14 1,500 1,467 Barclays Bank plc 5.200% 7/10/14 1,890 1,933 BB&T Corp. 3.850% 7/27/12 2,500 2,557 BB&T Corp. 3.375% 9/25/13 300 310 BB&T Corp. 2.050% 4/28/14 1,055 1,065 BB&T Corp. 5.700% 4/30/14 1,331 1,452 BB&T Corp. 3.200% 3/15/16 575 588 BBVA US Senior SAU 3.250% 5/16/14 1,245 1,168 Bear Stearns Cos. LLC 5.700% 11/15/14 1,172 1,267 BNP Paribas SA 3.250% 3/11/15 1,550 1,507 4 BPCE SA 2.375% 10/4/13 355 339 4,5 BTMU Curacao Holdings NV 0.671% 12/19/16 835 832 Canadian Imperial Bank of Commerce 2.350% 12/11/15 950 962 Capital One Bank USA NA 6.500% 6/13/13 125 133 Capital One Financial Corp. 4.800% 2/21/12 750 759 Capital One Financial Corp. 6.250% 11/15/13 200 217 Capital One Financial Corp. 7.375% 5/23/14 1,040 1,159 Capital One Financial Corp. 2.125% 7/15/14 550 545 Capital One Financial Corp. 3.150% 7/15/16 260 256 Citigroup Inc. 5.625% 8/27/12 1,725 1,755 Citigroup Inc. 5.300% 10/17/12 1,785 1,829 Citigroup Inc. 5.500% 4/11/13 1,600 1,647 Citigroup Inc. 6.500% 8/19/13 2,455 2,572 Citigroup Inc. 6.000% 12/13/13 1,257 1,317 Citigroup Inc. 6.375% 8/12/14 905 957 Citigroup Inc. 5.000% 9/15/14 140 138 Citigroup Inc. 5.500% 10/15/14 375 389 Citigroup Inc. 6.010% 1/15/15 660 699 Citigroup Inc. 4.750% 5/19/15 956 979 Citigroup Inc. 4.587% 12/15/15 500 509 3,4,6 Colonial BancGroup Inc. 7.114% 5/29/49 560 — 4 Commonwealth Bank of Australia 5.000% 11/6/12 400 412 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 1.850% 1/10/14 555 561 4 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.200% 5/13/14 1,160 1,229 Countrywide Financial Corp. 5.800% 6/7/12 1,000 1,002 Credit Suisse New York 5.000% 5/15/13 5,525 5,701 Credit Suisse New York 2.200% 1/14/14 1,600 1,572 Credit Suisse New York 5.500% 5/1/14 2,600 2,732 Credit Suisse New York 3.500% 3/23/15 2,800 2,789 Credit Suisse USA Inc. 6.125% 11/15/11 1,544 1,551 Credit Suisse USA Inc. 5.500% 8/15/13 250 263 Deutsche Bank AG 5.375% 10/12/12 1,466 1,503 Deutsche Bank AG 2.375% 1/11/13 6,985 6,948 Deutsche Bank AG 4.875% 5/20/13 1,950 2,010 Deutsche Bank AG 3.450% 3/30/15 600 597 Fifth Third Bancorp 6.250% 5/1/13 635 673 Fifth Third Bancorp 3.625% 1/25/16 1,000 1,012 3 Fifth Third Capital Trust IV 6.500% 4/15/67 120 114 First Horizon National Corp. 5.375% 12/15/15 400 405 Golden West Financial Corp. 4.750% 10/1/12 400 414 Goldman Sachs Group Inc. 4.750% 7/15/13 700 719 Goldman Sachs Group Inc. 5.250% 10/15/13 725 750 Goldman Sachs Group Inc. 5.150% 1/15/14 1,125 1,165 Goldman Sachs Group Inc. 6.000% 5/1/14 1,197 1,261 Goldman Sachs Group Inc. 5.000% 10/1/14 100 104 Goldman Sachs Group Inc. 3.700% 8/1/15 1,475 1,440 Goldman Sachs Group Inc. 3.625% 2/7/16 1,245 1,208 Goldman Sachs Group Inc. 5.625% 1/15/17 130 127 4 HSBC Bank plc 1.625% 8/12/13 1,750 1,741 4 ICICI Bank Ltd. 5.750% 1/12/12 200 201 4 ING Bank NV 2.000% 10/18/13 1,575 1,530 4 Intesa Sanpaolo SPA 3.625% 8/12/15 50 43 Intesa Sanpaolo SpA New York 2.375% 12/21/12 2,650 2,577 JPMorgan Chase & Co. 5.375% 10/1/12 465 485 JPMorgan Chase & Co. 5.750% 1/2/13 1,750 1,829 JPMorgan Chase & Co. 4.750% 5/1/13 4,024 4,225 JPMorgan Chase & Co. 1.650% 9/30/13 50 50 JPMorgan Chase & Co. 5.375% 1/15/14 175 189 JPMorgan Chase & Co. 2.050% 1/24/14 700 703 JPMorgan Chase & Co. 4.875% 3/15/14 800 836 JPMorgan Chase & Co. 4.650% 6/1/14 800 849 JPMorgan Chase & Co. 5.125% 9/15/14 1,670 1,757 JPMorgan Chase & Co. 3.700% 1/20/15 1,208 1,238 JPMorgan Chase & Co. 3.400% 6/24/15 1,120 1,134 5 JPMorgan Chase & Co. 1.529% 9/1/15 190 180 JPMorgan Chase & Co. 2.600% 1/15/16 1,353 1,319 JPMorgan Chase & Co. 3.450% 3/1/16 250 250 KeyCorp 6.500% 5/14/13 2,450 2,611 KeyCorp 3.750% 8/13/15 625 637 Lloyds TSB Bank plc 4.875% 1/21/16 250 244 5 Manufacturers & Traders Trust Co. 1.746% 4/1/13 400 397 3 Mellon Capital IV 6.244% 6/29/49 50 42 Mellon Funding Corp. 5.200% 5/15/14 200 220 Merrill Lynch & Co. Inc. 6.050% 8/15/12 275 276 Merrill Lynch & Co. Inc. 5.450% 2/5/13 2,950 2,911 Merrill Lynch & Co. Inc. 6.150% 4/25/13 950 950 Merrill Lynch & Co. Inc. 5.000% 2/3/14 105 102 Merrill Lynch & Co. Inc. 5.450% 7/15/14 715 699 Merrill Lynch & Co. Inc. 5.000% 1/15/15 410 396 5 Morgan Stanley 1.233% 4/29/13 1,600 1,514 Morgan Stanley 2.875% 1/24/14 1,000 978 Morgan Stanley 4.750% 4/1/14 1,919 1,825 Morgan Stanley 6.000% 5/13/14 1,679 1,701 Morgan Stanley 4.200% 11/20/14 1,005 979 Morgan Stanley 6.000% 4/28/15 925 929 Morgan Stanley 4.000% 7/24/15 550 516 Morgan Stanley 3.450% 11/2/15 385 355 National City Bank 6.200% 12/15/11 400 404 National City Bank 4.625% 5/1/13 170 177 North Fork Bancorporation Inc. 5.875% 8/15/12 134 136 PNC Funding Corp. 3.000% 5/19/14 1,015 1,051 PNC Funding Corp. 5.400% 6/10/14 400 437 PNC Funding Corp. 3.625% 2/8/15 800 837 3,7 RBS Capital Trust IV 8.875% 9/29/49 300 145 Royal Bank of Canada 1.125% 1/15/14 1,300 1,304 Royal Bank of Canada 2.875% 4/19/16 1,700 1,762 Royal Bank of Canada 2.300% 7/20/16 1,000 1,012 Royal Bank of Scotland Group plc 5.000% 11/12/13 400 381 Royal Bank of Scotland Group plc 5.000% 10/1/14 165 154 Royal Bank of Scotland Group plc 5.050% 1/8/15 225 208 Royal Bank of Scotland plc 3.400% 8/23/13 775 773 Royal Bank of Scotland plc 3.250% 1/11/14 500 483 4 Royal Bank of Scotland plc 4.875% 8/25/14 1,538 1,537 Royal Bank of Scotland plc 3.950% 9/21/15 225 212 Santander Holdings USA Inc. 4.625% 4/19/16 200 190 4 Santander US Debt SA Unipersonal 2.991% 10/7/13 1,500 1,440 4 Societe Generale SA 2.200% 9/14/13 930 878 4 Societe Generale SA 2.500% 1/15/14 785 733 4 Sumitomo Mitsui Banking Corp. 2.150% 7/22/13 1,330 1,342 SunTrust Banks Inc. 3.600% 4/15/16 600 604 Toronto-Dominion Bank 1.375% 7/14/14 1,300 1,310 Toronto-Dominion Bank 2.500% 7/14/16 200 205 4 Toronto-Dominion Bank 1.625% 9/14/16 3,000 2,994 UBS AG 2.750% 1/8/13 1,000 1,001 UBS AG 2.250% 8/12/13 3,350 3,276 UBS AG 2.250% 1/28/14 1,900 1,849 UBS AG 3.875% 1/15/15 900 892 4,5 Unicredit Luxembourg Finance SA 0.586% 1/13/17 975 853 UnionBanCal Corp. 5.250% 12/16/13 250 260 US Bancorp 2.125% 2/15/13 1,270 1,291 US Bancorp 1.125% 10/30/13 1,200 1,197 US Bancorp 2.450% 7/27/15 900 928 US Bank NA 6.300% 2/4/14 1,400 1,543 5 US Bank NA 0.529% 10/14/14 2,000 1,975 Wachovia Bank NA 4.800% 11/1/14 400 426 Wachovia Bank NA 4.875% 2/1/15 580 613 Wachovia Bank NA 5.000% 8/15/15 250 267 Wachovia Corp. 5.500% 5/1/13 4,595 4,883 Wachovia Corp. 4.875% 2/15/14 375 389 Wachovia Corp. 5.250% 8/1/14 889 935 6 Washington Mutual Bank / Debt not acquired by JPMorgan 5.550% 6/16/10 210 68 6 Washington Mutual Bank / Debt not acquired by JPMorgan 6.875% 6/15/11 517 1 Wells Fargo & Co. 4.375% 1/31/13 2,410 2,501 Wells Fargo & Co. 4.625% 4/15/14 321 331 Wells Fargo & Co. 3.750% 10/1/14 765 807 Wells Fargo & Co. 3.625% 4/15/15 1,150 1,200 Wells Fargo & Co. 3.676% 6/15/16 650 678 Wells Fargo Bank NA 4.750% 2/9/15 285 300 3 Wells Fargo Capital XIII 7.700% 12/29/49 2,440 2,434 3 Wells Fargo Capital XV 9.750% 9/29/49 920 920 Westpac Banking Corp. 2.250% 11/19/12 2,998 3,031 Westpac Banking Corp. 2.100% 8/2/13 1,700 1,724 Westpac Banking Corp. 1.850% 12/9/13 1,360 1,367 Westpac Banking Corp. 4.200% 2/27/15 1,225 1,284 Westpac Banking Corp. 3.000% 8/4/15 350 353 Brokerage (0.6%) BlackRock Inc. 3.500% 12/10/14 740 786 4 Blackstone Holdings Finance Co. LLC 6.625% 8/15/19 125 138 4 Cantor Fitzgerald LP 6.375% 6/26/15 400 406 Charles Schwab Corp. 4.950% 6/1/14 585 641 Franklin Resources Inc. 2.000% 5/20/13 400 406 Jefferies Group Inc. 5.875% 6/8/14 150 157 Jefferies Group Inc. 3.875% 11/9/15 800 775 Jefferies Group Inc. 5.125% 4/13/18 850 802 5,6 Lehman Brothers Holdings E-Capital Trust I 3.589% 8/19/65 210 — 5,6 Lehman Brothers Holdings Inc. 2.911% 8/21/09 550 126 5,6 Lehman Brothers Holdings Inc. 2.907% 11/16/09 880 203 MF Global Holdings Ltd. 6.250% 8/8/16 400 381 TD Ameritrade Holding Corp. 2.950% 12/1/12 1,225 1,250 Finance Companies (2.3%) General Electric Capital Corp. 3.500% 8/13/12 235 240 General Electric Capital Corp. 5.250% 10/19/12 1,403 1,466 General Electric Capital Corp. 2.800% 1/8/13 675 686 General Electric Capital Corp. 5.450% 1/15/13 900 946 General Electric Capital Corp. 4.800% 5/1/13 2,123 2,228 General Electric Capital Corp. 1.875% 9/16/13 1,525 1,536 General Electric Capital Corp. 2.100% 1/7/14 795 799 General Electric Capital Corp. 5.900% 5/13/14 925 1,013 General Electric Capital Corp. 5.500% 6/4/14 350 381 General Electric Capital Corp. 4.750% 9/15/14 242 259 General Electric Capital Corp. 3.750% 11/14/14 350 366 3 General Electric Capital Corp. 6.375% 11/15/67 375 353 3 HSBC Finance Capital Trust IX 5.911% 11/30/35 300 249 HSBC Finance Corp. 6.375% 10/15/11 2,176 2,179 HSBC Finance Corp. 7.000% 5/15/12 1,150 1,185 HSBC Finance Corp. 5.900% 6/19/12 2,220 2,281 5 HSBC Finance Corp. 0.697% 9/14/12 200 197 HSBC Finance Corp. 6.375% 11/27/12 1,100 1,143 HSBC Finance Corp. 5.250% 1/15/14 1,725 1,804 HSBC Finance Corp. 5.250% 4/15/15 600 621 HSBC Finance Corp. 5.000% 6/30/15 350 361 HSBC Finance Corp. 5.500% 1/19/16 400 416 5 HSBC Finance Corp. 0.756% 6/1/16 400 353 SLM Corp. 6.250% 1/25/16 840 825 Springleaf Finance Corp. 5.200% 12/15/11 290 287 4 USAA Capital Corp. 3.500% 7/17/14 240 255 4 USAA Capital Corp. 1.050% 9/30/14 440 437 Insurance (5.2%) ACE INA Holdings Inc. 5.875% 6/15/14 360 399 Aetna Inc. 6.000% 6/15/16 325 375 Allied World Assurance Co. Ltd. 7.500% 8/1/16 220 250 Allstate Corp. 6.125% 2/15/12 357 364 Allstate Corp. 6.200% 5/16/14 540 604 Allstate Life Global Funding Trusts 5.375% 4/30/13 575 610 American International Group Inc. 4.250% 5/15/13 708 708 American International Group Inc. 3.650% 1/15/14 525 512 American International Group Inc. 5.050% 10/1/15 895 876 4 ASIF Global Financing XIX 4.900% 1/17/13 1,180 1,204 Axis Capital Holdings Ltd. 5.750% 12/1/14 1,140 1,211 Berkshire Hathaway Finance Corp. 4.500% 1/15/13 575 602 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 1,829 1,931 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 100 107 Berkshire Hathaway Finance Corp. 4.625% 10/15/13 500 533 Berkshire Hathaway Finance Corp. 1.500% 1/10/14 600 606 Berkshire Hathaway Finance Corp. 5.100% 7/15/14 350 386 Berkshire Hathaway Finance Corp. 2.450% 12/15/15 610 627 Berkshire Hathaway Inc. 2.125% 2/11/13 2,100 2,136 Berkshire Hathaway Inc. 3.200% 2/11/15 215 226 3 Chubb Corp. 6.375% 3/29/67 80 77 CNA Financial Corp. 5.850% 12/15/14 740 782 CNA Financial Corp. 6.500% 8/15/16 175 189 Coventry Health Care Inc. 5.875% 1/15/12 570 576 Genworth Financial Inc. 5.750% 6/15/14 300 296 Hartford Financial Services Group Inc. 4.000% 3/30/15 200 202 4 Jackson National Life Global Funding 5.375% 5/8/13 1,050 1,109 Lincoln National Corp. 5.650% 8/27/12 750 777 3 Lincoln National Corp. 6.050% 4/20/67 295 239 Manulife Financial Corp. 3.400% 9/17/15 380 387 Marsh & McLennan Cos. Inc. 6.250% 3/15/12 230 235 Marsh & McLennan Cos. Inc. 5.375% 7/15/14 340 368 Marsh & McLennan Cos. Inc. 5.750% 9/15/15 720 805 4 MassMutual Global Funding II 2.875% 4/21/14 425 436 4 MassMutual Global Funding II 3.125% 4/14/16 625 648 MetLife Inc. 2.375% 2/6/14 1,500 1,514 4 Metropolitan Life Global Funding I 2.875% 9/17/12 1,275 1,297 4 Metropolitan Life Global Funding I 2.500% 1/11/13 275 279 4 Metropolitan Life Global Funding I 5.125% 4/10/13 1,435 1,504 4 Metropolitan Life Global Funding I 2.000% 1/10/14 1,000 1,002 4,5 Monumental Global Funding III 0.423% 1/25/13 275 273 4,5 Monumental Global Funding III 0.449% 1/15/14 350 338 4 Monumental Global Funding III 5.250% 1/15/14 375 399 4 Monumental Global Funding Ltd. 5.500% 4/22/13 25 26 4 New York Life Global Funding 5.375% 9/15/13 300 324 4 New York Life Global Funding 3.000% 5/4/15 565 590 4 Pacific Life Global Funding 5.150% 4/15/13 194 204 4 Pricoa Global Funding I 4.625% 6/25/12 70 72 4 Pricoa Global Funding I 5.400% 10/18/12 415 433 4 Pricoa Global Funding I 5.450% 6/11/14 1,455 1,586 Principal Financial Group Inc. 7.875% 5/15/14 700 796 4 Principal Life Global Funding I 6.250% 2/15/12 1,250 1,275 4 Principal Life Global Funding I 5.250% 1/15/13 885 926 4 Principal Life Global Funding I 5.125% 10/15/13 360 384 4 Principal Life Global Funding I 5.050% 3/15/15 250 271 Principal Life Income Funding Trusts 5.300% 12/14/12 25 26 Principal Life Income Funding Trusts 5.300% 4/24/13 340 359 Protective Life Corp. 4.300% 6/1/13 265 272 Prudential Financial Inc. 3.625% 9/17/12 725 739 Prudential Financial Inc. 2.750% 1/14/13 1,500 1,515 Prudential Financial Inc. 5.150% 1/15/13 670 696 Prudential Financial Inc. 5.100% 9/20/14 250 265 Prudential Financial Inc. 6.200% 1/15/15 150 164 Prudential Financial Inc. 3.000% 5/12/16 275 272 4 TIAA Global Markets Inc. 4.950% 7/15/13 140 150 Transatlantic Holdings Inc. 5.750% 12/14/15 1,050 1,134 Travelers Cos. Inc. 5.375% 6/15/12 250 257 Travelers Property Casualty Corp. 5.000% 3/15/13 865 908 UnitedHealth Group Inc. 5.500% 11/15/12 1,073 1,125 UnitedHealth Group Inc. 4.875% 2/15/13 983 1,032 UnitedHealth Group Inc. 4.875% 4/1/13 755 796 UnitedHealth Group Inc. 4.750% 2/10/14 100 108 UnitedHealth Group Inc. 5.000% 8/15/14 740 812 WellPoint Health Networks Inc. 6.375% 1/15/12 250 254 WellPoint Inc. 6.800% 8/1/12 924 968 WellPoint Inc. 6.000% 2/15/14 955 1,045 WellPoint Inc. 5.000% 12/15/14 340 371 Willis North America Inc. 5.625% 7/15/15 879 945 XL Capital Finance Europe plc 6.500% 1/15/12 966 978 XL Group plc 5.250% 9/15/14 612 643 3,4 ZFS Finance USA Trust IV 5.875% 5/9/62 94 89 Real Estate Investment Trusts (1.1%) Boston Properties LP 6.250% 1/15/13 53 56 Brandywine Operating Partnership LP 5.750% 4/1/12 109 111 Brandywine Operating Partnership LP 5.400% 11/1/14 150 156 Camden Property Trust 5.000% 6/15/15 190 204 DDR Corp. 5.375% 10/15/12 299 301 DDR Corp. 5.500% 5/1/15 655 653 Digital Realty Trust LP 4.500% 7/15/15 1,368 1,392 Duke Realty LP 4.625% 5/15/13 275 281 Duke Realty LP 6.250% 5/15/13 336 352 ERP Operating LP 6.584% 4/13/15 239 265 HCP Inc. 6.450% 6/25/12 300 308 HCP Inc. 2.700% 2/1/14 450 445 HCP Inc. 3.750% 2/1/16 450 443 Healthcare Realty Trust Inc. 5.125% 4/1/14 391 404 Hospitality Properties Trust 7.875% 8/15/14 200 217 Kilroy Realty LP 5.000% 11/3/15 450 466 Kimco Realty Corp. 5.783% 3/15/16 380 411 Liberty Property LP 6.375% 8/15/12 506 522 Senior Housing Properties Trust 4.300% 1/15/16 300 296 Simon Property Group LP 6.750% 5/15/14 175 197 Simon Property Group LP 5.250% 12/1/16 140 152 Tanger Properties LP 6.150% 11/15/15 490 543 Ventas Realty LP / Ventas Capital Corp. 3.125% 11/30/15 425 418 Ventas Realty LP / Ventas Capital Corp. 6.500% 6/1/16 170 173 4 WCI Finance LLC / WEA Finance LLC 5.400% 10/1/12 900 928 4 WEA Finance LLC / WT Finance Aust Pty Ltd. 7.500% 6/2/14 600 670 4 WEA Finance LLC / WT Finance Aust Pty Ltd. 5.750% 9/2/15 475 511 Industrial (28.2%) Basic Industry (2.0%) Air Products & Chemicals Inc. 4.150% 2/1/13 300 313 Air Products & Chemicals Inc. 2.000% 8/2/16 280 285 4 Anglo American Capital plc 2.150% 9/27/13 850 848 4 Anglo American Capital plc 9.375% 4/8/14 275 318 ArcelorMittal 5.375% 6/1/13 2,243 2,308 ArcelorMittal 9.000% 2/15/15 375 413 ArcelorMittal 3.750% 8/5/15 675 639 ArcelorMittal 3.750% 3/1/16 225 210 ArcelorMittal USA Inc. 6.500% 4/15/14 100 106 Barrick Gold Corp. 1.750% 5/30/14 960 965 Barrick Gold Corp. 2.900% 5/30/16 900 910 BHP Billiton Finance USA Ltd. 5.125% 3/29/12 500 510 BHP Billiton Finance USA Ltd. 4.800% 4/15/13 175 185 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 1,100 1,211 Celulosa Arauco y Constitucion SA 5.125% 7/9/13 120 125 4 Chevron Phillips Chemical Co. LLC/LP 7.000% 6/15/14 200 224 Dow Chemical Co. 4.850% 8/15/12 230 237 Dow Chemical Co. 7.600% 5/15/14 470 535 Dow Chemical Co. 5.900% 2/15/15 430 475 Dow Chemical Co. 2.500% 2/15/16 500 492 EI du Pont de Nemours & Co. 5.875% 1/15/14 8 9 EI du Pont de Nemours & Co. 1.950% 1/15/16 740 751 International Paper Co. 5.300% 4/1/15 250 268 International Paper Co. 7.950% 6/15/18 175 202 Monsanto Co. 2.750% 4/15/16 240 252 4 Mosaic Co. 7.625% 12/1/16 250 262 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 3,650 4,318 Rio Tinto Finance USA Ltd. 1.875% 11/2/15 355 355 Rio Tinto Finance USA Ltd. 2.500% 5/20/16 1,155 1,166 Rohm & Haas Co. 5.600% 3/15/13 470 496 Capital Goods (4.2%) 3M Co. 4.500% 11/1/11 500 501 3M Co. 1.375% 9/29/16 200 199 4 ABB Treasury Center USA Inc. 2.500% 6/15/16 350 353 Allied Waste North America Inc. 6.875% 6/1/17 200 213 4 BAE Systems Holdings Inc. 6.400% 12/15/11 500 505 Boeing Capital Corp. 6.500% 2/15/12 2,000 2,041 Boeing Capital Corp. 5.800% 1/15/13 500 533 Boeing Capital Corp. 2.125% 8/15/16 200 203 Boeing Co. 3.500% 2/15/15 250 269 Case New Holland Inc. 7.750% 9/1/13 1,020 1,058 Caterpillar Financial Services Corp. 4.250% 2/8/13 720 752 Caterpillar Financial Services Corp. 4.900% 8/15/13 450 484 Caterpillar Financial Services Corp. 6.200% 9/30/13 1,800 1,977 Caterpillar Financial Services Corp. 6.125% 2/17/14 1,975 2,201 Caterpillar Financial Services Corp. 1.650% 4/1/14 625 634 Caterpillar Financial Services Corp. 1.375% 5/20/14 1,080 1,086 Caterpillar Financial Services Corp. 4.750% 2/17/15 130 145 Caterpillar Financial Services Corp. 2.750% 6/24/15 250 261 Caterpillar Financial Services Corp. 2.650% 4/1/16 450 470 Caterpillar Financial Services Corp. 2.050% 8/1/16 1,000 1,004 Caterpillar Inc. 1.375% 5/27/14 1,250 1,259 Cooper US Inc. 5.250% 11/15/12 550 576 CRH America Inc. 5.300% 10/15/13 475 494 CRH America Inc. 4.125% 1/15/16 950 964 Danaher Corp. 1.300% 6/23/14 325 329 Eaton Corp. 5.750% 7/15/12 350 363 Eaton Corp. 5.950% 3/20/14 250 278 Emerson Electric Co. 5.625% 11/15/13 200 220 Emerson Electric Co. 4.125% 4/15/15 230 252 General Dynamics Corp. 4.250% 5/15/13 1,500 1,586 General Dynamics Corp. 5.250% 2/1/14 770 847 General Dynamics Corp. 1.375% 1/15/15 825 830 General Electric Co. 5.000% 2/1/13 6,690 7,013 General Electric Co. 5.250% 12/6/17 750 836 Harsco Corp. 2.700% 10/15/15 950 965 Honeywell International Inc. 6.125% 11/1/11 185 186 Honeywell International Inc. 4.250% 3/1/13 75 79 Illinois Tool Works Inc. 5.150% 4/1/14 615 673 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 455 492 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 725 858 John Deere Capital Corp. 7.000% 3/15/12 2,300 2,365 John Deere Capital Corp. 5.250% 10/1/12 1,600 1,673 John Deere Capital Corp. 1.875% 6/17/13 150 153 John Deere Capital Corp. 4.900% 9/9/13 750 808 John Deere Capital Corp. 2.950% 3/9/15 1,050 1,109 John Deere Capital Corp. 2.250% 6/7/16 450 457 L-3 Communications Corp. 6.375% 10/15/15 50 51 Mohawk Industries Inc. 6.875% 1/15/16 325 334 Tyco International Finance SA 6.000% 11/15/13 250 274 Tyco International Finance SA 4.125% 10/15/14 150 159 Waste Management Inc. 6.375% 3/11/15 250 286 Waste Management Inc. 2.600% 9/1/16 230 230 Communication (5.8%) America Movil SAB de CV 5.500% 3/1/14 620 665 America Movil SAB de CV 3.625% 3/30/15 625 648 America Movil SAB de CV 2.375% 9/8/16 475 461 American Tower Corp. 4.625% 4/1/15 125 133 AT&T Corp. 7.300% 11/15/11 1,380 1,392 AT&T Inc. 5.875% 2/1/12 750 763 AT&T Inc. 4.950% 1/15/13 625 655 AT&T Inc. 6.700% 11/15/13 1,685 1,872 AT&T Inc. 4.850% 2/15/14 445 481 AT&T Inc. 5.100% 9/15/14 2,045 2,245 AT&T Inc. 2.500% 8/15/15 380 389 AT&T Inc. 5.625% 6/15/16 120 137 BellSouth Corp. 5.200% 9/15/14 900 991 British Telecommunications plc 5.150% 1/15/13 375 392 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 2,740 3,080 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 3,715 4,062 CenturyLink Inc. 7.875% 8/15/12 750 783 CenturyLink Inc. 5.000% 2/15/15 250 250 Comcast Cable Communications Holdings Inc. 8.375% 3/15/13 782 860 Comcast Corp. 5.300% 1/15/14 500 543 Comcast Corp. 6.500% 1/15/15 450 515 Comcast Corp. 5.850% 11/15/15 200 227 COX Communications Inc. 7.125% 10/1/12 1,239 1,313 COX Communications Inc. 5.450% 12/15/14 160 178 Deutsche Telekom International Finance BV 5.250% 7/22/13 300 317 Deutsche Telekom International Finance BV 5.875% 8/20/13 410 441 Deutsche Telekom International Finance BV 4.875% 7/8/14 100 107 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.500% 3/1/16 1,075 1,109 Discovery Communications LLC 3.700% 6/1/15 250 263 Embarq Corp. 6.738% 6/1/13 500 520 Embarq Corp. 7.082% 6/1/16 460 472 France Telecom SA 4.375% 7/8/14 1,080 1,155 France Telecom SA 2.125% 9/16/15 150 149 Interpublic Group of Cos. Inc. 6.250% 11/15/14 350 360 McGraw-Hill Cos. Inc. 5.375% 11/15/12 290 301 NBCUniversal Media LLC 2.100% 4/1/14 800 811 NBCUniversal Media LLC 3.650% 4/30/15 650 684 NBCUniversal Media LLC 2.875% 4/1/16 775 788 New Cingular Wireless Services Inc. 8.125% 5/1/12 1,008 1,050 Omnicom Group Inc. 5.900% 4/15/16 375 418 Qwest Corp. 8.875% 3/15/12 741 765 Qwest Corp. 7.500% 10/1/14 125 135 Reed Elsevier Capital Inc. 7.750% 1/15/14 200 224 Rogers Communications Inc. 6.375% 3/1/14 250 278 RR Donnelley & Sons Co. 4.950% 4/1/14 700 660 RR Donnelley & Sons Co. 6.125% 1/15/17 154 134 Telecom Italia Capital SA 5.250% 11/15/13 1,300 1,271 Telecom Italia Capital SA 6.175% 6/18/14 450 449 Telecom Italia Capital SA 4.950% 9/30/14 900 868 Telefonica Emisiones SAU 5.855% 2/4/13 1,640 1,673 Telefonica Emisiones SAU 2.582% 4/26/13 2,595 2,509 Telefonica Emisiones SAU 4.949% 1/15/15 875 861 Telefonica Emisiones SAU 6.421% 6/20/16 370 380 Telefonica Emisiones SAU 5.877% 7/15/19 150 147 Thomson Reuters Corp. 5.950% 7/15/13 1,750 1,880 Thomson Reuters Corp. 5.700% 10/1/14 575 633 Time Warner Cable Inc. 6.200% 7/1/13 625 676 Time Warner Cable Inc. 8.250% 2/14/14 500 570 Time Warner Cable Inc. 7.500% 4/1/14 725 821 Time Warner Cable Inc. 3.500% 2/1/15 300 313 Verizon Communications Inc. 4.350% 2/15/13 1,100 1,150 Verizon Communications Inc. 5.250% 4/15/13 2,034 2,162 Verizon Communications Inc. 1.950% 3/28/14 2,100 2,149 Verizon Communications Inc. 4.900% 9/15/15 150 167 Verizon Communications Inc. 5.550% 2/15/16 545 622 Verizon Global Funding Corp. 7.375% 9/1/12 700 739 Vodafone Group plc 4.150% 6/10/14 2,275 2,445 WPP Finance UK 5.875% 6/15/14 370 401 WPP Finance UK 8.000% 9/15/14 120 137 Consumer Cyclical (3.0%) 4 American Honda Finance Corp. 2.375% 3/18/13 825 839 4 American Honda Finance Corp. 4.625% 4/2/13 450 472 4 American Honda Finance Corp. 6.700% 10/1/13 600 661 4 American Honda Finance Corp. 2.500% 9/21/15 240 243 Best Buy Co. Inc. 6.750% 7/15/13 225 240 CVS Caremark Corp. 3.250% 5/18/15 350 368 3 CVS Caremark Corp. 6.302% 6/1/62 375 363 3,4 CVS Pass-Through Trust 6.117% 1/10/13 410 428 Daimler Finance North America LLC 7.300% 1/15/12 1,050 1,067 Daimler Finance North America LLC 6.500% 11/15/13 635 696 4 Daimler Finance North America LLC 2.625% 9/15/16 180 177 Darden Restaurants Inc. 5.625% 10/15/12 290 303 eBay Inc. 1.625% 10/15/15 640 644 Ford Motor Credit Co. LLC 7.000% 4/15/15 510 533 Ford Motor Credit Co. LLC 5.625% 9/15/15 100 100 Ford Motor Credit Co. LLC 5.000% 5/15/18 320 309 4 Harley-Davidson Funding Corp. 5.250% 12/15/12 805 836 4 Harley-Davidson Funding Corp. 5.750% 12/15/14 610 664 Historic TW Inc. 9.125% 1/15/13 840 920 Home Depot Inc. 5.400% 3/1/16 480 546 4 Hyundai Capital America 3.750% 4/6/16 100 98 Hyundai Capital Services Inc. 5.625% 1/24/12 285 287 4 Hyundai Capital Services Inc. 4.375% 7/27/16 480 477 JC Penney Corp. Inc. 9.000% 8/1/12 510 541 Johnson Controls Inc. 1.750% 3/1/14 150 151 K Hovnanian Enterprises Inc. 6.250% 1/15/16 160 58 4 Kia Motors Corp. 3.625% 6/14/16 200 192 Macy's Retail Holdings Inc. 5.350% 3/15/12 525 532 Macy's Retail Holdings Inc. 5.750% 7/15/14 290 310 Macy's Retail Holdings Inc. 5.900% 12/1/16 845 924 4 Nissan Motor Acceptance Corp. 3.250% 1/30/13 1,030 1,047 4 Nissan Motor Acceptance Corp. 4.500% 1/30/15 130 137 Nordstrom Inc. 6.750% 6/1/14 450 509 5 PACCAR Financial Corp. 0.672% 4/5/13 1,275 1,277 PACCAR Financial Corp. 1.550% 9/29/14 1,100 1,103 4 RCI Banque SA 3.400% 4/11/14 510 502 4 RCI Banque SA 4.600% 4/12/16 280 273 Staples Inc. 7.375% 10/1/12 520 552 Toll Brothers Finance Corp. 5.150% 5/15/15 370 373 Toyota Motor Credit Corp. 1.375% 8/12/13 830 838 4 Volkswagen International Finance NV 1.625% 8/12/13 475 476 4 Volkswagen International Finance NV 1.875% 4/1/14 1,400 1,403 4 Volvo Treasury AB 5.950% 4/1/15 1,100 1,190 Wal-Mart Stores Inc. 3.000% 2/3/14 275 289 Wal-Mart Stores Inc. 1.625% 4/15/14 440 450 Wal-Mart Stores Inc. 3.200% 5/15/14 645 685 Wal-Mart Stores Inc. 2.875% 4/1/15 1,380 1,465 Wal-Mart Stores Inc. 1.500% 10/25/15 600 607 Walgreen Co. 4.875% 8/1/13 400 429 Walt Disney Co. 6.375% 3/1/12 35 36 Walt Disney Co. 4.500% 12/15/13 1,250 1,352 4 Wesfarmers Ltd. 2.983% 5/18/16 180 181 Western Union Co. 6.500% 2/26/14 665 735 Consumer Noncyclical (6.0%) Abbott Laboratories 2.700% 5/27/15 475 500 Abbott Laboratories 5.875% 5/15/16 340 401 Allergan Inc. 5.750% 4/1/16 372 431 Altria Group Inc. 8.500% 11/10/13 937 1,071 Altria Group Inc. 4.125% 9/11/15 908 975 AmerisourceBergen Corp. 5.625% 9/15/12 260 271 Amgen Inc. 2.300% 6/15/16 510 524 Anheuser-Busch Cos. Inc. 5.000% 1/15/15 81 90 Anheuser-Busch InBev Worldwide Inc. 2.500% 3/26/13 2,500 2,549 Anheuser-Busch InBev Worldwide Inc. 1.500% 7/14/14 1,000 1,007 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 495 554 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 115 125 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 1,040 1,092 AstraZeneca plc 5.400% 9/15/12 350 366 AstraZeneca plc 5.400% 6/1/14 240 268 Avon Products Inc. 5.625% 3/1/14 410 440 Baxter International Inc. 1.800% 3/15/13 190 193 Biogen Idec Inc. 6.000% 3/1/13 895 949 Boston Scientific Corp. 4.500% 1/15/15 900 942 Boston Scientific Corp. 6.400% 6/15/16 370 414 Bottling Group LLC 6.950% 3/15/14 250 285 Bottling Group LLC 5.500% 4/1/16 591 688 Bunge Ltd. Finance Corp. 5.100% 7/15/15 100 106 Bunge Ltd. Finance Corp. 4.100% 3/15/16 430 440 Cardinal Health Inc. 5.500% 6/15/13 100 107 CareFusion Corp. 4.125% 8/1/12 120 123 CareFusion Corp. 5.125% 8/1/14 360 392 4 Cargill Inc. 4.307% 5/14/21 106 115 Celgene Corp. 2.450% 10/15/15 400 404 Church & Dwight Co. Inc. 3.350% 12/15/15 240 249 Clorox Co. 5.000% 3/1/13 75 79 4 Coca-Cola Amatil Ltd. 3.250% 11/2/14 160 166 Coca-Cola Co. 0.750% 11/15/13 750 751 Coca-Cola Co. 3.625% 3/15/14 400 427 Coca-Cola Co. 1.500% 11/15/15 910 916 4 Coca-Cola Co. 1.800% 9/1/16 300 302 Coca-Cola Refreshments USA Inc. 5.000% 8/15/13 500 537 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 350 400 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 100 110 Covidien International Finance SA 5.450% 10/15/12 150 157 Covidien International Finance SA 1.875% 6/15/13 750 761 CR Bard Inc. 2.875% 1/15/16 520 541 Delhaize Group SA 5.875% 2/1/14 50 55 DENTSPLY International Inc. 2.750% 8/15/16 240 241 Diageo Capital plc 5.200% 1/30/13 150 158 Dr Pepper Snapple Group Inc. 2.350% 12/21/12 250 254 Express Scripts Inc. 6.250% 6/15/14 495 545 Express Scripts Inc. 3.125% 5/15/16 500 505 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 3,460 3,691 GlaxoSmithKline Capital Inc. 4.375% 4/15/14 680 743 HJ Heinz Co. 5.350% 7/15/13 175 188 Hospira Inc. 5.900% 6/15/14 150 165 Kellogg Co. 5.125% 12/3/12 230 241 Kellogg Co. 4.250% 3/6/13 350 366 Koninklijke Philips Electronics NV 4.625% 3/11/13 335 352 Kraft Foods Inc. 5.625% 11/1/11 78 78 Kraft Foods Inc. 6.250% 6/1/12 183 189 Kraft Foods Inc. 6.000% 2/11/13 661 701 Kraft Foods Inc. 2.625% 5/8/13 1,066 1,090 Kraft Foods Inc. 5.250% 10/1/13 218 232 Kraft Foods Inc. 6.750% 2/19/14 580 648 Kraft Foods Inc. 4.125% 2/9/16 250 267 Kroger Co. 5.000% 4/15/13 775 817 Kroger Co. 7.500% 1/15/14 375 424 Life Technologies Corp. 4.400% 3/1/15 400 419 Lorillard Tobacco Co. 3.500% 8/4/16 400 399 McKesson Corp. 5.250% 3/1/13 250 264 McKesson Corp. 6.500% 2/15/14 220 246 Mead Johnson Nutrition Co. 3.500% 11/1/14 400 418 Medco Health Solutions Inc. 6.125% 3/15/13 700 740 Medco Health Solutions Inc. 7.250% 8/15/13 500 547 Medtronic Inc. 4.500% 3/15/14 250 271 Medtronic Inc. 3.000% 3/15/15 135 143 Merck & Co. Inc. 4.750% 3/1/15 150 168 Merck & Co. Inc. 4.000% 6/30/15 360 396 Merck & Co. Inc. 2.250% 1/15/16 504 522 Novartis Capital Corp. 1.900% 4/24/13 2,250 2,295 Novartis Capital Corp. 4.125% 2/10/14 500 538 Novartis Capital Corp. 2.900% 4/24/15 700 740 PepsiAmericas Inc. 4.375% 2/15/14 375 406 PepsiCo Inc. 4.650% 2/15/13 670 708 PepsiCo Inc. 0.875% 10/25/13 940 940 PepsiCo Inc. 3.750% 3/1/14 608 652 PepsiCo Inc. 0.800% 8/25/14 220 219 PepsiCo Inc. 2.500% 5/10/16 535 555 Pfizer Inc. 4.500% 2/15/14 100 108 Pfizer Inc. 5.350% 3/15/15 1,125 1,275 Philip Morris International Inc. 4.875% 5/16/13 900 956 Philip Morris International Inc. 6.875% 3/17/14 315 358 Philip Morris International Inc. 2.500% 5/16/16 1,235 1,273 Reynolds American Inc. 7.250% 6/1/13 200 218 Reynolds American Inc. 7.625% 6/1/16 75 89 4 Roche Holdings Inc. 5.000% 3/1/14 64 70 Safeway Inc. 6.250% 3/15/14 250 278 Sanofi 1.625% 3/28/14 895 911 Sanofi 1.200% 9/30/14 1,010 1,010 St. Jude Medical Inc. 2.200% 9/15/13 1,250 1,271 St. Jude Medical Inc. 3.750% 7/15/14 500 532 Stryker Corp. 3.000% 1/15/15 170 179 Sysco Corp. 4.200% 2/12/13 220 229 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 240 252 Thermo Fisher Scientific Inc. 2.150% 12/28/12 450 458 Whirlpool Corp. 5.500% 3/1/13 925 964 4 WM Wrigley Jr Co. 2.450% 6/28/12 1,340 1,348 Wyeth 5.500% 3/15/13 1,610 1,721 Wyeth 5.500% 2/1/14 1,375 1,518 Energy (2.9%) Anadarko Petroleum Corp. 5.750% 6/15/14 800 871 Anadarko Petroleum Corp. 5.950% 9/15/16 415 453 Anadarko Petroleum Corp. 6.375% 9/15/17 65 73 Apache Corp. 5.250% 4/15/13 100 107 BP Capital Markets plc 5.250% 11/7/13 2,761 2,968 BP Capital Markets plc 3.625% 5/8/14 1,310 1,377 BP Capital Markets plc 3.875% 3/10/15 1,460 1,549 BP Capital Markets plc 3.125% 10/1/15 775 799 BP Capital Markets plc 3.200% 3/11/16 1,030 1,074 Burlington Resources Finance Co. 6.500% 12/1/11 50 50 Canadian Natural Resources Ltd. 5.150% 2/1/13 330 347 Cenovus Energy Inc. 4.500% 9/15/14 325 350 Chevron Corp. 3.950% 3/3/14 220 237 ConocoPhillips 4.400% 5/15/13 500 529 ConocoPhillips 4.750% 2/1/14 1,850 2,005 ConocoPhillips 4.600% 1/15/15 170 187 ConocoPhillips Australia Funding Co. 5.500% 4/15/13 270 289 Devon Energy Corp. 5.625% 1/15/14 150 164 Ensco plc 3.250% 3/15/16 875 888 EOG Resources Inc. 6.125% 10/1/13 275 303 EOG Resources Inc. 2.950% 6/1/15 540 565 Husky Energy Inc. 5.900% 6/15/14 426 470 4 Marathon Petroleum Corp. 3.500% 3/1/16 400 414 Noble Holding International Ltd. 3.450% 8/1/15 540 566 Noble Holding International Ltd. 3.050% 3/1/16 370 379 Occidental Petroleum Corp. 2.500% 2/1/16 900 938 4 Schlumberger Norge AS 1.950% 9/14/16 400 399 Shell International Finance BV 4.000% 3/21/14 4,646 5,014 Shell International Finance BV 3.100% 6/28/15 905 961 4 Statoil ASA 5.125% 4/30/14 250 276 Total Capital Canada Ltd. 1.625% 1/28/14 625 635 Total Capital SA 3.000% 6/24/15 350 370 Total Capital SA 3.125% 10/2/15 250 265 Transocean Inc. 4.950% 11/15/15 1,000 1,054 Valero Energy Corp. 6.875% 4/15/12 600 618 Valero Energy Corp. 4.750% 6/15/13 500 526 Valero Energy Corp. 4.500% 2/1/15 375 400 Weatherford International Ltd. 5.150% 3/15/13 11 12 Weatherford International Ltd. 5.500% 2/15/16 240 260 4 Woodside Finance Ltd. 8.125% 3/1/14 225 255 Technology (3.1%) Affiliated Computer Services Inc. 5.200% 6/1/15 250 274 Amphenol Corp. 4.750% 11/15/14 250 266 Applied Materials Inc. 2.650% 6/15/16 200 204 Cisco Systems Inc. 1.625% 3/14/14 1,960 1,993 Cisco Systems Inc. 5.500% 2/22/16 300 346 Dell Inc. 4.700% 4/15/13 250 264 Dell Inc. 2.100% 4/1/14 1,000 1,019 Dell Inc. 5.625% 4/15/14 650 711 Dell Inc. 2.300% 9/10/15 575 579 Dun & Bradstreet Corp. 6.000% 4/1/13 600 641 Dun & Bradstreet Corp. 2.875% 11/15/15 250 258 Hewlett-Packard Co. 4.500% 3/1/13 1,750 1,822 Hewlett-Packard Co. 1.250% 9/13/13 1,000 997 Hewlett-Packard Co. 6.125% 3/1/14 1,280 1,403 Hewlett-Packard Co. 1.550% 5/30/14 420 417 Hewlett-Packard Co. 2.125% 9/13/15 1,250 1,238 Hewlett-Packard Co. 2.200% 12/1/15 125 124 Hewlett-Packard Co. 2.650% 6/1/16 460 460 HP Enterprise Services LLC 6.000% 8/1/13 1,925 2,062 IBM International Group Capital LLC 5.050% 10/22/12 1,150 1,202 Intel Corp. 1.950% 10/1/16 750 756 International Business Machines Corp. 4.750% 11/29/12 180 188 International Business Machines Corp. 2.100% 5/6/13 1,625 1,662 International Business Machines Corp. 1.000% 8/5/13 3,350 3,372 International Business Machines Corp. 6.500% 10/15/13 225 250 International Business Machines Corp. 2.000% 1/5/16 450 458 International Business Machines Corp. 1.950% 7/22/16 1,025 1,036 Intuit Inc. 5.400% 3/15/12 200 204 Lexmark International Inc. 5.900% 6/1/13 500 529 Microsoft Corp. 2.950% 6/1/14 550 583 Microsoft Corp. 1.625% 9/25/15 365 372 Motorola Solutions Inc. 8.000% 11/1/11 550 553 Oracle Corp. 4.950% 4/15/13 487 519 Oracle Corp. 3.750% 7/8/14 1,297 1,402 Pitney Bowes Inc. 4.875% 8/15/14 500 536 Pitney Bowes Inc. 5.000% 3/15/15 225 243 Texas Instruments Inc. 1.375% 5/15/14 825 833 Xerox Corp. 4.250% 2/15/15 675 715 Transportation (1.2%) American Airlines Pass Through Trust 2001- 02 7.858% 10/1/11 360 360 Burlington Northern Santa Fe LLC 5.900% 7/1/12 100 104 Burlington Northern Santa Fe LLC 4.875% 1/15/15 120 132 Canadian National Railway Co. 6.375% 10/15/11 170 170 Canadian National Railway Co. 4.950% 1/15/14 269 292 3 Continental Airlines 1997-4 Class A Pass Through Trust 6.900% 1/2/18 219 224 3 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 9/15/17 94 94 3 Continental Airlines 2000-1 Class A-1 Pass Through Trust 8.048% 11/1/20 181 190 3 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 4/1/21 151 152 3,5 Continental Airlines 2006-1 Class G Pass Through Trust 0.677% 6/2/15 285 272 CSX Corp. 5.750% 3/15/13 400 425 CSX Corp. 5.500% 8/1/13 474 509 CSX Corp. 6.250% 4/1/15 507 583 Delta Air Lines 2002-1 Class G-2 Pass Through Trust 6.417% 7/2/12 810 818 3 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 7/2/18 549 561 4 ERAC USA Finance LLC 2.750% 7/1/13 260 265 4 ERAC USA Finance LLC 2.250% 1/10/14 1,540 1,555 4 ERAC USA Finance LLC 5.600% 5/1/15 76 85 JB Hunt Transport Services Inc. 3.375% 9/15/15 290 293 3,5 JetBlue Airways 2004-1 G-1 Pass Through Trust 0.722% 6/15/15 190 183 3,5 JetBlue Airways 2004-1 G-2 Pass Through Trust 0.767% 9/15/15 625 565 3,5 JetBlue Airways 2004-2 G-2 Pass Through Trust 0.736% 5/15/18 440 376 Norfolk Southern Corp. 5.750% 1/15/16 112 129 Ryder System Inc. 6.000% 3/1/13 1,090 1,154 Ryder System Inc. 5.850% 3/1/14 165 181 Ryder System Inc. 3.150% 3/2/15 550 561 Ryder System Inc. 3.600% 3/1/16 595 621 4 Southwest Airlines Co. 10.500% 12/15/11 625 634 3 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 63 66 Union Pacific Corp. 5.450% 1/31/13 100 105 Utilities (4.7%) Electric (3.7%) Alabama Power Co. 4.850% 12/15/12 160 167 Appalachian Power Co. 5.650% 8/15/12 380 395 Carolina Power & Light Co. 6.500% 7/15/12 1,110 1,159 Carolina Power & Light Co. 5.125% 9/15/13 190 206 Carolina Power & Light Co. 5.150% 4/1/15 100 112 Carolina Power & Light Co. 5.250% 12/15/15 320 366 CenterPoint Energy Houston Electric LLC 7.000% 3/1/14 390 438 5 CMS Energy Corp. 1.199% 1/15/13 300 293 CMS Energy Corp. 2.750% 5/15/14 500 490 CMS Energy Corp. 4.250% 9/30/15 690 678 Columbus Southern Power Co. 5.500% 3/1/13 225 237 Commonwealth Edison Co. 5.400% 12/15/11 350 353 Commonwealth Edison Co. 6.150% 3/15/12 695 711 Consumers Energy Co. 5.375% 4/15/13 772 821 Dominion Resources Inc. 5.700% 9/17/12 310 324 Dominion Resources Inc. 1.950% 8/15/16 280 278 3 Dominion Resources Inc. 2.669% 9/30/66 155 138 DTE Energy Co. 7.625% 5/15/14 100 115 Duke Energy Carolinas LLC 5.300% 10/1/15 100 115 Duke Energy Ohio Inc. 2.100% 6/15/13 750 765 4 EDP Finance BV 5.375% 11/2/12 1,750 1,682 4 Enel Finance International NV 5.700% 1/15/13 200 203 4 Enel Finance International NV 3.875% 10/7/14 525 516 Entergy Arkansas Inc. 5.400% 8/1/13 1,040 1,111 Exelon Generation Co. LLC 5.350% 1/15/14 500 538 FirstEnergy Corp. 6.450% 11/15/11 11 11 Florida Power Corp. 4.800% 3/1/13 380 400 3,4 FPL Energy Marcus Hook LP 7.590% 7/10/18 436 438 5 Georgia Power Co. 0.667% 3/15/13 750 752 Georgia Power Co. 6.000% 11/1/13 200 220 Georgia Power Co. 3.000% 4/15/16 420 441 Great Plains Energy Inc. 2.750% 8/15/13 300 305 4 Iberdrola Finance Ireland Ltd. 3.800% 9/11/14 1,320 1,307 4 International Transmission Co. 4.450% 7/15/13 200 208 MidAmerican Energy Co. 5.650% 7/15/12 950 986 MidAmerican Energy Co. 4.650% 10/1/14 120 132 Midamerican Energy Holdings Co. 3.150% 7/15/12 860 875 4 Monongahela Power Co. 7.950% 12/15/13 170 193 National Rural Utilities Cooperative Finance Corp. 7.250% 3/1/12 435 446 National Rural Utilities Cooperative Finance Corp. 2.625% 9/16/12 660 672 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 1,900 2,054 National Rural Utilities Cooperative Finance Corp. 1.125% 11/1/13 325 325 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 100 109 Nevada Power Co. 6.500% 4/15/12 200 205 Nevada Power Co. 5.875% 1/15/15 290 324 5 NextEra Energy Capital Holdings Inc. 0.672% 11/9/12 1,750 1,749 NextEra Energy Capital Holdings Inc. 2.600% 9/1/15 340 345 3 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 205 197 4 Niagara Mohawk Power Corp. 3.553% 10/1/14 120 126 Northeast Utilities 7.250% 4/1/12 345 355 Northeast Utilities 5.650% 6/1/13 550 587 Northern States Power Co. 8.000% 8/28/12 525 559 NSTAR Electric Co. 4.875% 10/15/12 130 135 Pacific Gas & Electric Co. 6.250% 12/1/13 420 464 Pacific Gas & Electric Co. 4.800% 3/1/14 440 476 Pacific Gas & Electric Co. 5.625% 11/30/17 320 373 Peco Energy Co. 5.950% 11/1/11 300 301 Peco Energy Co. 5.600% 10/15/13 200 217 Peco Energy Co. 5.000% 10/1/14 120 133 PG&E Corp. 5.750% 4/1/14 1,100 1,205 3 PPL Capital Funding Inc. 6.700% 3/30/67 450 430 PPL Energy Supply LLC 5.400% 8/15/14 200 216 PSEG Power LLC 2.500% 4/15/13 475 482 Public Service Co. of Colorado 7.875% 10/1/12 200 213 Public Service Electric & Gas Co. 5.125% 9/1/12 155 161 Public Service Electric & Gas Co. 5.000% 8/15/14 250 276 Public Service Electric & Gas Co. 2.700% 5/1/15 500 524 Sierra Pacific Power Co. 5.450% 9/1/13 240 258 Southern California Edison Co. 5.000% 1/15/14 100 109 Southern California Edison Co. 5.750% 3/15/14 300 334 5 Southern Co. 0.652% 10/21/11 800 800 Southern Co. 5.300% 1/15/12 300 304 Southern Co. 4.150% 5/15/14 100 107 4 Trans-Allegheny Interstate Line Co. 4.000% 1/15/15 1,350 1,427 Virginia Electric and Power Co. 4.750% 3/1/13 800 841 Wisconsin Electric Power Co. 6.000% 4/1/14 150 168 3 Wisconsin Energy Corp. 6.250% 5/15/67 160 160 Natural Gas (1.0%) Enbridge Energy Partners LP 5.875% 12/15/16 150 171 3 Enbridge Energy Partners LP 8.050% 10/1/37 105 108 Energy Transfer Partners LP 5.650% 8/1/12 270 279 Energy Transfer Partners LP 6.000% 7/1/13 440 467 Enterprise Products Operating LLC 6.375% 2/1/13 200 212 Enterprise Products Operating LLC 5.650% 4/1/13 575 606 Enterprise Products Operating LLC 5.900% 4/15/13 880 932 Enterprise Products Operating LLC 9.750% 1/31/14 530 621 Enterprise Products Operating LLC 3.200% 2/1/16 225 230 3 Enterprise Products Operating LLC 8.375% 8/1/66 450 467 4 Gulf South Pipeline Co. LP 5.750% 8/15/12 520 538 Magellan Midstream Partners LP 6.450% 6/1/14 100 111 4 NGPL PipeCo LLC 6.514% 12/15/12 410 427 ONEOK Partners LP 5.900% 4/1/12 400 409 ONEOK Partners LP 3.250% 2/1/16 1,200 1,218 Plains All American Pipeline LP / PAA Finance Corp. 4.250% 9/1/12 360 369 Plains All American Pipeline LP / PAA Finance Corp. 3.950% 9/15/15 160 168 4 Rockies Express Pipeline LLC 6.250% 7/15/13 325 342 4 Rockies Express Pipeline LLC 3.900% 4/15/15 350 341 TransCanada PipeLines Ltd. 3.400% 6/1/15 545 578 3 TransCanada PipeLines Ltd. 6.350% 5/15/67 175 174 Williams Partners LP 3.800% 2/15/15 905 944 Total Corporate Bonds (Cost $623,439) Sovereign Bonds (U.S. Dollar-Denominated) (0.9%) 4 Abu Dhabi Government International Bond 5.500% 4/8/14 80 88 Brazilian Government International Bond 7.875% 3/7/15 500 588 Chile Government International Bond 3.250% 9/14/21 100 97 Corp. Andina de Fomento 3.750% 1/15/16 200 202 Eksportfinans ASA 2.000% 9/15/15 50 51 European Bank for Reconstruction & Development 1.625% 9/3/15 50 51 European Investment Bank 4.250% 7/15/13 250 266 European Investment Bank 2.875% 1/15/15 500 534 European Investment Bank 2.750% 3/23/15 250 266 Export-Import Bank of Korea 5.500% 10/17/12 400 414 4,8 Hana Bank 6.500% 4/9/12 120 123 Hungary Government International Bond 4.750% 2/3/15 150 146 4 Industrial Bank of Korea 7.125% 4/23/14 150 165 Israel Government International Bond 5.125% 3/1/14 50 54 9 Japan Finance Corp. 1.875% 9/24/15 100 102 Korea Development Bank 5.300% 1/17/13 450 467 10 Kreditanstalt fuer Wiederaufbau 3.250% 3/15/13 250 260 10 Kreditanstalt fuer Wiederaufbau 2.750% 10/21/14 750 795 Mexico Government International Bond 5.875% 2/17/14 200 216 Mexico Government International Bond 6.625% 3/3/15 300 338 Nordic Investment Bank 2.500% 7/15/15 1,000 1,060 Panama Government International Bond 7.250% 3/15/15 100 114 Peruvian Government International Bond 9.125% 2/21/12 100 103 Petrobras International Finance Co. - Pifco 9.125% 7/2/13 125 138 Petroleos Mexicanos 4.875% 3/15/15 200 210 3,4 Petroleum Co. of Trinidad & Tobago Ltd. 6.000% 5/8/22 69 67 4 Petronas Capital Ltd. 7.000% 5/22/12 100 103 Poland Government International Bond 3.875% 7/16/15 200 202 Province of British Columbia 2.100% 5/18/16 200 207 Province of Ontario 3.500% 7/15/13 250 263 Province of Ontario 2.950% 2/5/15 250 266 Province of Ontario 1.875% 9/15/15 25 25 4 Qatar Government International Bond 5.150% 4/9/14 100 108 4 Qatar Government International Bond 4.000% 1/20/15 200 210 4 Qtel International Finance Ltd. 3.375% 10/14/16 75 75 3,4 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 176 189 4 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 175 189 Republic of Italy 2.125% 9/16/13 50 48 Republic of Korea 4.250% 6/1/13 125 129 South Africa Government International Bond 6.500% 6/2/14 100 111 4 TDIC Finance Ltd. 6.500% 7/2/14 125 136 4 Transnet SOC Ltd. 4.500% 2/10/16 100 103 Total Sovereign Bonds (Cost $9,033) Taxable Municipal Bonds (0.3%) California GO 5.250% 4/1/14 150 164 5 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 1.009% 10/15/12 1,090 1,090 Illinois GO 2.766% 1/1/12 1,000 1,005 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) 3.450% 9/1/14 150 160 Louisiana Local Government Environmental Facility & Community Development Authority Revenue 3.220% 2/1/21 750 786 Louisiana Local Government Environmental Facility & Community Development Authority Revenue 3.450% 2/1/22 350 372 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc. John F. Kennedy International Airport Project) 7.500% 8/1/16 75 75 Total Taxable Municipal Bonds (Cost $3,568) Tax-Exempt Municipal Bonds (0.1%) California (0.1%) California Housing Finance Agency Home Mortgage Revenue VRDO (Cost $500) 0.140% 10/7/11 LOC 500 Shares Convertible Preferred Stocks (0.0%) 6 Lehman Brothers Holdings Inc. Pfd. (Cost $700) 7.250% 700 1 Preferred Stocks (0.1%) Southern California Edison Co. Pfd. 5.700% 10,463 1,045 Aspen Insurance Holdings Ltd. Pfd. 7.401% 5,950 145 Federal National Mortgage Assn. Pfd. 4.500% 21,600 39 Total Preferred Stocks (Cost $1,718) Temporary Cash Investment (0.7%) Money Market Fund (0.7%) 11 Vanguard Market Liquidity Fund (Cost $6,615) 0.144% 6,614,879 Total Investments (98.9%) (Cost $975,102) Other Assets and Liabilities-Net (1.1%) Net Assets (100%) 1 Securities with a value of $753,000 have been segregated as initial margin for open futures contracts. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2011, the aggregate value of these securities was $155,434,000, representing 15.7% of net assets. 5 Adjustable-rate security. 6 Non-income-producing securitysecurity in default. 7 Non-income-producing securityissuer has suspended all payments until May 1, 2012. 8 Guaranteed by the Republic of Korea. 9 Guaranteed by the Government of Japan. 10 Guaranteed by the Federal Republic of Germany. 11 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GO—General Obligation Bond. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. VRDO—Variable Rate Demand Obligation. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short Settlement Value Appreciation Futures Contracts Expiration Contracts) Long (Short) (Depreciation) 2-Year U.S. Treasury Note December 2011 617 135,865 (154) 5-Year U.S. Treasury Note December 2011 (623) (76,308) 94 10-Year U.S. Treasury Note December 2011 (65) (8,456) (48) 30-Year U.S. Treasury Bond December 2011 29 4,136 83 Ultra Long U.S. Treasury Bond December 2011 5 793 74 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Swap Contracts: The portfolio may invest in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The portfolio has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The portfolio enters into interest rate swap transactions to adjust the portfolio's sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional principal amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The portfolio is subject to credit risk through its investment in swap transactions to earn the total return on the Commercial Mortgage-Backed Securities (CMBS) Index. Under the terms of the swaps, the portfolio receives the total return (either receiving the increase or paying the decrease) on the CMBS index, applied to a notional principal amount. In return, the portfolio agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the portfolio invests an amount equal to the notional amount of the swaps in high-quality floating-rate securities. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the portfolio. The portfolio's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the portfolio and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. At September 30, 2011, the portfolio had the following open swap contracts: Credit Default Swaps Up-Front Premium Periodic Unrealized Notional Received Premium Appreciation Termination Amount (Paid) Received (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (Paid) (%) ($000) Credit Protection Sold/Moody’s Rating Banco Bilbao Vizcaya Argentaria SA/Aa2 9/20/15 BARC 700 23 1.000 (29) Bank of America Corporation/A2 3/20/15 DBAG 280 4 1.000 (22) Bank of America Corporation/A2 9/20/15 RBS 100 2 1.000 (8) Burlington Northern/A3 6/20/12 DBAG 400 — 0.400 1 HSBC Finance Corporation/A3 9/20/16 DBAG 300 11 1.000 (6) Johnson & Johnson/Aaa 9/20/12 GSCM 410 — 0.070 — Johnson & Johnson/Aaa 9/20/12 UBSAG 160 — 0.080 — Morgan Stanley/A2 9/20/12 BOANA 2,500 106 1.000 14 RR Donnelley & Sons/Ba1 6/20/16 GSCM 250 19 1.000 (34) Credit Protection Purchased AT&T Inc. 6/20/13 GSCM 300 — (1.040) (3) Bank of America Corporation 12/20/14 DBAG 340 (3) (1.000 30 Bank of America Corporation 12/20/14 BARC 340 (3) (1.000) 30 Bank of America Corporation 12/20/14 BARC 300 (2) (1.000) 27 Citigroup Inc. 6/20/14 BOANA 1,120 (27) (5.000) (90) Danske Bank A/S 12/20/15 BARC 145 (1) (1.000) 8 Intesa San Paolo Spa 6/20/15 BOANA 300 (6) (1.000) 25 Morgan Stanley 9/20/15 BARC 200 (9) (1.000) 17 Morgan Stanley 9/20/16 BOANA 700 (93) (1.000) 9 Wells Fargo 3/20/15 GSCM 280 (2) (1.000) 2 (29) 1 BARC—Barclays Bank PLC. BOANA—Bank of America, N.A. DBAG—Deutsche Bank AG. GSCM—Goldman Sachs Bank USA. RBS—Royal Bank of Scotland Group. UBSAG—UBS AG. Interest Rate Swaps Fixed Floating Unrealized Notional Interest Rate Interest Rate Appreciation Amount Received Received (Depreciation) Termination Date Counterparty 1 ($000) (Paid) (%) (Paid) (%) ($000) 10/6/11 BARC 211 1.723 (0.222) 2 - 10/21/11 WFC 800 1.343 (0.252) 3 - 11/15/11 WFC 220 0.607 (0.229) 2 - 12/6/11 WFC 693 2.018 (0.331) 3 2 1/15/12 WFC 250 1.383 (0.229) 2 1 1/15/12 WFC 300 1.226 (0.229) 2 1 1/15/12 WFC 115 1.148 (0.229) 2 - 1/15/12 WFC 10 1.075 (0.229) 2 - 1/15/12 WFC 10 1.050 (0.229) 2 - 1/15/12 WFC 300 1.058 (0.229) 2 1 2/6/12 WFC 1,500 1.485 (0.222) 2 6 3/6/12 GSCM 1,350 1.501 (0.222) 2 7 4/15/12 GSCM 230 1.543 (0.229) 2 1 4/15/12 WFC 300 1.543 (0.229) 2 2 5/15/12 BOANA 50 1.349 (0.229) 2 - 7/15/12 BARC 900 1.683 (0.229) 2 9 7/15/12 WFC 90 1.450 (0.229) 2 1 7/15/12 WFC 80 1.590 (0.229) 2 1 7/15/12 WFC 220 1.450 (0.229) 2 2 7/15/12 JPMC 655 1.370 (0.229) 2 5 9/6/12 GSCM 120 2.073 (0.222) 2 2 9/6/12 BOANA 1,470 2.065 (0.222) 2 22 10/15/12 BOANA 600 1.746 (0.229) 2 8 10/20/12 BARC 500 1.760 (0.231) 2 7 10/20/12 BARC 1,100 2.035 (0.231) 2 19 10/22/12 BOANA 300 2.453 (0.232) 2 6 11/9/12 WFC 1,750 1.855 (0.272) 3 25 11/15/12 WFC 250 1.811 (0.229) 2 4 11/15/12 WFC 40 1.563 (0.229) 2 1 11/15/12 WFC 300 0.933 (0.229) 2 2 12/6/12 BARC 400 2.325 (0.336) 3 8 12/6/12 BARC 200 1.930 (0.331) 3 3 12/15/12 WFC 1,100 1.822 (0.229) 2 18 12/15/12 WFC 440 1.763 (0.229) 2 7 12/15/12 WFC 2,280 1.715 (0.229) 2 35 12/17/12 BOANA 2,000 2.030 (0.230) 2 39 1/15/13 WFC 3,000 1.724 (0.229) 2 50 1/15/13 WFC 2,440 1.770 (0.249) 3 38 1/15/13 JPMC 300 1.634 (0.249) 3 4 1/15/13 WFC 80 1.004 (0.229) 2 1 1/25/13 WFC 275 0.816 (0.253) 3 1 2/15/13 WFC 700 1.705 (0.229) 2 12 2/15/13 WFC 45 1.890 (0.229) 2 1 2/15/13 WFC 620 1.725 (0.229) 2 11 2/15/13 WFC 16 0.801 (0.229) 2 - 2/15/13 WFC 100 0.910 (0.229) 2 1 2/20/13 WFC 580 1.926 (0.231) 2 12 2/20/13 WFC 340 0.799 (0.231) 2 2 3/15/13 WFC 750 1.708 (0.348) 3 12 4/5/13 GSCM 1,275 1.767 (0.222) 2 26 4/29/13 BOANA 1,600 0.800 (0.253) 3 6 6/2/13 BOANA 285 0.755 (0.327) 3 1 7/15/13 BARC 100 2.528 (0.229) 2 4 7/15/13 BOANA 1,400 2.188 (0.229) 2 43 7/15/13 WFC 250 1.187 (0.229) 2 3 9/15/13 GSCM 680 1.254 (0.229) 2 10 9/15/13 WFC 160 0.698 (0.229) 2 1 10/15/13 WFC 230 1.023 (0.229) 2 3 12/1/13 GSCM 625 2.584 (0.326) 3 27 12/1/13 WFC 2,512 2.582 (0.326) 3 107 12/1/13 GSCM 2,923 2.584 (0.326) 3 125 12/14/13 UBSAG 290 0.739 (0.229) 2 1 1/15/14 WFC 350 0.870 (0.249) 3 2 2/15/14 WFC 1,800 1.400 (0.229) 2 37 3/6/14 GSCM 3,074 2.448 (0.222) 2 143 3/15/14 WFC 400 2.662 (0.229) 2 21 3/15/14 WFC 200 2.206 (0.229) 2 8 4/15/14 WFC 390 0.680 (0.249) 3 1 5/15/14 GSCM 150 1.528 (0.229) 2 4 5/16/14 WFC 520 1.083 (0.290) 3 6 6/15/14 WFC 300 2.338 (0.229) 2 14 6/15/14 WFC 5 2.577 (0.229) 2 - 7/15/14 WFC 1,200 2.305 (0.229) 2 57 7/20/14 WFC 1,500 0.670 (0.231) 2 12 8/15/14 WFC 1,480 2.681 (0.229) 2 87 8/15/14 JPMC 540 1.501 (0.229) 2 14 8/15/14 GSCM 100 1.350 (0.229) 2 2 9/22/14 BOANA 1,900 0.553 (0.223) 2 (4) 10/14/14 WFC 2,000 1.861 (0.249) 3 68 10/15/14 WFC 390 1.130 (0.229) 2 6 2/15/15 BOANA 190 1.799 (0.229) 2 7 2/15/15 WFC 270 1.634 (0.229) 2 8 2/15/15 UBSAG 525 1.830 (0.229) 2 19 2/15/15 GSCM 200 1.755 (0.229) 2 7 2/15/15 WFC 1,000 1.599 (0.229) 2 29 2/15/15 WFC 250 1.390 (0.229) 2 5 2/15/15 WFC 200 1.200 (0.229) 2 5 2/17/15 GSCM 1,070 2.555 (0.292) 3 62 3/24/15 GSCM 100 2.910 (0.235) 2 7 4/15/15 WFC 540 0.973 (0.229) 2 5 8/15/15 GSCM 3,390 1.588 (0.229) 2 91 9/15/15 UBSAG 4,200 1.630 (0.229) 2 119 10/15/15 JPMC 100 2.211 (0.229) 2 5 10/15/15 UBSAG 30 2.163 (0.229) 2 1 10/21/15 WFC 2,370 1.485 (0.252) 3 46 5/19/16 WFC 1,600 1.454 (0.296) 3 32 6/1/16 WFC 350 2.910 (0.326) 3 28 7/18/16 GSCM 3,900 1.876 (0.250) 3 120 8/15/16 BOANA 140 3.226 (0.229) 2 14 8/15/16 BARC 320 1.919 (0.229) 2 12 8/15/16 GSCM 40 1.903 (0.229) 2 1 10/25/16 WFC 1,500 1.714 (0.253) 3 33 12/15/16 WFC 500 3.370 (0.347) 3 52 12/15/16 JPMC 425 3.258 (0.249) 3 42 12/15/16 WFC 250 3.260 (0.249) 3 25 12/15/16 JPMC 285 2.507 (0.249) 3 17 12/15/16 GSCM 1,000 2.392 (0.249) 3 55 1/15/17 BARC 60 2.971 (0.229) 2 5 1/15/17 GSCM 150 2.008 (0.229) 2 6 1/15/17 BOANA 400 1.954 (0.229) 2 14 2/15/17 WFC 1,700 3.373 (0.229) 2 186 2/15/17 GSCM 1,770 3.433 (0.229) 2 199 2/15/17 BARC 80 3.180 (0.229) 2 8 2/15/17 WFC 90 2.407 (0.229) 2 5 2/15/17 WFC 700 2.407 (0.229) 2 41 2/15/17 BARC 110 2.287 (0.229) 2 6 2/15/17 BOANA 3,200 1.875 (0.229) 2 99 6/15/17 GSCM 260 3.492 (0.229) 2 31 6/15/17 BARC 130 3.473 (0.229) 2 15 6/15/17 GSCM 300 3.403 (0.229) 2 34 6/15/17 BOANA 100 3.313 (0.229) 2 11 9/15/17 GSCM 1,500 3.520 (0.229) 2 9/15/17 BARC 1,300 3.363 (0.229) 2 9/15/17 GSCM 1,320 2.533 (0.229) 2 85 9/15/17 WFC 150 2.345 (0.229) 2 8 1/25/18 GSCM 1,675 2.543 (0.253) 3 98 1/25/19 GSCM 1,100 2.782 (0.253) 3 80 4/25/19 WFC 1,200 2.053 (0.252) 3 46 4/25/19 WFC 700 2.756 (0.253) 3 47 4/25/20 JPMC 2,200 3.024 (0.253) 3 4/25/20 GSCM 700 2.794 (0.253) 3 48 4/25/20 GSCM 1,575 2.833 (0.253) 3 102 6/25/21 GSCM 350 3.143 (0.358) 3 33 10/25/21 WFC 800 3.328 (0.253) 3 80 11/25/22 WFC 1,117 2.477 (0.312) 3 51 11/25/22 BARC 1,500 2.758 (0.308) 3 99 1/25/23 WFC 500 3.144 (0.253) 3 47 7/25/23 BARC 1,575 3.483 (0.253) 3 191 1 BARC—Barclays Bank PLC. BOANA—Bank of America, N.A. GSCM—Goldman Sachs Bank USA. JPMC—JP Morgan Chase Bank. WFC—Wachovia Bank N.A. UBSAG—UBS AG. 2 Based on one-month London InterBank Offered Rate (LIBOR) as of the most recent payment date. 3 Based on three-month London InterBank Offered Rate (LIBOR) as of the most recent payment date. At September 30, 2011, counterparties had deposited in segregated accounts securities with a value sufficient to cover substantially all amounts due to the fund in connection with open swap contracts. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 145,262 — Asset-Backed/Commercial Mortgage-Backed Securities — 184,919 — Corporate Bonds — 627,350 — Sovereign Bonds — 9,279 — Taxable Municipal Bonds — 3,652 — Tax-Exempt Municipal Bonds — 500 — Convertible Preferred Stocks 1 — — Preferred Stocks 1,229 — — Temporary Cash Investments 6,615 — — Futures Contracts—Assets 1 44 — — Futures Contracts—Liabilities 1 (19) — — Swap Contracts—Assets — 4,435 — Swap Contracts—Liabilities — (196) — Total 7,870 975,200 — 1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended September 30, 2011. Transfers into or out of Level 3 are recognized based on values as of the date of transfer. Investments in Corporate Bonds Amount Valued Based on Level 3 Inputs ($000) Balance as of December 31, 2010 13 Change in Unrealized Appreciation (Depreciation) (13) Balance as of September 30, 2011 — E. At September 30, 2011, the cost of investment securities for tax purposes was $975,629,000. Net unrealized appreciation of investment securities for tax purposes was $3,178,000, consisting of unrealized gains of $15,494,000 on securities that had risen in value since their purchase and $12,316,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard High Yield Bond Portfolio Schedule of Investments As of September 30, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Corporate Bonds (93.0%) Finance (13.1%) Banking (1.7%) BankAmerica Capital II 8.000% 12/15/26 1,095 975 1 Citigroup Capital XXI 8.300% 12/21/57 1,380 1,353 2 LBG Capital No.1 plc 7.875% 11/1/20 2,385 1,729 2 Lloyds TSB Bank plc 6.500% 9/14/20 785 681 NB Capital Trust IV 8.250% 4/15/27 1,340 1,219 Finance Companies (9.1%) Ally Financial Inc. 8.300% 2/12/15 1,405 1,363 Ally Financial Inc. 8.000% 3/15/20 3,225 2,951 Ally Financial Inc. 7.500% 9/15/20 2,325 2,081 Ally Financial Inc. 8.000% 11/1/31 1,000 875 2 CIT Group Inc. 7.000% 5/4/15 459 448 2 CIT Group Inc. 7.000% 5/2/16 2,865 2,737 2 CIT Group Inc. 7.000% 5/2/17 4,442 4,297 2 CIT Group Inc. 6.625% 4/1/18 3,405 3,294 International Lease Finance Corp. 8.625% 9/15/15 1,120 1,103 International Lease Finance Corp. 5.750% 5/15/16 365 325 2 International Lease Finance Corp. 6.750% 9/1/16 1,195 1,177 International Lease Finance Corp. 8.750% 3/15/17 1,180 1,177 2 International Lease Finance Corp. 7.125% 9/1/18 1,775 1,740 International Lease Finance Corp. 6.250% 5/15/19 885 770 International Lease Finance Corp. 8.250% 12/15/20 1,511 1,473 2 Provident Funding Associates LP / PFG Finance Corp. 10.250% 4/15/17 1,300 1,261 SLM Corp. 6.250% 1/25/16 2,180 2,140 SLM Corp. 8.450% 6/15/18 1,100 1,144 SLM Corp. 8.000% 3/25/20 1,675 1,659 Insurance (2.1%) 1 Hartford Financial Services Group Inc. 8.125% 6/15/38 2,740 2,549 2 Liberty Mutual Group Inc. 7.800% 3/15/37 1,485 1,262 2 Metlife Capital Trust IV 7.875% 12/15/37 1,390 1,376 2 MetLife Capital Trust X 9.250% 4/8/38 1,000 1,130 Provident Cos. Inc. 7.000% 7/15/18 690 783 Unum Group 7.375% 6/15/32 175 190 Other Finance (0.2%) Lender Processing Services Inc. 8.125% 7/1/16 730 693 Industrial (72.5%) Basic Industry (6.6%) Alpha Natural Resources Inc. 6.000% 6/1/19 736 688 Alpha Natural Resources Inc. 6.250% 6/1/21 355 331 Arch Coal Inc. 8.750% 8/1/16 410 436 Arch Coal Inc. 7.250% 10/1/20 465 452 Ashland Inc. 9.125% 6/1/17 690 759 Cascades Inc. 7.750% 12/15/17 840 802 Cascades Inc. 7.875% 1/15/20 285 269 3,4 CDW Extended Bank Loan 4.250% 7/15/17 1,732 1,536 Celanese US Holdings LLC 6.625% 10/15/18 380 391 Celanese US Holdings LLC 5.875% 6/15/21 305 304 CF Industries Inc. 6.875% 5/1/18 580 645 CF Industries Inc. 7.125% 5/1/20 760 865 Chemtura Corp. 7.875% 9/1/18 305 308 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.250% 12/15/17 785 811 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.500% 12/15/19 470 490 Consol Energy Inc. 8.000% 4/1/17 885 929 Consol Energy Inc. 8.250% 4/1/20 1,250 1,319 2 FMG Resources August 2006 Pty Ltd. 7.000% 11/1/15 1,475 1,394 2 FMG Resources August 2006 Pty Ltd. 6.375% 2/1/16 280 258 2 FMG Resources August 2006 Pty Ltd. 6.875% 2/1/18 1,250 1,156 2 Georgia-Pacific LLC 7.125% 1/15/17 1,070 1,102 2 Georgia-Pacific LLC 5.400% 11/1/20 1,275 1,302 2 Lyondell Chemical Co. 8.000% 11/1/17 1,230 1,325 Neenah Paper Inc. 7.375% 11/15/14 574 563 Novelis Inc. 8.375% 12/15/17 1,035 1,014 Novelis Inc. 8.750% 12/15/20 1,035 1,025 Solutia Inc. 8.750% 11/1/17 470 499 2 Vedanta Resources plc 8.750% 1/15/14 275 261 2 Vedanta Resources plc 9.500% 7/18/18 1,535 1,321 Weyerhaeuser Co. 7.375% 10/1/19 570 623 Capital Goods (6.3%) 2 Ardagh Packaging Finance plc 7.375% 10/15/17 455 435 Ball Corp. 7.125% 9/1/16 105 111 Ball Corp. 6.625% 3/15/18 520 526 Ball Corp. 7.375% 9/1/19 145 154 BE Aerospace Inc. 6.875% 10/1/20 1,090 1,142 2 Bombardier Inc. 7.500% 3/15/18 845 902 2 Bombardier Inc. 7.750% 3/15/20 850 912 2 Building Materials Corp. of America 6.875% 8/15/18 420 417 2 Building Materials Corp. of America 6.750% 5/1/21 510 497 Case New Holland Inc. 7.750% 9/1/13 695 721 Case New Holland Inc. 7.875% 12/1/17 2,660 2,839 2 Cemex Finance LLC 9.500% 12/14/16 1,605 1,172 2 Crown Americas LLC / Crown Americas Capital Corp. III 6.250% 2/1/21 1,100 1,105 2 Fibria Overseas Finance Ltd. 7.500% 5/4/20 2,249 2,166 2 Huntington Ingalls Industries Inc. 6.875% 3/15/18 696 647 2 Huntington Ingalls Industries Inc. 7.125% 3/15/21 750 696 Masco Corp. 6.125% 10/3/16 465 453 Masco Corp. 5.850% 3/15/17 193 183 Masco Corp. 6.625% 4/15/18 105 107 Masco Corp. 7.125% 3/15/20 742 720 Owens Corning 9.000% 6/15/19 1,000 1,180 2 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Luxembourg SA 8.750% 10/15/16 1,975 1,965 2 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Luxembourg SA 7.125% 4/15/19 1,355 1,260 2 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Luxembourg SA 7.875% 8/15/19 245 236 United Rentals North America Inc. 10.875% 6/15/16 810 879 Vulcan Materials Co. 6.500% 12/1/16 390 359 Vulcan Materials Co. 7.500% 6/15/21 455 423 Communication (16.3%) Belo Corp. 8.000% 11/15/16 250 263 Cablevision Systems Corp. 8.625% 9/15/17 985 1,029 CCO Holdings LLC / CCO Holdings Capital Corp. 7.250% 10/30/17 1,035 1,030 CCO Holdings LLC / CCO Holdings Capital Corp. 7.875% 4/30/18 1,045 1,071 CCO Holdings LLC / CCO Holdings Capital Corp. 7.000% 1/15/19 911 884 CCO Holdings LLC / CCO Holdings Capital Corp. 8.125% 4/30/20 1,045 1,092 CCO Holdings LLC / CCO Holdings Capital Corp. 6.500% 4/30/21 1,250 1,175 Cenveo Corp. 8.875% 2/1/18 725 573 2 Cequel Communications Holdings I LLC and Cequel Capital Corp. 8.625% 11/15/17 1,635 1,610 Clear Channel Worldwide Holdings Inc. 9.250% 12/15/17 245 245 Clear Channel Worldwide Holdings Inc. 9.250% 12/15/17 1,315 1,322 Cricket Communications Inc. 7.750% 5/15/16 655 657 Cricket Communications Inc. 7.750% 10/15/20 2,750 2,406 CSC Holdings LLC 7.875% 2/15/18 1,190 1,250 CSC Holdings LLC 7.625% 7/15/18 2,085 2,189 CSC Holdings LLC 8.625% 2/15/19 895 980 DISH DBS Corp. 7.875% 9/1/19 250 255 2 DISH DBS Corp. 6.750% 6/1/21 2,980 2,846 2 eAccess Ltd. 8.250% 4/1/18 1,065 980 2 EH Holding Corp. 6.500% 6/15/19 1,602 1,562 2 EH Holding Corp. 7.625% 6/15/21 265 258 Frontier Communications Corp. 8.250% 5/1/14 1,800 1,849 Frontier Communications Corp. 7.875% 4/15/15 190 192 Frontier Communications Corp. 8.250% 4/15/17 555 538 Frontier Communications Corp. 8.125% 10/1/18 1,800 1,732 Frontier Communications Corp. 8.500% 4/15/20 865 856 Frontier Communications Corp. 8.750% 4/15/22 200 197 GCI Inc. 6.750% 6/1/21 711 675 2 Inmarsat Finance plc 7.375% 12/1/17 400 401 2 Intelsat Jackson Holdings SA 7.250% 4/1/19 1,065 990 Intelsat Jackson Holdings SA 8.500% 11/1/19 475 468 2 Intelsat Jackson Holdings SA 7.250% 10/15/20 2,935 2,715 2 Intelsat Jackson Holdings SA 7.500% 4/1/21 1,100 1,026 Lamar Media Corp. 6.625% 8/15/15 530 525 Lamar Media Corp. 7.875% 4/15/18 305 304 Liberty Interactive LLC 8.500% 7/15/29 405 387 Liberty Interactive LLC 8.250% 2/1/30 1,280 1,222 Mediacom Broadband LLC / Mediacom Broadband Corp. 8.500% 10/15/15 1,325 1,332 MetroPCS Wireless Inc. 7.875% 9/1/18 1,220 1,190 MetroPCS Wireless Inc. 6.625% 11/15/20 2,425 2,128 Nielsen Finance LLC / Nielsen Finance Co. 7.750% 10/15/18 1,300 1,333 NII Capital Corp. 7.625% 4/1/21 535 546 Quebecor Media Inc. 7.750% 3/15/16 1,340 1,333 1 Quebecor Media Inc. 7.750% 3/15/16 1,410 1,403 SBA Telecommunications Inc. 8.000% 8/15/16 575 602 SBA Telecommunications Inc. 8.250% 8/15/19 670 707 2 Sinclair Television Group Inc. 9.250% 11/1/17 1,075 1,118 Sprint Nextel Corp. 6.000% 12/1/16 891 757 2 UPCB Finance III Ltd. 6.625% 7/1/20 965 910 Videotron Ltee 9.125% 4/15/18 695 756 Virgin Media Secured Finance plc 6.500% 1/15/18 700 746 2 Wind Acquisition Finance SA 11.750% 7/15/17 1,925 1,694 Windstream Corp. 7.875% 11/1/17 1,180 1,198 Windstream Corp. 8.125% 9/1/18 645 645 Windstream Corp. 7.000% 3/15/19 250 243 Windstream Corp. 7.750% 10/15/20 1,050 1,013 Consumer Cyclical (13.6%) AMC Entertainment Inc. 8.000% 3/1/14 720 698 AMC Entertainment Inc. 8.750% 6/1/19 1,245 1,229 3,4 Burger King Corp. Bank Loan 4.500% 10/19/16 1,236 1,188 Cinemark USA Inc. 8.625% 6/15/19 155 160 2 CityCenter Holdings LLC / CityCenter Finance Corp. 7.625% 1/15/16 1,124 1,059 2 Delphi Corp. 5.875% 5/15/19 1,001 931 2 Delphi Corp. 6.125% 5/15/21 730 679 Ford Motor Co. 6.625% 10/1/28 812 794 Ford Motor Co. 7.450% 7/16/31 995 1,095 Ford Motor Credit Co. LLC 8.000% 12/15/16 1,180 1,286 Ford Motor Credit Co. LLC 6.625% 8/15/17 945 983 Ford Motor Credit Co. LLC 5.000% 5/15/18 1,235 1,192 Ford Motor Credit Co. LLC 8.125% 1/15/20 2,255 2,514 2 General Motors Financial Co. Inc. 6.750% 6/1/18 1,170 1,112 Goodyear Tire & Rubber Co. 10.500% 5/15/16 179 195 Goodyear Tire & Rubber Co. 8.250% 8/15/20 1,715 1,736 Hanesbrands Inc. 8.000% 12/15/16 610 642 Hanesbrands Inc. 6.375% 12/15/20 1,016 983 Host Hotels & Resorts LP 6.750% 6/1/16 360 365 2 Host Hotels & Resorts LP 5.875% 6/15/19 870 842 Host Hotels & Resorts LP 6.000% 11/1/20 1,625 1,568 Hyatt Hotels Corp. 3.875% 8/15/16 640 637 Limited Brands, Inc. 8.500% 6/15/19 140 156 Limited Brands, Inc. 7.000% 5/1/20 580 606 Ltd Brands Inc. 6.625% 4/1/21 1,180 1,193 Macy's Retail Holdings Inc. 7.450% 7/15/17 735 869 Macy's Retail Holdings Inc. 7.000% 2/15/28 455 495 Macy's Retail Holdings Inc. 6.700% 9/15/28 275 277 Macy's Retail Holdings Inc. 6.900% 4/1/29 635 680 Macy's Retail Holdings Inc. 6.700% 7/15/34 275 301 MGM Resorts International 10.375% 5/15/14 980 1,062 MGM Resorts International 11.125% 11/15/17 515 564 MGM Resorts International 9.000% 3/15/20 805 829 2 NAI Entertainment Holdings LLC 8.250% 12/15/17 165 170 Navistar International Corp. 8.250% 11/1/21 1,424 1,460 Neiman Marcus Group Inc. 10.375% 10/15/15 700 707 Phillips-Van Heusen Corp. 7.375% 5/15/20 645 674 2 QVC Inc. 7.500% 10/1/19 1,899 2,060 Regal Cinemas Corp. 8.625% 7/15/19 55 56 Rite Aid Corp. 9.750% 6/12/16 720 767 Rite Aid Corp. 8.000% 8/15/20 750 782 Royal Caribbean Cruises Ltd. 11.875% 7/15/15 750 866 Service Corp. International 7.375% 10/1/14 300 321 Service Corp. International 7.625% 10/1/18 940 996 Service Corp. International 8.000% 11/15/21 1,725 1,816 Tenneco Inc. 7.750% 8/15/18 230 236 Tenneco Inc. 6.875% 12/15/20 775 761 2 TRW Automotive Inc. 7.000% 3/15/14 1,905 2,048 2 TRW Automotive Inc. 7.250% 3/15/17 1,230 1,325 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.875% 11/1/17 1,000 1,054 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.875% 5/1/20 410 442 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.750% 8/15/20 2,175 2,273 Consumer Noncyclical (12.4%) ARAMARK Corp. 8.500% 2/1/15 2,485 2,516 2 ARAMARK Holdings Corp. 8.625% 5/1/16 615 609 2 BFF International Ltd. 7.250% 1/28/20 1,525 1,591 Bio-Rad Laboratories Inc. 8.000% 9/15/16 355 383 Biomet Inc. 10.000% 10/15/17 1,830 1,908 Biomet Inc. 11.625% 10/15/17 480 499 CHS/Community Health Systems Inc. 8.875% 7/15/15 3,010 2,950 Constellation Brands Inc. 7.250% 9/1/16 1,780 1,865 Constellation Brands Inc. 7.250% 5/15/17 730 765 DaVita Inc. 6.375% 11/1/18 997 957 DaVita Inc. 6.625% 11/1/20 615 590 3,4 Del Monte Foods Co. Bank Loan 4.500% 3/8/18 1,500 1,385 Elan Finance plc / Elan Finance Corp. 8.875% 12/1/13 570 587 Elan Finance plc / Elan Finance Corp. 8.750% 10/15/16 665 692 2 Fresenius Medical Care US Finance Inc. 6.500% 9/15/18 165 168 2 Fresenius Medical Care US Finance Inc. 5.750% 2/15/21 925 888 2 Fresenius US Finance II Inc. 9.000% 7/15/15 795 898 HCA Inc. 6.375% 1/15/15 1,390 1,341 HCA Inc. 6.500% 2/15/16 490 470 HCA Inc. 9.875% 2/15/17 1,075 1,161 HCA Inc. 8.500% 4/15/19 2,315 2,442 HCA Inc. 6.500% 2/15/20 4,080 3,968 HCA Inc. 7.690% 6/15/25 130 118 2 Hypermarcas SA 6.500% 4/20/21 1,170 1,081 2 IMS Health Inc. 12.500% 3/1/18 2,065 2,339 LifePoint Hospitals Inc. 6.625% 10/1/20 540 529 2 Mylan Inc. 6.000% 11/15/18 2,035 1,984 2 Pernod-Ricard SA 5.750% 4/7/21 345 381 2 STHI Holding Corp. 8.000% 3/15/18 275 266 Tenet Healthcare Corp. 10.000% 5/1/18 762 827 Tenet Healthcare Corp. 8.875% 7/1/19 1,355 1,430 Tyson Foods Inc. 6.850% 4/1/16 1,230 1,341 2 Valeant Pharmaceuticals International 6.500% 7/15/16 735 685 2 Valeant Pharmaceuticals International 6.750% 10/1/17 400 368 2 Valeant Pharmaceuticals International 7.000% 10/1/20 450 401 2 Valeant Pharmaceuticals International 6.750% 8/15/21 921 801 2 Warner Chilcott Co. LLC / Warner Chilcott Finance LLC 7.750% 9/15/18 2,643 2,564 Energy (7.8%) Chesapeake Energy Corp. 6.625% 8/15/20 650 670 Chesapeake Energy Corp. 6.875% 11/15/20 300 314 Chesapeake Energy Corp. 6.125% 2/15/21 1,738 1,751 Concho Resources Inc. 7.000% 1/15/21 185 184 Concho Resources Inc. 6.500% 1/15/22 680 660 Denbury Resources Inc. 8.250% 2/15/20 523 552 Denbury Resources Inc. 6.375% 8/15/21 330 318 2 Dolphin Subsidiary II Inc. 6.500% 10/15/16 450 451 2 Dolphin Subsidiary II Inc. 7.250% 10/15/21 1,030 1,033 Encore Acquisition Co. 9.500% 5/1/16 1,055 1,142 2 Expro Finance Luxembourg SCA 8.500% 12/15/16 1,990 1,772 2 Harvest Operations Corp. 6.875% 10/1/17 1,045 1,055 Hornbeck Offshore Services Inc. 6.125% 12/1/14 1,055 1,039 Hornbeck Offshore Services Inc. 8.000% 9/1/17 510 507 Newfield Exploration Co. 6.625% 4/15/16 660 667 Newfield Exploration Co. 7.125% 5/15/18 1,590 1,662 Newfield Exploration Co. 6.875% 2/1/20 425 442 Newfield Exploration Co. 5.750% 1/30/22 720 712 2 Offshore Group Investments Ltd. 11.500% 8/1/15 330 345 Offshore Group Investments Ltd. 11.500% 8/1/15 1,423 1,488 Peabody Energy Corp. 7.375% 11/1/16 1,930 2,113 Peabody Energy Corp. 7.875% 11/1/26 1,315 1,433 Petrohawk Energy Corp. 7.250% 8/15/18 180 205 Pioneer Natural Resources Co. 5.875% 7/15/16 990 1,042 Pioneer Natural Resources Co. 6.650% 3/15/17 1,875 2,006 Pioneer Natural Resources Co. 6.875% 5/1/18 1,235 1,321 Pioneer Natural Resources Co. 7.200% 1/15/28 345 362 Range Resources Corp. 7.500% 10/1/17 550 582 Range Resources Corp. 6.750% 8/1/20 400 426 Range Resources Corp. 5.750% 6/1/21 1,210 1,252 Other Industrial (0.5%) Virgin Media Finance plc 9.500% 8/15/16 1,215 1,312 Virgin Media Finance plc 8.375% 10/15/19 440 468 Technology (7.8%) Brocade Communications Systems Inc. 6.625% 1/15/18 240 246 Brocade Communications Systems Inc. 6.875% 1/15/20 356 364 2 CDW LLC / CDW Finance Corp. 8.000% 12/15/18 1,030 1,020 2 CommScope Inc. 8.250% 1/15/19 1,300 1,261 Equinix Inc. 8.125% 3/1/18 915 968 Equinix Inc. 7.000% 7/15/21 725 721 Fidelity National Information Services Inc. 7.625% 7/15/17 480 502 Fidelity National Information Services Inc. 7.875% 7/15/20 525 549 3,4 First Data 2018 Dollar Term Loan 4.235% 9/24/14 1,448 1,188 2 First Data Corp. 7.375% 6/15/19 1,110 1,032 2 First Data Corp. 8.250% 1/15/21 1,025 810 Freescale Semiconductor Inc. 8.875% 12/15/14 376 379 2 Freescale Semiconductor Inc. 10.125% 3/15/18 1,388 1,444 2 Freescale Semiconductor Inc. 9.250% 4/15/18 840 857 3,4 Freescale Semiconductor, Inc. Bank Loan 4.471% 12/1/16 1,692 1,546 Iron Mountain Inc. 7.750% 10/1/19 945 936 Iron Mountain Inc. 8.000% 6/15/20 660 668 Iron Mountain Inc. 8.375% 8/15/21 1,325 1,351 Jabil Circuit Inc. 7.750% 7/15/16 310 341 Jabil Circuit Inc. 8.250% 3/15/18 255 289 Jabil Circuit Inc. 5.625% 12/15/20 285 277 Seagate HDD Cayman 6.875% 5/1/20 1,730 1,592 2 Seagate HDD Cayman 7.000% 11/1/21 570 533 Seagate Technology HDD Holdings 6.800% 10/1/16 935 930 2 Seagate Technology International 10.000% 5/1/14 881 993 2 Sensata Technologies BV 6.500% 5/15/19 1,344 1,270 2 Sorenson Communications Inc. 10.500% 2/1/15 1,260 743 SunGard Data Systems Inc. 10.250% 8/15/15 1,064 1,080 SunGard Data Systems Inc. 7.375% 11/15/18 1,550 1,441 SunGard Data Systems Inc. 7.625% 11/15/20 1,310 1,225 2 Unisys Corp. 12.750% 10/15/14 626 710 Transportation (1.2%) 1 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 4/1/21 739 743 1 Continental Airlines 2007-1 Class B Pass Through Trust 6.903% 4/19/22 574 534 Hertz Corp. 6.750% 4/15/19 1,260 1,134 Hertz Corp. 7.375% 1/15/21 1,850 1,683 Utilities (7.4%) Electric (4.7%) AES Corp. 7.750% 10/15/15 1,240 1,271 AES Corp. 8.000% 10/15/17 1,255 1,261 AES Corp. 8.000% 6/1/20 565 565 2 Calpine Corp. 7.250% 10/15/17 3,119 3,010 2 Calpine Corp. 7.500% 2/15/21 1,450 1,399 1 Homer City Funding LLC 8.734% 10/1/26 1,335 1,122 2 Intergen NV 9.000% 6/30/17 1,695 1,735 2 Ipalco Enterprises Inc. 7.250% 4/1/16 340 356 2 Ipalco Enterprises Inc. 5.000% 5/1/18 370 349 1 Midwest Generation LLC 8.560% 1/2/16 237 237 NRG Energy Inc. 7.375% 1/15/17 2,070 2,132 2 Texas Competitive Electric Holdings Co. LLC / TCEH Finance Inc. 11.500% 10/1/20 1,605 1,284 3,4 Texas Competitive Electric Holdings Co., LLC Bank Loan 4.726% 10/10/17 1,258 841 3,4 Texas Competitive Electric Holdings Co., LLC Bank Loan 4.772% 10/10/17 1,338 894 Natural Gas (2.7%) El Paso Corp. 7.000% 6/15/17 805 906 El Paso Corp. 7.250% 6/1/18 1,755 1,961 El Paso Corp. 6.500% 9/15/20 1,060 1,142 Energy Transfer Equity LP 7.500% 10/15/20 2,165 2,224 Ferrellgas LP / Ferrellgas Finance Corp. 6.500% 5/1/21 1,271 1,093 2 Kinder Morgan Finance Co. LLC 6.000% 1/15/18 1,536 1,517 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 6.500% 8/15/21 235 239 2 NGPL PipeCo LLC 7.119% 12/15/17 535 565 Total Corporate Bonds (Cost $329,295) Market Maturity Value Coupon Date Shares ($000) Equities (1.4%) Citigroup Capital XIII Pfd. 153,750 4,067 GMAC Capital Trust I Pfd. 52,200 950 * MediaNews Group Inc. Warrants Exp. 03/19/2017 2,084 — Total Equities (Cost $5,979) Temporary Cash Investment (4.0%) Face Amount ($000) Repurchase Agreement (4.0%) Bank of America Securities, LLC (Dated 9/30/11, Repurchase Value $14,100,000, collateralized by Federal National Mortgage Assn. 3.438%, 1/1/40) (Cost $14,100) 0.080% 10/3/11 14,100 14,100 Total Investments (98.4%) (Cost $349,374) Other Assets and Liabilities-Net (1.6%) Net Assets (100%) * Non-income-producing security. 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2011, the aggregate value of these securities was $108,565,000, representing 30.9% of net assets. 3 Adjustable-rate security. 4 Security is a senior, secured, high-yield floating-rate loan. These loans are debt obligations issued by public and private companies and are comparable to high-yield bonds from a ratings and leverage perspective. At September 30, 2011, the aggregate value of these securities was $8,578,000, representing 2.4% of net assets. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Vanguard High Yield Bond Portfolio Level 3— Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Corporate Bonds — 326,979 — Equities 5,017 — — Temporary Cash Investments — 14,100 — Total 5,017 341,079 — C. At September 30, 2011, the cost of investment securities for tax purposes was $349,374,000. Net unrealized depreciation of investment securities for tax purposes was $3,278,000, consisting of unrealized gains of $8,418,000 on securities that had risen in value since their purchase and $11,696,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total Stock Market Index Portfolio Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Investment Companies (100.1%) U.S. Stock Funds (100.1%) Vanguard Variable Insurance Fund - Equity Index Portfolio 33,406,146 683,156 Vanguard Extended Market Index Fund Investor Shares 4,353,527 152,330 Total Investment Companies (Cost $1,012,395) Total Investments (100.1%) (Cost $1,012,395) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At September 30, 2011, 100% of the market value of the portfolio's investments was based on Level 1 inputs. C. At September 30, 2011, the cost of investment securities for tax purposes was $1,012,395,000. Net unrealized depreciation of investment securities for tax purposes was $176,909,000, consisting entirely of unrealized losses on securities that had fallen in value since their purchase. Vanguard Balanced Portfolio Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Common Stocks (64.4%) Consumer Discretionary (5.1%) Comcast Corp. Class A 681,975 14,253 Target Corp. 189,100 9,274 Walt Disney Co. 296,300 8,937 Time Warner Inc. 232,266 6,961 Johnson Controls Inc. 238,300 6,284 Lowe's Cos. Inc. 257,100 4,972 Staples Inc. 365,700 4,864 * Ford Motor Co. 495,350 4,790 Home Depot Inc. 136,000 4,470 Honda Motor Co. Ltd. ADR 96,500 2,813 Consumer Staples (5.4%) Procter & Gamble Co. 232,667 14,700 PepsiCo Inc. 211,000 13,061 Philip Morris International Inc. 197,450 12,317 Unilever NV 226,300 7,126 Anheuser-Busch InBev NV 131,222 6,965 CVS Caremark Corp. 197,000 6,615 Coca-Cola Co. 83,100 5,614 Archer-Daniels-Midland Co. 159,400 3,955 Energy (8.8%) Exxon Mobil Corp. 455,925 33,114 Chevron Corp. 296,200 27,404 Anadarko Petroleum Corp. 199,200 12,560 ^ Total SA ADR 180,112 7,902 Occidental Petroleum Corp. 89,500 6,399 Baker Hughes Inc. 135,700 6,264 BG Group plc 275,268 5,268 Cenovus Energy Inc. 146,572 4,501 Encana Corp. 209,172 4,018 Petroleo Brasileiro SA ADR 174,300 3,913 BP plc ADR 105,400 3,802 Financials (10.4%) Wells Fargo & Co. 927,100 22,362 JPMorgan Chase & Co. 518,648 15,622 ACE Ltd. 161,700 9,799 PNC Financial Services Group Inc. 190,200 9,166 MetLife Inc. 326,700 9,151 Chubb Corp. 115,000 6,899 BlackRock Inc. 46,000 6,808 Standard Chartered plc 305,620 6,097 US Bancorp 249,500 5,873 * UBS AG 491,071 5,613 Bank of America Corp. 914,900 5,599 Prudential Financial Inc. 117,100 5,487 Goldman Sachs Group Inc. 51,700 4,888 Mitsubishi UFJ Financial Group Inc. 789,700 3,624 Barclays plc 1,463,913 3,590 HSBC Holdings plc ADR 94,000 3,576 Swiss Re AG 72,351 3,394 Marsh & McLennan Cos. Inc. 113,000 2,999 Hartford Financial Services Group Inc. 164,900 2,662 State Street Corp. 69,800 2,245 Morgan Stanley 135,800 1,833 Health Care (10.3%) Pfizer Inc. 1,238,823 21,902 Merck & Co. Inc. 565,589 18,500 Eli Lilly & Co. 430,600 15,919 Johnson & Johnson 236,200 15,048 Medtronic Inc. 349,000 11,601 AstraZeneca plc ADR 238,000 10,558 Cardinal Health Inc. 244,600 10,244 Bristol-Myers Squibb Co. 278,700 8,746 Teva Pharmaceutical Industries Ltd. ADR 171,400 6,380 UnitedHealth Group Inc. 123,800 5,710 * Celgene Corp. 90,700 5,616 Amgen Inc. 60,400 3,319 * Gilead Sciences Inc. 68,300 2,650 Industrials (6.8%) United Parcel Service Inc. Class B 167,900 10,603 General Electric Co. 629,700 9,597 Waste Management Inc. 285,000 9,280 Siemens AG 85,592 7,701 Deere & Co. 117,300 7,574 Honeywell International Inc. 164,100 7,206 FedEx Corp. 105,500 7,140 General Dynamics Corp. 113,700 6,468 Raytheon Co. 137,700 5,628 Canadian National Railway Co. 72,800 4,847 Northrop Grumman Corp. 91,800 4,788 Schneider Electric SA 76,956 4,118 Illinois Tool Works Inc. 77,100 3,207 Emerson Electric Co. 40,500 1,673 Information Technology (9.6%) International Business Machines Corp. 141,000 24,679 Microsoft Corp. 862,700 21,473 Intel Corp. 506,200 10,797 Texas Instruments Inc. 391,300 10,428 Oracle Corp. 342,300 9,838 * eBay Inc. 307,900 9,080 Cisco Systems Inc. 549,100 8,506 Automatic Data Processing Inc. 180,100 8,492 QUALCOMM Inc. 169,200 8,228 Accenture plc Class A 146,100 7,696 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 420,086 4,802 SAP AG ADR 54,100 2,738 Materials (2.2%) Air Products & Chemicals Inc. 103,300 7,889 Dow Chemical Co. 288,600 6,482 Kinross Gold Corp. 320,700 4,740 BASF SE 71,663 4,369 CRH plc ADR 209,500 3,250 Rio Tinto plc 36,218 1,606 Telecommunication Services (2.6%) AT&T Inc. 1,157,822 33,021 * Sprint Nextel Corp. 485,800 1,477 Utilities (3.2%) Dominion Resources Inc. 263,700 13,388 NextEra Energy Inc. 201,100 10,863 PG&E Corp. 223,400 9,452 Exelon Corp. 199,400 8,497 Total Common Stocks (Cost $773,681) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (4.9%) U.S. Government Securities (1.1%) United States Treasury Note/Bond 1.500% 6/30/16 13,700 14,089 Conventional Mortgage-Backed Securities (3.5%) 1,2 Freddie Mac Gold Pool 3.500% 10/1/41 12,000 12,319 1,2 Freddie Mac Gold Pool 4.000% 8/1/13–8/1/41 30,054 33,587 1 Ginnie Mae I Pool 7.000% 11/15/31–11/15/33 301 352 1 Ginnie Mae I Pool 8.000% 9/15/30–9/15/30 83 84 Nonconventional Mortgage-Backed Securities (0.3%) 1,2 Fannie Mae REMICS 3.500% 4/25/31 245 251 1,2 Fannie Mae REMICS 4.000% 9/25/29–5/25/31 470 510 1,2 Freddie Mac REMICS 3.500% 3/15/31 145 149 1,2 Freddie Mac REMICS 4.000% 12/15/30–4/15/31 2,726 2,953 Total U.S. Government and Agency Obligations (Cost $61,721) Asset-Backed/Commercial Mortgage-Backed Securities (1.0%) 1 Ally Auto Receivables Trust 1.350% 12/15/15 315 318 1,3 Ally Master Owner Trust 2.880% 4/15/15 500 511 1 Ally Master Owner Trust 2.150% 1/15/16 1,351 1,375 1 AmeriCredit Automobile Receivables Trust 1.170% 1/8/16 260 261 1,3 Avis Budget Rental Car Funding AESOP LLC 2.090% 4/20/15 1,375 1,394 1 Credit Suisse First Boston Mortgage Securities Corp. 4.597% 3/15/35 766 788 1 Credit Suisse First Boston Mortgage Securities Corp. 5.183% 11/15/36 116 119 1,4 Ford Credit Floorplan Master Owner Trust 2.120% 2/15/16 520 529 1,3 Ford Credit Floorplan Master Owner Trust 4.200% 2/15/17 890 967 1 GE Capital Commercial Mortgage Corp. 5.145% 7/10/37 375 394 1 GE Capital Credit Card Master Note Trust 3.800% 11/15/17 870 938 1,3 Hertz Vehicle Financing LLC 4.260% 3/25/14 710 734 1,3 Hertz Vehicle Financing LLC 2.200% 3/25/16 890 908 1 JP Morgan Chase Commercial Mortgage Securities Corp. 4.994% 7/12/35 969 999 1,3 Marriott Vacation Club Owner Trust 5.362% 10/20/28 117 121 1 Morgan Stanley Dean Witter Capital I 5.080% 9/15/37 527 542 1,3 Santander Consumer Acquired Receivables Trust 1.400% 10/15/14 650 655 1,3 Santander Drive Auto Receivables Trust 1.830% 11/17/14 695 698 1 Santander Drive Auto Receivables Trust 2.350% 11/16/15 245 247 1 World Omni Automobile Lease Securitization Trust 1.490% 10/15/14 680 685 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $13,052) Corporate Bonds (25.2%) Finance (11.1%) Banking (8.1%) American Express Bank FSB 5.550% 10/17/12 1,500 1,560 American Express Credit Corp. 5.875% 5/2/13 1,300 1,379 American Express Credit Corp. 2.750% 9/15/15 100 100 3 ANZ National International Ltd. 2.375% 12/21/12 435 438 3 ANZ National International Ltd. 6.200% 7/19/13 600 640 BAC Capital Trust VI 5.625% 3/8/35 2,845 1,839 Bank of America Corp. 5.750% 12/1/17 500 470 Bank of America NA 5.300% 3/15/17 2,000 1,788 Bank of New York Mellon Corp. 4.950% 3/15/15 1,345 1,456 Bank of Nova Scotia 3.400% 1/22/15 2,100 2,208 Barclays Bank plc 2.375% 1/13/14 2,100 2,053 1,3 Barclays Bank plc 5.926% 9/29/49 1,000 708 BB&T Corp. 4.900% 6/30/17 1,000 1,065 Bear Stearns Cos. LLC 6.400% 10/2/17 235 267 Bear Stearns Cos. LLC 7.250% 2/1/18 425 499 BNY Mellon NA 4.750% 12/15/14 250 272 Canadian Imperial Bank of Commerce 2.350% 12/11/15 1,400 1,418 Capital One Bank USA NA 6.500% 6/13/13 650 693 Citigroup Inc. 5.300% 10/17/12 1,500 1,537 Citigroup Inc. 4.587% 12/15/15 570 580 Citigroup Inc. 3.953% 6/15/16 826 823 Citigroup Inc. 6.125% 11/21/17 2,320 2,483 Citigroup Inc. 5.375% 8/9/20 300 309 Citigroup Inc. 6.625% 6/15/32 2,000 1,821 Citigroup Inc. 6.125% 8/25/36 1,000 848 Citigroup Inc. 8.125% 7/15/39 180 220 3 Commonwealth Bank of Australia 3.750% 10/15/14 575 601 3 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.200% 3/11/15 1,300 1,354 3 Credit Agricole SA 3.500% 4/13/15 1,255 1,188 Credit Suisse New York 5.000% 5/15/13 2,250 2,322 Credit Suisse New York 2.200% 1/14/14 1,220 1,198 Credit Suisse New York 5.400% 1/14/20 1,050 1,009 Credit Suisse USA Inc. 6.500% 1/15/12 1,000 1,014 Deutsche Bank AG 5.375% 10/12/12 825 846 Deutsche Bank Financial LLC 5.375% 3/2/15 1,963 2,025 Goldman Sachs Group Inc. 6.000% 5/1/14 750 790 Goldman Sachs Group Inc. 5.350% 1/15/16 2,500 2,586 Goldman Sachs Group Inc. 5.625% 1/15/17 1,000 979 Goldman Sachs Group Inc. 5.950% 1/18/18 1,325 1,362 Goldman Sachs Group Inc. 6.450% 5/1/36 2,000 1,832 Goldman Sachs Group Inc. 6.750% 10/1/37 1,360 1,241 Goldman Sachs Group Inc. 6.250% 2/1/41 470 455 3 HBOS plc 6.000% 11/1/33 1,415 930 3 HSBC Bank plc 2.000% 1/19/14 700 696 3 HSBC Bank plc 3.500% 6/28/15 500 500 3 HSBC Bank plc 4.750% 1/19/21 1,700 1,764 HSBC Bank USA NA 4.625% 4/1/14 1,290 1,323 HSBC Holdings plc 6.500% 5/2/36 1,000 986 3 ING Bank NV 2.650% 1/14/13 1,000 999 3 ING Bank NV 2.000% 10/18/13 1,000 972 JPMorgan Chase & Co. 5.125% 9/15/14 1,000 1,052 JPMorgan Chase & Co. 3.700% 1/20/15 1,000 1,024 JPMorgan Chase & Co. 6.000% 1/15/18 1,500 1,677 JPMorgan Chase & Co. 6.300% 4/23/19 265 299 JPMorgan Chase & Co. 4.950% 3/25/20 1,000 1,051 JPMorgan Chase & Co. 5.600% 7/15/41 2,400 2,484 1 JPMorgan Chase & Co. 7.900% 12/29/49 983 1,008 Merrill Lynch & Co. Inc. 6.050% 5/16/16 2,000 1,862 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,250 1,230 Merrill Lynch & Co. Inc. 6.220% 9/15/26 1,000 838 Morgan Stanley 6.750% 10/15/13 1,000 1,061 Morgan Stanley 6.000% 5/13/14 1,000 1,013 Morgan Stanley 6.000% 4/28/15 1,000 1,004 Morgan Stanley 3.800% 4/29/16 255 234 Morgan Stanley 5.450% 1/9/17 1,000 965 Morgan Stanley 5.750% 1/25/21 1,140 1,045 Morgan Stanley 6.250% 8/9/26 3,000 3,001 National City Corp. 6.875% 5/15/19 1,000 1,145 3 Nordea Bank AB 2.125% 1/14/14 1,010 1,004 3 Nordea Bank AB 3.700% 11/13/14 570 583 Northern Trust Corp. 5.200% 11/9/12 1,025 1,071 Northern Trust Corp. 3.450% 11/4/20 255 259 Paribas 6.950% 7/22/13 2,000 2,040 PNC Bank NA 4.875% 9/21/17 1,500 1,572 1 PNC Financial Services Group Inc. 8.250% 5/31/49 1,300 1,245 3 Societe Generale SA 5.200% 4/15/21 2,100 1,820 3 Standard Chartered plc 3.850% 4/27/15 380 384 State Street Corp. 5.375% 4/30/17 2,775 3,120 3 Svenska Handelsbanken AB 4.875% 6/10/14 1,400 1,488 Toronto-Dominion Bank 1.375% 7/14/14 860 866 UBS AG 3.875% 1/15/15 1,000 991 UBS AG 5.875% 7/15/16 1,500 1,546 US Bancorp 2.875% 11/20/14 800 835 US Bank NA 6.300% 2/4/14 1,000 1,102 Wachovia Bank NA 6.600% 1/15/38 2,000 2,279 Wachovia Corp. 5.250% 8/1/14 1,160 1,220 Wachovia Corp. 7.500% 4/15/35 1,000 1,265 Wells Fargo & Co. 5.125% 9/1/12 1,000 1,024 Wells Fargo & Co. 5.250% 10/23/12 1,000 1,045 Wells Fargo & Co. 3.625% 4/15/15 925 965 Wells Fargo & Co. 5.625% 12/11/17 820 924 Brokerage (0.1%) Ameriprise Financial Inc. 5.300% 3/15/20 305 335 Charles Schwab Corp. 4.950% 6/1/14 380 416 Finance Companies (0.6%) General Electric Capital Corp. 5.450% 1/15/13 790 830 General Electric Capital Corp. 2.950% 5/9/16 500 501 General Electric Capital Corp. 4.625% 1/7/21 2,500 2,585 General Electric Capital Corp. 5.300% 2/11/21 795 818 General Electric Capital Corp. 6.750% 3/15/32 1,000 1,135 General Electric Capital Corp. 6.150% 8/7/37 1,545 1,621 HSBC Finance Corp. 6.375% 10/15/11 1,000 1,001 Insurance (1.7%) ACE INA Holdings Inc. 2.600% 11/23/15 600 610 ACE INA Holdings Inc. 5.800% 3/15/18 1,295 1,489 Aetna Inc. 6.500% 9/15/18 335 407 Allstate Corp. 5.000% 8/15/14 1,000 1,097 Allstate Corp. 6.750% 5/15/18 1,000 1,164 1 Allstate Corp. 6.125% 5/15/67 1,000 890 Berkshire Hathaway Finance Corp. 4.625% 10/15/13 2,000 2,131 Genworth Global Funding Trusts 5.750% 5/15/13 1,000 1,023 Hartford Financial Services Group Inc. 6.000% 1/15/19 165 167 1,3 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 2,000 2,591 3 Metropolitan Life Global Funding I 5.125% 6/10/14 2,000 2,165 3 New York Life Insurance Co. 5.875% 5/15/33 2,100 2,376 Prudential Financial Inc. 5.150% 1/15/13 425 441 Prudential Financial Inc. 4.750% 4/1/14 2,300 2,421 Prudential Financial Inc. 3.000% 5/12/16 450 446 3 TIAA Global Markets Inc. 5.125% 10/10/12 1,380 1,442 UnitedHealth Group Inc. 6.000% 6/15/17 500 576 UnitedHealth Group Inc. 6.000% 2/15/18 700 833 UnitedHealth Group Inc. 3.875% 10/15/20 601 637 Other Finance (0.1%) NYSE Euronext 4.800% 6/28/13 1,570 1,661 Real Estate Investment Trusts (0.5%) Duke Realty LP 5.950% 2/15/17 75 79 Duke Realty LP 6.500% 1/15/18 225 242 HCP Inc. 3.750% 2/1/16 210 207 Simon Property Group LP 5.100% 6/15/15 1,000 1,089 Simon Property Group LP 6.100% 5/1/16 1,800 2,022 3 WCI Finance LLC / WEA Finance LLC 5.700% 10/1/16 1,000 1,092 3 WEA Finance LLC 7.125% 4/15/18 1,000 1,138 Industrial (10.8%) Basic Industry (0.3%) Agrium Inc. 6.125% 1/15/41 210 254 ArcelorMittal 6.750% 3/1/41 225 194 EI du Pont de Nemours & Co. 4.750% 11/15/12 440 460 EI du Pont de Nemours & Co. 2.750% 4/1/16 1,400 1,472 1,3 Pacific Beacon LLC 5.379% 7/15/26 328 360 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,794 Capital Goods (0.9%) Caterpillar Financial Services Corp. 6.200% 9/30/13 1,000 1,099 Caterpillar Inc. 3.900% 5/27/21 915 991 General Dynamics Corp. 3.875% 7/15/21 355 385 General Electric Co. 5.250% 12/6/17 1,735 1,934 Honeywell International Inc. 4.250% 3/1/21 1,002 1,110 Raytheon Co. 1.625% 10/15/15 880 876 3 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 2,225 2,619 United Technologies Corp. 4.875% 5/1/15 325 365 United Technologies Corp. 7.500% 9/15/29 770 1,113 United Technologies Corp. 6.050% 6/1/36 675 856 Communication (2.1%) AT&T Inc. 5.875% 2/1/12 1,000 1,017 AT&T Inc. 4.950% 1/15/13 1,250 1,310 AT&T Inc. 5.100% 9/15/14 500 549 AT&T Inc. 5.600% 5/15/18 1,000 1,168 AT&T Inc. 6.450% 6/15/34 1,595 1,863 AT&T Inc. 6.800% 5/15/36 500 608 BellSouth Corp. 6.550% 6/15/34 2,975 3,470 BellSouth Telecommunications Inc. 7.000% 12/1/95 1,000 1,169 CBS Corp. 4.300% 2/15/21 675 681 Comcast Corp. 5.700% 5/15/18 500 575 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 210 214 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.500% 3/1/16 800 825 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 500 538 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 3/1/41 635 702 Discovery Communications LLC 5.625% 8/15/19 80 90 Discovery Communications LLC 5.050% 6/1/20 420 458 France Telecom SA 4.375% 7/8/14 765 818 Grupo Televisa SA 6.625% 1/15/40 630 667 NBCUniversal Media LLC 4.375% 4/1/21 600 620 News America Inc. 4.500% 2/15/21 375 377 News America Inc. 6.150% 2/15/41 800 853 Telefonica Emisiones SAU 3.992% 2/16/16 910 866 Time Warner Cable Inc. 5.850% 5/1/17 830 920 Time Warner Cable Inc. 6.750% 6/15/39 750 838 Verizon Communications Inc. 5.500% 2/15/18 1,225 1,420 Verizon Communications Inc. 5.850% 9/15/35 475 556 Verizon Communications Inc. 6.900% 4/15/38 290 373 Verizon Global Funding Corp. 7.750% 12/1/30 1,590 2,178 Vodafone Group plc 5.000% 12/16/13 1,000 1,081 Vodafone Group plc 2.875% 3/16/16 1,100 1,137 Consumer Cyclical (1.5%) 3 American Honda Finance Corp. 4.625% 4/2/13 1,000 1,050 CVS Caremark Corp. 4.875% 9/15/14 1,000 1,097 CVS Caremark Corp. 5.750% 6/1/17 585 672 Daimler Finance North America LLC 6.500% 11/15/13 1,145 1,254 Daimler Finance North America LLC 8.500% 1/18/31 1,000 1,409 Home Depot Inc. 3.950% 9/15/20 500 529 Lowe's Cos. Inc. 6.875% 2/15/28 710 925 Lowe's Cos. Inc. 6.500% 3/15/29 1,000 1,256 Staples Inc. 9.750% 1/15/14 675 783 Time Warner Inc. 4.875% 3/15/20 500 535 Time Warner Inc. 6.500% 11/15/36 520 584 Toyota Motor Credit Corp. 2.800% 1/11/16 1,105 1,133 Wal-Mart Stores Inc. 3.250% 10/25/20 742 773 Wal-Mart Stores Inc. 4.250% 4/15/21 1,000 1,125 Wal-Mart Stores Inc. 5.625% 4/15/41 2,640 3,246 Walt Disney Co. 5.625% 9/15/16 1,000 1,173 Western Union Co. 5.930% 10/1/16 2,000 2,244 Consumer Noncyclical (3.6%) Altria Group Inc. 4.125% 9/11/15 500 537 Altria Group Inc. 4.750% 5/5/21 455 473 Amgen Inc. 2.300% 6/15/16 635 652 Amgen Inc. 4.500% 3/15/20 165 184 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 200 233 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 2,000 2,220 AstraZeneca plc 6.450% 9/15/37 615 823 Baxter International Inc. 5.900% 9/1/16 502 596 3 Cargill Inc. 4.307% 5/14/21 2,092 2,263 3 Cargill Inc. 6.875% 5/1/28 645 866 3 Cargill Inc. 6.125% 4/19/34 1,270 1,533 Coca-Cola Co. 5.350% 11/15/17 1,500 1,780 Coca-Cola Enterprises Inc. 3.500% 9/15/20 500 514 Coca-Cola HBC Finance BV 5.125% 9/17/13 1,000 1,071 Coca-Cola HBC Finance BV 5.500% 9/17/15 700 780 Colgate-Palmolive Co. 7.600% 5/19/25 480 690 Diageo Capital plc 5.200% 1/30/13 1,220 1,286 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 246 255 Express Scripts Inc. 6.250% 6/15/14 375 413 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 2,000 2,395 Hershey Co. 4.850% 8/15/15 380 427 Johnson & Johnson 2.150% 5/15/16 900 933 Johnson & Johnson 5.150% 7/15/18 500 605 Kellogg Co. 4.000% 12/15/20 1,400 1,507 Kimberly-Clark Corp. 5.000% 8/15/13 1,000 1,076 Kimberly-Clark Corp. 4.875% 8/15/15 1,000 1,127 Kraft Foods Inc. 5.375% 2/10/20 1,000 1,130 McKesson Corp. 3.250% 3/1/16 175 185 Medtronic Inc. 4.750% 9/15/15 1,000 1,123 Pepsi Bottling Group Inc. 7.000% 3/1/29 500 700 PepsiCo Inc. 3.100% 1/15/15 1,200 1,274 PepsiCo Inc. 3.125% 11/1/20 1,300 1,333 Pfizer Inc. 6.200% 3/15/19 1,400 1,742 Philip Morris International Inc. 4.500% 3/26/20 250 277 Philip Morris International Inc. 4.125% 5/17/21 1,025 1,109 1 Procter & Gamble - Esop 9.360% 1/1/21 1,566 2,100 3 Roche Holdings Inc. 6.000% 3/1/19 750 917 3 SABMiller plc 6.500% 7/1/16 1,500 1,788 Sanofi 4.000% 3/29/21 1,130 1,218 St. Jude Medical Inc. 2.500% 1/15/16 666 683 3 Tesco plc 5.500% 11/15/17 1,500 1,723 Thermo Fisher Scientific Inc. 2.050% 2/21/14 217 223 Thermo Fisher Scientific Inc. 3.250% 11/20/14 235 249 Thermo Fisher Scientific Inc. 3.200% 5/1/15 265 278 Thermo Fisher Scientific Inc. 3.200% 3/1/16 260 274 Unilever Capital Corp. 4.250% 2/10/21 3,205 3,651 Energy (0.7%) Apache Finance Canada Corp. 7.750% 12/15/29 400 590 BP Capital Markets plc 3.125% 10/1/15 400 413 BP Capital Markets plc 3.200% 3/11/16 900 938 BP Capital Markets plc 4.750% 3/10/19 645 713 BP Capital Markets plc 4.500% 10/1/20 400 432 ConocoPhillips 5.200% 5/15/18 1,500 1,720 EOG Resources Inc. 5.625% 6/1/19 425 506 3 Motiva Enterprises LLC 5.750% 1/15/20 125 145 Occidental Petroleum Corp. 4.100% 2/1/21 1,020 1,108 Shell International Finance BV 3.250% 9/22/15 1,100 1,173 Shell International Finance BV 4.375% 3/25/20 1,000 1,125 Suncor Energy Inc. 5.950% 12/1/34 500 537 Other Industrial (0.1%) 3 Hutchison Whampoa International 03/13 Ltd. 6.500% 2/13/13 2,000 2,120 Technology (0.9%) Cisco Systems Inc. 4.450% 1/15/20 1,000 1,109 Dell Inc. 5.875% 6/15/19 910 1,051 Google Inc. 2.125% 5/19/16 685 705 Hewlett-Packard Co. 2.650% 6/1/16 500 500 Hewlett-Packard Co. 5.500% 3/1/18 865 964 Hewlett-Packard Co. 3.750% 12/1/20 1,000 969 Hewlett-Packard Co. 4.300% 6/1/21 1,500 1,514 International Business Machines Corp. 2.000% 1/5/16 825 840 International Business Machines Corp. 1.950% 7/22/16 430 434 International Business Machines Corp. 5.875% 11/29/32 2,000 2,538 Microsoft Corp. 4.000% 2/8/21 500 552 Oracle Corp. 6.125% 7/8/39 350 438 Transportation (0.7%) 1 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 4/19/22 890 901 3 ERAC USA Finance LLC 5.900% 11/15/15 500 568 3 ERAC USA Finance LLC 4.500% 8/16/21 125 126 3 ERAC USA Finance LLC 7.000% 10/15/37 1,000 1,193 1 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 1,258 1,460 Norfolk Southern Corp. 7.700% 5/15/17 1,500 1,898 Southwest Airlines Co. 5.750% 12/15/16 1,500 1,670 1 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 474 496 United Parcel Service Inc. 4.875% 11/15/40 460 526 Utilities (3.3%) Electric (2.8%) Alabama Power Co. 5.550% 2/1/17 585 676 Ameren Illinois Co. 6.125% 12/15/28 1,000 1,106 Carolina Power & Light Co. 6.300% 4/1/38 365 495 Commonwealth Edison Co. 5.950% 8/15/16 770 895 Connecticut Light & Power Co. 5.650% 5/1/18 465 561 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 700 817 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 890 1,036 Dominion Resources Inc. 5.200% 8/15/19 750 870 Duke Energy Carolinas LLC 5.250% 1/15/18 275 325 Duke Energy Carolinas LLC 5.100% 4/15/18 590 687 Duke Energy Carolinas LLC 3.900% 6/15/21 1,290 1,394 3 EDP Finance BV 5.375% 11/2/12 1,220 1,172 3 Enel Finance International NV 6.800% 9/15/37 1,285 1,192 Florida Power & Light Co. 5.550% 11/1/17 200 239 Florida Power & Light Co. 5.650% 2/1/35 1,000 1,243 Florida Power & Light Co. 4.950% 6/1/35 1,000 1,139 Florida Power & Light Co. 5.950% 2/1/38 785 1,025 Florida Power Corp. 6.350% 9/15/37 200 267 Georgia Power Co. 5.400% 6/1/18 1,165 1,390 Midamerican Energy Holdings Co. 6.125% 4/1/36 1,000 1,201 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,500 1,738 Northern States Power Co. 6.250% 6/1/36 2,000 2,693 NSTAR 4.500% 11/15/19 90 99 Pacific Gas & Electric Co. 4.250% 5/15/21 300 321 PacifiCorp 6.250% 10/15/37 2,000 2,555 Peco Energy Co. 5.350% 3/1/18 565 672 Potomac Electric Power Co. 6.500% 11/15/37 750 1,010 PPL Energy Supply LLC 6.200% 5/15/16 453 497 Public Service Electric & Gas Co. 5.300% 5/1/18 1,900 2,251 San Diego Gas & Electric Co. 6.000% 6/1/26 600 739 South Carolina Electric & Gas Co. 6.050% 1/15/38 1,000 1,275 Southern California Edison Co. 6.000% 1/15/34 1,000 1,300 Southern California Edison Co. 5.550% 1/15/37 2,250 2,817 Wisconsin Electric Power Co. 4.500% 5/15/13 615 650 Wisconsin Electric Power Co. 5.700% 12/1/36 690 834 Natural Gas (0.4%) AGL Capital Corp. 6.375% 7/15/16 775 884 3 DCP Midstream LLC 6.450% 11/3/36 935 1,024 National Grid plc 6.300% 8/1/16 1,000 1,155 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,220 1,281 Other Utility (0.1%) UGI Utilities Inc. 5.753% 9/30/16 1,170 1,358 Total Corporate Bonds (Cost $308,329) Sovereign Bonds (U.S. Dollar-Denominated) (1.1%) 3 Abu Dhabi National Energy Co. 5.875% 10/27/16 595 656 3 CDP Financial Inc. 4.400% 11/25/19 1,000 1,092 3 EDF SA 4.600% 1/27/20 1,200 1,259 International Bank for Reconstruction & Development 4.750% 2/15/35 2,000 2,495 Japan Finance Organization for Municipalities 4.625% 4/21/15 500 560 Kreditanstalt fuer Wiederaufbau 1.250% 10/26/15 1,518 1,525 Oesterreichische Kontrollbank AG 4.500% 3/9/15 1,500 1,670 Province of Ontario 1.375% 1/27/14 1,755 1,784 Province of Ontario 4.500% 2/3/15 2,000 2,223 Quebec 5.125% 11/14/16 1,000 1,175 3 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 405 438 Total Sovereign Bonds (Cost $13,413) Taxable Municipal Bonds (2.1%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 515 656 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 1,000 1,292 California GO 5.700% 11/1/21 265 294 California GO 7.550% 4/1/39 85 105 California GO 7.300% 10/1/39 125 151 California GO 7.600% 11/1/40 660 825 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 215 263 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 530 597 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 225 272 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 750 968 Illinois GO 5.365% 3/1/17 20 21 Illinois GO 5.665% 3/1/18 595 634 Illinois GO 5.877% 3/1/19 595 636 Illinois GO 5.100% 6/1/33 95 87 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 2,000 2,218 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 355 418 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,400 1,586 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 545 675 Massachusetts Development Finance Agency Revenue (Harvard University) 6.300% 10/1/37 2,000 2,250 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 1,000 1,242 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 325 460 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 165 202 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 410 583 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 500 682 North Texas Tollway Authority System Revenue 6.718% 1/1/49 1,555 1,985 1,3 Ohana Military Communities LLC 5.558% 10/1/36 400 404 1,3 Ohana Military Communities LLC 5.780% 10/1/36 545 573 Oregon Department Transportation Highway Usertax Revenue 5.834% 11/15/34 655 815 Oregon GO 5.902% 8/1/38 490 619 Oregon School Boards Association GO 5.528% 6/30/28 2,000 2,186 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 325 387 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 265 323 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 305 387 South Carolina Public Service Authority Revenue 6.454% 1/1/50 300 399 University of California Regents Medical Center Revenue 6.583% 5/15/49 595 715 University of California Revenue 5.770% 5/15/43 1,010 1,170 Total Taxable Municipal Bonds (Cost $23,105) Shares Temporary Cash Investments (1.1%) Money Market Fund (0.0%) 5,6 Vanguard Market Liquidity Fund 0.144% 414,000 414 Face Amount ($000) Repurchase Agreement (1.1%) Credit Suisse Securities (USA) LLC 0.050% 10/3/11 14,800 14,800 Total Temporary Cash Investments (Cost $15,214) Total Investments (99.8%) (Cost $1,208,515) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $395,000. 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2011, the aggregate value of these securities was $57,942,000, representing 4.4% of net assets. 4 Adjustable-rate security. 5 Includes $414,000 of collateral received for securities on loan. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 Cash of $117,000, has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GO—General Obligation Bond. Vanguard Balanced Portfolio A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note December 2011 (23) (2,992) (30) Ultra Long U.S. Treasury Bond December 2011 (16) (2,538) (137) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Vanguard Balanced Portfolio D. Swap Contracts: The portfolio may invest in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The portfolio has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the portfolio. The portfolio's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the portfolio and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. The portfolio has no open swap contacts at September 30, 2011 . E. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). Vanguard Balanced Portfolio The following table summarizes the portfolio's investments as of September 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 801,483 46,734 — U.S. Government and Agency Obligations — 64,294 — Asset-Backed/Commercial Mortgage-Backed Securities — 13,183 — Corporate Bonds — 332,447 — Sovereign Bonds — 14,877 — Taxable Municipal Bonds — 27,080 — Futures Contracts—Liabilities 1 (34) — — Temporary Cash Investments 414 14,800 — Total 801,863 513,415 — 1 Represents variation margin on the last day of the reporting period. F. At September 30, 2011, the cost of investment securities for tax purposes was $1,208,515,000. Net unrealized appreciation of investment securities for tax purposes was $106,797,000, consisting of unrealized gains of $174,995,000 on securities that had risen in value since their purchase and $68,198,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Capital Growth Portfolio Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Common Stocks (97.7%) Consumer Discretionary (9.8%) * DIRECTV Class A 184,061 7,777 * Amazon.com Inc. 26,400 5,708 Whirlpool Corp. 77,900 3,888 TJX Cos. Inc. 42,850 2,377 Sony Corp. ADR 124,300 2,362 Target Corp. 48,100 2,359 * Bed Bath & Beyond Inc. 37,600 2,155 Walt Disney Co. 70,300 2,120 Carnival Corp. 54,900 1,663 Limited Brands Inc. 40,300 1,552 Mattel Inc. 55,600 1,439 Kohl's Corp. 10,000 491 Consumer Staples (1.0%) Costco Wholesale Corp. 39,750 3,264 Procter & Gamble Co. 5,700 360 Energy (6.3%) Noble Energy Inc. 85,100 6,025 EOG Resources Inc. 52,300 3,714 Schlumberger Ltd. 50,500 3,016 Hess Corp. 49,350 2,589 Petroleo Brasileiro SA ADR Type A 94,200 1,952 Peabody Energy Corp. 54,800 1,857 Cenovus Energy Inc. 27,300 838 Encana Corp. 33,200 638 National Oilwell Varco Inc. 12,300 630 * Southwestern Energy Co. 12,700 423 Petroleo Brasileiro SA ADR 8,400 189 Financials (4.5%) Marsh & McLennan Cos. Inc. 239,900 6,367 Charles Schwab Corp. 268,500 3,026 * Berkshire Hathaway Inc. Class B 28,950 2,057 Chubb Corp. 33,400 2,004 Discover Financial Services 53,600 1,230 Bank of New York Mellon Corp. 24,979 464 Progressive Corp. 24,300 431 Health Care (26.2%) Amgen Inc. 305,971 16,813 * Biogen Idec Inc. 168,600 15,705 Eli Lilly & Co. 357,700 13,224 Roche Holding AG 75,100 12,130 Novartis AG ADR 211,950 11,820 Medtronic Inc. 300,400 9,985 Johnson & Johnson 66,600 4,243 GlaxoSmithKline plc ADR 61,000 2,519 * Boston Scientific Corp. 424,802 2,511 * Life Technologies Corp. 47,009 1,806 Industrials (14.5%) FedEx Corp. 169,000 11,438 CH Robinson Worldwide Inc. 112,400 7,696 Honeywell International Inc. 110,300 4,843 Southwest Airlines Co. 473,050 3,803 Caterpillar Inc. 47,300 3,493 United Parcel Service Inc. Class B 48,550 3,066 Union Pacific Corp. 34,800 2,842 Boeing Co. 41,800 2,529 Deere & Co. 33,000 2,131 * Alaska Air Group Inc. 32,050 1,804 European Aeronautic Defence and Space Co. NV 57,400 1,614 ^ Canadian Pacific Railway Ltd. 28,000 1,347 Donaldson Co. Inc. 20,200 1,107 Expeditors International of Washington Inc. 22,000 892 * AMR Corp. 212,400 629 PACCAR Inc. 13,700 463 Granite Construction Inc. 19,300 362 Information Technology (30.0%) * Google Inc. Class A 23,900 12,294 Texas Instruments Inc. 457,400 12,190 Oracle Corp. 375,100 10,780 Microsoft Corp. 419,200 10,434 * Intuit Inc. 180,200 8,549 * Adobe Systems Inc. 323,600 7,821 Qualcomm Inc. 135,600 6,594 Intel Corp. 169,900 3,624 * EMC Corp./Massachusetts 143,100 3,004 * Research In Motion Ltd. 143,000 2,903 * Symantec Corp. 166,800 2,719 * NVIDIA Corp. 212,450 2,656 Telefonaktiebolaget LM Ericsson ADR 273,400 2,611 Corning Inc. 209,450 2,589 Accenture plc Class A 46,950 2,473 Hewlett-Packard Co. 99,850 2,242 KLA-Tencor Corp. 39,900 1,527 Applied Materials Inc. 138,100 1,429 * Micron Technology Inc. 274,100 1,382 Plantronics Inc. 43,250 1,230 Motorola Solutions Inc. 23,935 1,003 Visa Inc. Class A 10,000 857 * Motorola Mobility Holdings Inc. 20,893 789 Activision Blizzard Inc. 50,000 595 ASML Holding NV 14,787 511 Cisco Systems Inc. 24,000 372 * eBay Inc. 11,000 324 * Rambus Inc. 20,600 288 Materials (5.1%) Potash Corp. of Saskatchewan Inc. 219,800 9,500 Monsanto Co. 90,500 5,434 Domtar Corp. 14,100 961 Praxair Inc. 8,500 795 Vulcan Materials Co. 16,000 441 Freeport-McMoRan Copper & Gold Inc. 13,188 401 Telecommunication Services (0.1%) * Sprint Nextel Corp. 140,750 428 Utilities (0.2%) * AES Corp. 58,800 574 Total Common Stocks (Cost $356,088) Market Value Coupon Shares ($000) Temporary Cash Investment (3.0%) Money Market Fund (3.0%) 1,2 Vanguard Market Liquidity Fund (Cost $10,279) 0.144% 10,279,122 10,279 Total Investments (100.7%) (Cost $366,367) Other Assets and Liabilities-Net (-0.7%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,250,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $1,326,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Vanguard Capital Growth Portfolio C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2011, based on the inputs used to value them: The following table summarizes changes in investments valued based on Level 3 inputs during the period ended September 30, 2011: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 324,361 13,743 — Temporary Cash Investments 10,279 — — Total 334,640 13,743 — D. At September 30, 2011, the cost of investment securities for tax purposes was $366,367,000. Net unrealized depreciation of investment securities for tax purposes was $17,984,000, consisting of unrealized gains of $35,151,000 on securities that had risen in value since their purchase and $53,135,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Diversified Value Portfolio Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Common Stocks (97.3%) Consumer Discretionary (5.5%) Carnival Corp. 343,200 10,399 Target Corp. 160,000 7,847 Service Corp. International 820,000 7,511 CBS Corp. Class B 305,900 6,234 Wyndham Worldwide Corp. 180,280 5,140 Consumer Staples (12.6%) Philip Morris International Inc. 438,300 27,341 Imperial Tobacco Group plc ADR 305,100 20,507 Diageo plc ADR 263,200 19,985 Altria Group Inc. 440,300 11,804 CVS Caremark Corp. 139,000 4,668 Energy (11.8%) ConocoPhillips 406,844 25,762 Spectra Energy Corp. 1,018,400 24,981 Occidental Petroleum Corp. 284,600 20,349 Marathon Oil Corp. 227,800 4,916 Marathon Petroleum Corp. 113,900 3,082 Financials (19.8%) American Express Co. 541,100 24,295 PNC Financial Services Group Inc. 379,972 18,311 Wells Fargo & Co. 749,100 18,068 JPMorgan Chase & Co. 555,950 16,745 Capital One Financial Corp. 324,000 12,840 SLM Corp. 732,100 9,115 Bank of America Corp. 1,466,146 8,973 XL Group plc Class A 472,800 8,889 State Street Corp. 241,700 7,773 Citigroup Inc. 292,430 7,492 Health Care (14.0%) Baxter International Inc. 432,900 24,303 Pfizer Inc. 1,172,614 20,732 Johnson & Johnson 323,900 20,636 Medtronic Inc. 440,000 14,625 WellPoint Inc. 211,400 13,800 Industrials (12.8%) Cooper Industries plc 423,000 19,509 Raytheon Co. 401,700 16,417 General Electric Co. 1,043,400 15,901 Honeywell International Inc. 287,000 12,602 ITT Corp. 287,000 12,054 Illinois Tool Works Inc. 231,000 9,610 Information Technology (9.5%) International Business Machines Corp. 147,500 25,817 Microsoft Corp. 761,700 18,959 Intel Corp. 670,200 14,295 Hewlett-Packard Co. 203,900 4,577 Materials (0.4%) EI du Pont de Nemours & Co. 70,200 2,806 Telecommunication Services (4.3%) AT&T Inc. 398,327 11,360 Vodafone Group plc ADR 361,800 9,280 Verizon Communications Inc. 216,560 7,970 Utilities (6.6%) Dominion Resources Inc. 344,000 17,465 CenterPoint Energy Inc. 885,100 17,366 Entergy Corp. 139,000 9,214 Total Common Stocks (Cost $748,170) Market Value Coupon Shares ($000) Temporary Cash Investment (2.4%) Money Market Fund (2.4%) 1 Vanguard Market Liquidity Fund (Cost $15,629) 0.144% 15,628,672 15,629 Total Investments (99.7%) (Cost $763,799) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Vanguard Diversified Value Portfolio Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At September 30, 2011, 100% of the market value of the portfolio's investments was based on Level 1 inputs. C. At September 30, 2011, the cost of investment securities for tax purposes was $763,799,000. Net unrealized depreciation of investment securities for tax purposes was $95,845,000, consisting of unrealized gains of $70,680,000 on securities that had risen in value since their purchase and $166,525,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Equity Income Portfolio Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Common Stocks (95.9%) 1 Consumer Discretionary (6.9%) McDonald's Corp. 107,346 9,427 Home Depot Inc. 277,400 9,118 Mattel Inc. 102,300 2,649 Lowe's Cos. Inc. 130,200 2,518 Nordstrom Inc. 51,700 2,362 Time Warner Cable Inc. 23,500 1,473 VF Corp. 10,900 1,325 Limited Brands Inc. 23,150 891 Brinker International Inc. 38,600 807 Bob Evans Farms Inc. 26,300 750 Foot Locker Inc. 25,200 506 Polaris Industries Inc. 8,600 430 Darden Restaurants Inc. 7,300 312 Comcast Corp. 12,700 263 Time Warner Inc. 6,400 192 Consumer Staples (17.3%) Philip Morris International Inc. 188,473 11,757 PepsiCo Inc. 136,700 8,462 Procter & Gamble Co. 131,100 8,283 Kraft Foods Inc. 226,952 7,621 General Mills Inc. 146,100 5,620 Unilever NV 170,700 5,375 Kimberly-Clark Corp. 74,060 5,259 Sysco Corp. 200,600 5,195 Altria Group Inc. 175,580 4,707 Wal-Mart Stores Inc. 83,900 4,354 Coca-Cola Co. 58,012 3,919 Colgate-Palmolive Co. 24,300 2,155 Imperial Tobacco Group plc 50,438 1,702 Reynolds American Inc. 38,500 1,443 Lorillard Inc. 12,400 1,373 Hershey Co. 21,400 1,268 Dr Pepper Snapple Group Inc. 30,700 1,191 ConAgra Foods Inc. 45,500 1,102 Hormel Foods Corp. 39,400 1,065 Herbalife Ltd. 7,700 413 Sara Lee Corp. 23,500 384 Vector Group Ltd. 10,290 177 Energy (12.8%) Exxon Mobil Corp. 310,000 22,515 Chevron Corp. 209,800 19,411 ConocoPhillips 132,520 8,391 Royal Dutch Shell plc Class B 196,982 6,129 Occidental Petroleum Corp. 63,700 4,555 Marathon Oil Corp. 15,400 332 Exchange-Traded Fund (1.0%) 2 Vanguard Value ETF 104,300 4,907 Financials (8.7%) Marsh & McLennan Cos. Inc. 297,900 7,906 Chubb Corp. 91,560 5,493 ACE Ltd. 69,700 4,224 M&T Bank Corp. 56,200 3,928 PNC Financial Services Group Inc. 69,700 3,359 BlackRock Inc. 20,300 3,005 Wells Fargo & Co. 120,500 2,906 JPMorgan Chase & Co. 85,400 2,572 Swiss Re AG 43,149 2,024 Erie Indemnity Co. Class A 14,000 997 RLI Corp. 14,500 922 Commerce Bancshares Inc. 24,200 841 Allied World Assurance Co. Holdings AG 14,600 784 American National Insurance Co. 10,000 693 Ameriprise Financial Inc. 15,700 618 1st Source Corp. 19,200 400 American Express Co. 6,800 305 WesBanco Inc. 11,893 206 Oritani Financial Corp. 12,927 166 Health Care (12.1%) Johnson & Johnson 256,186 16,322 Pfizer Inc. 818,428 14,470 Merck & Co. Inc. 418,374 13,685 AstraZeneca plc ADR 91,600 4,063 Bristol-Myers Squibb Co. 83,760 2,628 Eli Lilly & Co. 60,520 2,238 Baxter International Inc. 33,100 1,858 Abbott Laboratories 29,600 1,514 Computer Programs & Systems Inc. 5,400 357 Medtronic Inc. 8,100 269 Cardinal Health Inc. 5,000 209 National Healthcare Corp. 3,091 100 Industrials (13.4%) General Electric Co. 761,452 11,605 3M Co. 116,400 8,356 Tyco International Ltd. 159,100 6,483 Eaton Corp. 125,200 4,445 Illinois Tool Works Inc. 97,500 4,056 Stanley Black & Decker Inc. 81,800 4,016 Waste Management Inc. 107,500 3,500 Republic Services Inc. Class A 118,100 3,314 Lockheed Martin Corp. 41,800 3,036 Caterpillar Inc. 29,100 2,149 United Technologies Corp. 28,400 1,998 Norfolk Southern Corp. 24,800 1,513 Honeywell International Inc. 32,500 1,427 Northrop Grumman Corp. 23,568 1,229 Schneider Electric SA 21,632 1,158 General Dynamics Corp. 19,800 1,126 PACCAR Inc. 27,400 927 Pitney Bowes Inc. 47,900 901 Parker Hannifin Corp. 10,400 657 United Parcel Service Inc. Class B 10,100 638 Boeing Co. 9,100 551 CSX Corp. 29,400 549 L-3 Communications Holdings Inc. 3,100 192 Emerson Electric Co. 4,600 190 Information Technology (8.3%) Microsoft Corp. 542,300 13,498 Intel Corp. 480,900 10,258 Analog Devices Inc. 176,300 5,509 Maxim Integrated Products Inc. 155,000 3,616 Xilinx Inc. 104,400 2,865 Accenture plc Class A 36,200 1,907 Applied Materials Inc. 111,100 1,150 KLA-Tencor Corp. 16,300 624 Materials (3.1%) EI du Pont de Nemours & Co. 97,391 3,893 Sherwin-Williams Co. 50,900 3,783 Nucor Corp. 97,300 3,079 Packaging Corp. of America 77,000 1,794 PPG Industries Inc. 15,300 1,081 Eastman Chemical Co. 13,230 907 Cabot Corp. 9,543 236 Innophos Holdings Inc. 4,900 195 Telecommunication Services (4.7%) AT&T Inc. 534,760 15,251 Verizon Communications Inc. 112,202 4,129 Vodafone Group plc ADR 113,400 2,909 Utilities (7.6%) American Electric Power Co. Inc. 103,700 3,943 Northeast Utilities 116,700 3,927 Xcel Energy Inc. 141,100 3,484 UGI Corp. 131,100 3,444 NextEra Energy Inc. 48,740 2,633 PG&E Corp. 56,300 2,382 Dominion Resources Inc. 42,650 2,165 Duke Energy Corp. 85,500 1,709 Consolidated Edison Inc. 25,700 1,465 Entergy Corp. 18,900 1,253 DTE Energy Co. 22,100 1,083 CMS Energy Corp. 53,600 1,061 Alliant Energy Corp. 25,800 998 Pepco Holdings Inc. 51,100 967 Portland General Electric Co. 39,500 936 TECO Energy Inc. 54,300 930 Unisource Energy Corp. 25,566 923 Southwest Gas Corp. 24,839 898 PPL Corp. 30,200 862 Cleco Corp. 15,700 536 CenterPoint Energy Inc. 26,600 522 Southern Co. 4,900 207 Total Common Stocks (Cost $463,706) Market Value Coupon Shares ($000) Temporary Cash Investments (4.4%) 1 Money Market Fund (3.2%) 3 Vanguard Market Liquidity Fund 0.144% 15,127,938 15,128 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.9%) UBS Securities LLC (Dated 9/30/11, Repurchase Value $4,600,000, collateralized by Federal National Mortgage Assn., 5.000%, 9/1/40) 0.080% 10/3/11 4,600 4,600 U.S. Government and Agency Obligations (0.3%) 4,5 Fannie Mae Discount Notes 0.045% 10/5/11 50 50 4,5 Fannie Mae Discount Notes 0.080% 12/19/11 170 170 4,5 Federal Home Loan Bank Discount Notes 0.040% 11/25/11 100 100 4,5 Freddie Mac Discount Notes 0.080% 12/29/11 1,000 999 Total Temporary Cash Investments (Cost $21,047) Total Investments (100.3%) (Cost $484,753) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 99.4% and 0.9%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,319,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its Vanguard Equity Income Portfolio net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 447,165 11,013 — Temporary Cash Investments 15,128 5,919 — Futures Contracts—Liabilities 1 (448) — — Total 461,845 16,932 — 1 Represents variation margin on the last day of the reporting period. D. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Vanguard Equity Income Portfolio ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index December 2011 48 13,512 (582) E-mini 500 Index December 2011 56 3,153 (91) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. At September 30, 2011, the cost of investment securities for tax purposes was $484,753,000. Net unrealized depreciation of investment securities for tax purposes was $5,528,000, consisting of unrealized gains of $33,574,000 on securities that had risen in value since their purchase and $39,102,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Equity Index Portfolio Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (10.6%) McDonald's Corp. 202,944 17,823 * Amazon.com Inc. 71,435 15,446 Walt Disney Co. 365,063 11,010 Comcast Corp. Class A 514,221 10,747 Home Depot Inc. 307,685 10,114 * Ford Motor Co. 747,478 7,228 News Corp. Class A 449,492 6,954 Target Corp. 132,925 6,519 NIKE Inc. Class B 74,780 6,394 Time Warner Inc. 205,750 6,166 * DIRECTV Class A 145,323 6,140 Starbucks Corp. 146,922 5,479 Lowe's Cos. Inc. 248,222 4,801 Yum! Brands Inc. 91,259 4,507 * priceline.com Inc. 9,781 4,396 Viacom Inc. Class B 113,147 4,383 TJX Cos. Inc. 75,023 4,162 Time Warner Cable Inc. 63,907 4,005 Johnson Controls Inc. 133,653 3,524 Coach Inc. 56,975 2,953 * Bed Bath & Beyond Inc. 48,108 2,757 Carnival Corp. 90,925 2,755 Kohl's Corp. 55,271 2,714 CBS Corp. Class B 131,738 2,685 McGraw-Hill Cos. Inc. 59,345 2,433 Macy's Inc. 84,123 2,214 VF Corp. 17,025 2,069 * Discovery Communications Inc. Class A 53,932 2,029 Omnicom Group Inc. 55,029 2,027 Limited Brands Inc. 48,827 1,880 Staples Inc. 139,651 1,857 * Chipotle Mexican Grill Inc. Class A 6,129 1,857 * AutoZone Inc. 5,723 1,827 Wynn Resorts Ltd. 15,722 1,809 Ross Stores Inc. 22,745 1,790 * O'Reilly Automotive Inc. 26,734 1,781 Mattel Inc. 67,458 1,746 Fortune Brands Inc. 30,365 1,642 Ralph Lauren Corp. Class A 12,632 1,638 Harley-Davidson Inc. 46,536 1,598 Genuine Parts Co. 30,832 1,566 Tiffany & Co. 25,007 1,521 Marriott International Inc. Class A 55,504 1,512 Nordstrom Inc. 32,246 1,473 Starwood Hotels & Resorts Worldwide Inc. 37,847 1,469 Best Buy Co. Inc. 59,812 1,394 Family Dollar Stores Inc. 23,686 1,205 * Netflix Inc. 10,293 1,165 Darden Restaurants Inc. 26,449 1,131 Gap Inc. 68,509 1,113 * CarMax Inc. 44,587 1,063 Abercrombie & Fitch Co. 17,039 1,049 Expedia Inc. 38,334 987 * Apollo Group Inc. Class A 24,099 955 Wyndham Worldwide Corp. 32,276 920 International Game Technology 59,243 861 H&R Block Inc. 60,218 802 Hasbro Inc. 23,890 779 JC Penney Co. Inc. 28,167 754 Whirlpool Corp. 15,025 750 Scripps Networks Interactive Inc. Class A 19,585 728 Cablevision Systems Corp. Class A 44,223 696 Newell Rubbermaid Inc. 57,535 683 Interpublic Group of Cos. Inc. 94,167 678 * GameStop Corp. Class A 27,323 631 Leggett & Platt Inc. 27,844 551 Comcast Corp. 26,563 550 * Urban Outfitters Inc. 23,309 520 DR Horton Inc. 55,327 500 * Goodyear Tire & Rubber Co. 48,384 488 Gannett Co. Inc. 47,412 452 * Big Lots Inc. 12,934 451 DeVry Inc. 12,078 446 *,^ Sears Holdings Corp. 7,571 435 Lennar Corp. Class A 31,685 429 Harman International Industries Inc. 13,752 393 Washington Post Co. Class B 978 320 * AutoNation Inc. 9,741 319 * Pulte Group Inc. 66,485 263 Consumer Staples (11.6%) Procter & Gamble Co. 540,506 34,149 Coca-Cola Co. 451,602 30,510 Philip Morris International Inc. 345,528 21,554 PepsiCo Inc. 311,317 19,271 Wal-Mart Stores Inc. 345,717 17,943 Kraft Foods Inc. 347,343 11,664 Altria Group Inc. 407,434 10,923 CVS Caremark Corp. 264,476 8,881 Colgate-Palmolive Co. 95,687 8,486 Costco Wholesale Corp. 86,186 7,078 Walgreen Co. 178,288 5,864 Kimberly-Clark Corp. 77,119 5,476 General Mills Inc. 127,328 4,898 Archer-Daniels-Midland Co. 132,850 3,296 HJ Heinz Co. 63,132 3,187 Sysco Corp. 116,736 3,023 Lorillard Inc. 27,221 3,013 Mead Johnson Nutrition Co. 40,081 2,759 Kellogg Co. 49,118 2,613 Kroger Co. 118,947 2,612 Reynolds American Inc. 66,524 2,493 Whole Foods Market Inc. 30,977 2,023 Estee Lauder Cos. Inc. Class A 22,241 1,954 ConAgra Foods Inc. 80,599 1,952 Sara Lee Corp. 115,301 1,885 Hershey Co. 30,197 1,789 Clorox Co. 25,887 1,717 Avon Products Inc. 84,971 1,665 Dr Pepper Snapple Group Inc. 42,718 1,657 JM Smucker Co. 22,402 1,633 Coca-Cola Enterprises Inc. 62,865 1,564 Brown-Forman Corp. Class B 19,826 1,391 Molson Coors Brewing Co. Class B 31,360 1,242 McCormick & Co. Inc. 26,165 1,208 Safeway Inc. 68,892 1,146 Campbell Soup Co. 35,330 1,144 Tyson Foods Inc. Class A 58,332 1,013 Hormel Foods Corp. 27,360 739 * Constellation Brands Inc. Class A 35,303 635 * Dean Foods Co. 36,225 321 SUPERVALU Inc. 41,797 278 Energy (11.6%) Exxon Mobil Corp. 956,397 69,463 Chevron Corp. 393,949 36,448 ConocoPhillips 270,002 17,096 Schlumberger Ltd. 265,360 15,850 Occidental Petroleum Corp. 159,880 11,431 Anadarko Petroleum Corp. 97,966 6,177 Apache Corp. 75,596 6,066 Halliburton Co. 181,112 5,527 Devon Energy Corp. 82,023 4,547 National Oilwell Varco Inc. 83,443 4,274 Baker Hughes Inc. 85,899 3,965 EOG Resources Inc. 52,841 3,752 Chesapeake Energy Corp. 129,543 3,310 Spectra Energy Corp. 128,068 3,141 Hess Corp. 59,586 3,126 Marathon Oil Corp. 140,318 3,028 Williams Cos. Inc. 115,866 2,820 El Paso Corp. 151,487 2,648 Noble Energy Inc. 34,743 2,460 * Southwestern Energy Co. 68,496 2,283 * Cameron International Corp. 48,357 2,009 Valero Energy Corp. 112,363 1,998 Marathon Petroleum Corp. 70,209 1,900 Range Resources Corp. 31,681 1,852 Peabody Energy Corp. 53,385 1,809 * FMC Technologies Inc. 47,310 1,779 Murphy Oil Corp. 38,151 1,685 EQT Corp. 29,471 1,573 Consol Energy Inc. 44,706 1,517 Pioneer Natural Resources Co. 23,014 1,514 Noble Corp. 49,710 1,459 Cabot Oil & Gas Corp. 20,563 1,273 * Newfield Exploration Co. 26,138 1,037 QEP Resources Inc. 34,900 945 * Denbury Resources Inc. 78,338 901 Helmerich & Payne Inc. 21,128 858 * Alpha Natural Resources Inc. 44,767 792 * Rowan Cos. Inc. 25,158 759 Diamond Offshore Drilling Inc. 13,676 749 * Nabors Industries Ltd. 56,831 697 Sunoco Inc. 21,214 658 * Tesoro Corp. 28,463 554 Financials (13.6%) Wells Fargo & Co. 1,038,604 25,051 JPMorgan Chase & Co. 766,962 23,101 * Berkshire Hathaway Inc. Class B 314,358 22,332 Citigroup Inc. 573,916 14,704 Bank of America Corp. 1,993,553 12,201 Goldman Sachs Group Inc. 99,570 9,414 American Express Co. 204,218 9,169 US Bancorp 377,817 8,894 Simon Property Group Inc. 57,725 6,349 MetLife Inc. 208,239 5,833 PNC Financial Services Group Inc. 103,510 4,988 Bank of New York Mellon Corp. 242,409 4,506 Prudential Financial Inc. 95,679 4,483 ACE Ltd. 66,500 4,030 Travelers Cos. Inc. 82,305 4,011 Morgan Stanley 291,938 3,941 Capital One Financial Corp. 90,399 3,582 Chubb Corp. 56,180 3,370 CME Group Inc. 13,147 3,239 Aflac Inc. 92,078 3,218 State Street Corp. 99,102 3,187 Public Storage 27,899 3,107 Equity Residential 58,104 3,014 BB&T Corp. 137,230 2,927 BlackRock Inc. 19,683 2,913 Marsh & McLennan Cos. Inc. 106,792 2,834 HCP Inc. 79,945 2,803 Ventas Inc. 56,711 2,801 Franklin Resources Inc. 28,582 2,734 Vornado Realty Trust 36,301 2,709 Aon Corp. 64,400 2,703 Boston Properties Inc. 28,687 2,556 Discover Financial Services 107,457 2,465 T Rowe Price Group Inc. 50,553 2,415 Allstate Corp. 101,905 2,414 Charles Schwab Corp. 212,009 2,389 * Berkshire Hathaway Inc. Class A 21 2,243 Progressive Corp. 125,579 2,230 ProLogis Inc. 89,442 2,169 Loews Corp. 61,241 2,116 AvalonBay Communities Inc. 18,427 2,102 SunTrust Banks Inc. 105,852 1,900 American International Group Inc. 86,008 1,888 Fifth Third Bancorp 181,449 1,833 Ameriprise Financial Inc. 46,427 1,827 M&T Bank Corp. 24,708 1,727 * IntercontinentalExchange Inc. 14,489 1,713 Northern Trust Corp. 47,361 1,657 Weyerhaeuser Co. 106,176 1,651 Health Care REIT Inc. 34,831 1,630 Host Hotels & Resorts Inc. 138,818 1,519 Hartford Financial Services Group Inc. 87,785 1,417 Principal Financial Group Inc. 61,785 1,401 Invesco Ltd. 88,882 1,379 SLM Corp. 101,435 1,263 Unum Group 59,723 1,252 XL Group plc Class A 64,843 1,219 Kimco Realty Corp. 80,150 1,205 NYSE Euronext 51,601 1,199 Moody's Corp. 39,154 1,192 KeyCorp 187,437 1,111 Plum Creek Timber Co. Inc. 31,969 1,110 Lincoln National Corp. 60,650 948 Comerica Inc. 39,728 913 Leucadia National Corp. 39,181 889 * CB Richard Ellis Group Inc. Class A 64,344 866 People's United Financial Inc. 74,226 846 Cincinnati Financial Corp. 32,129 846 Regions Financial Corp. 247,708 825 Huntington Bancshares Inc. 170,745 820 Torchmark Corp. 20,656 720 Legg Mason Inc. 25,824 664 Assurant Inc. 18,501 662 Hudson City Bancorp Inc. 104,204 590 * NASDAQ OMX Group Inc. 25,117 581 * Genworth Financial Inc. Class A 96,889 556 Apartment Investment & Management Co. 23,613 522 Zions Bancorporation 36,435 513 * E*Trade Financial Corp. 49,671 452 Federated Investors Inc. Class B 18,297 321 First Horizon National Corp. 51,952 310 Janus Capital Group Inc. 36,833 221 Health Care (12.1%) Johnson & Johnson 538,980 34,338 Pfizer Inc. 1,534,764 27,135 Merck & Co. Inc. 606,010 19,823 Abbott Laboratories 306,198 15,659 Bristol-Myers Squibb Co. 335,524 10,529 Amgen Inc. 181,912 9,996 UnitedHealth Group Inc. 211,648 9,761 Eli Lilly & Co. 200,400 7,409 Medtronic Inc. 207,920 6,911 Baxter International Inc. 111,907 6,282 * Gilead Sciences Inc. 151,893 5,893 * Celgene Corp. 90,254 5,589 Allergan Inc. 60,539 4,987 WellPoint Inc. 70,972 4,633 * Biogen Idec Inc. 47,756 4,449 Covidien plc 97,100 4,282 * Thermo Fisher Scientific Inc. 75,039 3,800 * Express Scripts Inc. 96,126 3,563 * Medco Health Solutions Inc. 75,793 3,554 McKesson Corp. 48,444 3,522 Becton Dickinson and Co. 42,753 3,135 Stryker Corp. 64,902 3,059 Cardinal Health Inc. 67,769 2,838 * Intuitive Surgical Inc. 7,694 2,803 Aetna Inc. 73,336 2,666 Humana Inc. 32,828 2,388 St. Jude Medical Inc. 64,779 2,344 CIGNA Corp. 53,146 2,229 * Agilent Technologies Inc. 68,245 2,133 * Zimmer Holdings Inc. 37,422 2,002 AmerisourceBergen Corp. Class A 53,120 1,980 * Cerner Corp. 28,488 1,952 * Boston Scientific Corp. 301,662 1,783 * Watson Pharmaceuticals Inc. 24,661 1,683 * Forest Laboratories Inc. 53,968 1,662 * Edwards Lifesciences Corp. 22,575 1,609 * Laboratory Corp. of America Holdings 19,739 1,560 Quest Diagnostics Inc. 30,980 1,529 CR Bard Inc. 16,864 1,476 * Mylan Inc. 83,779 1,424 * Waters Corp. 18,007 1,359 * Life Technologies Corp. 35,154 1,351 * Cephalon Inc. 15,101 1,219 * Varian Medical Systems Inc. 23,172 1,209 * Hospira Inc. 32,517 1,203 * DaVita Inc. 18,402 1,153 * CareFusion Corp. 44,175 1,058 DENTSPLY International Inc. 27,804 853 * Coventry Health Care Inc. 29,271 843 Patterson Cos. Inc. 18,360 526 PerkinElmer Inc. 22,236 427 * Tenet Healthcare Corp. 93,254 385 Industrials (10.2%) General Electric Co. 2,085,217 31,779 United Technologies Corp. 178,719 12,575 United Parcel Service Inc. Class B 192,936 12,184 3M Co. 139,498 10,015 Caterpillar Inc. 127,014 9,379 Boeing Co. 145,897 8,828 Union Pacific Corp. 95,997 7,840 Honeywell International Inc. 153,869 6,756 Emerson Electric Co. 146,451 6,050 Deere & Co. 81,505 5,263 Danaher Corp. 112,070 4,700 Precision Castparts Corp. 28,312 4,401 FedEx Corp. 62,262 4,214 Norfolk Southern Corp. 68,461 4,178 General Dynamics Corp. 71,232 4,052 Illinois Tool Works Inc. 96,706 4,023 CSX Corp. 215,397 4,021 Lockheed Martin Corp. 54,046 3,926 Tyco International Ltd. 91,299 3,720 Cummins Inc. 38,284 3,126 Waste Management Inc. 92,849 3,023 Goodrich Corp. 24,562 2,964 Northrop Grumman Corp. 54,680 2,852 Raytheon Co. 69,631 2,846 PACCAR Inc. 71,944 2,433 Eaton Corp. 67,232 2,387 CH Robinson Worldwide Inc. 32,182 2,204 Fastenal Co. 58,082 1,933 Parker Hannifin Corp. 30,426 1,921 Ingersoll-Rand plc 65,300 1,834 WW Grainger Inc. 11,953 1,787 Republic Services Inc. Class A 62,902 1,765 Dover Corp. 36,568 1,704 Expeditors International of Washington Inc. 41,858 1,697 Stanley Black & Decker Inc. 33,127 1,627 Rockwell Collins Inc. 30,261 1,597 Fluor Corp. 34,176 1,591 Rockwell Automation Inc. 28,156 1,577 ITT Corp. 36,249 1,522 * Stericycle Inc. 16,912 1,365 Roper Industries Inc. 18,957 1,306 Joy Global Inc. 20,745 1,294 L-3 Communications Holdings Inc. 20,681 1,282 Southwest Airlines Co. 156,189 1,256 Iron Mountain Inc. 39,508 1,249 Pall Corp. 22,912 971 Textron Inc. 54,590 963 Flowserve Corp. 11,048 818 * Jacobs Engineering Group Inc. 25,072 810 * Quanta Services Inc. 41,794 785 Pitney Bowes Inc. 39,758 747 Equifax Inc. 24,220 745 Cintas Corp. 22,150 623 Robert Half International Inc. 28,439 604 Dun & Bradstreet Corp. 9,767 598 RR Donnelley & Sons Co. 37,159 525 Avery Dennison Corp. 20,908 524 Snap-on Inc. 11,436 508 Masco Corp. 70,655 503 Ryder System Inc. 10,103 379 Information Technology (19.4%) * Apple Inc. 182,373 69,517 International Business Machines Corp. 234,930 41,120 Microsoft Corp. 1,466,803 36,509 * Google Inc. Class A 49,540 25,482 Oracle Corp. 777,207 22,337 Intel Corp. 1,032,940 22,033 Cisco Systems Inc. 1,081,961 16,760 QUALCOMM Inc. 330,417 16,068 Hewlett-Packard Co. 407,942 9,158 Visa Inc. Class A 100,666 8,629 * EMC Corp. 406,206 8,526 Accenture plc Class A 126,755 6,677 Mastercard Inc. Class A 20,998 6,660 * eBay Inc. 225,609 6,653 Texas Instruments Inc. 227,204 6,055 Automatic Data Processing Inc. 96,447 4,547 * Dell Inc. 305,373 4,321 Corning Inc. 309,300 3,823 * Cognizant Technology Solutions Corp. Class A 59,693 3,743 * Yahoo! Inc. 248,307 3,268 Broadcom Corp. Class A 94,789 3,155 * Salesforce.com Inc. 26,662 3,047 * Intuit Inc. 59,806 2,837 Applied Materials Inc. 259,759 2,688 Motorola Solutions Inc. 59,353 2,487 * NetApp Inc. 72,573 2,463 * Symantec Corp. 147,580 2,406 * Adobe Systems Inc. 97,100 2,347 * Citrix Systems Inc. 37,071 2,021 Altera Corp. 63,400 1,999 * Motorola Mobility Holdings Inc. 51,421 1,943 Xerox Corp. 276,517 1,927 * SanDisk Corp. 46,955 1,895 Western Union Co. 123,599 1,890 Analog Devices Inc. 59,024 1,844 * Juniper Networks Inc. 104,971 1,812 * Teradata Corp. 33,022 1,768 Paychex Inc. 63,420 1,672 * Red Hat Inc. 37,968 1,605 * NVIDIA Corp. 118,447 1,481 CA Inc. 74,447 1,445 Xilinx Inc. 52,390 1,438 * Fiserv Inc. 27,865 1,415 Amphenol Corp. Class A 33,550 1,368 * Electronic Arts Inc. 65,460 1,339 * BMC Software Inc. 34,447 1,328 KLA-Tencor Corp. 32,793 1,255 * Autodesk Inc. 44,971 1,249 Linear Technology Corp. 45,018 1,245 Fidelity National Information Services Inc. 48,995 1,192 * Western Digital Corp. 45,795 1,178 Microchip Technology Inc. 37,507 1,167 * F5 Networks Inc. 15,806 1,123 * Micron Technology Inc. 198,540 1,001 VeriSign Inc. 32,764 937 Computer Sciences Corp. 30,614 822 Harris Corp. 23,659 808 FLIR Systems Inc. 31,463 788 * First Solar Inc. 11,605 734 * Akamai Technologies Inc. 36,252 721 * SAIC Inc. 54,255 641 Jabil Circuit Inc. 35,761 636 * LSI Corp. 113,027 585 * Advanced Micro Devices Inc. 113,842 578 Molex Inc. 26,829 546 Total System Services Inc. 31,908 540 * JDS Uniphase Corp. 44,895 448 * Lexmark International Inc. Class A 15,656 423 * Teradyne Inc. 36,597 403 * Novellus Systems Inc. 13,669 373 * Compuware Corp. 43,094 330 Tellabs Inc. 72,458 311 * MEMC Electronic Materials Inc. 46,018 241 * Monster Worldwide Inc. 25,401 182 Materials (3.3%) EI du Pont de Nemours & Co. 183,440 7,332 Monsanto Co. 105,294 6,322 Newmont Mining Corp. 97,281 6,119 Freeport-McMoRan Copper & Gold Inc. 186,658 5,684 Praxair Inc. 59,348 5,548 Dow Chemical Co. 232,602 5,224 Air Products & Chemicals Inc. 41,735 3,187 Mosaic Co. 54,543 2,671 Ecolab Inc. 45,589 2,229 PPG Industries Inc. 30,984 2,189 Alcoa Inc. 209,979 2,010 International Paper Co. 86,120 2,002 Nucor Corp. 62,260 1,970 CF Industries Holdings Inc. 14,110 1,741 Sigma-Aldrich Corp. 24,029 1,485 Cliffs Natural Resources Inc. 28,536 1,460 Sherwin-Williams Co. 17,360 1,290 Ball Corp. 32,172 998 FMC Corp. 14,147 978 Eastman Chemical Co. 13,753 943 International Flavors & Fragrances Inc. 15,842 891 Airgas Inc. 13,379 854 MeadWestvaco Corp. 33,578 825 Allegheny Technologies Inc. 20,973 776 Vulcan Materials Co. 25,477 702 United States Steel Corp. 28,370 625 Bemis Co. Inc. 20,341 596 Sealed Air Corp. 31,516 526 * Owens-Illinois Inc. 32,369 489 Titanium Metals Corp. 16,440 246 AK Steel Holding Corp. 22,080 144 Telecommunication Services (3.3%) AT&T Inc. 1,165,699 33,246 Verizon Communications Inc. 556,750 20,488 * American Tower Corp. Class A 77,811 4,186 CenturyLink Inc. 121,109 4,011 * Sprint Nextel Corp. 589,888 1,793 Frontier Communications Corp. 196,202 1,199 Windstream Corp. 100,527 1,172 * MetroPCS Communications Inc. 58,032 506 Utilities (4.0%) Southern Co. 168,877 7,155 Dominion Resources Inc. 112,096 5,691 Exelon Corp. 130,477 5,560 Duke Energy Corp. 262,317 5,244 NextEra Energy Inc. 83,036 4,486 FirstEnergy Corp. 82,216 3,692 American Electric Power Co. Inc. 94,984 3,611 PG&E Corp. 79,146 3,349 Public Service Enterprise Group Inc. 99,687 3,327 Consolidated Edison Inc. 57,688 3,289 PPL Corp. 113,690 3,245 Progress Energy Inc. 57,953 2,997 Edison International 64,213 2,456 Sempra Energy 47,218 2,432 Xcel Energy Inc. 95,361 2,354 Entergy Corp. 34,793 2,306 CenterPoint Energy Inc. 84,017 1,648 DTE Energy Co. 33,348 1,635 Constellation Energy Group Inc. 39,529 1,505 Wisconsin Energy Corp. 46,026 1,440 Ameren Corp. 47,511 1,414 Oneok Inc. 20,406 1,348 * AES Corp. 129,511 1,264 NiSource Inc. 55,172 1,180 Northeast Utilities 34,956 1,176 * NRG Energy Inc. 47,402 1,005 CMS Energy Corp. 49,860 987 Pinnacle West Capital Corp. 21,457 921 SCANA Corp. 22,551 912 Pepco Holdings Inc. 44,476 842 Integrys Energy Group Inc. 15,322 745 TECO Energy Inc. 42,449 727 Nicor Inc. 9,038 497 Total Common Stocks (Cost $2,319,544) Market Value Coupon Shares ($000) Temporary Cash Investments (0.4%) 1 Money Market Fund (0.4%) 2,3 Vanguard Market Liquidity Fund 0.144% 7,374,000 7,374 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4 Fannie Mae Discount Notes 0.025% 12/28/11 350 350 Total Temporary Cash Investments (Cost $7,725) Total Investments (100.1%) (Cost $2,327,269) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $403,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $413,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. REIT—Real Estate Investment Trust. Vanguard Equity Index Portfolio A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 2,026,810 — — Temporary Cash Investments 7,374 350 — Futures Contracts—Liabilities 1 (126) — — Total 2,034,058 350 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The portfolio may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The portfolio may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Vanguard Equity Index Portfolio At September 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index December 2011 10 563 (5) S&P 500 Index December 2011 16 4504 (179) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2011, the cost of investment securities for tax purposes was $2,327,269,000. Net unrealized depreciation of investment securities for tax purposes was $292,735,000, consisting of unrealized gains of $261,360,000 on securities that had risen in value since their purchase and $554,095,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Growth Portfolio Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Common Stocks (95.0%) 1 Consumer Discretionary (16.7%) * priceline.com Inc. 12,560 5,645 NIKE Inc. Class B 53,110 4,541 Harley-Davidson Inc. 83,440 2,864 Johnson Controls Inc. 105,810 2,790 Starbucks Corp. 72,660 2,709 * Apollo Group Inc. Class A 65,800 2,606 Staples Inc. 144,100 1,916 Lowe's Cos. Inc. 89,900 1,739 Marriott International Inc. Class A 63,720 1,736 * Ctrip.com International Ltd. ADR 49,700 1,598 News Corp. Class A 87,850 1,359 Coach Inc. 21,330 1,106 Abercrombie & Fitch Co. 17,880 1,101 * Discovery Communications Inc. Class A 28,060 1,056 Walt Disney Co. 28,400 857 * Fossil Inc. 9,710 787 * Las Vegas Sands Corp. 19,370 743 Scripps Networks Interactive Inc. Class A 19,952 742 * MGM Resorts International 72,740 676 * Amazon.com Inc. 3,090 668 * Sirius XM Radio Inc. 327,230 494 Ralph Lauren Corp. Class A 3,700 480 * Netflix Inc. 1,485 168 * Lululemon Athletica Inc. 1,300 63 Consumer Staples (4.4%) * Green Mountain Coffee Roasters Inc. 37,010 3,440 Walgreen Co. 68,300 2,247 Mead Johnson Nutrition Co. 30,800 2,120 Colgate-Palmolive Co. 17,910 1,588 Whole Foods Market Inc. 11,060 722 Energy (6.7%) EOG Resources Inc. 55,350 3,930 Schlumberger Ltd. 64,520 3,854 National Oilwell Varco Inc. 41,940 2,148 Occidental Petroleum Corp. 21,980 1,572 Suncor Energy Inc. 46,520 1,183 Anadarko Petroleum Corp. 17,600 1,110 Ensco plc ADR 20,550 831 Consol Energy Inc. 20,380 691 Exchange-Traded Fund (0.2%) 2 Vanguard Growth ETF 8,500 476 Financials (5.6%) CME Group Inc. 16,985 4,185 * IntercontinentalExchange Inc. 26,200 3,098 American Express Co. 57,470 2,580 BlackRock Inc. 8,190 1,212 * Affiliated Managers Group Inc. 12,370 966 Ameriprise Financial Inc. 23,650 931 Health Care (9.3%) Allergan Inc. 66,040 5,440 * Agilent Technologies Inc. 76,690 2,397 Cardinal Health Inc. 53,210 2,228 Novo Nordisk A/S ADR 20,600 2,050 Perrigo Co. 20,500 1,991 Covidien plc 41,720 1,840 * Gilead Sciences Inc. 41,980 1,629 * DaVita Inc. 24,930 1,562 * Edwards Lifesciences Corp. 12,260 874 * Medco Health Solutions Inc. 14,300 671 * Hologic Inc. 41,940 638 Industrials (9.4%) Expeditors International of Washington Inc. 47,400 1,922 Precision Castparts Corp. 11,800 1,834 Caterpillar Inc. 24,560 1,814 Goodrich Corp. 14,770 1,782 United Parcel Service Inc. Class B 24,520 1,548 CH Robinson Worldwide Inc. 22,520 1,542 WW Grainger Inc. 9,880 1,477 * Stericycle Inc. 16,560 1,337 Cummins Inc. 14,130 1,154 * Jacobs Engineering Group Inc. 33,520 1,082 Rockwell Automation Inc. 18,630 1,043 PACCAR Inc. 27,160 919 Joy Global Inc. 12,500 780 Boeing Co. 12,310 745 AMETEK Inc. 20,920 690 Illinois Tool Works Inc. 16,180 673 Eaton Corp. 18,100 643 JB Hunt Transport Services Inc. 15,230 550 Information Technology (37.6%) * Apple Inc. 43,890 16,730 QUALCOMM Inc. 172,205 8,374 * Google Inc. Class A 13,035 6,705 * eBay Inc. 177,180 5,225 Visa Inc. Class A 51,100 4,380 Mastercard Inc. Class A 13,700 4,345 VeriSign Inc. 114,325 3,271 * Intuit Inc. 64,600 3,065 * Citrix Systems Inc. 54,400 2,966 Oracle Corp. 91,550 2,631 Altera Corp. 81,510 2,570 * Teradata Corp. 46,000 2,462 Broadcom Corp. Class A 69,380 2,310 Accenture plc Class A 43,390 2,286 * Adobe Systems Inc. 90,000 2,175 * EMC Corp. 92,050 1,932 TE Connectivity Ltd. 59,620 1,678 * Juniper Networks Inc. 90,890 1,569 * Alliance Data Systems Corp. 13,480 1,250 * NetApp Inc. 33,210 1,127 * Polycom Inc. 59,000 1,084 Analog Devices Inc. 34,530 1,079 * Trimble Navigation Ltd. 30,800 1,033 * BMC Software Inc. 26,500 1,022 * Acme Packet Inc. 19,980 851 * Cognizant Technology Solutions Corp. Class A 12,850 806 Texas Instruments Inc. 28,150 750 * Rovi Corp. 15,020 646 * F5 Networks Inc. 8,635 613 * Skyworks Solutions Inc. 29,420 528 * TIBCO Software Inc. 22,300 499 * VMware Inc. Class A 4,860 391 * Salesforce.com Inc. 3,020 345 Materials (3.6%) Syngenta AG ADR 63,970 3,318 Praxair Inc. 23,000 2,150 Monsanto Co. 19,170 1,151 Mosaic Co. 12,640 619 Rio Tinto plc ADR 9,560 421 Freeport-McMoRan Copper & Gold Inc. 12,310 375 Walter Energy Inc. 5,910 355 Telecommunication Services (1.5%) * Crown Castle International Corp. 87,400 3,555 Total Common Stocks (Cost $220,824) Coupon Shares Temporary Cash Investments (2.3%) 1 Money Market Fund (1.6%) 3 Vanguard Market Liquidity Fund 0.144% 3,639,312 3,639 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.2%) Bank of America Securities, LLC (Dated 9/30/11, Repurchase Value $600,004, collateralized by Federal Home Loan Mortgage Corp. 4.000%, 6/1/2026) 0.08% 10/3/11 600 600 U.S. Government and Agency Obligations (0.5%) 4,5 Fannie Mae Discount Notes 0.045% 10/5/11 400 400 5 Federal Home Loan Bank Discount Notes 0.025% 12/2/11 500 500 4,5 Freddie Mac Discount Notes 0.080% 12/1/11 120 120 4,5 Freddie Mac Discount Notes 0.045% 12/16/11 200 200 Total Temporary Cash Investments (Cost $5,459) Total Investments (97.3%) (Cost $226,283) Other Assets and Liabilities-Net (2.7%) Net Assets (100%) * Non-income-producing security. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 98.7% and -1.4%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Securities with a value of $650,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000 Common Stocks 218,825 — — Temporary Cash Investments 3,639 1,820 — Futures Contracts—Liabilities 1 (234) — — Total 222,230 1,820 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) E-mini S&P 500 Index December 2011 125 7,037 (141) S&P 500 Index December 2011 3 845 (23) E-mini S&P MidCap 400 Index December 2011 10 779 (47) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2011, the cost of investment securities for tax purposes was $226,283,000. Net unrealized depreciation of investment securities for tax purposes was $1,999,000, consisting of unrealized gains of $23,116,000 on securities that had risen in value since their purchase and $25,115,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Index Portfolio Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) 1 Consumer Discretionary (17.1%) Limited Brands Inc. 95,985 3,696 * Chipotle Mexican Grill Inc. Class A 11,040 3,345 Ross Stores Inc. 41,623 3,275 * O'Reilly Automotive Inc. 48,839 3,254 * Dollar Tree Inc. 43,252 3,249 Mattel Inc. 123,238 3,191 * Liberty Interactive Corp. Class A 202,801 2,995 Harley-Davidson Inc. 83,821 2,878 Nordstrom Inc. 62,261 2,844 Genuine Parts Co. 55,727 2,831 Starwood Hotels & Resorts Worldwide Inc. 69,093 2,682 Fortune Brands Inc. 49,152 2,658 Tiffany & Co. 43,046 2,618 Virgin Media Inc. 106,836 2,601 * BorgWarner Inc. 38,807 2,349 Family Dollar Stores Inc. 43,374 2,206 Darden Restaurants Inc. 48,387 2,069 * Sirius XM Radio Inc. 1,329,645 2,008 * Netflix Inc. 17,642 1,996 Abercrombie & Fitch Co. 31,136 1,917 * CarMax Inc. 79,982 1,908 Expedia Inc. 70,300 1,810 * Apollo Group Inc. Class A 45,014 1,783 * Lululemon Athletica Inc. 35,372 1,721 Wyndham Worldwide Corp. 60,264 1,718 PetSmart Inc. 40,229 1,716 Tractor Supply Co. 25,654 1,605 Lear Corp. 37,314 1,601 Advance Auto Parts Inc. 27,147 1,577 * Liberty Media Corp. - Liberty Capital Class A 23,642 1,563 International Game Technology 106,450 1,547 * Fossil Inc. 19,056 1,545 Autoliv Inc. 31,675 1,536 * Liberty Global Inc. Class A 42,000 1,520 H&R Block Inc. 108,282 1,441 Hasbro Inc. 43,526 1,419 * Liberty Global Inc. 39,628 1,372 Whirlpool Corp. 26,975 1,346 Garmin Ltd. 41,332 1,313 Interpublic Group of Cos. Inc. 173,641 1,250 PVH Corp. 21,457 1,250 Scripps Networks Interactive Inc. Class A 33,129 1,231 Newell Rubbermaid Inc. 103,263 1,226 * TRW Automotive Holdings Corp. 37,199 1,218 * NVR Inc. 1,986 1,199 Tupperware Brands Corp. 22,102 1,188 * LKQ Corp. 49,101 1,186 Cablevision Systems Corp. Class A 74,750 1,176 * GameStop Corp. Class A 50,109 1,158 * Dick's Sporting Goods Inc. 33,808 1,131 * MGM Resorts International 121,332 1,127 * Liberty Media Corp. - Liberty Starz Class A 17,503 1,112 Royal Caribbean Cruises Ltd. 50,011 1,082 Williams-Sonoma Inc. 33,492 1,031 * Urban Outfitters Inc. 45,350 1,012 Leggett & Platt Inc. 50,730 1,004 DR Horton Inc. 101,809 920 * Mohawk Industries Inc. 20,712 889 * Goodyear Tire & Rubber Co. 86,591 874 DeVry Inc. 23,140 855 Gannett Co. Inc. 85,020 810 * Toll Brothers Inc. 53,116 766 American Eagle Outfitters Inc. 62,185 729 Harman International Industries Inc. 24,853 710 Lennar Corp. Class A 50,322 681 Weight Watchers International Inc. 11,678 680 Guess? Inc. 22,878 652 Washington Post Co. Class B 1,780 582 * AutoNation Inc. 15,702 515 * Hyatt Hotels Corp. Class A 15,836 497 * Pulte Group Inc. 122,423 484 * ITT Educational Services Inc. 7,463 430 * Lamar Advertising Co. Class A 22,016 375 * Dunkin' Brands Group Inc. 8,614 239 * Clear Channel Outdoor Holdings Inc. Class A 13,919 130 Lennar Corp. Class B 4,820 49 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 570 — Consumer Staples (5.5%) * Green Mountain Coffee Roasters Inc. 45,227 4,203 Whole Foods Market Inc. 52,914 3,456 Dr Pepper Snapple Group Inc. 78,522 3,045 Bunge Ltd. 52,233 3,045 JM Smucker Co. 41,152 3,000 Coca-Cola Enterprises Inc. 115,122 2,864 * Hansen Natural Corp. 26,578 2,320 Herbalife Ltd. 41,832 2,242 Church & Dwight Co. Inc. 50,478 2,231 McCormick & Co. Inc. 42,504 1,962 Tyson Foods Inc. Class A 109,704 1,905 * Energizer Holdings Inc. 24,669 1,639 * Ralcorp Holdings Inc. 19,543 1,499 Hormel Foods Corp. 52,186 1,410 * Constellation Brands Inc. Class A 67,077 1,207 * Smithfield Foods Inc. 52,872 1,031 * Dean Foods Co. 64,854 575 Energy (8.5%) El Paso Corp. 272,774 4,768 Range Resources Corp. 56,947 3,329 * FMC Technologies Inc. 85,178 3,203 Consol Energy Inc. 80,240 2,723 EQT Corp. 50,247 2,681 * Concho Resources Inc. 34,836 2,478 Pioneer Natural Resources Co. 37,190 2,446 Cabot Oil & Gas Corp. 37,047 2,294 HollyFrontier Corp. 74,020 1,941 * Newfield Exploration Co. 47,648 1,891 * Kinder Morgan Management LLC 30,309 1,779 Southern Union Co. 41,987 1,703 QEP Resources Inc. 62,700 1,697 Cimarex Energy Co. 30,318 1,689 * Denbury Resources Inc. 142,381 1,637 Helmerich & Payne Inc. 37,899 1,539 * Whiting Petroleum Corp. 41,636 1,461 Core Laboratories NV 16,138 1,450 * Rowan Cos. Inc. 45,282 1,367 SM Energy Co. 22,527 1,366 Oceaneering International Inc. 38,468 1,360 Sunoco Inc. 42,930 1,331 * Nabors Industries Ltd. 101,831 1,248 * Dresser-Rand Group Inc. 28,271 1,146 * Plains Exploration & Production Co. 49,935 1,134 Arch Coal Inc. 74,775 1,090 Energen Corp. 25,484 1,042 * Tesoro Corp. 50,906 991 Patterson-UTI Energy Inc. 54,742 949 * McDermott International Inc. 83,228 896 * Continental Resources Inc. 15,947 771 * SandRidge Energy Inc. 130,908 728 * Forest Oil Corp. 38,205 550 EXCO Resources Inc. 45,434 487 * Cobalt International Energy Inc. 41,300 318 * Quicksilver Resources Inc. 33,705 256 Financials (15.9%) AvalonBay Communities Inc. 33,337 3,802 * IntercontinentalExchange Inc. 26,041 3,080 Health Care REIT Inc. 62,610 2,930 Host Hotels & Resorts Inc. 243,148 2,660 SLM Corp. 186,918 2,327 Unum Group 109,164 2,288 Moody's Corp. 72,720 2,214 Kimco Realty Corp. 144,142 2,166 NYSE Euronext 92,705 2,155 XL Group plc Class A 109,954 2,067 * CIT Group Inc. 67,438 2,048 KeyCorp 337,305 2,000 Willis Group Holdings plc 58,012 1,994 Plum Creek Timber Co. Inc. 57,371 1,991 Macerich Co. 46,421 1,979 Digital Realty Trust Inc. 33,688 1,858 New York Community Bancorp Inc. 155,098 1,846 Federal Realty Investment Trust 22,070 1,819 Lincoln National Corp. 111,013 1,735 SL Green Realty Corp. 29,351 1,707 UDR Inc. 75,994 1,683 Leucadia National Corp. 73,593 1,669 American Capital Agency Corp. 60,898 1,650 Comerica Inc. 71,311 1,638 Rayonier Inc. 43,128 1,587 * Arch Capital Group Ltd. 47,822 1,563 Everest Re Group Ltd. 19,262 1,529 People's United Financial Inc. 133,517 1,522 Realty Income Corp. 47,211 1,522 Regions Financial Corp. 445,038 1,482 Huntington Bancshares Inc. 306,314 1,470 Cincinnati Financial Corp. 55,011 1,448 * Affiliated Managers Group Inc. 18,487 1,443 Torchmark Corp. 40,434 1,410 * CB Richard Ellis Group Inc. Class A 103,758 1,397 Alexandria Real Estate Equities Inc. 21,912 1,345 * MSCI Inc. Class A 42,553 1,291 Legg Mason Inc. 50,150 1,289 WR Berkley Corp. 42,790 1,270 Assurant Inc. 34,264 1,227 Reinsurance Group of America Inc. Class A 26,199 1,204 Liberty Property Trust 40,884 1,190 PartnerRe Ltd. 22,719 1,188 * Markel Corp. 3,284 1,173 RenaissanceRe Holdings Ltd. 18,336 1,170 Fidelity National Financial Inc. Class A 75,282 1,143 Axis Capital Holdings Ltd. 43,526 1,129 Regency Centers Corp. 31,836 1,125 HCC Insurance Holdings Inc. 40,285 1,090 Transatlantic Holdings Inc. 22,058 1,070 * NASDAQ OMX Group Inc. 43,955 1,017 Chimera Investment Corp. 363,847 1,008 * Genworth Financial Inc. Class A 174,193 1,000 Piedmont Office Realty Trust Inc. Class A 61,117 988 Raymond James Financial Inc. 38,068 988 White Mountains Insurance Group Ltd. 2,428 985 Hudson City Bancorp Inc. 168,222 952 Duke Realty Corp. 89,652 941 Eaton Vance Corp. 42,078 937 Hospitality Properties Trust 43,722 928 Zions Bancorporation 65,254 918 Commerce Bancshares Inc. 26,321 915 Cullen/Frost Bankers Inc. 19,610 899 Weingarten Realty Investors 40,569 859 American Financial Group Inc. 27,528 855 SEI Investments Co. 52,537 808 Jones Lang LaSalle Inc. 15,210 788 Old Republic International Corp. 87,547 781 Brown & Brown Inc. 42,951 765 Assured Guaranty Ltd. 58,775 646 City National Corp. 16,896 638 Jefferies Group Inc. 49,003 608 Federated Investors Inc. Class B 33,506 587 Validus Holdings Ltd. 22,726 566 First Horizon National Corp. 93,255 556 BOK Financial Corp. 9,615 451 CBOE Holdings Inc. 18,371 450 * TFS Financial Corp. 33,141 269 * LPL Investment Holdings Inc. 9,636 245 Health Care (11.8%) Humana Inc. 59,684 4,341 * Alexion Pharmaceuticals Inc. 64,790 4,150 AmerisourceBergen Corp. Class A 97,166 3,621 * Cerner Corp. 50,724 3,476 * Vertex Pharmaceuticals Inc. 72,979 3,250 * Watson Pharmaceuticals Inc. 44,796 3,057 * Edwards Lifesciences Corp. 40,676 2,899 Perrigo Co. 29,555 2,870 * Laboratory Corp. of America Holdings 35,457 2,803 CR Bard Inc. 30,337 2,656 * Mylan Inc. 155,701 2,647 * Waters Corp. 32,503 2,454 * Life Technologies Corp. 63,424 2,437 * Hospira Inc. 59,411 2,198 * Cephalon Inc. 27,210 2,196 * Varian Medical Systems Inc. 41,581 2,169 * DaVita Inc. 33,792 2,118 * Henry Schein Inc. 32,686 2,027 * CareFusion Corp. 79,251 1,898 * Illumina Inc. 43,579 1,783 * Mettler-Toledo International Inc. 11,386 1,594 * ResMed Inc. 54,264 1,562 DENTSPLY International Inc. 49,911 1,532 * Kinetic Concepts Inc. 23,172 1,527 * Coventry Health Care Inc. 52,582 1,515 * Regeneron Pharmaceuticals Inc. 25,180 1,465 * Hologic Inc. 92,568 1,408 * IDEXX Laboratories Inc. 20,380 1,406 * Allscripts Healthcare Solutions Inc. 67,531 1,217 * Endo Pharmaceuticals Holdings Inc. 41,387 1,158 Universal Health Services Inc. Class B 32,021 1,089 Omnicare Inc. 41,120 1,046 Patterson Cos. Inc. 34,915 1,000 * Covance Inc. 21,535 979 Pharmaceutical Product Development Inc. 38,115 978 * Gen-Probe Inc. 16,999 973 * Human Genome Sciences Inc. 67,326 854 Lincare Holdings Inc. 33,583 756 * Warner Chilcott plc Class A 49,497 708 * Bio-Rad Laboratories Inc. Class A 6,902 626 * Alere Inc. 28,793 566 * Community Health Systems Inc. 33,729 561 * Dendreon Corp. 51,771 466 * Charles River Laboratories International Inc. 15,543 445 Industrials (11.3%) Goodrich Corp. 44,278 5,343 Fastenal Co. 99,356 3,307 WW Grainger Inc. 20,871 3,121 Dover Corp. 66,131 3,082 Cooper Industries plc 58,428 2,695 Roper Industries Inc. 33,991 2,342 * Stericycle Inc. 28,919 2,334 Joy Global Inc. 37,163 2,318 * United Continental Holdings Inc. 117,543 2,278 Iron Mountain Inc. 64,077 2,026 * Kansas City Southern 38,809 1,939 AMETEK Inc. 57,007 1,880 Pall Corp. 41,115 1,743 Textron Inc. 98,013 1,729 * Verisk Analytics Inc. Class A 46,064 1,602 Flowserve Corp. 19,808 1,466 * Jacobs Engineering Group Inc. 45,007 1,453 * Quanta Services Inc. 74,976 1,409 Donaldson Co. Inc. 25,628 1,404 Pitney Bowes Inc. 72,175 1,357 Equifax Inc. 43,591 1,340 Cintas Corp. 46,327 1,304 KBR Inc. 53,701 1,269 JB Hunt Transport Services Inc. 34,062 1,230 * AGCO Corp. 33,651 1,163 Towers Watson & Co. Class A 19,263 1,152 Pentair Inc. 34,910 1,117 * IHS Inc. Class A 14,916 1,116 Dun & Bradstreet Corp. 17,573 1,077 Robert Half International Inc. 49,401 1,048 RR Donnelley & Sons Co. 73,591 1,039 Manpower Inc. 29,151 980 Timken Co. 29,535 969 MSC Industrial Direct Co. Class A 16,561 935 Hubbell Inc. Class B 18,814 932 * Owens Corning 41,991 910 Masco Corp. 127,739 910 Avery Dennison Corp. 35,954 902 * Hertz Global Holdings Inc. 95,750 852 * Copart Inc. 21,266 832 * Nielsen Holdings NV 31,830 830 * URS Corp. 27,881 827 * Sensata Technologies Holding NV 30,995 820 SPX Corp. 18,023 817 * Foster Wheeler AG 43,990 783 * Navistar International Corp. 24,317 781 * Babcock & Wilcox Co. 39,614 774 Covanta Holding Corp. 46,923 713 Ryder System Inc. 18,266 685 * AECOM Technology Corp. 37,991 671 * Spirit Aerosystems Holdings Inc. Class A 41,825 667 Alliant Techsystems Inc. 11,866 647 Harsco Corp. 28,707 557 * Shaw Group Inc. 25,589 556 * Terex Corp. 38,979 400 Information Technology (15.0%) * Motorola Mobility Holdings Inc. 99,384 3,755 * SanDisk Corp. 84,515 3,410 * Teradata Corp. 59,808 3,202 * Red Hat Inc. 68,474 2,894 * NVIDIA Corp. 212,688 2,659 * Fiserv Inc. 50,945 2,586 Xilinx Inc. 94,247 2,586 Avago Technologies Ltd. 78,356 2,568 Amphenol Corp. Class A 62,450 2,546 Maxim Integrated Products Inc. 104,773 2,444 * BMC Software Inc. 62,658 2,416 * Electronic Arts Inc. 117,820 2,409 KLA-Tencor Corp. 59,458 2,276 * Autodesk Inc. 81,516 2,265 Linear Technology Corp. 80,715 2,232 * Western Digital Corp. 82,442 2,120 Microchip Technology Inc. 67,500 2,100 * F5 Networks Inc. 28,734 2,042 * Nuance Communications Inc. 85,857 1,748 * Rovi Corp. 39,941 1,717 * Lam Research Corp. 44,057 1,673 * Alliance Data Systems Corp. 18,031 1,671 VeriSign Inc. 56,762 1,624 * Micron Technology Inc. 319,799 1,612 * ANSYS Inc. 32,556 1,597 Seagate Technology plc 152,650 1,569 Harris Corp. 45,079 1,540 * Informatica Corp. 37,551 1,538 * Flextronics International Ltd. 269,258 1,516 Computer Sciences Corp. 54,985 1,476 * Equinix Inc. 16,588 1,474 * Trimble Navigation Ltd. 43,567 1,462 FLIR Systems Inc. 56,732 1,421 * Avnet Inc. 54,135 1,412 Factset Research Systems Inc. 15,565 1,385 * TIBCO Software Inc. 58,873 1,318 * Akamai Technologies Inc. 66,154 1,315 * Atmel Corp. 162,545 1,312 * VeriFone Systems Inc. 36,818 1,289 * Synopsys Inc. 51,892 1,264 * Rackspace Hosting Inc. 36,665 1,252 Jabil Circuit Inc. 69,640 1,239 * SAIC Inc. 101,651 1,200 * IAC/InterActiveCorp 30,302 1,198 * Skyworks Solutions Inc. 65,926 1,183 * Polycom Inc. 62,676 1,151 Global Payments Inc. 28,472 1,150 * Arrow Electronics Inc. 41,240 1,146 * ON Semiconductor Corp. 157,664 1,130 * LSI Corp. 215,131 1,114 * Advanced Micro Devices Inc. 207,714 1,055 * Riverbed Technology Inc. 51,860 1,035 * Cree Inc. 38,865 1,010 Total System Services Inc. 58,152 985 * Acme Packet Inc. 21,910 933 * Ingram Micro Inc. 56,978 919 Broadridge Financial Solutions Inc. 43,751 881 * Lexmark International Inc. Class A 28,053 758 * Brocade Communications Systems Inc. 167,050 722 Molex Inc. 32,877 670 * Dolby Laboratories Inc. Class A 18,745 514 * AOL Inc. 37,748 453 * MEMC Electronic Materials Inc. 81,419 427 Molex Inc. Class A 16,068 271 * Freescale Semiconductor Holdings I Ltd. 16,994 187 Materials (6.6%) CF Industries Holdings Inc. 25,278 3,119 Sigma-Aldrich Corp. 43,171 2,668 Cliffs Natural Resources Inc. 51,245 2,622 Sherwin-Williams Co. 32,046 2,382 Celanese Corp. Class A 55,381 1,802 Ball Corp. 56,648 1,757 FMC Corp. 25,387 1,756 Eastman Chemical Co. 25,225 1,729 * Crown Holdings Inc. 55,305 1,693 Airgas Inc. 26,429 1,687 Nalco Holding Co. 46,649 1,632 International Flavors & Fragrances Inc. 28,515 1,603 MeadWestvaco Corp. 60,279 1,480 Walter Energy Inc. 22,112 1,327 Allegheny Technologies Inc. 35,679 1,320 Vulcan Materials Co. 45,868 1,264 Albemarle Corp. 30,842 1,246 Ashland Inc. 27,988 1,235 Rock-Tenn Co. Class A 24,487 1,192 United States Steel Corp. 51,014 1,123 Bemis Co. Inc. 37,405 1,096 Martin Marietta Materials Inc. 16,090 1,017 Valspar Corp. 32,305 1,008 Sonoco Products Co. 35,356 998 Sealed Air Corp. 56,984 952 Reliance Steel & Aluminum Co. 26,476 900 * Owens-Illinois Inc. 58,099 878 Steel Dynamics Inc. 73,414 728 Scotts Miracle-Gro Co. Class A 16,064 716 * Molycorp Inc. 20,786 683 Huntsman Corp. 68,407 662 Titanium Metals Corp. 32,096 481 Greif Inc. Class A 8,436 362 Telecommunication Services (1.3%) Frontier Communications Corp. 352,664 2,155 Windstream Corp. 180,674 2,107 * NII Holdings Inc. 60,242 1,624 * SBA Communications Corp. Class A 40,211 1,386 * MetroPCS Communications Inc. 88,878 774 Telephone & Data Systems Inc. (Special Common Shares) 14,085 278 Telephone & Data Systems Inc. 10,938 232 * United States Cellular Corp. 4,714 187 * Clearwire Corp. Class A 48,448 113 Utilities (7.0%) DTE Energy Co. 60,055 2,944 CenterPoint Energy Inc. 143,252 2,811 Wisconsin Energy Corp. 82,792 2,591 Constellation Energy Group Inc. 67,568 2,572 Ameren Corp. 85,385 2,542 Oneok Inc. 36,050 2,381 NiSource Inc. 99,083 2,118 Northeast Utilities 62,652 2,108 American Water Works Co. Inc. 62,291 1,880 * NRG Energy Inc. 85,417 1,812 CMS Energy Corp. 89,559 1,772 SCANA Corp. 43,239 1,749 Pinnacle West Capital Corp. 38,654 1,660 OGE Energy Corp. 34,633 1,655 NSTAR 36,707 1,645 * Calpine Corp. 110,541 1,556 Alliant Energy Corp. 39,408 1,524 Pepco Holdings Inc. 80,041 1,514 Integrys Energy Group Inc. 27,649 1,344 MDU Resources Group Inc. 67,122 1,288 DPL Inc. 41,412 1,248 TECO Energy Inc. 72,323 1,239 NV Energy Inc. 83,536 1,229 National Fuel Gas Co. 24,971 1,216 AGL Resources Inc. 27,753 1,131 Aqua America Inc. 49,048 1,058 UGI Corp. 39,674 1,042 Total Common Stocks (Cost $771,813) Market Value Coupon Shares ($000) Temporary Cash Investments (0.1%) 1 Money Market Fund (0.1%) 2 Vanguard Market Liquidity Fund 0.144% 698,051 698 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 3,4 Fannie Mae Discount Notes 0.080% 10/19/11 100 100 Total Temporary Cash Investments (Cost $798) Total Investments (100.1%) (Cost $772,611) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Vanguard Mid-Cap Index Portfolio B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 679,998 — — Temporary Cash Investments 698 100 — Futures Contracts—Liabilities 1 (7) — — Total 680,689 100 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The portfolio may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The portfolio may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long(Short) SettlementValue Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P MidCap Index December 2011 3 234 (14) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2011, the cost of investment securities for tax purposes was $772,611,000. Net unrealized depreciation of investment securities for tax purposes was $91,815,000, consisting of unrealized gains of $77,702,000 on securities that had risen in value since their purchase and $169,517,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard REIT Index Portfolio Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Real Estate Investment Trusts (100.0%) Diversified REITs (7.1%) Vornado Realty Trust 241,118 17,992 Liberty Property Trust 167,795 4,885 Washington REIT 95,972 2,704 Colonial Properties Trust 115,411 2,096 PS Business Parks Inc. 28,775 1,426 Investors Real Estate Trust 117,566 846 Cousins Properties Inc. 135,157 791 Retail Opportunity Investments Corp. 61,555 682 Winthrop Realty Trust 42,607 370 CapLease Inc. 95,343 344 Industrial REITs (5.0%) ProLogis Inc. 660,712 16,022 DuPont Fabros Technology Inc. 88,737 1,747 DCT Industrial Trust Inc. 357,498 1,569 EastGroup Properties Inc. 39,314 1,500 * First Industrial Realty Trust Inc. 119,410 955 First Potomac Realty Trust 72,369 903 Office REITs (16.1%) Boston Properties Inc. 211,669 18,860 Digital Realty Trust Inc. 138,519 7,641 SL Green Realty Corp. 120,478 7,006 Alexandria Real Estate Equities Inc. 89,910 5,519 Piedmont Office Realty Trust Inc. Class A 251,553 4,068 Duke Realty Corp. 367,718 3,861 Mack-Cali Realty Corp. 126,489 3,384 BioMed Realty Trust Inc. 191,055 3,166 Highwoods Properties Inc. 104,899 2,964 Douglas Emmett Inc. 171,993 2,941 Kilroy Realty Corp. 85,064 2,662 CommonWealth REIT 119,548 2,268 Corporate Office Properties Trust 103,456 2,253 Brandywine Realty Trust 196,881 1,577 Lexington Realty Trust 192,124 1,256 Franklin Street Properties Corp. 106,241 1,202 Government Properties Income Trust 54,663 1,176 Coresite Realty Corp. 29,021 416 Parkway Properties Inc. 31,536 347 Hudson Pacific Properties Inc. 28,950 337 Residential REITs (18.6%) Equity Residential 428,442 22,223 AvalonBay Communities Inc. 136,700 15,591 UDR Inc. 311,820 6,904 Essex Property Trust Inc. 47,313 5,679 Camden Property Trust 102,045 5,639 BRE Properties Inc. 106,667 4,516 Home Properties Inc. 69,424 3,941 Apartment Investment & Management Co. 174,027 3,849 American Campus Communities Inc. 99,155 3,690 Equity Lifestyle Properties Inc. 52,733 3,306 Mid-America Apartment Communities Inc. 53,334 3,212 Post Properties Inc. 72,479 2,518 Sun Communities Inc. 29,470 1,037 Associated Estates Realty Corp. 60,256 932 Education Realty Trust Inc. 104,641 899 Campus Crest Communities Inc. 44,530 484 Retail REITs (26.3%) Simon Property Group Inc. 426,533 46,910 Kimco Realty Corp. 591,628 8,892 Macerich Co. 190,254 8,110 General Growth Properties Inc. 632,424 7,652 Federal Realty Investment Trust 90,511 7,459 Realty Income Corp. 193,658 6,244 Regency Centers Corp. 130,912 4,625 Taubman Centers Inc. 81,294 4,090 National Retail Properties Inc. 137,096 3,684 Weingarten Realty Investors 166,926 3,534 DDR Corp. 322,087 3,511 Tanger Factory Outlet Centers 118,370 3,079 CBL & Associates Properties Inc. 205,189 2,331 Equity One Inc. 91,565 1,452 Acadia Realty Trust 58,675 1,097 Alexander's Inc. 2,966 1,071 Glimcher Realty Trust 145,369 1,029 Inland Real Estate Corp. 129,129 943 Saul Centers Inc. 17,600 595 Pennsylvania REIT 76,815 594 Getty Realty Corp. 38,822 560 Urstadt Biddle Properties Inc. Class A 30,313 484 Ramco-Gershenson Properties Trust 56,504 463 Kite Realty Group Trust 88,678 325 Cedar Shopping Centers Inc. 82,425 256 Specialized REITs (26.9%) Public Storage 210,840 23,477 HCP Inc. 590,384 20,699 Ventas Inc. 398,166 19,669 Health Care REIT Inc. 257,000 12,028 Host Hotels & Resorts Inc. 997,806 10,916 Senior Housing Properties Trust 221,081 4,762 Hospitality Properties Trust 179,685 3,815 Entertainment Properties Trust 67,895 2,647 Extra Space Storage Inc. 129,316 2,409 LaSalle Hotel Properties 123,816 2,377 Omega Healthcare Investors Inc. 147,926 2,356 Healthcare Realty Trust Inc. 105,896 1,784 DiamondRock Hospitality Co. 243,642 1,703 Sovran Self Storage Inc. 40,191 1,494 Medical Properties Trust Inc. 162,365 1,453 National Health Investors Inc. 34,392 1,449 * CubeSmart 137,272 1,171 Pebblebrook Hotel Trust 74,053 1,159 LTC Properties Inc. 43,984 1,114 * Sunstone Hotel Investors Inc. 171,474 976 * Strategic Hotels & Resorts Inc. 203,527 877 Hersha Hospitality Trust Class A 222,447 770 Universal Health Realty Income Trust 17,377 584 Ashford Hospitality Trust Inc. 79,798 560 Chesapeake Lodging Trust 44,208 534 Sabra Healthcare REIT Inc. 51,753 494 * FelCor Lodging Trust Inc. 170,446 397 Cogdell Spencer Inc. 70,835 267 Total Real Estate Investment Trusts (Cost $579,179) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost $525) 0.144% 525,000 525 Total Investments (100.1%) (Cost $579,704) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At September 30, 2011, 100% of the market value of the portfolio's investments was based on Level 1 inputs. C. At September 30, 2011, the cost of investment securities for tax purposes was $579,704,000. Net unrealized depreciation of investment securities for tax purposes was $126,092,000, consisting of unrealized gains of $21,635,000 on securities that had risen in value since their purchase and $147,727,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small Company Growth Portfolio Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Common Stocks (96.8%) 1 Consumer Discretionary (15.1%) Aaron's Inc. 247,155 6,241 Monro Muffler Brake Inc. 163,937 5,405 * Pier 1 Imports Inc. 515,431 5,041 * Steven Madden Ltd. 166,614 5,015 * Steiner Leisure Ltd. 121,450 4,951 * Buffalo Wild Wings Inc. 80,550 4,817 Cinemark Holdings Inc. 235,200 4,441 * Crocs Inc. 170,615 4,038 * GameStop Corp. Class A 156,840 3,623 *,^ Coinstar Inc. 82,080 3,283 * Modine Manufacturing Co. 348,000 3,153 * O'Reilly Automotive Inc. 36,900 2,459 * American Public Education Inc. 71,050 2,416 Tiffany & Co. 38,000 2,311 * Morton's Restaurant Group Inc. 460,000 2,199 * JOS A Bank Clothiers Inc. 47,000 2,192 * Body Central Corp. 120,000 2,179 Bebe Stores Inc. 300,950 2,022 PetSmart Inc. 47,305 2,018 * MarineMax Inc. 293,400 1,898 Polaris Industries Inc. 37,442 1,871 * Tempur-Pedic International Inc. 35,468 1,866 * Fossil Inc. 22,436 1,819 *,^ SodaStream International Ltd. 55,000 1,818 * WMS Industries Inc. 102,700 1,806 * BJ's Restaurants Inc. 39,000 1,720 * Lululemon Athletica Inc. 35,000 1,703 * Peet's Coffee & Tea Inc. 29,707 1,653 * Panera Bread Co. Class A 15,800 1,642 Williams-Sonoma Inc. 51,007 1,570 Weight Watchers International Inc. 25,900 1,509 Brinker International Inc. 71,501 1,496 Express Inc. 71,672 1,454 * Domino's Pizza Inc. 50,240 1,369 Finish Line Inc. Class A 66,085 1,321 Tupperware Brands Corp. 23,707 1,274 * ANN Inc. 55,769 1,274 * Select Comfort Corp. 90,300 1,261 Sotheby's 42,337 1,167 * Cost Plus Inc. 171,950 1,083 Sinclair Broadcast Group Inc. Class A 141,100 1,012 * Dana Holding Corp. 85,884 902 * True Religion Apparel Inc. 32,500 876 * TRW Automotive Holdings Corp. 26,439 865 * Dick's Sporting Goods Inc. 25,000 836 * Carter's Inc. 27,000 825 Foot Locker Inc. 36,300 729 Leggett & Platt Inc. 31,300 619 Ross Stores Inc. 7,257 571 * Jack in the Box Inc. 25,500 508 *,^ Zagg Inc. 49,850 494 * ITT Educational Services Inc. 7,946 458 Chico's FAS Inc. 39,250 449 * Warnaco Group Inc. 8,890 410 DSW Inc. Class A 7,995 369 * Sirius XM Radio Inc. 242,400 366 Sturm Ruger & Co. Inc. 9,251 240 * Capella Education Co. 7,400 210 Abercrombie & Fitch Co. 2,900 179 * Cheesecake Factory Inc. 4,800 118 * Global Sources Ltd. 15,000 102 Harman International Industries Inc. 3,100 89 Ameristar Casinos Inc. 4,500 72 American Greetings Corp. Class A 2,200 41 * Ruth's Hospitality Group Inc. 9,300 40 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 1,122 — Consumer Staples (4.5%) Pricesmart Inc. 132,681 8,269 Calavo Growers Inc. 233,800 4,798 * Fresh Market Inc. 117,450 4,482 Herbalife Ltd. 46,510 2,493 Diamond Foods Inc. 28,000 2,234 * Boston Beer Co. Inc. Class A 27,652 2,010 * Hansen Natural Corp. 20,000 1,746 Ruddick Corp. 35,253 1,375 B&G Foods Inc. Class A 77,840 1,298 Nu Skin Enterprises Inc. Class A 31,909 1,293 Lancaster Colony Corp. 16,957 1,035 Vector Group Ltd. 54,495 936 Coca-Cola Bottling Co. Consolidated 9,500 527 National Beverage Corp. 33,706 511 * Dole Food Co. Inc. 35,800 358 Church & Dwight Co. Inc. 3,200 141 * BJ's Wholesale Club Inc. 1,200 61 Energy (4.7%) * Key Energy Services Inc. 371,300 3,524 SM Energy Co. 44,225 2,682 *,^ Clean Energy Fuels Corp. 226,680 2,521 * Tesco Corp. 204,575 2,373 HollyFrontier Corp. 73,054 1,915 Core Laboratories NV 20,978 1,884 * Mitcham Industries Inc. 146,893 1,645 * Complete Production Services Inc. 86,000 1,621 * CVR Energy Inc. 64,200 1,357 * Energy XXI Bermuda Ltd. 63,050 1,352 * Rosetta Resources Inc. 39,400 1,348 Contango Oil & Gas Co. 24,600 1,346 Oceaneering International Inc. 34,220 1,209 RPC Inc. 72,921 1,190 CARBO Ceramics Inc. 10,130 1,039 * Western Refining Inc. 74,000 922 * Stone Energy Corp. 55,000 892 Patterson-UTI Energy Inc. 50,300 872 * Atwood Oceanics Inc. 25,080 862 W&T Offshore Inc. 61,228 842 * Newpark Resources Inc. 127,800 778 * Triangle Petroleum Corp. 135,950 488 * Carrizo Oil & Gas Inc. 16,550 357 Golar LNG Ltd. 9,900 315 * Gulfport Energy Corp. 12,100 293 * Basic Energy Services Inc. 13,400 190 Cabot Oil & Gas Corp. 3,000 186 * Brigham Exploration Co. 7,270 184 * Oil States International Inc. 3,547 181 * Tetra Technologies Inc. 20,500 158 * Superior Energy Services Inc. 4,862 128 * C&J Energy Services Inc. 7,750 127 * Cloud Peak Energy Inc. 6,787 115 * Westmoreland Coal Co. 6,200 48 Exchange-Traded Fund (1.0%) 2 Vanguard Small-Cap Growth ETF 104,300 6,973 Financials (5.7%) Cash America International Inc. 183,205 9,373 * Safeguard Scientifics Inc. 370,091 5,551 * FirstService Corp. 133,550 3,435 * Harris & Harris Group Inc. 680,150 2,415 Boston Private Financial Holdings Inc. 269,400 1,584 Rayonier Inc. 37,023 1,362 * Credit Acceptance Corp. 19,461 1,253 * World Acceptance Corp. 21,639 1,211 * Signature Bank 24,525 1,171 Nelnet Inc. Class A 55,558 1,043 Camden Property Trust 17,600 973 * NASDAQ OMX Group Inc. 38,300 886 * Arch Capital Group Ltd. 26,426 863 MHI Hospitality Corp. 364,000 786 Erie Indemnity Co. Class A 10,700 762 Extra Space Storage Inc. 33,600 626 Potlatch Corp. 18,013 568 SEI Investments Co. 35,918 552 Sun Communities Inc. 15,100 531 QC Holdings Inc. 179,510 526 Digital Realty Trust Inc. 9,435 520 Universal Health Realty Income Trust 15,100 508 * SVB Financial Group 13,500 499 MarketAxess Holdings Inc. 18,600 484 * Ezcorp Inc. Class A 15,375 439 CBL & Associates Properties Inc. 38,500 437 * Tejon Ranch Co. 18,200 434 National Health Investors Inc. 9,800 413 * Strategic Hotels & Resorts Inc. 86,400 372 * CB Richard Ellis Group Inc. Class A 27,066 364 Equity Lifestyle Properties Inc. 5,700 357 Alexander's Inc. 900 325 Federal Realty Investment Trust 3,900 321 * First Cash Financial Services Inc. 5,689 239 GAMCO Investors Inc. 5,967 235 Mid-America Apartment Communities Inc. 3,480 210 Bank of the Ozarks Inc. 9,972 209 Apartment Investment & Management Co. 9,200 204 Waddell & Reed Financial Inc. Class A 4,400 110 Health Care (21.8%) * Cubist Pharmaceuticals Inc. 256,216 9,050 * Questcor Pharmaceuticals Inc. 271,785 7,409 * Luminex Corp. 280,450 6,218 * Akorn Inc. 738,300 5,766 * QLT Inc. 784,757 5,737 * Angiodynamics Inc. 430,260 5,654 West Pharmaceutical Services Inc. 144,800 5,372 * Alkermes plc 342,050 5,220 * BioMarin Pharmaceutical Inc. 157,600 5,023 * Syneron Medical Ltd. 477,210 4,729 * Bio-Rad Laboratories Inc. Class A 41,744 3,789 * SonoSite Inc. 110,100 3,340 * PAREXEL International Corp. 171,600 3,248 Invacare Corp. 139,344 3,211 * Regeneron Pharmaceuticals Inc. 55,100 3,207 * Dusa Pharmaceuticals Inc. 862,700 3,192 * Immunogen Inc. 289,450 3,172 * Durect Corp. 1,928,750 3,105 * Seattle Genetics Inc. 161,950 3,087 * Align Technology Inc. 200,100 3,036 * Vascular Solutions Inc. 264,436 3,028 * Nektar Therapeutics 581,400 2,820 * Bruker Corp. 207,100 2,802 * Sucampo Pharmaceuticals Inc. Class A 727,300 2,713 * Onyx Pharmaceuticals Inc. 88,850 2,666 * Harvard Bioscience Inc. 605,800 2,556 LeMaitre Vascular Inc. 378,186 2,367 * Sciclone Pharmaceuticals Inc. 611,054 2,328 * MWI Veterinary Supply Inc. 33,500 2,305 * ICON plc ADR 134,600 2,164 * Mettler-Toledo International Inc. 14,991 2,098 * SXC Health Solutions Corp. 35,489 1,977 * PDI Inc. 277,788 1,861 * Spectrum Pharmaceuticals Inc. 242,550 1,851 * Vivus Inc. 219,100 1,768 * Cepheid Inc. 43,750 1,699 Cooper Cos. Inc. 18,417 1,458 * Sirona Dental Systems Inc. 33,602 1,425 * WellCare Health Plans Inc. 37,100 1,409 * Cynosure Inc. Class A 135,800 1,370 * Medicines Co. 88,660 1,319 Perrigo Co. 13,382 1,300 * Cutera Inc. 181,600 1,293 * Centene Corp. 44,000 1,261 Medicis Pharmaceutical Corp. Class A 34,400 1,255 * Arthrocare Corp. 43,303 1,246 * Health Management Associates Inc. Class A 178,328 1,234 STERIS Corp. 41,218 1,206 Lincare Holdings Inc. 49,225 1,108 * Palomar Medical Technologies Inc. 139,000 1,095 * Charles River Laboratories International Inc. 38,000 1,088 Atrion Corp. 4,900 1,016 * Isis Pharmaceuticals Inc. 140,850 955 * AMERIGROUP Corp. 23,522 918 Chemed Corp. 16,100 885 * Covance Inc. 19,400 882 PDL BioPharma Inc. 145,245 806 * Molina Healthcare Inc. 51,700 798 * AVEO Pharmaceuticals Inc. 50,600 779 * Impax Laboratories Inc. 41,865 750 * Jazz Pharmaceuticals Inc. 17,500 727 * Haemonetics Corp. 12,400 725 * Solta Medical Inc. 572,800 716 * Targacept Inc. 46,317 695 Owens & Minor Inc. 19,000 541 *,^ NuPathe Inc. 234,500 476 * Kinetic Concepts Inc. 6,400 422 * Viropharma Inc. 17,900 323 Ensign Group Inc. 10,300 238 * Air Methods Corp. 3,300 210 * Genomic Health Inc. 8,952 197 * Hi-Tech Pharmacal Co. Inc. 4,000 134 * PSS World Medical Inc. 6,200 122 * Salix Pharmaceuticals Ltd. 2,176 64 * Metropolitan Health Networks Inc. 12,900 59 * IDEXX Laboratories Inc. 643 44 * Array Biopharma Inc. 22,067 43 * Enzon Pharmaceuticals Inc. 4,700 33 Industrials (13.7%) Kennametal Inc. 207,653 6,799 Kaman Corp. 170,750 4,755 Tennant Co. 122,050 4,317 ABM Industries Inc. 225,222 4,293 * Genesee & Wyoming Inc. Class A 87,430 4,067 * RBC Bearings Inc. 119,100 4,048 Douglas Dynamics Inc. 307,700 3,932 * Furmanite Corp. 659,245 3,567 Ceco Environmental Corp. 619,487 3,550 * TrueBlue Inc. 279,979 3,172 * Titan Machinery Inc. 176,600 3,161 * Advisory Board Co. 46,588 3,006 Healthcare Services Group Inc. 173,985 2,808 Watsco Inc. 48,020 2,454 * GeoEye Inc. 78,550 2,227 Comfort Systems USA Inc. 264,380 2,200 * Rush Enterprises Inc. Class A 155,000 2,195 * Exponent Inc. 51,648 2,135 United Stationers Inc. 70,600 1,924 Waste Connections Inc. 56,492 1,911 Gardner Denver Inc. 28,011 1,780 * DigitalGlobe Inc. 89,180 1,733 * Polypore International Inc. 28,800 1,628 Pall Corp. 36,800 1,560 Towers Watson & Co. Class A 23,900 1,429 * Hertz Global Holdings Inc. 159,400 1,419 * Chart Industries Inc. 32,900 1,387 * WABCO Holdings Inc. 35,646 1,350 Timken Co. 40,047 1,314 * Corrections Corp. of America 56,300 1,277 * Alaska Air Group Inc. 22,307 1,256 Chicago Bridge & Iron Co. NV 43,767 1,253 Toro Co. 24,868 1,225 KBR Inc. 44,551 1,053 * Sauer-Danfoss Inc. 32,501 939 Belden Inc. 32,700 843 * General Cable Corp. 36,000 841 * Trimas Corp. 53,412 793 * Colfax Corp. 37,900 768 Albany International Corp. 39,800 726 * KAR Auction Services Inc. 59,517 721 Deluxe Corp. 38,216 711 Celadon Group Inc. 80,000 710 Cubic Corp. 17,736 693 * Quality Distribution Inc. 77,200 693 * Flow International Corp. 310,050 685 * Clean Harbors Inc. 13,312 683 * Orbital Sciences Corp. 53,200 681 * Korn/Ferry International 55,300 674 Copa Holdings SA Class A 9,100 558 Rollins Inc. 29,200 546 Armstrong World Industries Inc. 14,600 503 * Avis Budget Group Inc. 48,700 471 Ryder System Inc. 10,489 393 Hubbell Inc. Class B 7,700 381 Actuant Corp. Class A 18,370 363 Triumph Group Inc. 6,000 292 Steelcase Inc. Class A 44,871 283 Applied Industrial Technologies Inc. 6,003 163 Werner Enterprises Inc. 7,648 159 * WESCO International Inc. 1,903 64 Information Technology (25.3%) * Netlogic Microsystems Inc. 179,420 8,632 * VeriFone Systems Inc. 161,214 5,646 * Cadence Design Systems Inc. 566,800 5,237 * Super Micro Computer Inc. 387,900 4,860 * Teradyne Inc. 438,617 4,829 * OSI Systems Inc. 143,610 4,814 * Parametric Technology Corp. 308,950 4,752 * Euronet Worldwide Inc. 301,010 4,738 * AuthenTec Inc. 1,358,620 4,429 * CACI International Inc. Class A 88,400 4,415 * Acme Packet Inc. 103,611 4,413 MKS Instruments Inc. 194,800 4,229 * Riverbed Technology Inc. 208,200 4,156 * Ceva Inc. 156,800 3,812 * FEI Co. 114,130 3,419 * Red Hat Inc. 80,900 3,419 * Microsemi Corp. 200,600 3,206 * TiVo Inc. 318,860 2,978 Littelfuse Inc. 73,870 2,970 * SuccessFactors Inc. 128,970 2,965 * Polycom Inc. 157,772 2,898 Black Box Corp. 134,200 2,865 * Ariba Inc. 102,459 2,839 * Progress Software Corp. 154,550 2,712 * Magma Design Automation Inc. 594,131 2,703 *,^ Mitek Systems Inc. 271,250 2,509 * ShoreTel Inc. 500,200 2,491 * Allot Communications Ltd. 249,100 2,429 * Pericom Semiconductor Corp. 324,856 2,407 * Mellanox Technologies Ltd. 75,000 2,341 * Sourcefire Inc. 86,400 2,312 * Entropic Communications Inc. 557,700 2,303 * Cardtronics Inc. 96,956 2,222 * Alliance Data Systems Corp. 23,700 2,197 * Trimble Navigation Ltd. 65,150 2,186 * Perficient Inc. 297,200 2,175 Electro Rent Corp. 155,600 2,149 * Atmel Corp. 256,995 2,074 Clicksoftware Technologies Ltd. 265,500 2,068 Power Integrations Inc. 65,490 2,005 * TIBCO Software Inc. 86,387 1,934 * MICROS Systems Inc. 43,115 1,893 * Cymer Inc. 49,570 1,843 * Gartner Inc. 51,968 1,812 * BroadSoft Inc. 56,800 1,724 * NCR Corp. 100,444 1,696 Jabil Circuit Inc. 93,500 1,663 * Nanometrics Inc. 100,000 1,450 MAXIMUS Inc. 40,720 1,421 * Manhattan Associates Inc. 41,704 1,380 Opnet Technologies Inc. 38,709 1,351 Heartland Payment Systems Inc. 65,100 1,284 DST Systems Inc. 29,204 1,280 * DealerTrack Holdings Inc. 80,000 1,254 * IAC/InterActiveCorp 31,454 1,244 * Take-Two Interactive Software Inc. 94,145 1,198 * Novellus Systems Inc. 43,706 1,191 * Silicon Laboratories Inc. 35,000 1,173 * Booz Allen Hamilton Holding Corp. 78,081 1,161 * Informatica Corp. 28,300 1,159 * RADWARE Ltd. 52,500 1,133 Anixter International Inc. 23,695 1,124 * LSI Corp. 210,000 1,088 * Ceragon Networks Ltd. 110,000 1,050 * Lattice Semiconductor Corp. 198,333 1,041 * Monolithic Power Systems Inc. 97,500 993 * Virtusa Corp. 70,000 924 * Brightpoint Inc. 100,275 924 * PMC - Sierra Inc. 150,000 897 * NAPCO Security Technologies Inc. 387,864 888 Global Payments Inc. 19,900 804 * Insight Enterprises Inc. 52,456 794 * Interactive Intelligence Group 28,039 761 Plantronics Inc. 26,157 744 *,^ Travelzoo Inc. 33,150 729 Micrel Inc. 76,400 724 * JDS Uniphase Corp. 70,895 707 * Advanced Micro Devices Inc. 138,575 704 * Veeco Instruments Inc. 27,900 681 * Rudolph Technologies Inc. 100,000 669 * Vishay Intertechnology Inc. 78,200 654 * MicroStrategy Inc. Class A 5,500 627 National Instruments Corp. 23,216 531 * TeleNav Inc. 56,200 498 Solera Holdings Inc. 8,824 446 * ACI Worldwide Inc. 13,200 364 * Aviat Networks Inc. 154,435 363 Cypress Semiconductor Corp. 20,500 307 * Radisys Corp. 48,800 299 QAD Inc. Class A 25,060 268 * Plexus Corp. 11,683 264 * ValueClick Inc. 14,900 232 * Freescale Semiconductor Holdings I Ltd. 15,000 165 Blackbaud Inc. 7,000 156 Mantech International Corp. Class A 4,800 151 * Mentor Graphics Corp. 14,540 140 * Ancestry.com Inc. 5,582 131 * Guidance Software Inc. 18,900 123 * Oclaro Inc. 20,400 74 * Websense Inc. 4,249 74 Materials (4.4%) * OM Group Inc. 205,980 5,349 Sensient Technologies Corp. 132,850 4,324 Schweitzer-Mauduit International Inc. 61,000 3,408 Quaker Chemical Corp. 85,500 2,216 Aptargroup Inc. 39,900 1,782 NewMarket Corp. 9,907 1,505 Innophos Holdings Inc. 33,472 1,335 * Rockwood Holdings Inc. 38,559 1,299 Ball Corp. 41,410 1,285 * Crown Holdings Inc. 39,225 1,201 * Graphic Packaging Holding Co. 334,000 1,152 Eastman Chemical Co. 15,493 1,062 Westlake Chemical Corp. 28,800 987 * Hecla Mining Co. 177,800 953 Ashland Inc. 19,664 868 * LSB Industries Inc. 28,400 814 * Noranda Aluminum Holding Corp. 94,800 792 * TPC Group Inc. 39,400 791 PolyOne Corp. 51,000 546 * Handy & Harman Ltd. 28,733 290 FutureFuel Corp. 23,800 248 Albemarle Corp. 5,800 234 International Flavors & Fragrances Inc. 4,100 231 * Pilot Gold Inc. 90,060 101 Telecommunication Services (0.5%) *,^ Clearwire Corp. Class A 721,450 1,681 * MetroPCS Communications Inc. 112,493 980 Consolidated Communications Holdings Inc. 43,058 777 * Vonage Holdings Corp. 200,654 522 Utilities (0.1%) ITC Holdings Corp. 6,200 480 National Fuel Gas Co. 4,500 219 Total Common Stocks (Cost $762,100) Market Value Coupon Shares ($000) Temporary Cash Investments (4.4%) 1 Money Market Fund (4.0%) 3,4 Vanguard Market Liquidity Fund 0.144% 29,626,099 29,626 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.4%) 5 Fannie Mae Discount Notes 0.050% 10/3/11 50 50 5,6 Fannie Mae Discount Notes 0.070%–0.110% 10/19/11 160 160 5,6 Fannie Mae Discount Notes 0.030% 10/26/11 750 750 5,6 Federal Home Loan Bank Discount Notes 0.060% 10/12/11 100 100 5 Federal Home Loan Bank Discount Notes 0.080% 11/23/11 100 100 5 Federal Home Loan Bank Discount Notes 0.040% 12/21/11 1,000 999 5,6 Freddie Mac Discount Notes 0.070% 10/7/11 100 100 5,6 Freddie Mac Discount Notes 0.080% 10/25/11 1,000 1,000 Total Temporary Cash Investments (Cost $32,886) Total Investments (101.2%) (Cost $794,986) Other Assets and Liabilities-Net (-1.2%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $6,360,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 98.6% and 2.6%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $7,087,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $2,110,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors Vanguard Small Company Growth Portfolio as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 718,701 — — Temporary Cash Investments 29,626 3,259 — Futures Contracts—Liabilities 1 (428) — — Total 747,899 3,259 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini Russell 2000 Index December 2011 207 13,279 (620) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2011, the cost of investment securities for tax purposes was $794,986,000. Net unrealized depreciation of investment securities for tax purposes was $43,400,000, consisting of unrealized gains of $78,385,000 on securities that had risen in value since their purchase and $121,785,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard International Portfolio Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Common Stocks (95.4%) 1 Australia (3.9%) Fortescue Metals Group Ltd. 2,958,618 12,358 Brambles Ltd. 1,753,100 10,808 Woodside Petroleum Ltd. 316,600 9,809 Woolworths Ltd. 353,900 8,457 Newcrest Mining Ltd. 165,500 5,455 Atlas Iron Ltd. 1,573,000 4,223 * James Hardie Industries SE 762,900 4,172 Sims Metal Management Ltd. 112,396 1,349 Austria (0.2%) Wienerberger AG 213,000 2,482 Belgium (0.6%) Anheuser-Busch InBev NV 177,000 9,395 Brazil (6.1%) Petroleo Brasileiro SA ADR Type A 739,300 15,318 Vale SA Class B ADR 619,600 13,012 BM&FBovespa SA 2,492,100 11,491 Itau Unibanco Holding SA ADR 723,825 11,234 * OGX Petroleo e Gas Participacoes SA 1,113,300 6,862 Petroleo Brasileiro SA ADR 296,000 6,645 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 161,000 4,955 Itau Unibanco Holding SA Prior Pfd. 286,975 4,434 Anhanguera Educacional Participacoes SA 323,512 3,863 Vale SA Prior Pfd. 165,000 3,440 Petroleo Brasileiro SA Prior Pfd. 325,000 3,301 Banco do Brasil SA 183,086 2,370 B2W Cia Global Do Varejo 130,100 1,030 Fibria Celulose SA 94,103 716 Canada (2.5%) Toronto-Dominion Bank 218,500 15,553 Suncor Energy Inc. 234,000 5,976 Niko Resources Ltd. 111,000 4,573 Potash Corp. of Saskatchewan Inc. 99,000 4,299 Teck Resources Ltd. Class B 145,000 4,278 Sherritt International Corp. 258,131 1,074 * Harry Winston Diamond Corp. 60,600 616 China (8.9%) * Baidu Inc. 407,200 43,534 Tencent Holdings Ltd. 1,471,000 30,512 Ping An Insurance Group Co. 1,409,000 7,878 China Mobile Ltd. 654,000 6,393 China Resources Enterprise Ltd. 1,884,000 6,267 Beijing Enterprises Holdings Ltd. 1,179,500 5,922 CNOOC Ltd. 3,170,500 5,098 * Shanghai Pharmaceuticals Holding Co. Ltd. 2,092,500 4,557 Belle International Holdings Ltd. Class A 2,629,000 4,532 * Ctrip.com International Ltd. ADR 121,800 3,917 China Merchants Bank Co. Ltd. 2,535,500 3,835 Hengdeli Holdings Ltd. 7,320,000 2,511 ^ Mindray Medical International Ltd. ADR 97,100 2,293 Ports Design Ltd. 630,000 963 Nine Dragons Paper Holdings Ltd. 879,000 440 Chaoda Modern Agriculture Holdings Ltd. 1,971,135 278 Denmark (1.6%) Novo Nordisk A/S Class B 102,814 10,254 Novozymes A/S 48,600 6,910 * Vestas Wind Systems A/S 183,999 2,982 AP Moller - Maersk A/S Class B 465 2,731 Finland (0.2%) Metso Oyj 117,000 3,425 France (6.6%) PPR 152,755 19,746 L'Oreal SA 134,234 13,095 Cie Generale d'Optique Essilor International SA 140,633 10,113 Schneider Electric SA 152,000 8,134 LVMH Moet Hennessy Louis Vuitton SA 52,000 6,864 Safran SA 183,197 5,604 GDF Suez 180,000 5,348 AXA SA 350,000 4,554 European Aeronautic Defence and Space Co. NV 149,000 4,188 Publicis Groupe SA 95,000 3,965 Total SA 72,000 3,177 Veolia Environnement SA 198,000 2,892 Vallourec SA 47,755 2,735 CFAO SA 74,500 2,666 Societe Generale SA 76,436 2,001 Germany (5.9%) SAP AG 296,500 15,087 Adidas AG 242,691 14,769 Porsche Automobil Holding SE Prior Pfd. 227,150 10,820 GEA Group AG 257,000 5,999 SMA Solar Technology AG 79,219 4,103 Symrise AG 177,080 4,093 HeidelbergCement AG 111,681 4,057 Aixtron SE NA 274,000 3,975 MTU Aero Engines Holding AG 60,000 3,742 Software AG 108,000 3,382 * TUI AG 641,299 3,297 Wincor Nixdorf AG 72,031 3,234 Axel Springer AG 89,784 3,090 Siemens AG 33,000 2,969 Bayerische Motoren Werke AG 35,000 2,312 Hong Kong (2.1%) Jardine Matheson Holdings Ltd. 186,383 8,472 Hong Kong Exchanges and Clearing Ltd. 544,900 7,904 Swire Pacific Ltd. Class A 527,500 5,420 Li & Fung Ltd. 1,692,000 2,823 Sun Hung Kai Properties Ltd. 236,000 2,707 Techtronic Industries Co. 3,099,652 2,084 Esprit Holdings Ltd. 462,887 561 India (0.9%) HDFC Bank Ltd. 444,360 4,204 Tata Motors Ltd. 1,288,000 4,070 Housing Development Finance Corp. 270,500 3,521 Reliance Capital Ltd. 186,700 1,192 Ireland (0.3%) Kerry Group plc Class A 121,658 4,255 Israel (1.0%) * Check Point Software Technologies Ltd. 161,967 8,545 Teva Pharmaceutical Industries Ltd. ADR 171,332 6,377 Italy (0.2%) * Prada SPA 782,800 3,302 Japan (10.6%) Rakuten Inc. 21,648 25,221 Canon Inc. 390,300 17,722 Honda Motor Co. Ltd. 521,000 15,263 Seven & I Holdings Co. Ltd. 426,000 11,941 SMC Corp. 81,600 11,927 Mitsubishi Corp. 478,000 9,732 Gree Inc. 295,400 9,009 FANUC Corp. 47,800 6,584 * Yamaha Motor Co. Ltd. 479,500 6,330 Hoya Corp. 271,800 6,302 Yamada Denki Co. Ltd. 84,030 5,844 Sysmex Corp. 130,000 4,677 Toyota Motor Corp. 124,000 4,251 Astellas Pharma Inc. 105,000 3,963 Rohm Co. Ltd. 74,700 3,897 Kyocera Corp. 44,200 3,696 Nintendo Co. Ltd. 25,000 3,673 Sekisui Chemical Co. Ltd. 367,000 3,085 Luxembourg (0.1%) * Reinet Investments SCA 67,635 1,057 Mexico (0.1%) Consorcio ARA SAB de CV 3,899,933 1,111 Netherlands (1.0%) * ING Groep NV 1,422,000 10,031 Randstad Holding NV 72,738 2,319 TNT Express NV 158,478 1,108 PostNL NV 166,764 729 Norway (1.1%) Statoil ASA 459,995 9,871 DnB NOR ASA 550,888 5,490 Peru (0.5%) Credicorp Ltd. 86,827 8,006 Russia (0.3%) * Sberbank of Russia ADR 469,000 4,169 Singapore (0.8%) United Overseas Bank Ltd. 338,000 4,346 Singapore Exchange Ltd. 849,000 4,268 DBS Group Holdings Ltd. 273,929 2,456 South Africa (0.6%) Impala Platinum Holdings Ltd. 225,800 4,562 Sasol Ltd. 58,000 2,379 MTN Group Ltd. 137,000 2,238 South Korea (3.2%) Samsung Electronics Co. Ltd. 38,673 27,004 Shinhan Financial Group Co. Ltd. 198,582 6,924 Celltrion Inc. 152,700 5,603 Hyundai Motor Co. 26,700 4,668 Hankook Tire Co. Ltd. 83,000 2,793 Spain (3.0%) Inditex SA 269,869 23,038 Banco Santander SA 2,423,064 19,811 Sweden (4.3%) Atlas Copco AB Class A 1,440,939 25,505 Svenska Handelsbanken AB Class A 468,777 11,929 Sandvik AB 803,595 9,260 Alfa Laval AB 537,369 8,459 Telefonaktiebolaget LM Ericsson Class B 420,000 4,033 Oriflame Cosmetics SA 75,000 2,714 Switzerland (7.1%) Novartis AG 444,500 24,830 Cie Financiere Richemont SA 435,977 19,421 Syngenta AG 51,368 13,349 Nestle SA 225,000 12,387 Geberit AG 55,740 10,292 ABB Ltd. 417,882 7,148 Roche Holding AG 27,500 4,442 Zurich Financial Services AG 20,100 4,187 Holcim Ltd. 65,000 3,449 Swatch Group AG (Bearer) 10,465 3,443 Taiwan (1.2%) Taiwan Semiconductor Manufacturing Co. Ltd. 4,713,204 10,608 Chinatrust Financial Holding Co. Ltd. 8,644,329 5,060 Compal Electronics Inc. 2,350,909 2,138 Thailand (0.4%) Kasikornbank PCL 1,558,000 5,810 Turkey (1.4%) Turkiye Garanti Bankasi AS 5,151,363 19,935 United Kingdom (18.4%) BG Group plc 1,299,500 24,871 Standard Chartered plc 1,054,197 21,032 BHP Billiton plc 784,700 20,962 ARM Holdings plc 2,240,000 19,156 * Rolls-Royce Holdings plc 1,875,660 17,243 Diageo plc 886,913 16,910 GlaxoSmithKline plc 738,000 15,229 Prudential plc 1,505,000 12,925 British American Tobacco plc 297,586 12,566 Xstrata plc 944,000 11,921 SABMiller plc 340,000 11,094 Meggitt plc 1,857,900 9,619 Vodafone Group plc 3,096,000 7,979 Tesco plc 1,185,517 6,944 United Utilities Group plc 672,234 6,507 Capita Group plc 589,000 6,451 Rio Tinto plc 144,000 6,386 * Signet Jewelers Ltd. 172,000 5,765 Kingfisher plc 1,442,000 5,537 Unilever plc 145,000 4,542 G4S plc 1,050,000 4,344 Ultra Electronics Holdings plc 167,000 3,892 Carnival plc 116,000 3,616 Inchcape plc 812,422 3,509 AMEC plc 272,000 3,432 HSBC Holdings plc 436,532 3,344 United States (0.3%) Consumer Discretionary (0.3%) * Amazon.com Inc. 17,800 3,849 Total Common Stocks (Cost $1,506,925) Market Value Coupon Shares ($000) Temporary Cash Investments (5.6%) 1 Money Market Fund (5.2%) 2,3 Vanguard Market Liquidity Fund 0.144% 76,311,612 76,312 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.4%) 4,5 Fannie Mae Discount Notes 0.050% 10/3/11 1,000 1,000 4,5 Fannie Mae Discount Notes 0.045% 10/5/11 250 250 4 Fannie Mae Discount Notes 0.045% 12/14/11 750 749 4 Federal Home Loan Bank Discount Notes 0.100% 10/3/11 500 500 4,5 Federal Home Loan Bank Discount Notes 0.060% 10/12/11 100 100 4,5 Federal Home Loan Bank Discount Notes 0.075% 11/16/11 1,000 1,000 4,5 Freddie Mac Discount Notes 0.050% 12/15/11 600 600 4 Freddie Mac Discount Notes 0.035% 12/27/11 500 500 5 United States Treasury Bill 0.108% 12/29/11 800 800 Total Temporary Cash Investments (Cost $81,811) Total Investments (101.0%) (Cost $1,588,736) Other Assets and Liabilities-Net (-1.0%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $10,947,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 98.1% and 2.9%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $12,122,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $3,544,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Vanguard International Portfolio to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—North and South America 138,005 — — Common Stocks—Other 64,666 1,176,679 — Temporary Cash Investments 76,312 5,499 — Futures Contracts—Liabilities 1 (602) — — Forward Currency Contracts—Assets — 28 — Forward Currency Contracts—Liabilities — (654) — Total 278,381 1,181,552 — 1 Represents variation margin on the last day of the reporting period. D. Futures and Forward Currency Contracts: The portfolio uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The portfolio may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The portfolio may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The portfolio also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The portfolio's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Vanguard International Portfolio At September 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index December 2011 525 15,187 1,264 FTSE 100 Index December 2011 140 11,102 57 Topix Index December 2011 93 9,140 175 S&P ASX 200 Index December 2011 49 4,762 (116) Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At September 30, 2011, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 12/21/11 AUD 5,000 USD 4,811 (291) UBS AG 12/21/11 EUR 10,168 USD 13,638 (209) UBS AG 12/21/11 GBP 6,960 USD 10,834 (154) UBS AG 12/14/11 JPY 687,462 USD 8,929 28 AUD—Australian dollar. EUR—Euro. GBP—British pound. JPY—Japanese yen. USD—U.S. dollar. E. At September 30, 2011, the cost of investment securities for tax purposes was $1,588,736,000. Net unrealized depreciation of investment securities for tax purposes was $127,575,000, consisting of unrealized gains of $135,637,000 on securities that had risen in value since their purchase and $263,212,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD VARIABLE INSURANCE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 18, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD VARIABLE INSURANCE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 18, 2011 VANGUARD VARIABLE INSURANCE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: November 18, 2011 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on November 28, 2011, see File Number 33-23444, Incorporated by Reference.
